               ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                              Tony Parker on 06/05/2018                                  ·

 ·1·   ·   ·   ·   ·   ·   · ·IN THE CHANCERY COURT
 · ·   ·   ·   ·   ·   ·   ·FOR THE STATE OF TENNESSEE
 ·2·   ·   ·   ·   ·   ·   TWENTIETH JUDICIAL DISTRICT
 · ·   ·   ·   ·   ·   ·   · DAVIDSON COUNTY, PART III
 ·3

 ·4
 · ·   ·ABU-ALI ABDUR'RAHMAN, et al.,· ·)
 ·5·   · · · · · · · · · · · · · · · · ·)
 · ·   · · · · · · ·Plaintiffs,· · · · ·)
 ·6·   · · · · · · · · · · · · · · · · ·)
 · ·   ·vs.· · · · · · · · · · · · · · ·)· CASE NO.
 ·7·   · · · · · · · · · · · · · · · · ·)· 18-183-III
 · ·   ·TONY PARKER, et al.,· · · · · · )
 ·8·   · · · · · · · · · · · · · · · · ·)
 · ·   · · · · · · ·Defendants.· · · · ·)
 ·9·   ·_______________________________ )

 10

 11

 12

 13

 14· · · · DEPOSITION OF:

 15· · · · TONY PARKER

 16· · · · Taken on behalf of the Plaintiffs

 17· · · · June 5, 2018

 18

 19

 20

 21

 22

 23

 24

 25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 1 of 358 PageID #: 739
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                               Page 2

 ·1· ·APPEARANCES:

 ·2· ·For the Plaintiffs:

 ·3·   ·KELLEY HENRY, ESQ.
 · ·   ·Federal Public Defenders Office Middle
 ·4·   ·District of Tennessee
 · ·   ·810 Broadway, Suite 200
 ·5·   ·Nashville, Tennessee 37203
 · ·   ·615.736.5047
 ·6·   ·Kelley_henry@fd.org

 ·7·   ·STEPHEN M. KISSINGER, ESQ.
 · ·   ·Federal Defender Services of Eastern
 ·8·   ·Tennessee, Inc.
 · ·   ·800 South Gay Street, Suite 2400
 ·9·   ·Knoxville, Tennessee 37929-9714
 · ·   ·Stephen_Kissinger@fd.org
 10
 · ·   ·BRADLEY MACLEAN, ESQ.
 11·   ·Attorney at Law
 · ·   ·1702 Villa Place
 12·   ·Nashville, Tennessee 37212
 · ·   ·615.943.8716
 13·   ·Brad.maclean9@gmail.com

 14· ·and

 15·   ·KATHLEEN MORRIS, ESQ.
 · ·   ·Law Office of Kathleen Morris
 16·   ·42 Rutledge Street
 · ·   ·Nashville, Tennessee 37210
 17·   ·615.242.3200

 18· ·For the Defendants:

 19·   ·SCOTT C. SUTHERLAND, ESQ.
 · ·   ·CHARLOTTE M. DAVIS, ESQ.
 20·   ·ROBERT MITCHELL, ESQ.
 · ·   ·Assistant Attorney General
 21·   ·Law Enforcement and Speciial Prosecutions
 · ·   ·Division
 22·   ·John Sevier Building
 · ·   ·500 Charlotte Avenue
 23·   ·Nashville, Tennessee 37243
 · ·   ·615.532.6032
 24·   ·Robert.Mitchell@ag.tn.gov

 25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 2 of 358 PageID #: 740
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                               Page 3

 ·1· ·Also Present:

 ·2·   ·Jerome Del Pino, Esq.
 · ·   ·Amy Harwell, Esq.
 ·3·   ·Richard Tennent, Esq.
 · ·   ·Katherine Dix, Esq.
 ·4·   ·Rachel Ann Stephens, Intern
 · ·   ·Tenia Miles, Intern
 ·5·   ·Erin Drake, Intern

 ·6

 ·7

 ·8

 ·9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 3 of 358 PageID #: 741
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                               Page 4

 ·1· · · · · · · · · · · ·I N D E X
 · · · · · · · · · · · · · · · · · · · · · · Page/Line
 ·2

 ·3· ·THE WITNESS:· TONY PARKER

 ·4· ·EXAMINATION BY MS. HENRY· · · · · · · · · 8· · 4

 ·5

 ·6· · · · · · · · · ·INDEX OF EXHIBITS

 ·7· ·Exhibits· · · · ·Description· · · · · ·Page/Line

 ·8· ·Exhibit· A· Notice of Deposition· · · · ·11· ·18

 ·9·   ·Exhibit·       B· Memorandum and Order· · · · ·12· · 6
 · ·   · · · · ·       · ·Denying Motion for
 10·   · · · · ·       · ·Protective Order Seeking
 · ·   · · · · ·       · ·to Quash Parker and Mays
 11·   · · · · ·       · ·Depositions But Issuing
 · ·   · · · · ·       · ·Limitations on Time and
 12·   · · · · ·       · ·Scope of Depositions;
 · ·   · · · · ·       · ·and Additional Orders on
 13·   · · · · ·       · ·Deadlines on Expert
 · ·   · · · · ·       · ·Disclosures and
 14·   · · · · ·       · ·Defendants' Summary
 · ·   · · · · ·       · ·Judgment Filing
 15
 · ·   ·Exhibit· C· Plaintiffs' Notice of· · · · 13· · 7
 16·   · · · · · · ·Depositions

 17·   ·Exhibit· D· Amended Complaint for· · · · 18· ·10
 · ·   · · · · · · ·Declaratory Judgment
 18
 · ·   ·Exhibit· E· April 3, 2018 Letter· · · · ·46· ·16
 19
 · ·   ·Exhibit· F· Tennessee Code Annotated· · ·47· ·17
 20·   · · · · · · ·10-7-503

 21· ·Exhibit· G· May 4, 2018 Letter· · · · · ·49· · 4

 22·   ·Exhibit· H· Defendants' Answer to· · · · 52· ·18
 · ·   · · · · · · ·Amended Complaint
 23
 · ·   ·Exhibit· I· Plaintiffs' First· · · · · · 59· · 6
 24·   · · · · · · ·Request for Production
 · ·   · · · · · · ·of Documents
 25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 4 of 358 PageID #: 742
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                               Page 5

 ·1· ·Exhibit· J· Defendants' Response to· · · 61· · 1
 · · · · · · · · ·Plaintiffs' Request for
 ·2· · · · · · · ·Production of Documents

 ·3· ·Exhibit· K· Order· · · · · · · · · · · ·116· ·15

 ·4·   ·Exhibit· L· Motion to Set Execution· · ·130· ·21
 · ·   · · · · · · ·Dates
 ·5
 · ·   ·Exhibit· M· October 18, 2017 E-mail· · ·134· ·15
 ·6·   · · · · · · ·Chain

 ·7· ·Exhibit· N· Photographs (three)· · · · ·135· ·20

 ·8·   ·Exhibit·       O· Order Granting in Part· · · 140· ·19
 · ·   · · · · ·       · ·and Denying in Part
 ·9·   · · · · ·       · ·Plaintiffs' Motion to
 · ·   · · · · ·       · ·Compel
 10
 · ·   ·Exhibit· P· September 7, 2017 E-mail· · 142· · 5
 11
 · ·   ·Exhibit·       Q· Defendants Parker and· · · ·143· · 2
 12·   · · · · ·       · ·Mays Answer to
 · ·   · · · · ·       · ·Interrogatory 1 and
 13·   · · · · ·       · ·Supplemental Response to
 · ·   · · · · ·       · ·Request for Production
 14·   · · · · ·       · ·of Documents Pursuant to
 · ·   · · · · ·       · ·the Court's Order Dated
 15·   · · · · ·       · ·May 7, 2018

 16·   ·Exhibit· R· September 7, 2017 E-mail· · 173· · 8
 · ·   · · · · · · ·Chain
 17
 · ·   ·Exhibit·       S· Agreement Between· · · · · ·181· ·19
 18·   · · · · ·       · ·Riverbend Maximum
 · ·   · · · · ·       · ·Security Institution
 19·   · · · · ·       · ·Tennessee Department of
 · ·   · · · · ·       · ·Corrections
 20
 · ·   ·Exhibit·       T· "Lethal Injection· · · · · ·185· · 8
 21·   · · · · ·       · ·Stalled:
 · ·   · · · · ·       · ·Non-accessibility of
 22·   · · · · ·       · ·Pentobarbital Affects
 · ·   · · · · ·       · ·Execution in Tennessee"
 23·   · · · · ·       · ·Article

 24· ·Exhibit· U· Department of Correction· · 190· · 8
 · · · · · · · · ·PowerPoint and Discovery
 25· · · · · · · ·Documents


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 5 of 358 PageID #: 743
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                               Page 6

 ·1· ·Exhibit· V· April 2, 2018 Letter· · · · 251· · 7
 · · · · · · · · ·with Attachments
 ·2

 ·3

 ·4

 ·5

 ·6

 ·7

 ·8

 ·9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 6 of 358 PageID #: 744
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                               Page 7

 ·1· · · · · · · The deposition of TONY PARKER was
 ·2· ·taken by counsel for the Plaintiffs, on
 ·3· ·June 5, 2018, commencing at 9:30 a.m., in The
 ·4· ·Federal Public Defenders Office, 810
 ·5· ·Broadway, Suite 200, Nashville, Tennessee,
 ·6· ·for all purposes under the Tennessee Rules of
 ·7· ·Civil Procedure.
 ·8· · · · · · · The formalities as to notice,
 ·9· ·caption, certificate, et cetera, are not
 10· ·waived.· All objections, except as to the
 11· ·form of the questions, are reserved to the
 12· ·hearing.
 13· · · · · · · It is agreed that Carissa L.
 14· ·Boone, being a Notary Public and Court
 15· ·Reporter, may swear the witness, and that the
 16· ·reading and signing of the completed
 17· ·deposition by the witness are not waived.
 18
 19
 20· · · · · · · · · · ·*· · *· ·*
 21
 22
 23
 24
 25

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 7 of 358 PageID #: 745
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                               Page 8

 ·1· · · · · · · · · ·TONY PARKER,
 ·2· ·having been first duly sworn, was examined
 ·3· ·and testified as follows:
 ·4· · · · · · · · · · EXAMINATION
 ·5· ·BY MS. HENRY:
 ·6· ·Q.· · ·Good morning, Commissioner Parker.
 ·7· ·We'll start by asking you to state your name
 ·8· ·and position on the record, please?
 ·9· ·A.· · ·Tony Parker, Commissioner of the
 10· ·Tennessee Department of Corrections.
 11· ·Q.· · ·Thank you, Commissioner Parker.· My
 12· ·name is Kelley Henry, and I am lead counsel
 13· ·on behalf of the Plaintiffs in the case of
 14· ·Abu-Ali Abdur'Rahman versus Parker.
 15· · · · · I'm the Supervisor of the Capital
 16· ·Habeas Unit for the Federal Public Defenders
 17· ·Office, and we're in my conference room at
 18· ·810 Broadway this morning; is that correct?
 19· ·A.· · ·That's correct.
 20· ·Q.· · ·And we have not met before this
 21· ·morning; is that correct?
 22· ·A.· · ·That's correct.
 23· ·Q.· · ·Have you had your deposition taken
 24· ·before?
 25· ·A.· · ·I have.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 8 of 358 PageID #: 746
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                               Page 9

 ·1· ·Q.· · ·All right.· I'm just going to go over,
 ·2· ·then, briefly, some of the ground rules for
 ·3· ·depositions and also talk about what the
 ·4· ·ground rules are specifically for today.
 ·5· · · · · Is that all right?
 ·6· ·A.· · ·Sure.
 ·7· ·Q.· · ·Before I do that, I'd like to go ahead
 ·8· ·and introduce you to everyone here.· But
 ·9· ·before I do that, I should note that we
 10· ·started at 9:30 on the dot as agreed with
 11· ·your counsel.
 12· · · · · But seated next to me is
 13· ·Stephen Kissinger, and he's lead counsel for
 14· ·the East Tennessee Plaintiff and he's with
 15· ·the Federal Defenders Office in Knoxville.
 16· ·Next to him is Bradley Maclean, who is
 17· ·counsel for Abu-Ali Abdur'Rahman, and he's in
 18· ·private practice.
 19· · · · · Over here we have Katherine Dix who is
 20· ·an Assistant Federal Defender in my office
 21· ·and is assisting me; Jerome Del Pino,
 22· ·Assistant Federal Defender, who is also
 23· ·assisting me from my office.· Next to Jerome
 24· ·is Richard Tennent, another Assistant Federal
 25· ·Defender from my office.· Next to him is

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 9 of 358 PageID #: 747
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 10

 ·1· ·Amy Harwell, another Assistant Federal
 ·2· ·Defender from my office.
 ·3· ·A.· · ·Okay.
 ·4· ·Q.· · ·And they're all on my team.
 ·5· · · · · And Kathleen Morris is counsel for
 ·6· ·Leroy Hall, and she's in private practice,
 ·7· ·pro bono.· Mr. Maclean and Ms. Morris are pro
 ·8· ·bono lawyers.
 ·9· · · · · Then we have Robert Mitchell with the
 10· ·Attorney General's Office.· He's on your
 11· ·team.
 12· ·A.· · ·Uh-huh.
 13· ·Q.· · ·And we have Charlotte Davis and
 14· ·Scott Sutherland also with the AG's office.
 15· · · · · Seated right behind me are three
 16· ·interns who are volunteering with us for the
 17· ·Summer.· We have Rachel Ann Stephens,
 18· ·Erin Drake and Tenia Miles, all right?
 19· ·A.· · ·Okay.
 20· ·Q.· · ·It's possible that during the course
 21· ·of this deposition, my boss might check in on
 22· ·me to make sure I'm not embarrassing the
 23· ·family, as they say.
 24· ·A.· · ·Uh-huh.
 25· ·Q.· · ·His name is Henry Martin.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 10 of 358 PageID #: 748
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 11

 ·1· ·A.· · ·Okay.
 ·2· ·Q.· · ·Other than that, I don't expect any
 ·3· ·other guests today, all right?
 ·4· ·A.· · ·Okay.
 ·5· ·Q.· · ·The Court has ordered that we have six
 ·6· ·hours today, which is maybe why I'm speaking
 ·7· ·a little quickly, and also because this is
 ·8· ·just preliminary stuff.· But the six hours
 ·9· ·does not include breaks nor does it include
 10· ·lunch.· I have my timer going and the court
 11· ·reporter's also keeping a record as well, all
 12· ·right?
 13· ·A.· · ·All right.
 14· ·Q.· · ·So, Mr. Parker, I'm going to start
 15· ·this morning by showing you a document.
 16· · · · · · · MS. HENRY:· I'm going to ask the
 17· ·court reporter to make this Exhibit A.
 18· · · · · · · (Exhibit A was marked.)
 19· ·BY MS. HENRY:
 20· ·Q.· · ·Have you seen this document before?
 21· ·A.· · ·Yes.
 22· ·Q.· · ·All right.· And do you recognize this
 23· ·document as a Notice of Deposition?
 24· ·A.· · ·Yes.
 25· ·Q.· · ·And are you here today pursuant to

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 11 of 358 PageID #: 749
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 12

 ·1· ·that Notice of Deposition?
 ·2· ·A.· · ·I am.
 ·3· ·Q.· · ·All righty.· The next thing I'd like
 ·4· ·to show you, Mr. Parker, I'll have the court
 ·5· ·reporter mark as Deposition Exhibit B.
 ·6· · · · · · · (Exhibit B was marked.)
 ·7· ·BY MS. HENRY:
 ·8· ·Q.· · ·And I'll represent to you, Mr. Parker,
 ·9· ·that Deposition Exhibit B is the Court's
 10· ·order on a Motion to Compel your testimony
 11· ·that sets forth the parameters of the
 12· ·deposition.
 13· · · · · Have you seen that document before?
 14· ·A.· · ·I have.
 15· ·Q.· · ·All right.· And when did you see it?
 16· ·A.· · ·Over the last couple of weeks.
 17· ·Q.· · ·All right.
 18· ·A.· · ·During different times.
 19· ·Q.· · ·All right.· So are you familiar with
 20· ·the contents of the document?
 21· ·A.· · ·Yes.
 22· ·Q.· · ·All right.· We'll be following the
 23· ·parameters set forth by the Court in that
 24· ·order, which is Deposition Exhibit B.· If
 25· ·during the course of the deposition, your

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 12 of 358 PageID #: 750
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 13

 ·1· ·counsel has some objections, the Court has
 ·2· ·actually been kind enough to provide us with
 ·3· ·specific guidance on how to handle them.· And
 ·4· ·that was in a subsequent order, which I'm
 ·5· ·going to have the court reporter mark as
 ·6· ·Deposition Exhibit C.
 ·7· · · · · · · (Exhibit C was marked.)
 ·8· ·BY MS. HENRY:
 ·9· ·Q.· · ·And basically what that order says --
 10· ·and you can keep it in front of you, sir, if
 11· ·you need to refer to it -- is that during the
 12· ·course of the deposition, from time to time
 13· ·your lawyer might have some objections to
 14· ·questions I asked because I didn't ask them
 15· ·correctly or he doesn't like them or he
 16· ·doesn't like the way they sound.· And he'll
 17· ·make those objections, but you'll be allowed
 18· ·to go ahead and answer the question.· He's
 19· ·just preserving the record.
 20· · · · · If he instructs you not to answer a
 21· ·question, because he believes it's in
 22· ·violation of the Court's order, which is our
 23· ·Deposition Exhibit B, then we'll ask those
 24· ·questions to be certified.· And you are not
 25· ·to answer those questions.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 13 of 358 PageID #: 751
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 14

 ·1· · · · · Is that clear?
 ·2· ·A.· · ·That's clear.
 ·3· ·Q.· · ·All right.· That just keeps everybody
 ·4· ·rolling, so we know sometimes Mr. Sutherland
 ·5· ·might object.· He'll say "Relevance, hearsay.
 ·6· ·Asked and answered," and that sort of thing.
 ·7· ·And you can go ahead and answer the question
 ·8· ·without me having to repeat it and without
 ·9· ·him having to reobject.· It just moves things
 10· ·along a little quicker, okay?
 11· ·A.· · ·Okay.
 12· ·Q.· · ·Mr. Parker, let me ask you this
 13· ·morning, have you taken any medications that
 14· ·impact your ability to remember or answer
 15· ·questions clearly or hear questions?
 16· ·A.· · ·No, I have not.
 17· ·Q.· · ·Are you clearheaded and able to
 18· ·understand the questions I'm asking you so
 19· ·far this morning?
 20· ·A.· · ·Yes.
 21· ·Q.· · ·During the course of the deposition,
 22· ·there will be no trick questions.· I'm not
 23· ·that clever.· If I ask a question poorly,
 24· ·it's because it's poorly worded, and I will
 25· ·not be offended if you tell me it's poorly

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 14 of 358 PageID #: 752
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 15

 ·1· ·worded, okay?
 ·2· ·A.· · ·Okay.
 ·3· ·Q.· · ·I'm not trying to confuse you, and I
 ·4· ·don't want you to be confused, all right?
 ·5· ·A.· · ·Okay.
 ·6· ·Q.· · ·What I want you to do is answer the
 ·7· ·question as, you know, fully as you need to.
 ·8· ·If it's a "yes" or "no," but you need to
 ·9· ·explain, I want you to explain, okay?
 10· ·A.· · ·Absolutely.
 11· ·Q.· · ·We want to understand your position
 12· ·and all the knowledge that you have, okay?
 13· ·A.· · ·Okay.
 14· ·Q.· · ·And do you understand that the parties
 15· ·will be relying on the truthfulness and
 16· ·completeness of your answers to prepare this
 17· ·case for court?
 18· ·A.· · ·I do.
 19· ·Q.· · ·And you understand that myself and my
 20· ·fellow lawyers are representing men who are
 21· ·under a sentence of death, correct?
 22· ·A.· · ·That's correct.
 23· ·Q.· · ·And so this is pretty important?
 24· ·A.· · ·Absolutely.
 25· ·Q.· · ·And so what we want to do today is

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 15 of 358 PageID #: 753
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 16

 ·1· ·just get your honest answers.· And if you say
 ·2· ·"uh-huh" "or huh-uh," I'm probably going to
 ·3· ·correct you.· Not because I'm treating you
 ·4· ·like my 19-year-old son, but because I need
 ·5· ·to make sure the record reflects exactly what
 ·6· ·your answers are, okay?
 ·7· ·A.· · ·Okay.
 ·8· ·Q.· · ·So I'm -- I promise you I'm not trying
 ·9· ·to be rude or embarrass you.
 10· ·A.· · ·That's fine.
 11· ·Q.· · ·During the day, what my plan is, is to
 12· ·go for about an hour-and-15, hour-and-a-half,
 13· ·just whenever there's a natural break this
 14· ·morning.· Then we'll also break, you know, at
 15· ·noon, 12:15, 12:30, natural breaking time for
 16· ·an hour lunch.· We'll come back, have a short
 17· ·afternoon break, and we will complete within
 18· ·that six-hour time frame, okay?
 19· ·A.· · ·Okay.
 20· ·Q.· · ·Do you have any plans today that are
 21· ·going to interfere with that?
 22· ·A.· · ·No.
 23· ·Q.· · ·All right.· Also, Commissioner Parker,
 24· ·should an emergency arise -- I know that
 25· ·you're an important man and there might be

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 16 of 358 PageID #: 754
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 17

 ·1· ·something that happens -- we have arranged
 ·2· ·for you to have a private conference room on
 ·3· ·our first floor, that has a landline and
 ·4· ·privacy, okay?
 ·5· ·A.· · ·Okay.· Let's hope that don't [sic]
 ·6· ·happen.
 ·7· ·Q.· · ·I hope it doesn't happen, either.· But
 ·8· ·we wanted to make sure and have those
 ·9· ·contingencies taken care of.
 10· ·A.· · ·Absolutely.
 11· ·Q.· · ·All right?
 12· ·A.· · ·Thank you.
 13· ·Q.· · ·There's water and there are some
 14· ·snacks and there's coffee available.· If --
 15· ·A.· · ·Thank you.
 16· ·Q.· · ·-- your blood sugar gets low, you
 17· ·know, please tell us.· I don't control all
 18· ·the breaks.· If you need to take a break, you
 19· ·just tell me and we'll do it, all right?
 20· ·A.· · ·Absolutely.
 21· ·Q.· · ·And if you need to take a smoke break,
 22· ·you can do that too, but you got to go --
 23· ·A.· · ·Yeah.
 24· ·Q.· · ·-- you know, several blocks away.· So
 25· ·anyway, all right, we'll get started.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 17 of 358 PageID #: 755
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 18

 ·1· · · · · Do you have any questions of me before
 ·2· ·we get started?
 ·3· ·A.· · ·I don't have any questions.· No, thank
 ·4· ·you.
 ·5· ·Q.· · ·The next document I want to show you
 ·6· ·is kind of big.
 ·7· · · · · · · MS. HENRY:· And I'll ask the court
 ·8· ·reporter to mark that as Deposition
 ·9· ·Exhibit D.
 10· · · · · · · (Exhibit D was marked.)
 11· · · · · · · THE WITNESS:· Thank you.
 12· ·BY MS. HENRY:
 13· ·Q.· · ·Sure.
 14· · · · · Do you recognize that document, sir?
 15· ·A.· · ·I do.
 16· ·Q.· · ·And what is that?
 17· ·A.· · ·That's the Complaint that was filed
 18· ·and our -- I'm assuming our responses to --
 19· ·Q.· · ·This -- I'll tell you --
 20· ·A.· · ·-- the action.
 21· ·Q.· · ·--· yeah, this is just the Complaint.
 22· ·A.· · ·Okay.
 23· ·Q.· · ·Do you recognize that?
 24· ·A.· · ·Yes.
 25· ·Q.· · ·So it contains 90 pages, and it has an

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 18 of 358 PageID #: 756
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 19

 ·1· ·exhibit which is Exhibit A, the January 8th,
 ·2· ·2018 Lethal Injection Execution Manual,
 ·3· ·Execution Procedures for Lethal Injection,
 ·4· ·and Exhibit B, which is an e-mail dated
 ·5· ·September 7th, 2017.
 ·6· · · · · You just look through there and see if
 ·7· ·that seems to be accurate.
 ·8· ·A.· · ·(Witness reviews document.)
 ·9· · · · · Seems to be.· I'm not -- I don't see
 10· ·the e-mail, but that's okay.· I'm sure it's
 11· ·here.
 12· ·Q.· · ·If you flip over to the last page, the
 13· ·very last page --
 14· ·A.· · ·Oh, I see.
 15· ·Q.· · ·It's double-sided.
 16· ·A.· · ·It's on the back side.
 17· ·Q.· · ·Yes, sir.
 18· ·A.· · ·Okay.· All right.
 19· ·Q.· · ·And so you've seen that document
 20· ·before?
 21· ·A.· · ·Yes.
 22· ·Q.· · ·When did you first see that document?
 23· ·A.· · ·The -- which document are you talking
 24· ·about?
 25· ·Q.· · ·I'm sorry, the Complaint.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 19 of 358 PageID #: 757
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 20

 ·1· ·A.· · ·Oh, weeks ago.· I -- I don't remember
 ·2· ·the exact date, but I've seen it in the past.
 ·3· ·Q.· · ·All right.
 ·4· ·A.· · ·Yeah.
 ·5· ·Q.· · ·And you know what?· I skipped a whole
 ·6· ·section.· I got excited about the Complaint,
 ·7· ·and I forgot to ask you about your
 ·8· ·background.· Can you tell us -- you told us
 ·9· ·you're the Commissioner of the Department of
 10· ·Correction.· How long have you held that
 11· ·position?
 12· ·A.· · ·Approximately two years.
 13· ·Q.· · ·All right.· Before that, how were you
 14· ·employed?
 15· ·A.· · ·I was the Assistant Commissioner of
 16· ·Prisons for the Department of Correction.
 17· ·Q.· · ·And as the Assistant Commissioner of
 18· ·Prisons, what was your duty?
 19· ·A.· · ·To oversee and supervise the Prison
 20· ·Operations division for the Department of
 21· ·Corrections.
 22· ·Q.· · ·And when you were the Assistant
 23· ·Commissioner of Prisons, did you have any
 24· ·responsibilities with respect to lethal
 25· ·injection and executions?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 20 of 358 PageID #: 758
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 21

 ·1· ·A.· · ·I was -- I directly supervised the
 ·2· ·wardens of the facilities who -- and that
 ·3· ·includes the one at Riverbend, so, yes, I
 ·4· ·did.
 ·5· ·Q.· · ·As the direct supervisor of the Warden
 ·6· ·at Riverbend, what was your specific role
 ·7· ·with respect to the Warden, regarding
 ·8· ·executions?
 ·9· ·A.· · ·I -- kind of a -- I guess a dual role
 10· ·with the Commissioner over the Department who
 11· ·oversees the protocols and the administration
 12· ·of the lethal injection or executions in
 13· ·Tennessee.· As me being the direct supervisor
 14· ·of the Warden, basically monitoring the
 15· ·execution trainings and things like that.
 16· · · · · And from time to time, reviewing the
 17· ·protocols and the procedures for the
 18· ·executions in Tennessee.
 19· ·Q.· · ·How long did you hold that position?
 20· ·A.· · ·Approximately four years.· I -- don't
 21· ·hold me to that, but that's an approximate
 22· ·number.· I lose track of time as I get older
 23· ·every year.
 24· ·Q.· · ·I hear that.
 25· · · · · So during the time that you were the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 21 of 358 PageID #: 759
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 22

 ·1· ·Assistant Commissioner of Prisons, was that
 ·2· ·the time period when Tennessee changed their
 ·3· ·protocol from the three-drug protocol to a
 ·4· ·single-drug protocol involving the use of
 ·5· ·pentobarbital?
 ·6· ·A.· · ·I'm not sure.· I -- it could have
 ·7· ·been, but my -- I don't remember the exact
 ·8· ·dates, so could have been.
 ·9· ·Q.· · ·So if I represent to you that it
 10· ·occurred in 2013, would that be the -- during
 11· ·the time frame that you were the Assistant
 12· ·Commissioner?
 13· ·A.· · ·I was the Assistant Commissioner in
 14· ·2013, yes.
 15· ·Q.· · ·Okay.· I'm going to get back to your
 16· ·role as the Assistant Commissioner in just a
 17· ·minute.· But prior to that position, how were
 18· ·you employed?
 19· ·A.· · ·I was the Correctional Administrator
 20· ·for the West Region in the state.
 21· ·Q.· · ·And what did you do as a Correctional
 22· ·Administrator for the West Region?
 23· ·A.· · ·Again, I supervised Prison Operations
 24· ·for the facilities in the West Region,
 25· ·primarily Northwest Correctional Complex,

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 22 of 358 PageID #: 760
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 23

 ·1· ·West Tennessee State Penitentiary, Mark
 ·2· ·Luttrell, Hardeman and Whiteville.
 ·3· ·Q.· · ·How long did you have that position?
 ·4· ·A.· · ·Approximately two years, I believe.
 ·5· ·Q.· · ·Did that position cause you to have
 ·6· ·any role with lethal injection executions?
 ·7· ·A.· · ·No.
 ·8· ·Q.· · ·And prior to that position, how were
 ·9· ·you employed?
 10· ·A.· · ·I was the Warden at two facilities in
 11· ·the West Region:· Northwest Correctional
 12· ·Complex and West Tennessee State
 13· ·Penitentiary.
 14· ·Q.· · ·And how long did you hold those
 15· ·positions?
 16· ·A.· · ·Approximately eight years.
 17· ·Q.· · ·Prior to that, were you still with
 18· ·TDOC?
 19· ·A.· · ·I was.
 20· ·Q.· · ·And in what role?
 21· ·A.· · ·I was the Associate Warden of
 22· ·Operations at Northwest Correctional Complex
 23· ·-- I'm sorry.· I was the Deputy Warden at
 24· ·Northwest Correctional Complex.
 25· ·Q.· · ·And I assume as Deputy Warden of

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 23 of 358 PageID #: 761
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 24

 ·1· ·Northwest Correctional Complex, you didn't
 ·2· ·have anything to do with executions?
 ·3· ·A.· · ·No.
 ·4· ·Q.· · ·Did you have anything to do with
 ·5· ·executions in the state of Tennessee prior to
 ·6· ·assuming your role as the Associate
 ·7· ·Commissioner of Prisons [sic]?
 ·8· ·A.· · ·Assistant, no.
 ·9· ·Q.· · ·Assistant.
 10· ·A.· · ·I did not.
 11· ·Q.· · ·Okay.· All right.· So then we won't go
 12· ·through all of that.· I'm going to ask you
 13· ·this sort of general question:· Has your
 14· ·entire career been in correction?
 15· ·A.· · ·It has.
 16· ·Q.· · ·Has it always been with the Tennessee
 17· ·Department of Correction, or were you at
 18· ·another facility?
 19· ·A.· · ·It's always been with the Tennessee
 20· ·Department of Corrections.
 21· ·Q.· · ·And for how long?
 22· ·A.· · ·Approximately 35 years.
 23· ·Q.· · ·And what is your educational
 24· ·background, sir?
 25· ·A.· · ·I have a Master's degree in Security

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 24 of 358 PageID #: 762
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 25

 ·1· ·Studies from the Naval Postgraduate School.
 ·2· ·I have a Bachelor of Science in Criminal
 ·3· ·Justice from the University of Tennessee at
 ·4· ·Martin.· And an Associate of Criminal Justice
 ·5· ·degree from Dyersburg State Community
 ·6· ·College.
 ·7· ·Q.· · ·Did you have to write a thesis for
 ·8· ·your master's degree?
 ·9· ·A.· · ·I did.
 10· ·Q.· · ·What was the topic?
 11· ·A.· · ·Prison radicalization in U.S. prisons.
 12· ·Q.· · ·Prison radicalization in U.S. prisons.
 13· ·A.· · ·Yes, basically establishing a
 14· ·deradicalization program for U.S. prisons.
 15· ·Q.· · ·And was it based on a model of another
 16· ·country?
 17· ·A.· · ·I studied two different countries
 18· ·really.· Singapore and Saudi Arabia.
 19· ·Q.· · ·And do you endorse the Saudi Arabia
 20· ·model?
 21· ·A.· · ·I somewhat did.· I think there's
 22· ·elements in -- in the Saudi model that we
 23· ·could use in Tennessee that would help us as
 24· ·far as trying to counter radicalization in
 25· ·our prisons.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 25 of 358 PageID #: 763
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 26

 ·1· ·Q.· · ·And you did that as part of the Navy,
 ·2· ·sir?
 ·3· ·A.· · ·It was at the Naval Postgraduate
 ·4· ·School in Monterey, California.
 ·5· ·Q.· · ·So were you in the Navy?
 ·6· ·A.· · ·I was not in the Navy.
 ·7· ·Q.· · ·I want to get back, if I might,
 ·8· ·Commissioner, to your role as the Assistant
 ·9· ·Commissioner of Prisons.· Am I saying that
 10· ·right?
 11· ·A.· · ·Yes.
 12· ·Q.· · ·And you said during -- when you served
 13· ·in that role, part of your duties was to
 14· ·monitor execution training.· "Monitor" could
 15· ·mean a lot of things.· Can you tell me what
 16· ·"monitor" means to you?
 17· ·A.· · ·As the -- again, basically as the
 18· ·Assistant Commissioner of Prisons, I would
 19· ·attend and observe the execution trainings at
 20· ·Riverbend and basically supervise the Warden
 21· ·in his daily activities at the facility.
 22· ·Q.· · ·And so when you say "supervise the
 23· ·Warden," what does that mean in the context
 24· ·of an execution rehearsal?· Would you tell
 25· ·him what to do?· Did you provide him

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 26 of 358 PageID #: 764
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 27

 ·1· ·training?· Or did you just watch him do it?
 ·2· ·A.· · ·I would say basically monitored the
 ·3· ·activity.
 ·4· ·Q.· · ·Uh-huh.
 ·5· ·A.· · ·If he had questions, of course I would
 ·6· ·have to answer questions.· And that's
 ·7· ·basically it.
 ·8· ·Q.· · ·Okay.· And how did you prepare to
 ·9· ·carry out that role?
 10· ·A.· · ·My preparation was really, I guess, to
 11· ·review the protocol, to keep the Commissioner
 12· ·informed of -- of activities, things like
 13· ·that.
 14· ·Q.· · ·And so when you say "review the
 15· ·protocol," does that mean you read the
 16· ·protocol?
 17· ·A.· · ·Yes.
 18· ·Q.· · ·If you had questions about what the
 19· ·protocol meant, was there somebody you could
 20· ·ask?
 21· ·A.· · ·There was.
 22· ·Q.· · ·Okay.· And who was that?
 23· ·A.· · ·People on staff in the Department,
 24· ·different individuals, Commissioner.
 25· ·Q.· · ·Uh-huh.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 27 of 358 PageID #: 765
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 28

 ·1· ·A.· · ·Legal staff, different individuals in
 ·2· ·the Department.
 ·3· ·Q.· · ·Did you find that there was anyone in
 ·4· ·the Department who was particularly
 ·5· ·knowledgeable with any questions that you
 ·6· ·might have?
 ·7· ·A.· · ·Well, I felt like the Legal team in
 ·8· ·the Department was very knowledgeable.· The
 ·9· ·Commissioner was knowledgeable.
 10· ·Q.· · ·Okay.
 11· ·A.· · ·That's primarily it.
 12· ·Q.· · ·During the time that you spent as the
 13· ·Assistant Commissioner of Prisons, did you
 14· ·have a role in obtaining lethal injection
 15· ·drugs for executions?
 16· ·A.· · ·No.· Not that I remember a particular
 17· ·role, no.
 18· ·Q.· · ·Okay.· Did you obtain knowledge about
 19· ·the Department's attempts to obtain execution
 20· ·drugs?
 21· ·A.· · ·As Assistant Commissioner?
 22· ·Q.· · ·Yes.
 23· ·A.· · ·I would say that -- again, it's been a
 24· ·while.· I'm trying to recall.
 25· · · · · I -- I would say that I was

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 28 of 358 PageID #: 766
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 29

 ·1· ·knowledgeable of the fact that it had become
 ·2· ·a challenge to obtain lethal injection
 ·3· ·chemicals across -- not only in Tennessee,
 ·4· ·but in other states also.
 ·5· ·Q.· · ·Were you aware of the efforts that the
 ·6· ·Department engaged in, in terms of obtaining
 ·7· ·an individual who was willing to compound
 ·8· ·pentobarbital?
 ·9· ·A.· · ·Not specifically at the time I was
 10· ·Assistant Commissioner.
 11· ·Q.· · ·Okay.
 12· ·A.· · ·Those would have probably been
 13· ·conversations that -- at the Department level
 14· ·that I would probably not have been directly
 15· ·involved in at that time.
 16· ·Q.· · ·Those are -- that's information you've
 17· ·learned subsequent to your role as
 18· ·Commissioner?
 19· ·A.· · ·Yes.· It's -- it's information that,
 20· ·as my role as Commissioner would require me
 21· ·to be -- I guess ask more direct questions
 22· ·regarding the availability and the -- the
 23· ·search and the attempts to find lethal
 24· ·injection chemicals.
 25· ·Q.· · ·I'm going to ask you some questions

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 29 of 358 PageID #: 767
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 30

 ·1· ·about your monitoring of the lethal injection
 ·2· ·rehearsals during the time that you were
 ·3· ·Assistant Commissioner of Warden [sic].· But
 ·4· ·I want to preface those questions with the
 ·5· ·following provision:· If I ask a question
 ·6· ·that seems to require you to name individuals
 ·7· ·who participated in those rehearsals, I'm not
 ·8· ·asking for that information.· And we do not
 ·9· ·want you to provide that; is that okay?
 10· ·A.· · ·Well, that's okay.
 11· ·Q.· · ·Okay.· So as an individual who was
 12· ·charged with supervising and monitoring those
 13· ·practice sessions, did you supervise and
 14· ·monitor the person who served the role of
 15· ·executioner as they would push the chemicals
 16· ·into the line?
 17· ·A.· · ·Let me -- let me clarify one thing.
 18· ·Q.· · ·Sure.
 19· ·A.· · ·My role as Assistant Commissioner, I
 20· ·just want to make sure you understand, was --
 21· ·I did not have a direct responsibility to
 22· ·monitor every rehearsal that took place --
 23· ·Q.· · ·Okay.
 24· ·A.· · ·-- as part of that process that they
 25· ·do monthly.· I -- I was not there at every

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 30 of 358 PageID #: 768
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 31

 ·1· ·single rehearsal.· In regards to my direct
 ·2· ·supervision of the individual who is the
 ·3· ·Executioner who pushes the drug, I'm aware of
 ·4· ·that procedure, I'm aware of the individual
 ·5· ·who does that and the process, but as far as
 ·6· ·directly supervising that individual, no, I'm
 ·7· ·not.
 ·8· ·Q.· · ·Okay.
 ·9· ·A.· · ·Although, as the Commissioner, I am
 10· ·responsible for the overall management and
 11· ·the carrying out of legal executions in
 12· ·Tennessee.
 13· ·Q.· · ·Sure.· As you -- well, how many
 14· ·rehearsal sessions would you say you
 15· ·attended?· Can you estimate?
 16· ·A.· · ·Attended as Assistant Commissioner --
 17· ·Q.· · ·Yes, sir.
 18· ·A.· · ·-- or in total?
 19· ·Q.· · ·As Assistant Commissioner.
 20· ·A.· · ·I would -- several.· I don't know the
 21· ·exact number.
 22· ·Q.· · ·More than a dozen?
 23· ·A.· · ·Oh, I'm sure more than a dozen, yes.
 24· ·Q.· · ·During those rehearsal sessions that
 25· ·you attended as Assistant Commissioner, were

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 31 of 358 PageID #: 769
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 32

 ·1· ·you ever in a position to be in the same room
 ·2· ·with the individual who serves the role as
 ·3· ·executioner while he or she was pushing the
 ·4· ·chemicals?
 ·5· ·A.· · ·Not that I recall.
 ·6· ·Q.· · ·And I should clarify.· When I say
 ·7· ·"chemicals," during the rehearsal sessions,
 ·8· ·you-all use saline; is that correct?
 ·9· ·A.· · ·That's correct.
 10· ·Q.· · ·And is it your understanding that
 11· ·basically saline is an adequate substitute
 12· ·for what it would be like in an actual
 13· ·execution?
 14· ·A.· · ·Yes.
 15· ·Q.· · ·There's not really any substantive
 16· ·difference in terms of the speed in which you
 17· ·deliver the chemicals, whether it's saline or
 18· ·pentaobarbital or midazolam; is that your --
 19· ·A.· · ·Not that I'm aware of.
 20· ·Q.· · ·Okay.· What sorts of questions would
 21· ·be brought to you when you were Assistant
 22· ·Commissioner of Prisons?
 23· ·A.· · ·From who?
 24· ·Q.· · ·During an execution rehearsal.· What
 25· ·sorts of questions would you be asked?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 32 of 358 PageID #: 770
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 33

 ·1· ·A.· · ·You know, very seldom was I asked
 ·2· ·questions.
 ·3· ·Q.· · ·Uh-huh.
 ·4· ·A.· · ·So, you know, just right now, I can't
 ·5· ·remember the exact questions that I would
 ·6· ·have been asked.· It would have been general
 ·7· ·questions, I'm assuming, regarding protocol
 ·8· ·or simple questions regarding notification.
 ·9· ·But not anything specific that I can recall
 10· ·right now.
 11· ·Q.· · ·All right.· I want to talk with you
 12· ·now about your role as Commissioner of
 13· ·Correction if I might.· Can you tell me, as
 14· ·Commissioner of Correction, what are your
 15· ·overall responsibilities?
 16· ·A.· · ·My overall responsibility is to
 17· ·basically oversee the operations of the
 18· ·Tennessee Department of Corrections, all
 19· ·divisions, ensure that -- with the assistance
 20· ·of my staff, that we operate facilities
 21· ·according to law and by policy and procedure
 22· ·and that -- among many other things, but
 23· ·that's generally my responsibility.
 24· ·Q.· · ·How many employees do you supervise --
 25· ·or are you responsible for, I should say?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 33 of 358 PageID #: 771
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 34

 ·1· ·A.· · ·The Department has 6,400-plus
 ·2· ·employees.
 ·3· ·Q.· · ·And how many inmates are you charged
 ·4· ·with the safety and security of?
 ·5· ·A.· · ·We have approximately 22,000, 22- to
 ·6· ·23,000 offenders incarcerated.· That doesn't
 ·7· ·include the number of offenders that are in
 ·8· ·local jails, plus about 78,000 offenders,
 ·9· ·give or take a few, in the community under
 10· ·Probation and Parole.
 11· ·Q.· · ·And Probation and Parole also is under
 12· ·your umbrella; is that correct?
 13· ·A.· · ·The supervision of Probation and
 14· ·Parole, yes.· Well, I do not supervise the
 15· ·Board of Probation and Parole, but I -- the
 16· ·officers of -- Probation and Parole officers
 17· ·for the State of Tennessee and the Community
 18· ·Supervision section is under the Department's
 19· ·responsibility.
 20· ·Q.· · ·How many facilities are you
 21· ·responsible for the orderly running of?
 22· ·A.· · ·We have 14 facilities in the state.
 23· ·Q.· · ·All right.
 24· ·A.· · ·Ten are operated by the State of
 25· ·Tennessee.· One is contracted directly with a

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 34 of 358 PageID #: 772
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 35

 ·1· ·private entity, CoreCivic.· And we have three
 ·2· ·contracted through the County that CoreCivic
 ·3· ·operates through the County.
 ·4· ·Q.· · ·What is your role in government?· Are
 ·5· ·you part of the executive branch?
 ·6· ·A.· · ·I am.
 ·7· ·Q.· · ·Do you have a cabinet-level position?
 ·8· ·A.· · ·I do.
 ·9· ·Q.· · ·So do you report directly to the
 10· ·Governor?
 11· ·A.· · ·I report directly to the Governor and
 12· ·the Chief Operations Officer for the State,
 13· ·Mr. Greg Adams.
 14· ·Q.· · ·Greg Adams?
 15· ·A.· · ·(Witness moves head up and down.)
 16· ·Q.· · ·I'm sorry.· Is that a "yes"?
 17· ·A.· · ·Yes.
 18· ·Q.· · ·Okay.· And I would expect as a member
 19· ·of the cabinet and somebody who's in charge
 20· ·of all of these thousands of employees and
 21· ·tens of thousands of inmates, that you find a
 22· ·need to delegate quite a bit of your
 23· ·responsibilities; is that fair to say?
 24· ·A.· · ·There -- yes, that's fair.
 25· ·Q.· · ·And when -- who in the Department --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 35 of 358 PageID #: 773
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 36

 ·1· ·let me strike that question.
 ·2· · · · · Is there anyone in the Department who
 ·3· ·serves a role that assists you with
 ·4· ·implementing executions?
 ·5· ·A.· · ·Well, of course the Warden of the
 ·6· ·facility and other staff in the Central
 ·7· ·Office.· You know, executive staff within the
 ·8· ·Department.
 ·9· ·Q.· · ·And is there, for example, an
 10· ·Assistant Commissioner of Prisons right now?
 11· ·A.· · ·There is.
 12· ·Q.· · ·And who is that?
 13· ·A.· · ·His name is David Sexton.                          /
 14· ·Q.· · ·Does Mr. Sexton serve the same role
 15· ·that you did when you were the Assistant
 16· ·Commissioner of Correction?
 17· ·A.· · ·His responsibilities are pretty much
 18· ·the same.
 19· ·Q.· · ·So does he attend -- periodically
 20· ·attend the monthly rehearsal sessions?
 21· ·A.· · ·To my knowledge, yes, he does.
 22· ·Q.· · ·Has he received training on the
 23· ·implementation of lethal injection protocols?
 24· ·A.· · ·He has.· Yes, he has.
 25· ·Q.· · ·And where did he receive that

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 36 of 358 PageID #: 774
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 37

 ·1· ·training?
 ·2· ·A.· · ·I'm not sure.· He's reviewed the --
 ·3· ·when I said training, let me -- let me make
 ·4· ·sure I clarify that.
 ·5· ·Q.· · ·Sure.
 ·6· ·A.· · ·He has been involved in the protocol
 ·7· ·review process.· As far as any specific
 ·8· ·training regarding the delivery of lethal
 ·9· ·injection drugs, I'm not aware of any
 10· ·specific training regarding that element.
 11· ·Q.· · ·Well, thank you for that
 12· ·clarification.
 13· · · · · Can you tell me what the protocol
 14· ·review process is?
 15· ·A.· · ·The protocol review process?
 16· ·Q.· · ·Yes.
 17· ·A.· · ·It's what we do annually.· The
 18· ·protocols are reviewed annually.· And the
 19· ·Warden assembles the team there at the
 20· ·facility, too, and they review the protocols
 21· ·from time to time.
 22· ·Q.· · ·Is there a written report when they
 23· ·review the protocol?
 24· ·A.· · ·I'm not sure.
 25· ·Q.· · ·Once the protocol is reviewed, are you

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 37 of 358 PageID #: 775
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 38

 ·1· ·verbally given a report on the results of the
 ·2· ·protocol review?
 ·3· ·A.· · ·As Commissioner?
 ·4· ·Q.· · ·Yes.
 ·5· ·A.· · ·Not always.
 ·6· ·Q.· · ·What is the -- when there's a review,
 ·7· ·what are they looking at?
 ·8· ·A.· · ·Well there's-- so there's -- there
 ·9· ·would be two, right?· I mean, so if you have
 10· ·your annual -- or you review the protocol --
 11· ·and there's a team that's -- that does that
 12· ·in conjunction with the Warden and the
 13· ·Department staff that reviews the protocol.
 14· · · · · But as far as when you prepare for an
 15· ·execution, time leading up to executions, the
 16· ·Warden also would go over the protocol.· And
 17· ·the Execution Team would review that protocol
 18· ·also.
 19· ·Q.· · ·Okay.· So there's two different review
 20· ·processes.· One is just --
 21· ·A.· · ·What I would classify as two different
 22· ·reviews, yes.
 23· ·Q.· · ·Okay.· So there's an annual process
 24· ·that the Warden is engaged in and the Warden
 25· ·picks his team -- don't tell me who they are.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 38 of 358 PageID #: 776
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 39

 ·1· ·But he picks his team; is that correct?
 ·2· ·A.· · ·Well, I think it's the -- the protocol
 ·3· ·for the Department of Corrections for
 ·4· ·executions would be reviewed not only at the
 ·5· ·Warden's level but at the Department's level
 ·6· ·to see if there's any necessary changes,
 ·7· ·modifications.· That's done.· And then, I
 ·8· ·guess, again, a refresher for the people who
 ·9· ·are directly involved in the execution
 10· ·process.
 11· ·Q.· · ·And what sorts of things would you be
 12· ·looking for to determine whether there needs
 13· ·to be a change in the protocol or a revision?
 14· ·A.· · ·At -- at my level?
 15· ·Q.· · ·Or at the Warden's review level.· When
 16· ·he's conducting those annual reviews, what
 17· ·sorts of things is he concerned --
 18· ·A.· · ·Well, again, let me make sure I'm
 19· ·clear.
 20· ·Q.· · ·Sure.
 21· ·A.· · ·The annual review process and our
 22· ·annual review of these protocols would be
 23· ·more at the executive level to include the
 24· ·Warden.
 25· ·Q.· · ·Okay.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 39 of 358 PageID #: 777
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 40

 ·1· ·A.· · ·But it would be a review of -- a
 ·2· ·departmental review to ensure that you were
 ·3· ·-- the protocol was current with any changes
 ·4· ·in statute or any changes in the protocol
 ·5· ·that needed to be made.
 ·6· ·Q.· · ·And what would cause you at the
 ·7· ·executive level to determine that there's a
 ·8· ·change in the protocol that needs to be made?
 ·9· ·A.· · ·Either my knowledge or my staff's
 10· ·knowledge of any kind of changes that might
 11· ·be necessary.· I mean, it could -- there's
 12· ·different things that could trigger that.
 13· ·Obviously a change in the legislature or a
 14· ·law or many other things.
 15· ·Q.· · ·As Commissioner of Correction, do you
 16· ·-- and without telling me who -- but do you
 17· ·consult with other individuals from various
 18· ·states who serve at your level who are also
 19· ·Commissioners of Corrections who are
 20· ·responsible for executions?
 21· ·A.· · ·I do.
 22· ·Q.· · ·Could they provide you information
 23· ·from their experience that might cause you to
 24· ·need to revise the protocol?
 25· ·A.· · ·Well, they could provide me

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 40 of 358 PageID #: 778
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 41

 ·1· ·information.· And I guess it's possible --
 ·2· ·Q.· · ·Uh-huh.
 ·3· ·A.· · ·-- that could happen.
 ·4· ·Q.· · ·Okay.· When these annual reviews
 ·5· ·occur, do you -- what sorts of materials do
 ·6· ·you review?· Is it just the protocol in the
 ·7· ·statute, or do you obtain literature or news
 ·8· ·articles about other executions and factor
 ·9· ·that into that consideration in your annual
 10· ·review?
 11· ·A.· · ·I think we consider all information
 12· ·that's available.
 13· ·Q.· · ·And how would the public know what
 14· ·information was available to you?
 15· · · · · · · MR. SUTHERLAND:· I'm going to
 16· ·object to the form of the question.· He's not
 17· ·qualified to answer how the public would....
 18· · · · · · · THE WITNESS:· I -- I don't really
 19· ·know.· I mean, I -- a lot of the information
 20· ·that I would see, have available to me, I'm
 21· ·assuming would be available to the public.
 22· ·So, I mean....
 23· ·BY MS. HENRY:
 24· ·Q.· · ·So --
 25· ·A.· · ·I don't -- I don't -- just -- I don't

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 41 of 358 PageID #: 779
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 42

 ·1· ·do a report that goes out to the public of
 ·2· ·how the -- how the review process is done or
 ·3· ·anything like that, that I'm aware of.· But
 ·4· ·if that helps -- if that answers your
 ·5· ·question.
 ·6· ·Q.· · ·Sure.· Were you on the 2007 committee
 ·7· ·that reviewed the lethal injection protocol,
 ·8· ·Commissioner Little's committee?
 ·9· ·A.· · ·I was not.
 10· ·Q.· · ·And there was a committee report that
 11· ·came out of that; is that correct?
 12· ·A.· · ·I believe so.
 13· ·Q.· · ·Have you read that?
 14· ·A.· · ·I don't remember reading it entirely,
 15· ·no.
 16· ·Q.· · ·Would you have access to that as
 17· ·Commissioner of Correction?
 18· ·A.· · ·I probably would.
 19· ·Q.· · ·And certainly individuals who have
 20· ·worked for you for a number of years would
 21· ·have access to that; is that correct?
 22· ·A.· · ·I'm assuming they would.
 23· ·Q.· · ·And if I tell you that it's publicly
 24· ·known and, in fact, she's testified to the
 25· ·fact that she served on the committee, that

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 42 of 358 PageID #: 780
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 43

 ·1· ·Debra Inglis sat on that committee and is
 ·2· ·aware of that information, she would be able
 ·3· ·to make that information available to you; is
 ·4· ·that correct?
 ·5· ·A.· · ·Yes.
 ·6· ·Q.· · ·And who is Debra Inglis?
 ·7· ·A.· · ·She's the Chief Legal Counsel for the
 ·8· ·Department and the assistant -- Deputy
 ·9· ·Commissioner for the --
 10· ·Q.· · ·And your counsel has interposed an
 11· ·objection of what the public has a right to
 12· ·know and what the public doesn't.· So I want
 13· ·to go into that a little more.
 14· · · · · · · MR. SUTHERLAND:· Wait a minute.
 15· ·Let me clarify that.· I didn't say that they
 16· ·have a right to know.· Your question was:
 17· ·How would the public get access?· And I'm
 18· ·saying he's --
 19· ·BY MS. HENRY:
 20· ·Q.· · ·And I want to get into that, how the
 21· ·public would get access to the --
 22· · · · · · · MR. SUTHERLAND:· If he knows.
 23· ·BY MS. HENRY:
 24· ·Q.· · ·-- Department of Correction records.
 25· ·So let me ask you a couple of background

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 43 of 358 PageID #: 781
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 44

 ·1· ·questions, okay?
 ·2· · · · · You stated that you hold a position at
 ·3· ·the executive department level; is that
 ·4· ·correct?
 ·5· ·A.· · ·That's correct.
 ·6· ·Q.· · ·And you are appointed by the Governor;
 ·7· ·is that correct?
 ·8· ·A.· · ·That's correct.
 ·9· ·Q.· · ·And that makes you a State employee;
 10· ·is that correct?
 11· ·A.· · ·That's correct.
 12· ·Q.· · ·And you run a Department of Correction
 13· ·that maintains a number of records, some of
 14· ·which are confidential and some of which are
 15· ·subject to public review; is that correct?
 16· ·A.· · ·That's correct.
 17· ·Q.· · ·And the Department of Correction gets
 18· ·a number of Tennessee Public Record Act
 19· ·Requests; is that correct?
 20· ·A.· · ·That's correct.
 21· ·Q.· · ·And the Department gets a number of
 22· ·records requests regarding materials that the
 23· ·Department has reviewed in crafting lethal
 24· ·injection protocols; is that correct?
 25· ·A.· · ·I -- if they ask for a Public Records

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 44 of 358 PageID #: 782
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 45

 ·1· ·Request I'm assuming so, yes.
 ·2· ·Q.· · ·And if someone asks for a Public
 ·3· ·Records Request, where does that request go?
 ·4· ·A.· · ·It goes to the Legal division of the
 ·5· ·Department.
 ·6· ·Q.· · ·And so have you delegated to the Legal
 ·7· ·division of the Department the duties of the
 ·8· ·Department in terms of responding to Public
 ·9· ·Records Requests?
 10· ·A.· · ·Yes.· They're -- they primarily have
 11· ·the responsibility for that function, yes.
 12· ·Q.· · ·Do you review every public records
 13· ·response that goes from the Department?
 14· ·A.· · ·No.
 15· ·Q.· · ·Have you ever been consulted on
 16· ·whether you -- certain documents should or
 17· ·should not be disclosed in the response to a
 18· ·Public Records Request regarding executions?
 19· ·A.· · ·Clarify your question.
 20· ·Q.· · ·Has Ms. Inglis, for example, just as
 21· ·an example, come to you and said:· "I've
 22· ·gotten this Tennessee Public Records Acts
 23· ·Request asking for these materials about
 24· ·executions in Tennessee.· Is this document
 25· ·something I can turn over, or is it

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 45 of 358 PageID #: 783
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 46

 ·1· ·confidential? "
 ·2· ·A.· · ·No, Ms. -- the Legal division makes
 ·3· ·that decision based on law.· They -- I don't
 ·4· ·recall her ever coming to me saying:· "We
 ·5· ·have this Public Records Request.· Do you or
 ·6· ·do you not want me to turn this over?"· No.
 ·7· ·Q.· · ·And while we're on the topic of Public
 ·8· ·Records Request, just so I don't forget, I'm
 ·9· ·going to show you a couple of documents.
 10· · · · · · · MS. HENRY:· Are we on E?
 11· · · · · · · THE COURT REPORTER:· E.
 12· ·BY MS. HENRY:
 13· ·Q.· · ·I'm going to show you, Mr. Parker,
 14· ·what I'm going to ask the court reporter to
 15· ·mark as Deposition Exhibit E.
 16· · · · · · · (Exhibit E was marked.)
 17· · · · · · · MR. SUTHERLAND:· Do you have one
 18· ·for me?
 19· · · · · · · MS. HENRY:· I'm sorry.· There you
 20· ·go, Mr. Sutherland (tendering).
 21· ·BY MS. HENRY:
 22· ·Q.· · ·I've handed you, Mr. Parker -- or
 23· ·Commissioner Parker, Deposition Exhibit E,
 24· ·which is a letter addressed to you, Mr. Mays
 25· ·and Ms. Inglis, dated April 3rd, 2018.· And

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 46 of 358 PageID #: 784
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 47

 ·1· ·it is -- does not have my signature, but I'll
 ·2· ·represent to you the copy that was sent to
 ·3· ·you did, and my paralegal, Janet Santana.
 ·4· ·This is a Tennessee Public Records Act
 ·5· ·Request sent April 3, 2018.· Have you ever
 ·6· ·seen that letter?
 ·7· ·A.· · ·I may have.· I don't specifically
 ·8· ·recall.
 ·9· ·Q.· · ·If I tell you, Commissioner Parker --
 10· ·let me ask you this, Commissioner Parker:· Do
 11· ·you know how long the Department has to
 12· ·respond to a Public Records Act Request?
 13· ·A.· · ·I do not.
 14· ·Q.· · ·I want to show you, sir, what I'm
 15· ·going to ask the court reporter to mark as
 16· ·Deposition Exhibit F.
 17· · · · · · · (Exhibit F was marked.)
 18· ·BY MS. HENRY:
 19· ·Q.· · ·And, sir, I've provided you with a
 20· ·copy of a statute, which is Tennessee Code
 21· ·Annotated Section 10-7-503, which is the
 22· ·Tennessee Public Records Act and I would
 23· ·direct your attention to Subparagraph
 24· ·Little A, Numeral 2, Large A and Large -- I'm
 25· ·sorry, Large B, where it says:· The custodian

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 47 of 358 PageID #: 785
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 48

 ·1· ·of public records or the custodian's designee
 ·2· ·shall promptly make available for inspection
 ·3· ·any public record not specifically exempt
 ·4· ·from disclosure.· In the event it is not
 ·5· ·practical for the record to be promptly
 ·6· ·available for the inspection, the custodian
 ·7· ·shall, within seven business days -- Sub
 ·8· ·Little Roman I, make the information
 ·9· ·available to the responder, Little Roman II,
 10· ·deny the request, et cetera.
 11· · · · · So would you agree with me, sir, that
 12· ·the statute requires a response of some sort
 13· ·within seven days?
 14· ·A.· · ·I would.
 15· ·Q.· · ·If I tell you, sir, that the April 3rd
 16· ·Tennessee Public Records Act Request which
 17· ·was sent to you, Mr. Mays and Ms. Inglis has
 18· ·not been responded to, can you explain to me
 19· ·the reason for the delay?
 20· ·A.· · ·I cannot.
 21· ·Q.· · ·Is the person who could tell me the
 22· ·reason for the delay Ms. Inglis?
 23· ·A.· · ·I'm assuming she would probably have a
 24· ·better response than I'm able to give you.
 25· ·Q.· · ·Thank you, sir.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 48 of 358 PageID #: 786
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 49

 ·1· · · · · I'm next going to show you a document
 ·2· ·I'm going to ask the court reporter to mark
 ·3· ·as Deposition Exhibit G.
 ·4· · · · · · · (Exhibit G was marked.)
 ·5· ·BY MS. HENRY:
 ·6· ·Q.· · ·And that, sir, is a letter dated
 ·7· ·May the 4th of 2018.· Again, addressed to
 ·8· ·you, Mr. Mays and Ms. Inglis, and it is an
 ·9· ·identical letter which was sent by me and
 10· ·Ms. Santana on May 4th, 2018.
 11· · · · · Have you seen that letter?
 12· ·A.· · ·I don't recall seeing it.· I may have.
 13· ·Q.· · ·And you would affirm with me, sir,
 14· ·that as we sit here today on June 5, 2018,
 15· ·that's more than seven days since May 4th,
 16· ·2017; is that correct?
 17· ·A.· · ·That's correct.
 18· ·Q.· · ·And do you have any reason as to why
 19· ·this letter has gone unresponded to?
 20· ·A.· · ·I do not.
 21· ·Q.· · ·Did you direct Ms. Inglis to withhold
 22· ·responses to our letter?
 23· ·A.· · ·I did not.
 24· ·Q.· · ·Would Ms. Inglis be in the best
 25· ·position to explain why these letters have

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 49 of 358 PageID #: 787
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 50

 ·1· ·gone unanswered?
 ·2· ·A.· · ·She would have a better answer than I
 ·3· ·would have, probably.
 ·4· ·Q.· · ·Would you object, Mr. Parker, to going
 ·5· ·back to the Department today and asking
 ·6· ·Ms. Inglis to please respond to the letters
 ·7· ·which I've shown you as Exhibits E and G?
 ·8· ·A.· · ·I would certainly be willing to
 ·9· ·inquire of General Counsel what the issue
 10· ·was, assuming that we haven't responded, to
 11· ·find out why, why we haven't responded.
 12· ·Q.· · ·Thank you.
 13· · · · · And you would agree, sir, that if I
 14· ·tell you I live in Nashville, Tennessee --
 15· · · · · · · MR. SUTHERLAND:· Objection to the
 16· ·leading.
 17· ·BY MS. HENRY:
 18· ·Q.· · ·-- if I live in Nashville, Tennessee,
 19· ·Davidson County, that I'm a citizen of the
 20· ·state of Tennessee?
 21· ·A.· · ·I would agree to that, yes.
 22· ·Q.· · ·All right.· And my clients are
 23· ·citizens of the state of Tennessee, aren't
 24· ·they?
 25· ·A.· · ·Yes.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 50 of 358 PageID #: 788
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 51

 ·1· ·Q.· · ·And citizens of the state of Tennessee
 ·2· ·have the right to public records; is that
 ·3· ·correct?
 ·4· ·A.· · ·That's correct.
 ·5· ·Q.· · ·And the materials considered by the
 ·6· ·Protocol Review Committee, would those
 ·7· ·materials be public records?
 ·8· ·A.· · ·Restate the question, I'm sorry.
 ·9· ·Q.· · ·Any materials that you consider in
 10· ·your annual protocol review process, would
 11· ·those materials be subject to a Tennessee
 12· ·Public Records Act Request?
 13· ·A.· · ·I'm assuming that parts of it would.
 14· ·Q.· · ·And what parts wouldn't be?
 15· ·A.· · ·The parts that reveal identity of
 16· ·individuals, the parts regarding the security
 17· ·protocols for the facility and the security
 18· ·operations of the protocol, things like that.
 19· ·Q.· · ·And when you say "security," you're
 20· ·talking about, for example, on the evening of
 21· ·the execution, what security procedures are
 22· ·put in place to make sure that everyone
 23· ·involved in the process is safe; is that --
 24· ·A.· · ·Yeah, that.· And the -- the different
 25· ·security protocols for the inside of the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 51 of 358 PageID #: 789
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 52

 ·1· ·facility as far as access to areas, things
 ·2· ·like that.
 ·3· ·Q.· · ·All right.· So other than those
 ·4· ·portions of the materials reviewed, which are
 ·5· ·subject to the Public Records Act exclusion,
 ·6· ·because they're confidential and the security
 ·7· ·materials, any other materials considered by
 ·8· ·you would be subject to a Tennessee Public
 ·9· ·Records Act Request by a citizen of the state
 10· ·of Tennessee?
 11· ·A.· · ·To the best of my knowledge, yes.
 12· ·Q.· · ·I will let you go ahead and keep
 13· ·Exhibit D handy, and I'm going to show you
 14· ·now a document that I will ask the court
 15· ·reporter to give the next letter.
 16· · · · · · · MS. HENRY:· Which I believe is H?
 17· · · · · · · THE COURT REPORTER:· Correct.
 18· · · · · · · (Exhibit H was marked.)
 19· ·BY MS. HENRY:
 20· ·Q.· · ·I'll ask you, Mr. Parker, have you
 21· ·seen Deposition Exhibit No. -- Letter H
 22· ·before?
 23· ·A.· · ·I have.
 24· ·Q.· · ·And when did you see it?
 25· ·A.· · ·Several times.· Over the last three or

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 52 of 358 PageID #: 790
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 53

 ·1· ·four weeks, probably, several times.· I don't
 ·2· ·-- I don't remember specific dates, things
 ·3· ·like that, but....
 ·4· ·Q.· · ·So this Defendant's Answer to the
 ·5· ·Complaint, Amended Complaint, will you agree
 ·6· ·with me that it has paragraph numbers?
 ·7· ·A.· · ·Yes.
 ·8· ·Q.· · ·And next to the paragraph numbers,
 ·9· ·there are answers that say things like:
 10· ·"Admit" or "Deny;" is that correct?
 11· ·A.· · ·Yes.
 12· ·Q.· · ·Did you have any input as to whether
 13· ·certain paragraphs should be admitted or
 14· ·denied?
 15· ·A.· · ·I did.· I -- my discussion with my
 16· ·staff in regards to answering this, the Legal
 17· ·team, so, yes, I did have input.
 18· ·Q.· · ·All right.· And when you say "the
 19· ·Legal team," are you referring to
 20· ·Mr. Sutherland, Ms. Davis and Mr. Mitchell,
 21· ·or are you referring to Ms. Inglis and the
 22· ·Department of General Counsel?
 23· ·A.· · ·I'm referring to the Department's
 24· ·Legal team.
 25· ·Q.· · ·Okay.· And that's the General

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 53 of 358 PageID #: 791
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 54

 ·1· ·Counsel's office?
 ·2· ·A.· · ·Yes.
 ·3· ·Q.· · ·Okay.· It's a little confusing because
 ·4· ·you're represented here by the State Attorney
 ·5· ·General's Office.
 ·6· ·A.· · ·Uh-huh.
 ·7· ·Q.· · ·So I want to make sure when you say
 ·8· ·"Legal team" you're referring to Ms. Inglis
 ·9· ·and Department of General Counsel?
 10· ·A.· · ·Yes.
 11· ·Q.· · ·All right.· So you have specific
 12· ·knowledge to -- as to the materials or the
 13· ·answers provided in Defendant's answer?
 14· ·A.· · ·In some -- in some of them, I do.· And
 15· ·some of them, I do not.
 16· ·Q.· · ·Okay.· And can you broadly categorize
 17· ·those answers of which you do have knowledge
 18· ·-- personal knowledge?
 19· · · · · · · MR. SUTHERLAND:· I'm going to
 20· ·object to the form of the question.
 21· · · · · · · I think you'd have to ask him if
 22· ·he knows.
 23· · · · · · · THE WITNESS:· There -- there are
 24· ·specific questions that would relate to
 25· ·things that I have personal knowledge about

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 54 of 358 PageID #: 792
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 55

 ·1· ·in this -- in this document.· And then
 ·2· ·there's some that, just as an example, would
 ·3· ·require a medical opinion that I would not
 ·4· ·have.· So that's as general as basically I
 ·5· ·can put it.
 ·6· ·BY MS. HENRY:
 ·7· ·Q.· · ·Great.· Thanks.
 ·8· · · · · And that's what I'm trying to get at
 ·9· ·so that we can maybe -- I'm not going to ask
 10· ·you questions --
 11· ·A.· · ·Sure.
 12· ·Q.· · ·-- about things that require expert
 13· ·opinions.· But I think I'm hearing you say
 14· ·that you do have personal knowledge with
 15· ·respect to basic facts about the execution
 16· ·protocol and allegations regarding the
 17· ·protocol itself?
 18· ·A.· · ·Yes.
 19· ·Q.· · ·Am I hearing you right?
 20· ·A.· · ·Yes.
 21· ·Q.· · ·And so you would have been able to
 22· ·provide that information so that it got into
 23· ·this document so that we could understand the
 24· ·Department's position; is that correct?
 25· ·A.· · ·Yes.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 55 of 358 PageID #: 793
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 56

 ·1· ·Q.· · ·Okay.· We'll get back to your answer
 ·2· ·again.· I just kind of wanted to be clear on
 ·3· ·that.
 ·4· · · · · With respect to Deposition Exhibit D,
 ·5· ·which is the Amended Complaint, there was an
 ·6· ·original Complaint filed on February 20th of
 ·7· ·2018.· And a hand-delivered copy of that and
 ·8· ·the summons was delivered to your office.
 ·9· ·Did you receive that copy on February 20th of
 10· ·2018?
 11· ·A.· · ·I may have.· I don't specifically
 12· ·remember receiving it.
 13· ·Q.· · ·Okay.· When did you first become
 14· ·engaged with the facts as they were pled in
 15· ·the Complaint?
 16· ·A.· · ·I don't remember a specific date or
 17· ·time and place.· As you can imagine, I have a
 18· ·lot of things go on every day.
 19· ·Q.· · ·Yes.
 20· ·A.· · ·I -- I remember the Complaint.                             I
 21· ·remember vaguely speaking to the Legal team
 22· ·and giving responses.· But I don't -- I
 23· ·couldn't give you a date or time, a specific
 24· ·time.
 25· ·Q.· · ·Okay.· And is dealing with the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 56 of 358 PageID #: 794
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 57

 ·1· ·substance of the Complaint and how an
 ·2· ·individual -- or how you were going -- strike
 ·3· ·that question.· It's a bad question.
 ·4· · · · · What role has General Counsel's Office
 ·5· ·played as far as answering the Complaint that
 ·6· ·was filed?
 ·7· ·A.· · ·I think assisting the Commissioner in
 ·8· ·the response.· In some cases, talking about
 ·9· ·things that we have done in regards to the
 10· ·execution process, steps that had been taken
 11· ·sometimes to discuss with me things --
 12· · · · · · · MR. SUTHERLAND:· Let me stop you
 13· ·there.· We're getting -- you're getting to
 14· ·attorney/client.
 15· · · · · · · MS. HENRY:· I'm trying to figure
 16· ·out what is and what isn't attorney/client.
 17· ·That's the reason for asking the question.
 18· ·BY MS. HENRY:
 19· ·Q.· · ·I really don't want to get into
 20· ·attorney/client.· I'm trying -- as the Court
 21· ·has ruled, Commissioner, there are some
 22· ·things that are attorney/client that the
 23· ·General Counsel does and there are some
 24· ·things that aren't.· So I am just sort of
 25· ·asking you to give me a broad brush and not

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 57 of 358 PageID #: 795
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                              Page 58

 ·1· ·the specifics.· And then we'll figure out
 ·2· ·whether we can delve further, okay?
 ·3· · · · · Does that make sense?
 ·4· ·A.· · ·Not really.
 ·5· ·Q.· · ·Does that address your concern?
 ·6· ·A.· · ·So --
 ·7· ·Q.· · ·I appreciate that answer.
 ·8· ·A.· · ·So here -- again, assisting the
 ·9· ·Commissioner with my review of the Complaint
 10· ·and my answers, in some cases helping me
 11· ·remember, because my memory is terrible.                               I
 12· ·have a terrible memory sometimes.· And I --
 13· ·helping me remember things that --
 14· ·conversations or information to do the best
 15· ·job I can at answering the Complaint.
 16· ·Q.· · ·All right.
 17· ·A.· · ·I hope that helps.
 18· ·Q.· · ·It does.· Thank you.
 19· · · · · And because this is a timed
 20· ·deposition, I'm going to move on.· And if I
 21· ·have time, I might move back --
 22· ·A.· · ·Okay.
 23· ·Q.· · ·-- to this, okay?
 24· · · · · I want to move on to some
 25· ·interrogatories because that's going to get

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 58 of 358 PageID #: 796
                                                                                 Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 59

 ·1· ·us to the -- the protocol itself.· I'm going
 ·2· ·to show you, Commissioner Parker, a document
 ·3· ·that I would ask to be marked as Exhibit I.
 ·4· ·And that is the Plaintiffs' First Request for
 ·5· ·Production of Documents.
 ·6· · · · · · · (Exhibit I was marked.)
 ·7· ·BY MS. HENRY:
 ·8· ·Q.· · ·Have you ever seen that document
 ·9· ·before?
 10· ·A.· · ·I may have.· I don't specifically
 11· ·remember seeing it.
 12· ·Q.· · ·And this, Commissioner Parker, I will
 13· ·represent to you, was delivered along with
 14· ·our summons on February the 20th, and
 15· ·requests the Department, you, and -- and
 16· ·Mr. Mays and anyone else in the Department
 17· ·who may be an unnamed party, to provide
 18· ·information relating to and/or reflecting on
 19· ·TDOC's January 8th, 2018 lethal injection
 20· ·protocol and any amendments thereto.
 21· · · · · Do you see that there in the first
 22· ·paragraph?
 23· ·A.· · ·I do.
 24· ·Q.· · ·And so we asked you to produce certain
 25· ·documents; is that correct?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 59 of 358 PageID #: 797
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 60

 ·1· ·A.· · ·It -- it's -- that's correct.
 ·2· ·Q.· · ·Did you have any role in putting
 ·3· ·together the documents that were ultimately
 ·4· ·produced in response to that request --
 ·5· ·initially produced in response to that
 ·6· ·request?
 ·7· ·A.· · ·My role, other than turning over any
 ·8· ·information I would have regarding the
 ·9· ·request to the officials at the Department --
 10· ·that would have been it.· I remember looking
 11· ·and checking my documents and my e-mails and
 12· ·things like that for documents.
 13· ·Q.· · ·You recall specifically checking your
 14· ·e-mails?
 15· ·A.· · ·I remember checking the -- doing the
 16· ·search and checking the data, yes.· I -- I
 17· ·don't remember -- I don't remember the
 18· ·specifics of what I found, if anything --
 19· ·Q.· · ·Okay.
 20· ·A.· · ·-- but it -- that would have been
 21· ·turned over to the Legal team or the
 22· ·Department.
 23· ·Q.· · ·I'm going to show you a document that
 24· ·I will ask the court reporter to mark as
 25· ·Exhibit J.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 60 of 358 PageID #: 798
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 61

 ·1· · · · · · · (Exhibit J was marked.)
 ·2· · · · · · · MS. HENRY:· And, I'm sorry,
 ·3· ·Mr. Sutherland, I don't have a copy for you.
 ·4· · · · · · · MR. SUTHERLAND:· I'll just scooch
 ·5· ·over here.
 ·6· ·BY MS. HENRY:
 ·7· ·Q.· · ·Commissioner Parker, I've handed you a
 ·8· ·document that is titled Defendant's Response
 ·9· ·to Plaintiffs' Request for Production of
 10· ·Documents.· And it is Letter J.
 11· ·A.· · ·Okay.
 12· ·Q.· · ·Do you see that there?
 13· ·A.· · ·I do.
 14· ·Q.· · ·Have you seen that document before?
 15· ·A.· · ·I may have.· I don't specifically
 16· ·recall.
 17· ·Q.· · ·And if you would take a moment, sir,
 18· ·to review the attachment to Exhibit J.
 19· ·A.· · ·(Witness reviews document.)· Okay.
 20· ·Q.· · ·Does the attachment to Exhibit J
 21· ·appear to be the Lethal Injection Execution
 22· ·Manual, Execution Procedures For Lethal
 23· ·Injection?
 24· ·A.· · ·It does.
 25· ·Q.· · ·And is that the revision that is

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 61 of 358 PageID #: 799
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 62

 ·1· ·January 8th, 2018?
 ·2· ·A.· · ·It is.
 ·3· ·Q.· · ·And does that -- is that document 112
 ·4· ·pages in length?
 ·5· ·A.· · ·(Witness reviews documents.)
 ·6· · · · · Yes.
 ·7· ·Q.· · ·And does that document appear to be
 ·8· ·the same document which is as Attachment A to
 ·9· ·the Amended Complaint, which is -- the
 10· ·Amended Complaint is Deposition Exhibit D?
 11· ·A.· · ·Uh-huh, it appears to be, yes.
 12· ·Q.· · ·So in response to our Request for
 13· ·Production of Documents, you provided us a
 14· ·copy of the Lethal Injection Manual, which we
 15· ·had already attached as an attachment to our
 16· ·Complaint; is that correct?
 17· ·A.· · ·Uh-huh, that's correct.
 18· ·Q.· · ·And that Request for Production of
 19· ·Documents -- or that response to our Request
 20· ·for Production of Documents is dated
 21· ·April 6th, 2018; is that correct?
 22· ·A.· · ·What's dated April?· I'm sorry.                              I
 23· ·missed your question.
 24· ·Q.· · ·Sure.· If you'll turn to Page 3 of
 25· ·Exhibit J --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 62 of 358 PageID #: 800
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 63

 ·1· ·A.· · ·Uh-huh.
 ·2· ·Q.· · ·-- for the Certificate of Service.
 ·3· ·A.· · ·(Witness complies.)
 ·4· ·Q.· · ·Do you see there that the document is
 ·5· ·dated April the 6th, 2018?
 ·6· ·A.· · ·(Witness reviews documents.)
 ·7· ·Q.· · ·The page before that.
 ·8· ·A.· · ·This page (indicating)?
 ·9· ·Q.· · ·Yes.
 10· ·A.· · ·I do, uh-huh.
 11· ·Q.· · ·All right.· So on April the 6th, 2018,
 12· ·in response to our Request for Production of
 13· ·Documents regarding the January 8th, 2018
 14· ·protocol, the only documents provided to
 15· ·Plaintiffs' counsel was a copy of the Lethal
 16· ·Injection Manual that we already had; is that
 17· ·correct?
 18· ·A.· · ·That's correct.
 19· ·Q.· · ·As we refer to this manual throughout
 20· ·today's execution [sic], can we agree that
 21· ·the word "manual" or "protocol" is
 22· ·synonymous?
 23· ·A.· · ·Yes.
 24· ·Q.· · ·So if you or I say "manual" or we say
 25· ·"protocol," we agree that we are talking

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 63 of 358 PageID #: 801
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 64

 ·1· ·about this same January 8th, 2018 document;
 ·2· ·is that correct?
 ·3· ·A.· · ·That's correct.
 ·4· ·Q.· · ·At no time today will I be asking you
 ·5· ·about the electrocution protocol, okay?
 ·6· ·A.· · ·Okay.
 ·7· ·Q.· · ·And that's because I would be
 ·8· ·prohibited from doing so, and Mr. Sutherland
 ·9· ·would object vociferously, okay?
 10· · · · · · · MR. SUTHERLAND:· I don't know
 11· ·about vociferously.
 12· ·BY MS. HENRY:
 13· ·Q.· · ·It's not because I don't want to.
 14· ·A.· · ·All right.
 15· ·Q.· · ·All right.· So when we talk about this
 16· ·manual, if we could look at Page 1 of the
 17· ·manual.
 18· ·A.· · ·(Witness complies.)
 19· ·Q.· · ·And the first sentence states:· "This
 20· ·manual contains a summary of the most
 21· ·significant events and departmental
 22· ·procedures to be followed in the process of
 23· ·carrying out the orders of the Tennessee
 24· ·Supreme Court regarding the imposition of
 25· ·death by lethal injection."

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 64 of 358 PageID #: 802
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 65

 ·1· · · · · What do you mean by "summary"?
 ·2· ·A.· · ·I think that it's basically a -- well,
 ·3· ·a summation.· I -- I don't know to say it
 ·4· ·without saying summary again.· A summation of
 ·5· ·things that occur during the process of
 ·6· ·carrying out lethal injection.
 ·7· ·Q.· · ·I want you to turn --
 ·8· ·A.· · ·And let me just say that I -- when I
 ·9· ·say "summary" or -- or "summation," it's not
 10· ·-- it's obvious that it's not going to be
 11· ·all-inclusive of every single thing that
 12· ·occurs, but I think it's a best attempt at
 13· ·providing a manual that describes the
 14· ·process.
 15· ·Q.· · ·So let me see if I'm hearing you
 16· ·correctly.· And so -- I don't want to
 17· ·misunderstand.· I -- I think you're using
 18· ·"summary" the way that I understand
 19· ·"summary," but I just want to make sure that
 20· ·we're on the same page.· What you're saying
 21· ·to me is that there are things that you're
 22· ·going -- and when I say "you," I mean the
 23· ·Department, the individuals involved with the
 24· ·execution.· There are steps that must be
 25· ·taken in every lethal injection, and you

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 65 of 358 PageID #: 803
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 66

 ·1· ·can't write everything down?
 ·2· ·A.· · ·True.
 ·3· ·Q.· · ·And so you've put together --
 ·4· ·A.· · ·Well, I don't know that you can't, but
 ·5· ·we -- we -- we have not, but, yes.
 ·6· ·Q.· · ·Okay.· So this is not -- this written
 ·7· ·document is not every single thing that's
 ·8· ·done in an execution, but it's a summary?
 ·9· ·A.· · ·I think it's, again, the most
 10· ·significant events that occur.
 11· ·Q.· · ·All right.· The next sentence there,
 12· ·sir, states:· "It contains a detailed listing
 13· ·of some of the duties and responsibilities of
 14· ·certain key departmental personnel."· And of
 15· ·course I put some emphasis on the word
 16· ·"some," because to me the word "some" means
 17· ·that there are other duties that are not
 18· ·listed in the manual.· Is that a fair
 19· ·interpretation?
 20· ·A.· · ·Other duties of?
 21· ·Q.· · ·Other duties and responsibilities of
 22· ·certain key department personnel that are not
 23· ·listed.
 24· ·A.· · ·Could be, yes.
 25· ·Q.· · ·Does the word "some" indicate to you

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 66 of 358 PageID #: 804
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 67

 ·1· ·that not all are listed?
 ·2· ·A.· · ·Right, sure.
 ·3· ·Q.· · ·Okay.· The first sentence of the
 ·4· ·second paragraph states:· "It will be used as
 ·5· ·a guideline for the Warden to assure that
 ·6· ·operational functions are properly planned
 ·7· ·with staff who have designated
 ·8· ·responsibilities in performing a judicially
 ·9· ·ordered execution by lethal injection."
 10· · · · · And, again, sir, I want to direct your
 11· ·attention to the word I put emphasis on,
 12· ·which is "guideline."· To me, "guideline"
 13· ·means it's a guide, but the Warden is free to
 14· ·use his own discretion in carrying out the
 15· ·execution.· He's guided by it, but ultimately
 16· ·he's in charge with how the execution will
 17· ·move forward?
 18· ·A.· · ·Well, the Warden has certain
 19· ·responsibilities in regard to the protocol,
 20· ·as does the Commissioner of the Department,
 21· ·who is ultimately responsible for the overall
 22· ·administration of -- of the -- of executing
 23· ·offenders.
 24· ·Q.· · ·So what does "guideline" mean?
 25· ·A.· · ·I think it's a -- it -- as much as

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 67 of 358 PageID #: 805
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 68

 ·1· ·you've said, a guide that gives instructions
 ·2· ·and clarification in some areas and that --
 ·3· ·that can be used as a guide.
 ·4· ·Q.· · ·Okay.· Other than the Lethal Injection
 ·5· ·Manual, is the Warden provided with any
 ·6· ·additional training to understand how he
 ·7· ·should exercise his role in a lethal
 ·8· ·injection should an event arise that's not
 ·9· ·covered in the manual?
 10· ·A.· · ·The execution protocols is the primary
 11· ·instruction or guide.· Other than that and my
 12· ·involvement in -- in consultation with the
 13· ·Warden.
 14· ·Q.· · ·Okay.· And what would be the basis of
 15· ·your training to assist the Warden in
 16· ·understanding how to discharge his duties
 17· ·under the Lethal Injection Manual?
 18· ·A.· · ·Specifically as related to what
 19· ·procedure?
 20· ·Q.· · ·As related to his responsibilities in
 21· ·carrying out a lethal injection.
 22· ·A.· · ·It would be -- what my understanding
 23· ·of the protocol itself, my understanding of
 24· ·the processes and procedures that each
 25· ·individual is responsible for in -- in the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 68 of 358 PageID #: 806
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 69

 ·1· ·protocol itself, and then basically my role
 ·2· ·as Commissioner of the Department who is
 ·3· ·ultimately responsible for the administration
 ·4· ·of the protocol.
 ·5· ·Q.· · ·So other than this document, though,
 ·6· ·what I'm trying to get at, though, is there
 ·7· ·any other source of information that you draw
 ·8· ·upon in order to provide wisdom and guidance
 ·9· ·to the Warden in his duties of carrying out a
 10· ·lethal injection under the protocol?
 11· ·A.· · ·Well, as Commissioner, there's -- I
 12· ·think my communications or my, I guess,
 13· ·discussions that I've had with other
 14· ·officials, other professionals both in
 15· ·Tennessee and other areas, other States
 16· ·regarding executions and the responsibility
 17· ·as the Commissioner helps in that process.
 18· ·Helps me make decisions and provides
 19· ·information that I would use in making
 20· ·decisions.
 21· ·Q.· · ·So am I hearing you say that as a
 22· ·corrections professional, you have networked
 23· ·and spoken with other corrections
 24· ·professionals who faced lethal injection
 25· ·executions, and obtained knowledge from them

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 69 of 358 PageID #: 807
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 70

 ·1· ·about how to conduct an execution?
 ·2· ·A.· · ·I have -- not about how to conduct an
 ·3· ·execution.
 ·4· ·Q.· · ·Okay.
 ·5· ·A.· · ·About their experiences, things
 ·6· ·regarding executions.· So, yes, I have spoken
 ·7· ·with other officials in other states.
 ·8· ·Q.· · ·Has that been at conferences?
 ·9· ·A.· · ·It's been at conferences.· It's been
 10· ·personal discussions, one-on-one discussions.
 11· ·It's been in several ways, not just at
 12· ·conferences.
 13· ·Q.· · ·Okay.· So in addition to conferences,
 14· ·one-on-one discussions on the phone?
 15· ·A.· · ·Possibly.
 16· ·Q.· · ·And by e-mail?
 17· ·A.· · ·No.
 18· ·Q.· · ·By site visits?
 19· ·A.· · ·No.· Not site -- not -- not site
 20· ·visits for the particular -- to attend an
 21· ·execution.· No, that's not the case.
 22· ·Q.· · ·So you've not traveled to other states
 23· ·to attend executions?
 24· ·A.· · ·I have not.
 25· ·Q.· · ·Has any -- without telling me names or

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 70 of 358 PageID #: 808
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 71

 ·1· ·where, but has anyone in the Department who's
 ·2· ·currently serving in the Department attended
 ·3· ·executions in other states?
 ·4· ·A.· · ·I believe they have.
 ·5· ·Q.· · ·And do you know whether those
 ·6· ·executions that these Department employees
 ·7· ·have attended involved the use of the drug
 ·8· ·midazolam?
 ·9· ·A.· · ·I'm not sure about that.
 10· ·Q.· · ·Do you have any knowledge as to what
 11· ·sort of drug was used?
 12· ·A.· · ·Not specifically, not at this point, I
 13· ·do not.
 14· ·Q.· · ·Do you have a way of determining what
 15· ·kind of an execution they attended?
 16· ·A.· · ·Not without asking them.
 17· ·Q.· · ·Okay.· Was it -- is it more than one
 18· ·employee?
 19· ·A.· · ·I'm not sure about that.
 20· ·Q.· · ·Do you know whether Department of
 21· ·Corrections staff -- and I'm sorry for my
 22· ·wording; I'm trying to not to identify
 23· ·anybody --
 24· ·A.· · ·That's okay.
 25· ·Q.· · ·-- by gender.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 71 of 358 PageID #: 809
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 72

 ·1· · · · · Do you know whether or not the
 ·2· ·Department of Corrections staff member or
 ·3· ·members who have attended an execution
 ·4· ·attended an execution that used a three-drug
 ·5· ·protocol?
 ·6· ·A.· · ·I'm not sure.
 ·7· ·Q.· · ·And so then I would assume you don't
 ·8· ·know if it involved a one-drug protocol?
 ·9· ·A.· · ·Exactly.
 10· ·Q.· · ·Or a two-drug protocol?
 11· ·A.· · ·Right.
 12· ·Q.· · ·What was the purpose of sending the
 13· ·Department of Correction member or members to
 14· ·view an execution in another state?
 15· ·A.· · ·So let me say that -- well, I'll
 16· ·answer it.· I don't -- I don't know.
 17· ·Q.· · ·Okay.
 18· ·A.· · ·At the time, I was not the
 19· ·Commissioner, so I'm not sure about that.
 20· ·Q.· · ·Okay.· So this is an event that
 21· ·occurred prior to you assuming your role as
 22· ·Commissioner of Correction?
 23· ·A.· · ·That's correct.
 24· ·Q.· · ·So earlier I asked you about whether
 25· ·or not you gained information from another

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 72 of 358 PageID #: 810
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 73

 ·1· ·Department by site visit, and you clarified
 ·2· ·for me that certainly not a site visit to
 ·3· ·attend an execution, but that begs a certain
 ·4· ·question.· So have you traveled and had
 ·5· ·in-person meetings at other Department of
 ·6· ·Corrections regarding their lethal injection
 ·7· ·protocols?
 ·8· ·A.· · ·Well, not for the specific purpose of
 ·9· ·inquiring about lethal injection protocols.
 10· · · · · I visit a lot of states.· I talk to a
 11· ·lot of people.· And I would just say that the
 12· ·-- most of the -- most of the commissioners
 13· ·and directors of corrections in America, this
 14· ·is a discussion that comes up quite often
 15· ·because of the difficulty in obtaining lethal
 16· ·injection chemicals and them not being
 17· ·available.· It's a discussion that comes up
 18· ·quite often.· So it's -- it's a -- it's one
 19· ·of those common subjects that --
 20· ·Q.· · ·Okay.
 21· ·A.· · ·-- comes up.
 22· ·Q.· · ·So at this point, I just want to put
 23· ·-- I want to ask Mr. Sutherland the question
 24· ·before I ask you the question.
 25· ·A.· · ·Okay.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 73 of 358 PageID #: 811
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 74

 ·1· ·Q.· · ·Because I think I anticipate that he
 ·2· ·would object.
 ·3· ·A.· · ·Okay.
 ·4· · · · · · · MS. HENRY:· Foso, Mr. Sutherland,
 ·5· ·at this point I would want to ask
 ·6· ·Commissioner Parker which Departments of
 ·7· ·Correction he has consulted with.
 ·8· · · · · · · MR. SUTHERLAND:· Yes.
 ·9· · · · · · · MS. HENRY:· And I would assume you
 10· ·would object?
 11· · · · · · · MR. SUTHERLAND:· I will instruct
 12· ·him not to answer based on the Court's
 13· ·April 24th order.
 14· · · · · · · MS. DAVIS:· May.
 15· · · · · · · MR. SUTHERLAND:· I'm sorry.· I was
 16· ·in the wrong date.· May 24th, 2018,
 17· ·10:39 a.m., based on the second paragraph on
 18· ·Page 20 that says:· "While the Deponents may
 19· ·generally describe their efforts to obtain
 20· ·Protocol A, including whether Protocol A was
 21· ·obtained, and if not, the reasons why it
 22· ·could not be obtained, the scope of this
 23· ·discovery shall not extend to the identity of
 24· ·any suppliers, pharmacies, manufacturers,
 25· ·retailers, wholesalers, distributors, or

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 74 of 358 PageID #: 812
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 75

 ·1· ·other sources or suppliers, or any agency,
 ·2· ·institution, or party, including Departments
 ·3· ·of Corrections of other states, from which it
 ·4· ·has or has attempted to obtain
 ·5· ·pentaobarbital."
 ·6· · · · · · · So I would instruct him not to
 ·7· ·answer based on that.
 ·8· · · · · · · MS. HENRY:· And so given
 ·9· ·Mr. Sutherland's objection, I will state for
 10· ·the record that we disagree with
 11· ·Mr. Sutherland's interpretation of the
 12· ·Court's order.
 13· ·BY MS. HENRY:
 14· ·Q.· · ·And that we believe that we are
 15· ·entitled to inquire as to States that you
 16· ·have had general discussions with about the
 17· ·ability to obtain pentaobarbital and other
 18· ·execution drugs for execution and that we
 19· ·would want to ask you the specific names of
 20· ·places that you have consulted.· And we
 21· ·believe we're entitled to do so under the
 22· ·Court's order.
 23· · · · · Mr. Sutherland has instructed you not
 24· ·to answer the question.
 25· · · · · · · MS. HENRY:· And I'm going to ask

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 75 of 358 PageID #: 813
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 76

 ·1· ·the court reporter to please certify the
 ·2· ·question.
 ·3· ·BY MS. HENRY:
 ·4· ·Q.· · ·We'll go to court on June 12th and
 ·5· ·make our case in front of the judge.
 ·6· ·A.· · ·Okay.
 ·7· ·Q.· · ·And if she orders that you are to
 ·8· ·respond, we'll all gather back together
 ·9· ·again, okay?
 10· ·A.· · ·Okay.
 11· ·Q.· · ·Although for a much briefer time at
 12· ·that point, I'm sure.
 13· · · · · So without naming any of the
 14· ·institution -- other departments that you
 15· ·have had conversation with, is it a fair
 16· ·statement that you have discussed with other
 17· ·Department of Correction officials
 18· ·difficulties in obtaining lethal injection
 19· ·drugs?
 20· ·A.· · ·It's fair to say that I have
 21· ·communicated with other officials in other
 22· ·states who would have knowledge of the
 23· ·difficulties in obtaining lethal injection
 24· ·chemicals, yes.
 25· ·Q.· · ·And would those chemicals include

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 76 of 358 PageID #: 814
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 77

 ·1· ·pentaobarbital?
 ·2· ·A.· · ·Yes.
 ·3· ·Q.· · ·And would they -- that include the
 ·4· ·active pharmaceutical ingredient or API
 ·5· ·necessary to compound pentaobarbital?
 ·6· ·A.· · ·Yes.
 ·7· ·Q.· · ·Would that also include difficulties
 ·8· ·in obtaining midazolam?
 ·9· ·A.· · ·Yes.
 10· ·Q.· · ·And would that also include
 11· ·difficulties in obtaining vecuronium bromide?
 12· ·A.· · ·Yes.
 13· ·Q.· · ·Would that include difficulties in
 14· ·obtaining potassium chloride?
 15· ·A.· · ·Yes.
 16· ·Q.· · ·Would that include difficulties in
 17· ·obtaining saline?
 18· ·A.· · ·That is not a discussion that we
 19· ·have -- and that I have -- that I can recall
 20· ·having with other officials, the difficulty
 21· ·in obtaining saline.
 22· ·Q.· · ·All right.· Are you aware that there's
 23· ·a national shortage on saline?
 24· ·A.· · ·There is -- there's been -- I've heard
 25· ·people in the Department talk about that, but

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 77 of 358 PageID #: 815
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 78

 ·1· ·my wife is a -- is a nurse practitioner, so
 ·2· ·I've heard her say that.
 ·3· ·Q.· · ·Okay.
 ·4· ·A.· · ·So -- but that's basically my
 ·5· ·knowledge.
 ·6· ·Q.· · ·When people in the -- I'm sorry.                              I
 ·7· ·didn't mean to cut you off.
 ·8· ·A.· · ·No, that's okay.
 ·9· ·Q.· · ·When people in the Department have
 10· ·discussed the shortage of saline, what has
 11· ·that been in reference to?
 12· ·A.· · ·Our issues at DeBerry Special Needs
 13· ·facility would -- caring for the inmates that
 14· ·are sick there and would have issues from
 15· ·time to time finding saline.· That's
 16· ·basically it.
 17· ·Q.· · ·You mentioned DeBerry Special Needs
 18· ·facility.· So this would probably be a good
 19· ·point to have you state what DeBerry Special
 20· ·Needs facility is.
 21· ·A.· · ·It is the facility in Nashville that
 22· ·houses the main medical facility for the
 23· ·Department, cares for the sickest offenders
 24· ·we have, basically.
 25· ·Q.· · ·The sickest offenders, is that what

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 78 of 358 PageID #: 816
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 79

 ·1· ·you said?
 ·2· ·A.· · ·Yes, I'm sorry.
 ·3· ·Q.· · ·So is that a prison -- the prison
 ·4· ·hospital?
 ·5· ·A.· · ·It is.
 ·6· ·Q.· · ·All right.· Does the -- does DeBerry
 ·7· ·Special Needs have an on-site pharmacy?
 ·8· ·A.· · ·We have a pharmacy -- central pharmacy
 ·9· ·at DeBerry, yes.
 10· ·Q.· · ·And does that central pharmacy have a
 11· ·DEA license?
 12· ·A.· · ·They do.
 13· ·Q.· · ·Are they able to obtain controlled
 14· ·substances, purchase controlled substances?
 15· ·A.· · ·They do.
 16· ·Q.· · ·And if the Department were to obtain
 17· ·lethal injection chemicals, would they have
 18· ·to be delivered to the pharmacy at DeBerry
 19· ·Special Needs before being transferred to
 20· ·Riverbend?
 21· ·A.· · ·I don't know that they would have to.
 22· ·I'm not sure.
 23· ·Q.· · ·Are they --
 24· · · · · · · MR. SUTHERLAND:· I'm going to
 25· ·object, relevance.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 79 of 358 PageID #: 817
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 80

 ·1· ·BY MS. HENRY:
 ·2· ·Q.· · ·You can go ahead and answer.
 ·3· ·A.· · ·The -- it's my understanding that --
 ·4· ·that has occurred.· And I believe that's the
 ·5· ·process, yes.
 ·6· ·Q.· · ·Commissioner, it is now a quarter till
 ·7· ·11:00 by my watch.· And for me, this would be
 ·8· ·a good point to take a break.· Is that okay
 ·9· ·with you?
 10· ·A.· · ·That's fine.
 11· ·Q.· · ·All right.
 12· · · · · · · MS. HENRY:· We'll take a break and
 13· ·go off the record.
 14· · · · · · · (Brief recess observed.)
 15· · · · · · · MS. HENRY:· All right.· It is
 16· ·11:01 by my watch, and we're back on the
 17· ·record.
 18· ·BY MS. HENRY:
 19· ·Q.· · ·So, Commissioner, thank you for
 20· ·allowing me to take a little break.
 21· ·A.· · ·Sure.
 22· ·Q.· · ·And, of course, what normally happens
 23· ·when you take a little break and there are a
 24· ·lot of lawyers in the room, they have some
 25· ·ideas of some questions that I missed.· So

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 80 of 358 PageID #: 818
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 81

 ·1· ·I'm going to try and get some real quick, and
 ·2· ·then we'll move along, okay?
 ·3· ·A.· · ·Okay.
 ·4· ·Q.· · ·So when we broke, we were discussing
 ·5· ·Page 1 of the Lethal Injection Manual, and I
 ·6· ·was asking you about the use of the word
 ·7· ·"guideline" and that the manual is a
 ·8· ·guideline for the Warden.
 ·9· · · · · Is the Warden free to deviate from the
 10· ·guideline?
 11· ·A.· · ·Well, how would you -- give me an
 12· ·example.· How -- what do you mean, deviate?
 13· ·Q.· · ·Is the Warden free to -- I don't know
 14· ·how he might deviate.· That's a good
 15· ·question.
 16· · · · · Is he free to order -- I'll just give
 17· ·you an example and get right to it.· If he
 18· ·were to administer -- signal to the
 19· ·Executioner to administer the midazolam and
 20· ·conduct a consciousness check, as is defined
 21· ·in the manual, and determine that the inmate
 22· ·responded in some way that was ambiguous as
 23· ·to whether or not he was sedated or not
 24· ·sedated, would the Warden be free to signal
 25· ·the Executioner to move forward with the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 81 of 358 PageID #: 819
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 82

 ·1· ·execution?
 ·2· ·A.· · ·No, that would not be following the
 ·3· ·protocol.
 ·4· ·Q.· · ·Would the Warden be free to not order
 ·5· ·execution drugs as he is directed to do by
 ·6· ·the execution people?
 ·7· ·A.· · ·No.· The ordering of -- let me just --
 ·8· ·the ordering of the drugs, again, by the
 ·9· ·Warden or his designee, it's obvious the
 10· ·Department has to order the chemicals.· So if
 11· ·you're asking me if the Warden decided that
 12· ·the expiration dates were checked and our
 13· ·chemical, say, for instance was no good or
 14· ·not -- not current, for him just to
 15· ·arbitrarily say, "I'm not going to order the
 16· ·drugs," no, that would not be -- that would
 17· ·not be acceptable either.
 18· ·Q.· · ·Does the Warden have to receive
 19· ·instruction from someone in order to order
 20· ·the drugs?
 21· ·A.· · ·The Warden and his designee is
 22· ·responsible for that, and the Warden would
 23· ·work in conjunction with the staff to ensure
 24· ·that the drugs were ordered.
 25· ·Q.· · ·Would you -- let me give you this

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 82 of 358 PageID #: 820
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 83

 ·1· ·scenario, Commissioner.· Let's say, for
 ·2· ·example, the Warden signals the Executioner
 ·3· ·to inject the first protocol involving
 ·4· ·midazolam and conduct the consciousness check
 ·5· ·as that is defined in the manual, and he
 ·6· ·determines that the inmate is responsive.
 ·7· · · · · You follow me so far?
 ·8· ·A.· · ·I do.
 ·9· ·Q.· · ·And then he orders a second -- the
 10· ·Executioner to move to the second set and to
 11· ·give a second dose of midazolam.
 12· ·A.· · ·Uh-huh.
 13· ·Q.· · ·You following me?
 14· ·A.· · ·Uh-huh.
 15· ·Q.· · ·Is that a "yes"?
 16· ·A.· · ·Yes, I'm sorry.
 17· ·Q.· · ·And then the protocol does not require
 18· ·the Warden to conduct a consciousness check
 19· ·at that point; is that correct?
 20· ·A.· · ·It's my understanding the
 21· ·consciousness check would be conducted after
 22· ·the first chemicals are injected, which would
 23· ·be the 500 milligrams of midazolam,
 24· ·regardless if it's at first or second -- the
 25· ·red set or blue set, there's a consciousness

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 83 of 358 PageID #: 821
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 84

 ·1· ·check made at that point to determine that
 ·2· ·the offender is unconscious.
 ·3· ·Q.· · ·Would you agree with me that the
 ·4· ·second consciousness check is not in the
 ·5· ·Lethal Injection Manual?
 ·6· ·A.· · ·I'm not -- I'd have to go back and
 ·7· ·take a look at it.
 ·8· ·Q.· · ·Sure.· Let's just take a quick minute
 ·9· ·to do that.· I'm going to direct your
 10· ·attention to Page 70 of the manual.· And at
 11· ·the top of the page, it reads "7:10 p.m.,"
 12· ·and this is Day 3 of the evening schedule for
 13· ·Protocol B.· And Paragraph 6 instructs the
 14· ·Warden to conduct a consciousness check after
 15· ·the first 500 milligrams of midazolam is
 16· ·administered.
 17· · · · · Do you see that?
 18· ·A.· · ·Uh-huh.
 19· ·Q.· · ·"Yes"?
 20· ·A.· · ·Yes.· I'm sorry.
 21· ·Q.· · ·And the last sentence states:· "If the
 22· ·condemned inmate is responsive, the Warden
 23· ·shall direct the Executioner to switch to the
 24· ·secondary IV line.· See Contingency Issues on
 25· ·Page 73."

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 84 of 358 PageID #: 822
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 85

 ·1· · · · · Is that correct?
 ·2· ·A.· · ·That's correct.
 ·3· ·Q.· · ·So if we turn to Page 73 -- and that's
 ·4· ·the Contingency Issues page; is that correct?
 ·5· ·A.· · ·Correct.
 ·6· ·Q.· · ·And that page applies for both
 ·7· ·Protocol A and Protocol B?
 ·8· ·A.· · ·Yes.
 ·9· ·Q.· · ·And I don't think we've said it so far
 10· ·today, but Protocol A is the pentaobarbital
 11· ·protocol; is that correct?
 12· ·A.· · ·Yes.
 13· ·Q.· · ·And Protocol B is the three-drug
 14· ·protocol involving midazolam; is that
 15· ·correct?
 16· ·A.· · ·That's correct.
 17· ·Q.· · ·Both protocols are still active in the
 18· ·Department of Correction; is that correct?
 19· ·A.· · ·Yes.
 20· ·Q.· · ·Either one could be used?
 21· ·A.· · ·Correct.
 22· ·Q.· · ·If the Department obtains drugs prior
 23· ·to any execution of the 33 Plaintiffs,
 24· ·Protocol A is available; is that correct?
 25· ·A.· · ·If we were to be able to obtain the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 85 of 358 PageID #: 823
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 86

 ·1· ·drugs for Protocol A, it would be available,
 ·2· ·yes.
 ·3· ·Q.· · ·Okay.· And if you were able to obtain
 ·4· ·the drugs for Protocol B, it would be
 ·5· ·available; is that correct?
 ·6· ·A.· · ·Yes.
 ·7· ·Q.· · ·So Tennessee has a choice built into
 ·8· ·the lethal injection protocol; is that
 ·9· ·correct?
 10· ·A.· · ·We have a choice based on the
 11· ·availability of the -- of the chemicals.
 12· ·Q.· · ·Now, I want to get back to that
 13· ·question in a minute, the choice based on
 14· ·availability.· But I want to stick with where
 15· ·we were right now, about what the Warden is
 16· ·to do in a contingency.
 17· · · · · The first deals with IV line
 18· ·alternatives, and we're not dealing with that
 19· ·situation if we have to go to the second set,
 20· ·correct?· So we'll agree that's not
 21· ·applicable?
 22· ·A.· · ·Okay.
 23· ·Q.· · ·The second:· Interruption of the
 24· ·delivery of the lethal injection drugs in the
 25· ·primary IV line."· It states:· "The

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 86 of 358 PageID #: 824
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 87

 ·1· ·Executioner switches to the secondary IV line
 ·2· ·and starting with Syringe No. 1 (blue) begins
 ·3· ·the administration of the second set of
 ·4· ·syringes using the reserve tray."
 ·5· · · · · Do you see that there?
 ·6· ·A.· · ·I do.
 ·7· ·Q.· · ·And of the other possible contingency
 ·8· ·that could be followed is the last one listed
 ·9· ·on the page:· "Repeating the Lethal Injection
 10· ·Process."
 11· · · · · "If the inmate is not deceased after
 12· ·the initial set of syringes has been
 13· ·injected and [sic] the physician has returned
 14· ·to the designated waiting area."
 15· · · · · When I stop after the end of that
 16· ·first sentence, that doesn't really seem to
 17· ·apply to our scenario either, as to what he's
 18· ·supposed to do, correct?
 19· ·A.· · ·As to who is supposed to do?
 20· ·Q.· · ·As to the Warden.
 21· ·A.· · ·Warden?· No.
 22· ·Q.· · ·So when we move to the secondary line,
 23· ·it appears that that second contingency issue
 24· ·is what is to be followed if the inmate is
 25· ·responsive after the delivery of the first

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 87 of 358 PageID #: 825
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 88

 ·1· ·dose of midazolam; is that correct?
 ·2· ·A.· · ·I think the second applies, but I also
 ·3· ·think part of the third would apply where we
 ·4· ·talk about repeating the lethal injection
 ·5· ·procedure with the second set of syringes
 ·6· ·which would -- in my interpretation would
 ·7· ·include the -- the processes that apply to
 ·8· ·using the -- the second set of chemicals.
 ·9· ·Q.· · ·So you read the word "repeat" there as
 10· ·the ex-- the Warden goes back to Paragraph 6
 11· ·and repeats it exactly the same?
 12· ·A.· · ·Well, I think -- what I'm saying is
 13· ·that when we say "repeat the lethal injection
 14· ·procedure," I agree there -- there's nothing
 15· ·mentioned in the second paragraph regarding a
 16· ·consciousness check.· But I think when you go
 17· ·to the second set of syringes and begin the
 18· ·process again with the first drug being
 19· ·midazolam, that you would follow the same
 20· ·procedure as laid out in the protocol.
 21· ·Q.· · ·So --
 22· ·A.· · ·Which would include a consciousness
 23· ·check.
 24· ·Q.· · ·So you would agree with me, then,
 25· ·that's an ambiguity in the written protocol

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 88 of 358 PageID #: 826
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 89

 ·1· ·as to what the Warden should do in that
 ·2· ·situation?
 ·3· ·A.· · ·I think it could be ambiguous to
 ·4· ·someone who is not familiar with the process.
 ·5· ·I think to the people who carry this process
 ·6· ·out, that's -- that's the intent.· I'll say
 ·7· ·that.
 ·8· ·Q.· · ·All right.· Have you specifically
 ·9· ·counseled the Warden on the necessity of
 10· ·conducting a second consciousness check
 11· ·should the need arise?
 12· ·A.· · ·I don't -- I don't know that me and
 13· ·the Warden specifically have had that
 14· ·conversation in particular.
 15· ·Q.· · ·And during an execution, it's my
 16· ·understanding that you would be up in the
 17· ·Warden's office, not back in the execution
 18· ·chamber itself; is that correct?
 19· ·A.· · ·Correct.
 20· ·Q.· · ·And so in the execution chamber during
 21· ·the execution process, once it begins, the
 22· ·Warden is in charge; is that correct?
 23· ·A.· · ·That's -- well, the Warden is in
 24· ·charge of carrying out the process, the
 25· ·mechanics of the -- of the protocol.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 89 of 358 PageID #: 827
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 90

 ·1· ·Q.· · ·Are you aware, Commissioner Parker, of
 ·2· ·instances where an inmate was not rendered
 ·3· ·insensate and unresponsive after a second
 ·4· ·dose of midazolam?
 ·5· ·A.· · ·In anywhere?· Are you talking about
 ·6· ·across the United States?
 ·7· ·Q.· · ·Yes, anywhere in the United States.
 ·8· ·A.· · ·I have read reports or -- news reports
 ·9· ·and all of what was reported as inmates who
 10· ·were not completely unconscious at the time,
 11· ·yes.
 12· ·Q.· · ·Okay.· And does our protocol give the
 13· ·Warden any guidance as to what he should do,
 14· ·if after the administration of a second dose
 15· ·of midazolam, the inmate is still responsive?
 16· ·A.· · ·I don't know that the -- that the
 17· ·protocol specifically says what you do.· The
 18· ·procedure is he would notify the
 19· ·Commissioner.
 20· ·Q.· · ·And what would happen then?
 21· ·A.· · ·The -- if -- if after the second dose
 22· ·or the second round of drugs and the second
 23· ·check of midazolam and the offender was still
 24· ·conscious, then I would delay the execution,
 25· ·stop the execution.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 90 of 358 PageID #: 828
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 91

 ·1· ·Q.· · ·So there would be no further drugs?
 ·2· ·A.· · ·No.
 ·3· ·Q.· · ·No?· It's two sets and that's it?
 ·4· ·A.· · ·Exactly.
 ·5· ·Q.· · ·All right.· Does the Warden know that?
 ·6· ·A.· · ·I'm assuming he does.· He should know,
 ·7· ·but that's -- that's the protocol.· That's my
 ·8· ·procedure.
 ·9· ·Q.· · ·Okay.· Is that written down anywhere?
 10· ·A.· · ·No, not that I'm aware of.
 11· · · · · · · MR. KISSINGER:· Excuse me, I'm
 12· ·sorry.
 13· · · · · · · MS. HENRY:· Let the record reflect
 14· ·that Mr. Kissinger is having a coughing fit.
 15· ·BY MS. HENRY:
 16· ·Q.· · ·Turning back to Page 1 of the Lethal
 17· ·Injection Manual, it indicates that
 18· ·Section 8, "Perimeter security is
 19· ·confidential and not subject for public
 20· ·release."
 21· · · · · So other than Section 8, was the
 22· ·entire Lethal Injection Manual provided to
 23· ·Plaintiffs' counsel?
 24· ·A.· · ·With the -- it's my understanding it
 25· ·was with the exception of this Section 8.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 91 of 358 PageID #: 829
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 92

 ·1· ·Q.· · ·Okay.· And can I ask you to turn now,
 ·2· ·sir, to Page 6 of the protocol, the
 ·3· ·January 8th, 2018 protocol?
 ·4· ·A.· · ·Okay.
 ·5· ·Q.· · ·Does that page bear your signature,
 ·6· ·sir?
 ·7· ·A.· · ·It does.
 ·8· ·Q.· · ·And what does your signature on that
 ·9· ·page signify?
 10· ·A.· · ·It signifies that the protocol is the
 11· ·official protocol of the Department of
 12· ·Corrections and my signature as Commissioner
 13· ·verifies that.
 14· ·Q.· · ·So does your signature indicate that
 15· ·you have adopted the protocol as the
 16· ·Commissioner of the Department of Correction?
 17· ·A.· · ·Yes.
 18· ·Q.· · ·And as they say, the buck stops with
 19· ·you?
 20· ·A.· · ·Yes.
 21· ·Q.· · ·And so you are responsible for the
 22· ·content of this protocol?
 23· ·A.· · ·I am responsible, yes.
 24· ·Q.· · ·Okay.· If I could ask you, sir, to now
 25· ·turn -- let me ask you this before I back up.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 92 of 358 PageID #: 830
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 93

 ·1· · · · · The protocol designates
 ·2· ·responsibilities in a lethal injection
 ·3· ·according to a person's position; is that
 ·4· ·correct?
 ·5· ·A.· · ·I don't understand your question.
 ·6· ·Q.· · ·So, for example, the Warden has
 ·7· ·certain responsibilities, the Associate
 ·8· ·Deputy Warden of Security has certain
 ·9· ·responsibilities, the Commissioner has
 10· ·certain responsibilities; is that correct?
 11· ·A.· · ·That's correct.
 12· ·Q.· · ·And those particular positions are
 13· ·designated by individuals who are known; is
 14· ·that correct?
 15· ·A.· · ·That's correct.
 16· ·Q.· · ·By virtue of the Warden assuming the
 17· ·role of Warden of the Riverbend Maximum
 18· ·Security Institution, the fact that he's
 19· ·going to oversee an execution is known?
 20· ·A.· · ·Correct.
 21· ·Q.· · ·Publicly?
 22· ·A.· · ·Correct.
 23· ·Q.· · ·And your role is known publicly?
 24· ·A.· · ·Correct.
 25· ·Q.· · ·And the Associate Deputy Warden's role

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 93 of 358 PageID #: 831
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 94

 ·1· ·is known publicly?
 ·2· ·A.· · ·Yes.
 ·3· ·Q.· · ·There are other individuals who are
 ·4· ·described herein by titles that are unique to
 ·5· ·being a part of the lethal injection team.
 ·6· ·Would you agree with me?
 ·7· ·A.· · ·Yes.· That's correct.
 ·8· ·Q.· · ·So, for example, the Lethal Injection
 ·9· ·Recorder, Death Watch Supervisor; is that
 10· ·correct?
 11· ·A.· · ·That's correct.
 12· ·Q.· · ·The Institutional Chaplain is known;
 13· ·is that correct?
 14· ·A.· · ·That position is known, yes.
 15· ·Q.· · ·But that person doesn't take part in
 16· ·carrying out an execution; he's -- he or she
 17· ·is there really to counsel the inmate; is
 18· ·that --
 19· ·A.· · ·Which is part of the process, but,
 20· ·yes, I agree.
 21· ·Q.· · ·They're not going to take part in
 22· ·delivering the chemicals?
 23· ·A.· · ·Exactly.
 24· ·Q.· · ·And they won't strap him down?
 25· ·A.· · ·Exactly.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 94 of 358 PageID #: 832
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 95

 ·1· ·Q.· · ·There is a Physician's role; is that
 ·2· ·correct?
 ·3· ·A.· · ·That's correct.
 ·4· ·Q.· · ·And that person is known to you, but
 ·5· ·is kept -- his name -- his or her name is
 ·6· ·kept confidential; is that correct?
 ·7· ·A.· · ·That's correct.
 ·8· ·Q.· · ·Does the Department currently have a
 ·9· ·contract with a physician who is willing to
 10· ·participate in the execution scheduled for
 11· ·August 9th of Billy Ray Irick?
 12· ·A.· · ·I believe -- I would have to check
 13· ·with counsel on that to -- to be sure.
 14· ·Q.· · ·And is that because it is General
 15· ·Counsel's role to identify that person and to
 16· ·secure their contract?
 17· ·A.· · ·It's because General Counsel would
 18· ·handle contracts of a legal nature regarding
 19· ·the process and -- which would, you know, be
 20· ·in their purview.· And so to answer your
 21· ·question correctly, I would need to talk to
 22· ·counsel.
 23· ·Q.· · ·All right.· So you don't currently
 24· ·know if there's a physician under contract
 25· ·for the upcoming execution on August the 9th?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 95 of 358 PageID #: 833
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 96

 ·1· ·A.· · ·It's -- I am -- I would say 95 percent
 ·2· ·sure that it is.· I believe that's taken
 ·3· ·place, but I would -- again to be certain, I
 ·4· ·would have to talk with counsel.
 ·5· · · · · · · MR. SUTHERLAND:· Just note my
 ·6· ·objection for the record.· The protocol calls
 ·7· ·for a physician.· And so for a facial
 ·8· ·challenge, we assume for the purposes of the
 ·9· ·protocol there is a physician, so this line
 10· ·of questioning is irrelevant.
 11· · · · · · · MS. HENRY:· And I would state for
 12· ·the record that the fact that there is a
 13· ·physician involved is directly relevant to
 14· ·the question of availability.
 15· ·BY MS. HENRY:
 16· ·Q.· · ·But we're -- you've already answered
 17· ·my question, so we'll move on.
 18· · · · · You have IV Team members; they're
 19· ·confidential.· Facility Maintenance,
 20· ·Extraction Team Members, those are all
 21· ·confidential employees; is that correct?
 22· ·A.· · ·Yes.
 23· ·Q.· · ·But they attend the monthly
 24· ·rehearsals; is that correct?
 25· ·A.· · ·Yes.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 96 of 358 PageID #: 834
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 97

 ·1· ·Q.· · ·How many monthly rehearsals have you
 ·2· ·attended since being Commissioner?
 ·3· ·A.· · ·I don't know the exact number.                             I
 ·4· ·would just say approximately two or three,
 ·5· ·probably.· Four, maybe.· I don't know.· The
 ·6· ·last one I remember was a couple months ago.
 ·7· ·But I -- I don't remember -- I don't keep the
 ·8· ·exact dates on those.
 ·9· ·Q.· · ·Okay.· So I will represent to you,
 10· ·Commissioner Parker, that in response to
 11· ·Tennessee Public Records Act Requests on my
 12· ·behalf, the Department has produced exactly
 13· ·one rehearsal of the three-drug protocol
 14· ·which occurred on February 20th of 2018.
 15· · · · · Are you aware if there have been more
 16· ·than one rehearsal of the three-drug
 17· ·protocol?
 18· ·A.· · ·So define "rehearsal."
 19· ·Q.· · ·Well, why don't you tell me what
 20· ·rehearsal means to you?
 21· ·A.· · ·Well, here's the reason I ask the
 22· ·question.
 23· ·Q.· · ·Yeah.
 24· ·A.· · ·The facility has the process of going
 25· ·over the protocol monthly, okay?· They do

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 97 of 358 PageID #: 835
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 98

 ·1· ·that often there.· There are occasions where
 ·2· ·the Department of Corrections would complete
 ·3· ·a full-scale practice rehearsal that would
 ·4· ·involve outside law enforcement, setting up
 ·5· ·perimeter, going through all the steps in
 ·6· ·regards to the complete protocol itself, and
 ·7· ·that's on a much larger scale than what they
 ·8· ·do monthly.
 ·9· · · · · So obviously when we prepare for an
 10· ·upcoming execution, as Commissioner, I would
 11· ·ask the Warden to conduct those more often,
 12· ·to be -- make people more familiar with the
 13· ·process, more practice, I guess you would
 14· ·say, and that would happen more.· The
 15· ·full-scale rehearsal that I think you're
 16· ·referring to is not something that happens
 17· ·every month.
 18· ·Q.· · ·Okay.
 19· ·A.· · ·So that's the reason I asked for the
 20· ·clarification.
 21· ·Q.· · ·Sure.· I've heard the phrase "band
 22· ·practice" before.· Have you heard the phrase
 23· ·"band practice"?
 24· ·A.· · ·I have.
 25· ·Q.· · ·And what is "band practice"?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 98 of 358 PageID #: 836
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 99

 ·1· ·A.· · ·It's my understanding that that's the
 ·2· ·term they use for the monthly practice they
 ·3· ·use at Riverbend.
 ·4· ·Q.· · ·Okay.· And I guess what I'm very
 ·5· ·interested in knowing about is how often the
 ·6· ·Department gathers together for band practice
 ·7· ·wherein an individual is actually placed in
 ·8· ·the same position as an inmate and the
 ·9· ·Executioner practices pushing the chemicals.
 10· ·A.· · ·Okay.· Is that a question?
 11· ·Q.· · ·How often does that happen?
 12· ·A.· · ·It's my understanding that that
 13· ·happens monthly whenever they have the -- go
 14· ·through the process, that that's part of the
 15· ·-- the monthly training.
 16· ·Q.· · ·And at -- during the monthly training,
 17· ·is there someone there who's responsible for
 18· ·keeping a recording of everything that
 19· ·happens, just like if they were in an actual
 20· ·execution?
 21· ·A.· · ·I'm assuming there -- there is, but
 22· ·specifically, I wouldn't be able to tell you
 23· ·who that is.
 24· ·Q.· · ·And so, Commissioner Parker, what I
 25· ·was mentioning earlier is that those sheets

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




 Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 99 of 358 PageID #: 837
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 100

 ·1· ·have been provided to us from your General
 ·2· ·Counsel for a band practice session on
 ·3· ·February 20th of 2018, and we've received no
 ·4· ·further responses to our Public Records Act
 ·5· ·Request for such documents, and so I'm
 ·6· ·wondering have those practice sessions
 ·7· ·occurred?
 ·8· ·A.· · ·To my knowledge, they have occurred
 ·9· ·monthly like they're supposed to.
 10· ·Q.· · ·To your knowledge, was the three-drug
 11· ·protocol practiced prior to February 20th of
 12· ·2018?
 13· ·A.· · ·Oh, I'm sure it was.· I'm --
 14· ·Q.· · ·When do you believe it was first
 15· ·practiced?
 16· ·A.· · ·I don't know for certain.· I would
 17· ·have to talk with the Warden.· But -- so I
 18· ·don't know the exact date.
 19· ·Q.· · ·Would it have been practiced prior to
 20· ·January 8th, 2018?
 21· ·A.· · ·I think it would have been -- we would
 22· ·have began that process once we discussed
 23· ·changing the protocol.· But, again, I'm not
 24· ·sure.· I'd have to go back and check on that.
 25· ·Q.· · ·Okay.· Could you do that for me?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 100 of 358 PageID #: 838
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 101

 ·1· ·A.· · ·Sure.
 ·2· ·Q.· · ·And if those documents exist, would
 ·3· ·you mind providing them to us?
 ·4· ·A.· · ·What documents?
 ·5· ·Q.· · ·The documents documenting the
 ·6· ·practices.
 ·7· ·A.· · ·Yes.· Yes.
 ·8· ·Q.· · ·You would provide those?
 ·9· ·A.· · ·Yeah, as long as the --
 10· ·Q.· · ·Redacted?
 11· ·A.· · ·Counsel -- yeah, yeah.· My counsel
 12· ·would -- I could talk to them and they would
 13· ·provide it.
 14· ·Q.· · ·Okay.· Thank you.· We appreciate that.
 15· · · · · From the records that we've seen, the
 16· ·Department continues to also practice
 17· ·Protocol A as well as Protocol B.
 18· · · · · Is that your understanding?
 19· ·A.· · ·I'm not aware of the -- the current
 20· ·practices that's been conducted, I have not
 21· ·been made aware that they're currently
 22· ·practicing Protocol A, which would be the
 23· ·pentobarbital --
 24· ·Q.· · ·Okay.
 25· ·A.· · ·-- the three-syringe solution or the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 101 of 358 PageID #: 839
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 102

 ·1· ·three -- two drugs -- the two syringes of the
 ·2· ·drug and the saline flush.
 ·3· ·Q.· · ·And why aren't they practicing
 ·4· ·Protocol A?
 ·5· ·A.· · ·Well, again, it's the same principle
 ·6· ·of -- of pushing a drug or delivering a drug
 ·7· ·through an IV, but the fact that the number
 ·8· ·of syringes that are laid out in Protocol B
 ·9· ·is different than Protocol A, and the fact
 10· ·that currently, although, it's ongoing, a
 11· ·search for pentaobarbital -- we've been
 12· ·unable to find it.· And I have no reasonable
 13· ·expectation that I'll be able to find it.· So
 14· ·that's basically the reason.
 15· ·Q.· · ·And your search for pentobarbital is
 16· ·ongoing?
 17· ·A.· · ·Absolutely.
 18· ·Q.· · ·And so if you're able to secure
 19· ·pentaobarbital prior to August the 9th, 2018,
 20· ·it would be available?
 21· ·A.· · ·If we were to be able to find
 22· ·pentaobarbital, a source, and have it
 23· ·available before the execution, yes, it would
 24· ·be available.· That -- that Protocol A would
 25· ·be available.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 102 of 358 PageID #: 840
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 103

 ·1· ·Q.· · ·And the fact that the members of the
 ·2· ·Execution Team are practicing Protocol B, the
 ·3· ·practical difference of that in a practice
 ·4· ·session means that they are simply pushing --
 ·5· ·the Executioner is pushing more syringes?
 ·6· ·A.· · ·They're -- they're -- well, yeah, it's
 ·7· ·a different -- it's a different setup as far
 ·8· ·as the number of syringes.· And it's a
 ·9· ·different drug, of course.· But that's
 10· ·primarily it, yes.
 11· ·Q.· · ·Are you confident that by engaging in
 12· ·practice sessions for Protocol B, the
 13· ·Execution Team would be in a position to be
 14· ·able to carry out Protocol A without having
 15· ·to have a whole new practice session?
 16· ·A.· · ·Well, let me just say that, yes, I am
 17· ·-- I'm confident in that.
 18· ·Q.· · ·Okay.
 19· ·A.· · ·Yes.
 20· ·Q.· · ·During the practice sessions that
 21· ·you've attended as Commissioner, and even
 22· ·those that you've attended as the Assistant
 23· ·Commissioner of --
 24· ·A.· · ·Prisons.
 25· ·Q.· · ·-- Prisons, has there been, without

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 103 of 358 PageID #: 841
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 104

 ·1· ·identifying him or her, a physician present
 ·2· ·to provide guidance during the execution
 ·3· ·process?
 ·4· ·A.· · ·During the practices?
 ·5· ·Q.· · ·The practice session, yes.
 ·6· ·A.· · ·There has.
 ·7· ·Q.· · ·On more than one occasion?
 ·8· ·A.· · ·There has.
 ·9· ·Q.· · ·And what has the purpose -- what role
 10· ·has the physician served in that practice
 11· ·session?
 12· ·A.· · ·The role of the physician is to assist
 13· ·with the process; of course, to check the
 14· ·offender for death or signs of death, and to
 15· ·declare the offender deceased.· And also to
 16· ·provide guidance or assistance in finding an
 17· ·alternative site for IV if -- if one cannot
 18· ·be found.· And possibly even doing a
 19· ·procedure, a cutdown procedure to find an
 20· ·access point.
 21· ·Q.· · ·During the practice --
 22· ·A.· · ·But.
 23· ·Q.· · ·I'm sorry, go ahead.
 24· ·A.· · ·They would also -- and, again, the
 25· ·physician is there also to assist in the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 104 of 358 PageID #: 842
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 105

 ·1· ·process.
 ·2· ·Q.· · ·Does the physician provide training or
 ·3· ·guidance to the Warden as to how to determine
 ·4· ·whether an inmate is sensate to pain?
 ·5· ·A.· · ·The protocol does not call for that.
 ·6· ·I think that's an option that, should the
 ·7· ·Warden need assistance, the physician
 ·8· ·possibly could do that, but it's not in the
 ·9· ·protocol.
 10· ·Q.· · ·How would the Warden know to exercise
 11· ·that option?
 12· ·A.· · ·Well, the -- the Warden would have to
 13· ·make a determination based on his check of
 14· ·the offender to see if he is conscious or
 15· ·not.· That would be a decision the Warden
 16· ·would have to make.
 17· ·Q.· · ·During the practice sessions, has the
 18· ·physician provided training or guidance as to
 19· ·whether or not the consciousness check, as
 20· ·defined in the protocol, is sufficient to
 21· ·determine whether the inmate is sensate?
 22· ·A.· · ·I don't know that that question has
 23· ·been asked of the physician, and I -- not to
 24· ·my knowledge.
 25· ·Q.· · ·Does the physician provide training or

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 105 of 358 PageID #: 843
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 106

 ·1· ·guidance to the Warden or any member of the
 ·2· ·Execution Team as to how to recognize signs
 ·3· ·that the inmate, though initially sedated,
 ·4· ·has regained the ability to feel pain?
 ·5· ·A.· · ·No.
 ·6· ·Q.· · ·Has the Department sought that
 ·7· ·training?
 ·8· ·A.· · ·Sought the training from anyone about
 ·9· ·the --
 10· ·Q.· · ·Correct.
 11· ·A.· · ·No.
 12· ·Q.· · ·Where did the Department obtain the
 13· ·consciousness check?· On what basis did the
 14· ·Department decide that the consciousness
 15· ·check as it exists in the protocol is
 16· ·sufficient to determine that the inmate is
 17· ·insensate to pain?
 18· ·A.· · ·That was a determination made by the
 19· ·Department of staff, senior members of the
 20· ·staff, in conjunction or in consultation with
 21· ·other people, other individuals.· Both
 22· ·professional and administrative -- or senior
 23· ·executive staff from other areas.
 24· ·Q.· · ·Individuals outside the state?
 25· ·Outside of State employees?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 106 of 358 PageID #: 844
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 107

 ·1· ·A.· · ·Yes, in some cases.
 ·2· ·Q.· · ·Okay.· I'll get back to that later,
 ·3· ·but, again, since we are on a timer, I'm
 ·4· ·going to move on.
 ·5· · · · · And I want to talk about the
 ·6· ·different --
 ·7· · · · · · · MR. SUTHERLAND:· Kelley, if I
 ·8· ·could interrupt you for just a second.· In
 ·9· ·the event you do decide you want to go back
 10· ·there on Page 21, in the last paragraph, it
 11· ·says that:· No questioning is allowed as to
 12· ·"information gathered and considered
 13· ·regarding safeguards against harm caused by
 14· ·any alternative methods and Protocol B."
 15· · · · · · · MS. HENRY:· And if you look
 16· ·earlier in the order, the Court specifically
 17· ·provides that -- I believe at the bottom of
 18· ·Page 20; I don't have it right in front of
 19· ·me -- that we're permitted to discuss
 20· ·contingency plans and the implementation of
 21· ·Protocol B, but we won't get back there until
 22· ·after lunch, so....
 23· ·BY MS. HENRY:
 24· ·Q.· · ·Let's move to Page 25 of the Lethal
 25· ·Injection Manual, if we can.· This --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 107 of 358 PageID #: 845
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 108

 ·1· ·Page 25, at the top it says "Commissioner."
 ·2· ·Is that you?
 ·3· ·A.· · ·That's me, yes.
 ·4· ·Q.· · ·And does that page define your primary
 ·5· ·role in the execution?
 ·6· ·A.· · ·It does.
 ·7· ·Q.· · ·And can you tell us what your primary
 ·8· ·role is?
 ·9· ·A.· · ·"To oversee the administration of
 10· ·judicial executions in Tennessee."
 11· ·Q.· · ·And is "oversee" then defined by the
 12· ·duties as set forth below?
 13· ·A.· · ·I think that covers some of it.· It's
 14· ·-- it's -- as you know, it's very broad as
 15· ·far as overseeing the -- the process and the
 16· ·requirements by statute and law.
 17· ·Q.· · ·So the first duty is pretty
 18· ·straightforward:· "...ten minutes prior to
 19· ·the time scheduled for the execution, the
 20· ·Commissioner will establish telephone contact
 21· ·with the Governor's Legal Counsel."
 22· · · · · That's pretty straightforward; is that
 23· ·right?· Fair to say?
 24· ·A.· · ·That's correct.
 25· ·Q.· · ·And is that a direct line from the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 108 of 358 PageID #: 846
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 109

 ·1· ·Warden's office into the Governor's --
 ·2· ·wherever the Governor may be?
 ·3· ·A.· · ·Well, that's a direct communication
 ·4· ·that I would have with the Governor's legal
 ·5· ·counsel.
 ·6· ·Q.· · ·Is that a landline or a cell phone?
 ·7· ·A.· · ·It could be both.· There's options
 ·8· ·available for both.
 ·9· ·Q.· · ·Okay.
 10· ·A.· · ·Yeah.
 11· ·Q.· · ·Do you know if there's a landline
 12· ·available to the Warden in the execution
 13· ·chamber?
 14· ·A.· · ·Yes, there's a -- there's a line
 15· ·available that he would contact me in his
 16· ·office.
 17· ·Q.· · ·Does that line provide the Warden
 18· ·access outside the institution or only up to
 19· ·the Commissioner's office?
 20· ·A.· · ·I'm not sure.· I would have to check
 21· ·that.· I'm not sure.
 22· ·Q.· · ·The second duty there states that your
 23· ·-- that your duty is:· "To communicate to the
 24· ·Warden any circumstances that could alter or
 25· ·delay the execution."

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 109 of 358 PageID #: 847
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 110

 ·1· · · · · Can you tell me what that means?
 ·2· ·A.· · ·Well, in my communications with the
 ·3· ·Governor's legal counsel and with others, if
 ·4· ·there was any reason to delay or halt the
 ·5· ·execution, I would communicate that to the --
 ·6· ·to the Warden.
 ·7· ·Q.· · ·So, for example, a stay of execution?
 ·8· ·A.· · ·Yes.
 ·9· ·Q.· · ·Either from the Court or the Governor?
 10· ·A.· · ·Yes.
 11· ·Q.· · ·And then the third duty has to do with
 12· ·taking care of the employees who participate
 13· ·in an execution, providing them with Employee
 14· ·Assistance.
 15· · · · · And we can agree that's not the
 16· ·subject of your deposition --
 17· ·A.· · ·Right.
 18· ·Q.· · ·-- is that fair to say?
 19· ·A.· · ·Yes.
 20· ·Q.· · ·Other than these duties -- I know you
 21· ·said it's pretty general -- what else is
 22· ·encompassed in your responsibilities to
 23· ·oversee the administration of a judicial
 24· ·execution?
 25· ·A.· · ·Well, again, as far as the oversight

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 110 of 358 PageID #: 848
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 111

 ·1· ·of the employees that participate in the
 ·2· ·execution process, keeping the Governor's
 ·3· ·Office informed to the best of my ability,
 ·4· ·ensuring that policies and protocols are
 ·5· ·followed, general oversight of the entire
 ·6· ·process.· Ensuring that practice sessions are
 ·7· ·-- are conducted and that the Department is
 ·8· ·prepared to carry out the execution as
 ·9· ·ordered by the Court.· Working with staff
 10· ·members and other people to do everything
 11· ·possible to obtain the chemicals that have
 12· ·become so difficult to find.
 13· · · · · So there's a lot of -- there's a lot
 14· ·of different areas that fall -- as far as
 15· ·oversight.
 16· ·Q.· · ·And that's enough that could keep you
 17· ·busy 40 hours a week every week for a year,
 18· ·it sounds like.· So do you delegate a lot of
 19· ·that responsibility to individuals you trust?
 20· ·A.· · ·In my job, there's some -- yeah, it's
 21· ·delegated in a lot of cases.· In some cases,
 22· ·you know, it's -- sometimes I have a tendency
 23· ·to delegate, and then I get back involved.                                I
 24· ·have trouble keeping my hand out of that.
 25· ·Q.· · ·I'm familiar with that problem.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 111 of 358 PageID #: 849
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 112

 ·1· ·A.· · ·Yeah.· But it's -- it's safe to say
 ·2· ·that it is delegated.
 ·3· ·Q.· · ·And fair to say in any team, the
 ·4· ·people you delegate to are individuals who
 ·5· ·you trust?
 ·6· ·A.· · ·Yes.
 ·7· ·Q.· · ·And so you take their word when they
 ·8· ·report to you?
 ·9· ·A.· · ·Well, let me -- yeah.· It's kind of
 10· ·like Ronald Reagan once said, "Trust but
 11· ·verify."
 12· ·Q.· · ·Yeah.
 13· ·A.· · ·But you -- you have to trust, yes, to
 14· ·a certain extent.
 15· ·Q.· · ·Otherwise nothing would ever get done?
 16· ·A.· · ·Correct.
 17· ·Q.· · ·Now, if we could turn now, sir, to
 18· ·Page 13 of the protocol.· And those are the
 19· ·duties of the Warden; is that correct?
 20· ·A.· · ·I'm having trouble seeing this.· My
 21· ·contacts are....
 22· · · · · Yes, it is.
 23· ·Q.· · ·All right.· And the Warden has 15
 24· ·specified duties during an execution; is
 25· ·that --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 112 of 358 PageID #: 850
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 113

 ·1· ·A.· · ·That's correct.
 ·2· ·Q.· · ·Okay.· And then on Page 70 -- or I'm
 ·3· ·sorry, 14, we have the Associate Warden of
 ·4· ·Security; is that correct?
 ·5· ·A.· · ·That's correct.
 ·6· ·Q.· · ·And he has seven designated duties; is
 ·7· ·that correct?
 ·8· ·A.· · ·That's correct.
 ·9· ·Q.· · ·And he would, if called upon, fill the
 10· ·role of Warden should the Warden be unable to
 11· ·carry out his duties; is that correct?
 12· ·A.· · ·That would be an option.
 13· ·Q.· · ·Who else would fill in for the Warden
 14· ·other than the Associate Deputy Warden of
 15· ·Security?
 16· ·A.· · ·Well, again, if -- there's a lot of
 17· ·circumstances.· Say, for instance the Warden
 18· ·becomes ill --
 19· ·Q.· · ·Right.
 20· ·A.· · ·-- or the Assistant Warden, some issue
 21· ·was going on, I would have the authority to
 22· ·appoint somebody as Acting Warden for that
 23· ·process.· And it would more than likely be
 24· ·somebody in the senior management role that I
 25· ·would place in that position, should that be

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 113 of 358 PageID #: 851
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 114

 ·1· ·necessary.
 ·2· ·Q.· · ·So if the Warden took ill and the
 ·3· ·Associate Deputy Warden was unwilling or
 ·4· ·unable to fulfill the role of Warden, you
 ·5· ·could appoint somebody to fulfill that role?
 ·6· ·A.· · ·I could.
 ·7· ·Q.· · ·And would that be someone who had
 ·8· ·attended the practice sessions?
 ·9· ·A.· · ·I would not want to appoint somebody
 10· ·or -- in an acting position, certainly, to
 11· ·carry out an execution that has not
 12· ·participated -- or familiar with -- with the
 13· ·protocol.
 14· ·Q.· · ·And that process that you've just
 15· ·discussed, the ability to appoint an Acting
 16· ·Warden, that's not addressed anywhere within
 17· ·the Lethal Injection Manual, is it?
 18· ·A.· · ·No, it's not.
 19· ·Q.· · ·When we look at the Warden's role in
 20· ·carrying out a lethal injection under
 21· ·Protocol A, if you could turn with me, sir,
 22· ·to Page 20 of the protocol.· I'm sorry, Page
 23· ·36 -- 35.· Where is my eyes -- 35 of the
 24· ·protocol.
 25· ·A.· · ·Okay.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 114 of 358 PageID #: 852
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 115

 ·1· ·Q.· · ·Where it says "Protocol A:
 ·2· ·Procurement, Storage, Accountability, and
 ·3· ·Transfer of the Chemical.
 ·4· · · · · Do you see that there?
 ·5· ·A.· · ·Yes, uh-huh.
 ·6· ·Q.· · ·Under the first paragraph,
 ·7· ·Procurement, it states:· "Upon receipt of an
 ·8· ·order setting an execution date, the Warden
 ·9· ·or his designee shall contact a physician to
 10· ·obtain the physician's order for the LIC."
 11· · · · · Do you see that sentence there?
 12· ·A.· · ·I do.
 13· ·Q.· · ·And "LIC" means lethal injection
 14· ·chemical, correct?
 15· ·A.· · ·Yes.
 16· ·Q.· · ·And under Protocol A, that would be
 17· ·pentobarbital; is that correct?
 18· ·A.· · ·Correct.
 19· ·Q.· · ·And that could be compounded
 20· ·pentobarbital or manufactured pentobarbital,
 21· ·correct?
 22· ·A.· · ·Correct.
 23· ·Q.· · ·Is the physician who is referred to in
 24· ·that sentence the same physician who would
 25· ·attend an execution, or is that a different

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 115 of 358 PageID #: 853
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 116

 ·1· ·individual, without giving me a name?
 ·2· ·A.· · ·It could be.· I don't know that that
 ·3· ·limits us to one particular physician, but it
 ·4· ·could be.
 ·5· ·Q.· · ·Okay.· It could be, but it doesn't
 ·6· ·have to be?
 ·7· ·A.· · ·Correct.
 ·8· ·Q.· · ·Okay.
 ·9· · · · · · · MS. HENRY:· Just one second.
 10· ·BY MS. HENRY:
 11· ·Q.· · ·I'm going to hand you now, sir, a
 12· ·packet of orders that I'm going to ask the
 13· ·court reporter to mark as Deposition
 14· ·Exhibit K.
 15· · · · · · · (Exhibit K was marked.)
 16· · · · · · · MS. HENRY:· And, I'm sorry,
 17· ·Mr. Sutherland, I don't have a copy for you,
 18· ·but I think you've seen these before.
 19· · · · · · · MR. SUTHERLAND:· Whatever.
 20· · · · · · · I'm just kidding.
 21· ·BY MS. HENRY:
 22· ·Q.· · ·So in Deposition Exhibit K, there's a
 23· ·three orders of the Tennessee Supreme Court.
 24· ·The first page is State of Tennessee versus
 25· ·Billy Ray Irick, dated January 18th, 2018.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 116 of 358 PageID #: 854
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 117

 ·1· ·Do you see that there, the file stamp in the
 ·2· ·upper right-hand corner?
 ·3· ·A.· · ·Yes, I do.
 ·4· ·Q.· · ·And in this order, the Court set an
 ·5· ·execution date for Mr. Irick of
 ·6· ·August the 9th, 2018.
 ·7· · · · · Do you see that at the bottom of the
 ·8· ·page, midway through the last paragraph?
 ·9· ·A.· · ·Yes.
 10· ·Q.· · ·And the second page of this exhibit is
 11· ·an order from the Tennessee Supreme Court and
 12· ·State of Tennessee versus Edmund Zagorski
 13· ·with a file stamp in the upper right-hand
 14· ·corner of March 18th, 2018.
 15· · · · · Do you see that there?
 16· ·A.· · ·I do.
 17· ·Q.· · ·Do you see that Mr. Zagorski had an
 18· ·execution date set of October 11th, 2018 by
 19· ·the Court on that date?
 20· ·A.· · ·Yes.
 21· ·Q.· · ·And the third page is an order from
 22· ·the Tennessee Supreme Court and State of
 23· ·Tennessee versus David Earl Miller with the
 24· ·file stamp date of March 18, 2018.
 25· · · · · Do you see that there?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 117 of 358 PageID #: 855
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 118

 ·1· ·A.· · ·I do.
 ·2· ·Q.· · ·And do you see that the Court set an
 ·3· ·execution date for Mr. Miller of December
 ·4· ·the 6th of 2018; is that correct?
 ·5· ·A.· · ·That's correct.
 ·6· ·Q.· · ·Under Protocol A, upon the Tennessee
 ·7· ·Supreme Court setting of those execution
 ·8· ·dates, the Warden is to have obtained a
 ·9· ·physician's order for the LIC; is that
 10· ·correct?
 11· ·A.· · ·That is correct.
 12· ·Q.· · ·Do you know if the Warden's done that?
 13· ·A.· · ·The Warden -- as far as Protocol A,
 14· ·obtaining the drug has not -- is not a
 15· ·possibility at this time.· We've been unable
 16· ·to locate a source.· And there has been, to
 17· ·my knowledge, no physician's order or
 18· ·prescription for the drug because we have
 19· ·nobody to send it to.· There's no
 20· ·availability of the drug.
 21· ·Q.· · ·And thank you for that explanation.
 22· ·And we're going to get into that in some
 23· ·detail after lunch.· But my question for you
 24· ·right now -- and you would agree with me,
 25· ·obtaining a physician's order is different

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 118 of 358 PageID #: 856
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 119

 ·1· ·from actually obtaining the LIC, correct?
 ·2· ·A.· · ·Correct.
 ·3· ·Q.· · ·And under Protocol A, the first thing
 ·4· ·the Warden is supposed to do upon the Court
 ·5· ·setting an execution date, to trigger the
 ·6· ·protocol, is to obtain a physician's order,
 ·7· ·correct?
 ·8· ·A.· · ·That's correct.· As -- but now, my
 ·9· ·interpretation of that would be to have an --
 10· ·order a prescription for the drug.· That
 11· ·would need to be sent to a pharmacist or
 12· ·somebody that could fill the order, and it's
 13· ·my understanding and it's a fact, that we
 14· ·don't have a source at this point to send an
 15· ·order to.· So it's, to me, having the order
 16· ·without a source to fill the drug would be
 17· ·useless.
 18· ·Q.· · ·And I understand that's your
 19· ·interpretation of the protocol.
 20· ·A.· · ·Sure.
 21· ·Q.· · ·As Mr. Sutherland continues to remind
 22· ·us, this is a facial challenge, and we're
 23· ·supposed to look at the face of the protocol.
 24· ·A.· · ·I understand.
 25· ·Q.· · ·Under the protocol as it's written,

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 119 of 358 PageID #: 857
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 120

 ·1· ·upon the Court setting an execution date, the
 ·2· ·Warden is to obtain a physician's order for
 ·3· ·the LIC; is that correct?
 ·4· ·A.· · ·That's correct.
 ·5· ·Q.· · ·And I want to make sure that I
 ·6· ·understood your answer correctly.· You used
 ·7· ·the phrase "prescription."· Are you familiar
 ·8· ·with the fact that prescription and
 ·9· ·physician's orders are two different things?
 10· ·A.· · ·I -- I am.· I am.
 11· ·Q.· · ·Okay.· So is the Warden to get a
 12· ·physician's order or a prescription?
 13· ·A.· · ·It's my -- my interpretation of this
 14· ·in the protocol would be a prescription for
 15· ·the LIC.
 16· ·Q.· · ·Okay.· And have you discussed your
 17· ·interpretation of this protocol with the
 18· ·Warden?
 19· ·A.· · ·I have not.
 20· ·Q.· · ·How would -- is the Warden to know, if
 21· ·he's not following the protocol as it's
 22· ·written, when to obtain the prescription for
 23· ·the LIC under Protocol A?
 24· ·A.· · ·Once we have -- once we have a date
 25· ·set, and as we approach that date, based on

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 120 of 358 PageID #: 858
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 121

 ·1· ·the availability of the drug, the Warden or
 ·2· ·his designee would work with the physician
 ·3· ·and the supplier to obtain the chemical.
 ·4· ·Q.· · ·So the Warden -- the Warden would have
 ·5· ·direct contact with the supplier?
 ·6· ·A.· · ·Not necessarily.
 ·7· ·Q.· · ·Okay.
 ·8· ·A.· · ·The Warden or designee.· And that
 ·9· ·would be somebody -- an official in the
 10· ·Department of Corrections that would be
 11· ·responsible for assisting the Department in
 12· ·obtaining the drugs.
 13· ·Q.· · ·So the Warden would -- it's either the
 14· ·Warden who deals with the supplier or the
 15· ·physician, or the Warden's designee?
 16· ·A.· · ·It's -- it's the -- the -- well, let
 17· ·me -- let me clarify this to you.
 18· ·Q.· · ·Sure.
 19· ·A.· · ·This -- if -- if -- let's assume that
 20· ·we could obtain the chemicals by simply
 21· ·contacting the physician and him writing an
 22· ·order or a prescription for the drug, and it
 23· ·was readily available, that the Warden could
 24· ·make that -- set those things in motion to
 25· ·obtain the drug.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 121 of 358 PageID #: 859
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 122

 ·1· · · · · The reality is, is that the chemicals
 ·2· ·are not available.· And my role as
 ·3· ·Commissioner and my staff have worked to find
 ·4· ·-- try to find sources for the drug.· Now, we
 ·5· ·communicate with the Warden and also with
 ·6· ·individuals who would supply the chemicals,
 ·7· ·and so it's a combination of -- of three or
 ·8· ·four different entities working together,
 ·9· ·really.
 10· · · · · This protocol would be, I guess,
 11· ·easier to understand if the drugs were
 12· ·available, readily available.· But because of
 13· ·the situation at hand, the Warden -- or --
 14· ·and really the designee who assists the
 15· ·Department in finding these drugs, plays the
 16· ·primary role in obtaining the lethal
 17· ·injection chemicals.
 18· ·Q.· · ·And there's a lot there to unpack this
 19· ·afternoon, but I guess what I'm getting at
 20· ·right now is the protocol says on its face
 21· ·under Protocol A that upon the receipt of
 22· ·setting of an execution date, the Warden or
 23· ·his -- and I read "his" to modify Warden --
 24· ·so the Warden designee shall contact a
 25· ·physician to obtain a physician's order for

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 122 of 358 PageID #: 860
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 123

 ·1· ·the LIC.
 ·2· · · · · And you're telling me that hasn't
 ·3· ·happened.· And I'm asking you how would the
 ·4· ·Warden know under the protocol when he should
 ·5· ·obtain the LIC for the -- the physician's
 ·6· ·order for the LIC?
 ·7· ·A.· · ·He would know basically by
 ·8· ·communicating with Central Office or -- or
 ·9· ·Central Office -- I say Central Office.· TDOC
 10· ·staff, senior staff, would assist in that
 11· ·process and notify the Warden of the fact
 12· ·that we had the chemical.
 13· ·Q.· · ·So somebody from downtown would call
 14· ·the Warden and tell him, "We have the
 15· ·chemicals, so move forward with Protocol A"?
 16· ·A.· · ·Somebody -- the Department would
 17· ·obtain -- it -- say, for instance, we were
 18· ·able to obtain pentobarbital.
 19· ·Q.· · ·Uh-huh.
 20· ·A.· · ·The Warden would be notified that we
 21· ·have the drugs for -- for Protocol A, and we
 22· ·would proceed with Protocol A, yes.
 23· ·Q.· · ·And I may have in the course of asking
 24· ·you these questions -- and I may have gotten
 25· ·you to use loose language there, so I don't

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 123 of 358 PageID #: 861
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 124

 ·1· ·want to hold you to it.
 ·2· · · · · When you say that "We have the
 ·3· ·chemicals," would that mean you already had
 ·4· ·them in your possession, or you had access to
 ·5· ·them?
 ·6· ·A.· · ·It would mean we have access to a
 ·7· ·source that I feel confident in that could
 ·8· ·supply the drugs for the process.
 ·9· ·Q.· · ·Okay.· Commissioner Parker, I think
 10· ·we've established that you served a role in
 11· ·supervising the lethal injection protocol
 12· ·prior to becoming Commissioner, and certainly
 13· ·during the previous litigation regarding the
 14· ·one drug pentobarbital.
 15· · · · · Were you familiar with the litigation
 16· ·that occurred --
 17· ·A.· · ·I was -- no, I'm not.
 18· ·Q.· · ·Okay.
 19· ·A.· · ·I'm not that familiar with it.· In my
 20· ·role as Assistant Commissioner, at that time
 21· ·most of that, I am assuming, was at the
 22· ·Commissioner's level and the other senior
 23· ·staff of the Department.
 24· ·Q.· · ·Were you familiar -- are you familiar
 25· ·with how pentobarbital is compounded?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 124 of 358 PageID #: 862
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 125

 ·1· ·A.· · ·Specifically?· No.· I know there's raw
 ·2· ·ingredients that are involved, and it's
 ·3· ·compounded by a compounding pharmacy, but as
 ·4· ·far as the particulars, I am not.
 ·5· ·Q.· · ·Are you familiar with the fact that
 ·6· ·compounded pentobarbital has a -- once it's
 ·7· ·compounded has a very short shelf life?
 ·8· ·A.· · ·I have been told that, yes.
 ·9· · · · · · · MR. SUTHERLAND:· So I'm going to
 10· ·object because it's -- this is outside the
 11· ·scope of -- of what the Court -- first of
 12· ·all, pentobarbital has been upheld as
 13· ·Constitutional, the use of it; and, secondly,
 14· ·the only issue that you can ask him about is
 15· ·availability, unless you want to show me.
 16· · · · · · · MS. HENRY:· The short shelf live
 17· ·has absolutely everything to do with
 18· ·availability.· And that's where I'm going.
 19· ·I'm not going with the Constitutionality of
 20· ·it.· You'll see with my questions.
 21· · · · · · · MR. SUTHERLAND:· Okay.
 22· ·BY MS. HENRY:
 23· ·Q.· · ·So, Commissioner, it is my
 24· ·understanding that because of the short shelf
 25· ·life -- let me back up.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 125 of 358 PageID #: 863
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 126

 ·1· · · · · Has there been an execution date for
 ·2· ·any inmate where the Department was within 30
 ·3· ·days of carrying out an execution since the
 ·4· ·Department adopted a compounded pentobarbital
 ·5· ·protocol?
 ·6· ·A.· · ·I'm not sure.
 ·7· ·Q.· · ·Are you aware of any Warden for
 ·8· ·Riverbend Maximum Security Institution ever
 ·9· ·receiving a physician's order for compounded
 10· ·pentobarbital?
 11· ·A.· · ·Yes.
 12· ·Q.· · ·And when was that?
 13· ·A.· · ·I don't remember the exact year, but
 14· ·it was a few years ago.· And I don't remember
 15· ·the year.· But I do know that there was a --
 16· ·and when I say -- now, again, "order," I'm
 17· ·referring to a, what I call a prescription --
 18· ·Q.· · ·Right.
 19· ·A.· · ·-- for the drug.· But I don't -- I
 20· ·don't remember the year or when that
 21· ·occurred.
 22· ·Q.· · ·Was that prescription filled?
 23· ·A.· · ·I'm not sure.· Again, I -- at the
 24· ·time, I was an Assistant Commissioner, and I
 25· ·don't know that I would have had direct

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 126 of 358 PageID #: 864
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 127

 ·1· ·knowledge of that.
 ·2· ·Q.· · ·So, Commissioner Parker, what we've
 ·3· ·been led to believe is that the Department
 ·4· ·does not obtain compounded pentobarbital
 ·5· ·until such time as an execution is imminent,
 ·6· ·because of its short shelf life; is that
 ·7· ·fair?
 ·8· ·A.· · ·That's fair.
 ·9· ·Q.· · ·And let me stop there for a second.
 10· · · · · The first date, the execution date for
 11· ·Billy Ray Irick was set on January 15th of
 12· ·2018.
 13· · · · · Do you see that there?
 14· ·A.· · ·Is it in this order?· I'm assuming --
 15· ·Q.· · ·It's the file stamp date --
 16· ·A.· · ·Oh, okay.· Yeah.
 17· ·Q.· · ·-- January 15, 2018; is that correct?
 18· ·A.· · ·That's correct.
 19· ·Q.· · ·On January 15th, 2018 or prior to
 20· ·January 15th, 2018, did you inform anyone
 21· ·with the Tennessee Attorney General's Office
 22· ·that the Department of Correction did not
 23· ·have access to pentobarbital?
 24· ·A.· · ·I'm not sure.· I -- I've informed just
 25· ·about everybody that I had communication with

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 127 of 358 PageID #: 865
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 128

 ·1· ·that access to pentobarbital is almost -- I
 ·2· ·can't -- we can't obtain it, and I have no
 ·3· ·credible sources or availability of the drug.
 ·4· · · · · Now, at one time -- at one time, there
 ·5· ·was a -- there was a potential source where
 ·6· ·the Department was told that we -- that a
 ·7· ·source had the raw ingredients and was
 ·8· ·willing to do the compounding, but that kind
 ·9· ·of fell through at the midnight hour, to say,
 10· ·because there was a -- it was my
 11· ·understanding there was a -- some type of
 12· ·agreement that the supplier sent to the
 13· ·pharmacist that would preclude them from
 14· ·selling the ingredients or the drug to a
 15· ·correctional agency.
 16· ·Q.· · ·And, again, we're going to get into
 17· ·that in detail.· But my question is:· Prior
 18· ·to January 15th, 2018, do you know if you
 19· ·informed anyone at the Tennessee Attorney
 20· ·General's Office that you were unable to
 21· ·obtain pentobarbital?
 22· ·A.· · ·I'm sure I did.
 23· ·Q.· · ·Okay.
 24· ·A.· · ·I'm sure I did.· I -- I don't remember
 25· ·a specific conversation, but, again, it was

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 128 of 358 PageID #: 866
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 129

 ·1· ·common knowledge that I could not, although
 ·2· ·we did have one potential source that fell
 ·3· ·through.· But it's very possible that I did.
 ·4· ·I'm sure that if I was asked the question, I
 ·5· ·-- I -- I would have told them that.
 ·6· ·Q.· · ·What do you mean by "common
 ·7· ·knowledge"?
 ·8· ·A.· · ·With myself and my staff, the -- the
 ·9· ·people who are responsible for assisting me
 10· ·in trying to go to every effort to find the
 11· ·drug.· We are very aware that it's very hard,
 12· ·that you can't find the source or the
 13· ·ingredients or anybody willing to provide it
 14· ·for the purpose of executions or a lethal
 15· ·injection.
 16· ·Q.· · ·Did that include the Governor and his
 17· ·legal counsel?
 18· ·A.· · ·Did what include?
 19· ·Q.· · ·Common knowledge.
 20· ·A.· · ·Oh, I'm not sure.· You'd have to ask
 21· ·them.· I -- I -- they -- any conversations I
 22· ·had with anyone regarding the -- if the
 23· ·question was posed to me:· "Do you have
 24· ·pentobarbital," my response would have been:
 25· ·"I do not have it, and I don't have a source

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 129 of 358 PageID #: 867
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 130

 ·1· ·that I believe I will have it."
 ·2· · · · · So without having a specific
 ·3· ·remembrance of a particular conversation,
 ·4· ·that's -- would have been my response.
 ·5· ·Q.· · ·And you have stated that you are a
 ·6· ·member of the cabinet?
 ·7· ·A.· · ·I am.
 ·8· ·Q.· · ·And you attend cabinet meetings?
 ·9· ·A.· · ·I do.
 10· ·Q.· · ·Has this topic come up at cabinet
 11· ·meetings?
 12· ·A.· · ·Not that I remember, no.
 13· ·Q.· · ·On February the 16th, sir, the
 14· ·Tennessee Attorney General's Office
 15· ·represented certain things to the Tennessee
 16· ·Supreme Court that appear to come from you,
 17· ·and so I'm going to ask you about them.
 18· · · · · · · MS. HENRY:· And I'll have, first,
 19· ·the court reporter mark this as Deposition
 20· ·Letter L.
 21· · · · · · · (Exhibit L was marked.)
 22· ·BY MS. HENRY:
 23· ·Q.· · ·I want to first direct your attention
 24· ·to Page 2, Footnote 1, that states:· "The
 25· ·Defendant's supply of pentobarbital expired

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 130 of 358 PageID #: 868
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 131

 ·1· ·while the West proceeding was pending."
 ·2· · · · · What was -- did you provide that
 ·3· ·information to the State Attorney General's
 ·4· ·Office that there was expired pentobarbital?
 ·5· ·A.· · ·You mean me in my special -- official
 ·6· ·capacity as Commissioner?
 ·7· ·Q.· · ·Yes.
 ·8· ·A.· · ·I'm not aware.· My staff may have, but
 ·9· ·I personally did not.
 10· ·Q.· · ·Earlier today, sir, we were discussing
 11· ·the Tennessee Public Records Act Request.
 12· ·And if I were to tell you that we have made
 13· ·ongoing requests to the Department for
 14· ·information about the department's supply of
 15· ·pentobarbital for five years, and that those
 16· ·logs show that the Department has never been
 17· ·in the possession of pentobarbital, would you
 18· ·have any reason to disagree with that?
 19· ·A.· · ·I don't know.· I would have to talk to
 20· ·the staff to determine if -- the nature of
 21· ·that and the correct answer.· I don't -- I
 22· ·don't know.
 23· ·Q.· · ·And since there hasn't been an
 24· ·execution in Tennessee since 2009, and
 25· ·compounded pentobarbital has a short shelf

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 131 of 358 PageID #: 869
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 132

 ·1· ·life once it's compounded, it would make
 ·2· ·sense the Department has never actually been
 ·3· ·in possession; isn't that fair to say?
 ·4· ·A.· · ·I would say so, yes.
 ·5· ·Q.· · ·Page 1 of Exhibit L, second paragraph
 ·6· ·begins:· "The State, through it's Department
 ·7· ·of Correction, is required by law to carry
 ·8· ·out death sentences by lethal injection, but
 ·9· ·its ability to do so after June 1st, 2018 is
 10· ·uncertain due to un-" -- "ongoing difficulty
 11· ·in obtaining the necessary lethal injection
 12· ·chemicals."
 13· · · · · Did you provide the State Attorney
 14· ·General with the information that supports
 15· ·the factual basis of that sentence?
 16· ·A.· · ·I would say, again, any conversations
 17· ·I would have had to anyone, whether it be the
 18· ·Attorney General or anyone else, would have
 19· ·been:· "We are having a difficult time
 20· ·obtaining the chemicals for lethal
 21· ·injection."
 22· ·Q.· · ·Is that statement true today, that the
 23· ·Department -- the ability of the Department
 24· ·to carry out an execution is currently
 25· ·uncertain?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 132 of 358 PageID #: 870
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 133

 ·1· ·A.· · ·Currently, I wouldn't say that it's
 ·2· ·uncertain.· I feel confident that we have the
 ·3· ·drugs for a three-drug protocol to carry out
 ·4· ·the executions in Tennessee.· I do not have
 ·5· ·-- I can't say the same thing about
 ·6· ·Protocol A because I can't obtain the
 ·7· ·chemicals or the pentobarbital.
 ·8· ·Q.· · ·What is the basis of your confidence
 ·9· ·that the Department currently has drugs that
 10· ·it can use to carry out a three-drug protocol
 11· ·after June 1st?
 12· · · · · · · MR. SUTHERLAND:· Objection,
 13· ·irrelevant.
 14· · · · · · · MS. HENRY:· Noted.
 15· · · · · · · THE WITNESS:· Based on the fact
 16· ·that the supply -- we -- we have a current
 17· ·supplier that has indicated and we feel
 18· ·confident in, that we can obtain the drug --
 19· ·the drugs for the protocol.
 20· ·BY MS. HENRY:
 21· ·Q.· · ·On February 15th of 2018, was it true
 22· ·that the Department's ability to carry out a
 23· ·lethal injection past June 1st, 2018 was
 24· ·uncertain?
 25· ·A.· · ·Very possible.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 133 of 358 PageID #: 871
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 134

 ·1· ·Q.· · ·Is it possible that someone else
 ·2· ·within the Department of Corrections provided
 ·3· ·that information to the State Attorney
 ·4· ·General's office?
 ·5· ·A.· · ·It's possible.
 ·6· ·Q.· · ·And is it possible that that person
 ·7· ·was General Counsel Debra Inglis?
 ·8· ·A.· · ·It's -- I would say it's possible,
 ·9· ·yes.
 10· ·Q.· · ·Sorry, I have a lot of exhibits.· It's
 11· ·right in front of me.
 12· · · · · Commissioner, I'm going to show you a
 13· ·document that I will have the court reporter
 14· ·mark as Exhibit M.
 15· · · · · · · (Exhibit M was marked.)
 16· ·BY MS. HENRY:
 17· ·Q.· · ·And that is an e-mail that was
 18· ·produced by Ms. Inglis pursuant to a Public
 19· ·Records Act Request dated October 18th, 2017.
 20· · · · · · · MR. SUTHERLAND:· Are you going to
 21· ·make me look over here, Kelley?
 22· · · · · · · MS. HENRY:· Oh, I'm sorry
 23· ·(tendering).
 24· · · · · · · MR. SUTHERLAND:· I have vision
 25· ·issues.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 134 of 358 PageID #: 872
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 135

 ·1· ·BY MS. HENRY:
 ·2· ·Q.· · ·In that e-mail, there's a listing of
 ·3· ·drugs used for the three-drug protocol
 ·4· ·midazolam, vecuronium and potassium chloride.
 ·5· · · · · Do you see that there?
 ·6· ·A.· · ·Uh-huh I do.
 ·7· ·Q.· · ·And do you see where it lists that the
 ·8· ·midazolam expires June 1st, 2018?
 ·9· ·A.· · ·I see that, yes.
 10· ·Q.· · ·And do you see where it says the
 11· ·potassium chloride expires May of 2018?
 12· ·A.· · ·I see that, yes.
 13· ·Q.· · ·And I'm going to show you another
 14· ·exhibit that I'll ask the court reporter to
 15· ·mark as Exhibit N.
 16· · · · · · · MS. HENRY:· I'm sorry,
 17· ·Mr. Sutherland.· I don't have a copy for you.
 18· · · · · · · MR. SUTHERLAND:· That's okay.
 19· ·I've seen it.
 20· · · · · · · (Exhibit N was marked.)
 21· ·BY MS. HENRY:
 22· ·Q.· · ·Exhibit N is photographs -- contains
 23· ·photographs of three sets of drugs, again
 24· ·provided from Ms. Inglis pursuant to a
 25· ·Tennessee Public Records Act Request.· The

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 135 of 358 PageID #: 873
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 136

 ·1· ·first is for midazolam, the second for
 ·2· ·potassium chloride, and the third for
 ·3· ·vecuronium bromide.
 ·4· · · · · Do you see that?
 ·5· ·A.· · ·I do.
 ·6· ·Q.· · ·We don't see the expiration date on
 ·7· ·the label for the midazolam, but the
 ·8· ·potassium has an expiration date of 1 May
 ·9· ·2018.
 10· · · · · Do you see that?
 11· ·A.· · ·I do.
 12· ·Q.· · ·Were these the drugs that were in the
 13· ·Department of Correction's possession at the
 14· ·time the Tennessee -- the Tennessee State
 15· ·Attorney General represented to the Tennessee
 16· ·Supreme Court that the Department's ability
 17· ·to carry out an execution after June 1st was
 18· ·uncertain?
 19· ·A.· · ·More than likely, yes, I believe so.
 20· ·Q.· · ·Does the -- has the Department since
 21· ·obtained a new set?
 22· ·A.· · ·We have -- I am confident that we have
 23· ·obtained the drugs to carry out the
 24· ·three-drug protocol in Tennessee.
 25· ·Q.· · ·Would the Department use expired

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 136 of 358 PageID #: 874
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 137

 ·1· ·drugs?
 ·2· ·A.· · ·No.
 ·3· ·Q.· · ·Would the -- strike that question.
 ·4· · · · · So you're telling us today that the
 ·5· ·Department has obtained additional drugs in
 ·6· ·your physical possession?
 ·7· ·A.· · ·I'm saying that the Department of
 ·8· ·Corrections has a source that we feel
 ·9· ·confident in providing the drugs for the
 10· ·three-drug protocol going forward.
 11· ·Q.· · ·Okay.· But they're not in your
 12· ·physical possession?
 13· ·A.· · ·Some are and some are not.
 14· ·Q.· · ·Which are?
 15· ·A.· · ·Any drug that would not have expired,
 16· ·the expiration date.
 17· ·Q.· · ·So that would be the vecuronium
 18· ·bromide, with an expiration date of December
 19· ·2018?
 20· ·A.· · ·Correct.
 21· ·Q.· · ·Do you have documentation available to
 22· ·support your statement that you have a
 23· ·supplier who's willing to -- that you are
 24· ·confident in who would supply the other two
 25· ·drugs necessary for a lethal injection

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 137 of 358 PageID #: 875
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 138

 ·1· ·execution?
 ·2· ·A.· · ·When you say do I have documentation,
 ·3· ·what specifically are you asking?· I -- I
 ·4· ·have assurance from the individuals that work
 ·5· ·and have been designated by myself to assist
 ·6· ·in obtaining the drugs, that we have access
 ·7· ·and in some cases procured the drugs for the
 ·8· ·three-drug protocol or any -- or for
 ·9· ·midazolam.
 10· ·Q.· · ·So you have assurances from TDOC
 11· ·employees?
 12· ·A.· · ·And TDOC employees and suppliers.
 13· ·Q.· · ·Does your knowledge of the assurance
 14· ·from the suppliers rest on what you were told
 15· ·is true by a TDOC employee?
 16· · · · · · · MR. SUTHERLAND:· I'm just going to
 17· ·object for the record, the availability for
 18· ·the drugs for Protocol B is not an issue.
 19· · · · · · · MS. HENRY:· Actually, it is, but
 20· ·noted.
 21· ·BY MS. HENRY:
 22· ·Q.· · ·Go ahead.
 23· ·A.· · ·Yes, it does.
 24· ·Q.· · ·Okay.· So it depends on believing the
 25· ·person who told you this information; you

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 138 of 358 PageID #: 876
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 139

 ·1· ·don't have direct personal knowledge?
 ·2· ·A.· · ·Correct.
 ·3· ·Q.· · ·Okay.· It is now ten minutes after
 ·4· ·12:00.· I think it's a good time to stop for
 ·5· ·lunch, if that's all right.· And we will come
 ·6· ·back at 1:15.
 ·7· ·A.· · ·Okay.
 ·8· · · · · · · (Lunch recess was observed.)
 ·9· ·BY MS. HENRY:
 10· ·Q.· · ·We are back on the record.· And by my
 11· ·clock, it is -- I have no idea.· I believe
 12· ·it's 1:16.· More like 1:17.
 13· · · · · · · MR. SUTHERLAND:· Close enough.
 14· ·BY MS. HENRY:
 15· ·Q.· · ·Commissioner, thank you so much for
 16· ·coming back this afternoon, not that you had
 17· ·a choice.
 18· ·A.· · ·I was going to ask that question.
 19· · · · · · · MR. KISSINGER:· Seriously.
 20· ·BY MS. HENRY:
 21· ·Q.· · ·So I want to sort of give you an
 22· ·outline of where we're going to go this
 23· ·afternoon.· I'm not sure we're going to get
 24· ·to cover it all, but it's just so you have a
 25· ·sense of where we're going and to make sure

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 139 of 358 PageID #: 877
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 140

 ·1· ·that you know my game plan.
 ·2· · · · · We're going to move now to discuss the
 ·3· ·December 7th, 2017 e-mail which is the
 ·4· ·subject of Court-ordered discovery and then
 ·5· ·we're going to move back to the question of
 ·6· ·availability of drugs of the LIC for
 ·7· ·executions.· And then we're going to move to
 ·8· ·a discussion about the implementation --
 ·9· ·further discussion about implementation of
 10· ·Protocol B as time allows and pursuant to the
 11· ·Court's order.
 12· ·A.· · ·Okay.
 13· ·Q.· · ·And when I start to ask you questions
 14· ·now as we move to the e-mail in question, I'm
 15· ·going to refer you to an order from the Court
 16· ·which I will have marked as Deposition
 17· ·Letter O.
 18· · · · · · · MS. HENRY:· Letter O.
 19· · · · · · · (Exhibit O was marked.)
 20· ·BY MS. HENRY:
 21· ·Q.· · ·Commissioner, Deposition Exhibit
 22· ·Letter O is a May 7th, 2018 order from
 23· ·Chancellor Lyle compelling certain items of
 24· ·discovery to be produced from the Defendants
 25· ·in this case.· Have you seen this order?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 140 of 358 PageID #: 878
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 141

 ·1· ·A.· · ·Not that I recall.· My staff may have
 ·2· ·seen it, but I don't recall -- particularly
 ·3· ·recall seeing it.
 ·4· ·Q.· · ·All right.· If you could, turn for me
 ·5· ·to Page 12.· At the top of Page 12, the Court
 ·6· ·orders the Defendant -- I'll let you get
 ·7· ·there, sorry.
 ·8· ·A.· · ·Okay.
 ·9· ·Q.· · ·It orders the Defendants Parker and
 10· ·Mays to produce all documents related to the
 11· ·following, and the first item is:· "The date,
 12· ·medium (electronic, telephone call, meeting,
 13· ·et cetera) and all information you were
 14· ·provided when you first learned of the
 15· ·September 7th, 2017 e-mail and the actions
 16· ·you took concerning this information."
 17· · · · · Were you aware that the Court had
 18· ·entered that order on May the 7th of 2018?
 19· ·A.· · ·Okay.· The 7th -- the September 7th
 20· ·e-mail, let's -- is this -- do I have a copy
 21· ·of it?
 22· ·Q.· · ·You don't yet.· Let me get you a copy
 23· ·of that, and then we'll go back to my
 24· ·question.· Actually, it's a -- was attached
 25· ·to the Complaint, but we're going to make it

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 141 of 358 PageID #: 879
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 142

 ·1· ·a separate --
 ·2· ·A.· · ·Okay.
 ·3· ·Q.· · ·-- exhibit as well.
 ·4· · · · · · · MS. HENRY:· We'll have this as P.
 ·5· · · · · · · (Exhibit P was marked.)
 ·6· · · · · · · THE WITNESS:· Thank you.
 ·7· ·BY MS. HENRY:
 ·8· ·Q.· · ·Uh-huh.· And placed in front of you,
 ·9· ·Commissioner Parker, is Deposition Exhibit P,
 10· ·which contains a redacted e-mail dated
 11· ·September 7th, 2017, 12:58 p.m. and begins
 12· ·with:· "Hello, that stuff is readily
 13· ·available."
 14· · · · · Do you see that there?
 15· ·A.· · ·Uh-huh.
 16· ·Q.· · ·Okay.· Let me then refer you back to
 17· ·Deposition Exhibit Letter O with respect to
 18· ·the Court's order that you provide the date,
 19· ·medium, and all information you were provided
 20· ·when you first learned of the September 7th,
 21· ·2017 e-mail.· Were you aware of that Court
 22· ·order?
 23· ·A.· · ·Not personally, no.
 24· · · · · · · MS. HENRY:· I'll ask the court
 25· ·reporter to mark this document Deposition

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 142 of 358 PageID #: 880
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 143

 ·1· ·Letter Q.
 ·2· · · · · · · (Exhibit Q was marked.)
 ·3· ·BY MS. HENRY:
 ·4· ·Q.· · ·Commissioner, Deposition Exhibit Q is
 ·5· ·a pleading signed by your lawyers,
 ·6· ·Mr. Sutherland, Ms. Davis and Mr. Mitchell,
 ·7· ·entitled:· Defendant Parker and Mays Answer
 ·8· ·to Interrogatory 1 and Supplemental Response
 ·9· ·to Request for Production of Documents
 10· ·Pursuant to the Court's Order Dated May 7th,
 11· ·2018.
 12· · · · · Do you see that title there?
 13· ·A.· · ·I do.
 14· ·Q.· · ·And I am referring you now to Page 2.
 15· ·At the top it states:· "Defendants" --
 16· ·"Defendants Parker and Mays submit the
 17· ·following supplemental response to
 18· ·Plaintiffs' First Request for Production of
 19· ·Documents Pursuant to the Court's Order Dated
 20· ·May 7th, 2018?"
 21· · · · · "No. 1:· All documents related to the
 22· ·date, medium, (electronic, telephone call,
 23· ·meeting, et cetera) and all information that
 24· ·they were provided when they first learned of
 25· ·the September 7th, 2017 e-mail and the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 143 of 358 PageID #: 881
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 144

 ·1· ·actions they took concerning this
 ·2· ·information."
 ·3· · · · · Do you see that there?
 ·4· ·A.· · ·I do.
 ·5· ·Q.· · ·And what is the response?
 ·6· ·A.· · ·The response:· "Defendants Parker and
 ·7· ·Mays have no such documents."
 ·8· ·Q.· · ·Were you consulted as to -- as far as
 ·9· ·providing information to back up that
 10· ·response?
 11· ·A.· · ·To back up the response regarding
 12· ·documents --
 13· ·Q.· · ·Right.
 14· ·A.· · ·-- that I have in my possession?
 15· ·Q.· · ·Right.
 16· ·A.· · ·I could have been.· I'm not sure.                               I
 17· ·could have been.· Again, I have a lot of
 18· ·people that talk to me.
 19· ·Q.· · ·Right.
 20· ·A.· · ·And in regards to this, there was
 21· ·discussions with legal counsel regarding
 22· ·documents that I may or may not had, and --
 23· ·but I don't recall the specifics of this
 24· ·particular order for them.
 25· ·Q.· · ·And as we discussed earlier today, you

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 144 of 358 PageID #: 882
                                                                                 Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 145

 ·1· ·have many agents who you've delegated
 ·2· ·authority to.· Is it possible that the person
 ·3· ·or persons who provided the information to
 ·4· ·support this response could be one of your
 ·5· ·agents, specifically General Counsel
 ·6· ·Ms. Inglis?
 ·7· ·A.· · ·It's possible, yes.
 ·8· ·Q.· · ·I want to refer you to
 ·9· ·Deposition Exhibit P, the September 7th, 2017
 10· ·e-mail in question, and I want to ask some
 11· ·questions about that now, if I may.
 12· · · · · This e-mail was provided pursuant to a
 13· ·Tennessee Public Records Act Request to
 14· ·myself and Ms. Santana, and it was provided
 15· ·by your General Counsel Ms. Inglis.· It
 16· ·appears to be a copy of an e-mail exchange
 17· ·between someone inside the Department of
 18· ·Correction and someone who appears to have
 19· ·information about providing drugs for a
 20· ·lethal injection.· Would you agree with that
 21· ·description?
 22· ·A.· · ·I would.
 23· ·Q.· · ·Have you seen this e-mail before?
 24· ·A.· · ·I don't know that I've seen the actual
 25· ·e-mail, but I'm familiar with the content.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 145 of 358 PageID #: 883
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 146

 ·1· ·Somewhat familiar with the content.
 ·2· ·Q.· · ·How did you become familiar with the
 ·3· ·content?
 ·4· ·A.· · ·Through a discussion with my staff,
 ·5· ·members of my staff and myself.
 ·6· ·Q.· · ·When did that discussion first occur?
 ·7· ·A.· · ·I don't remember the exact date.                              I
 ·8· ·don't remember the exact date and time.
 ·9· ·Q.· · ·Was it prior to the adoption of the
 10· ·January 8th, 2018 protocol?
 11· ·A.· · ·I believe so.
 12· ·Q.· · ·Was it prior to Halloween of 2017?
 13· ·A.· · ·I'm not sure.
 14· ·Q.· · ·Can you place a season of the year?
 15· ·A.· · ·No.· I -- I can't.· Again, there's too
 16· ·many things.· Too much time has occurred, too
 17· ·many things have happened, so I can't tell
 18· ·you a season of the year.· I don't remember.
 19· ·Q.· · ·Okay.· So sometime after September 7th
 20· ·but before January -- 2017 but before
 21· ·January 8th, 2018?
 22· ·A.· · ·Yes.· Yes.
 23· ·Q.· · ·The e-mail begins:· "That stuff is
 24· ·readily available, along with potassium
 25· ·chloride."

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 146 of 358 PageID #: 884
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 147

 ·1· · · · · Do you know what "that stuff" refers
 ·2· ·to?
 ·3· ·A.· · ·I do not.· I can make an assumption,
 ·4· ·but it would only be an assumption.
 ·5· ·Q.· · ·You don't have personal knowledge?
 ·6· ·A.· · ·No.
 ·7· ·Q.· · ·The next sentence states:· "I reviewed
 ·8· ·several protocols from states that currently
 ·9· ·use that method.· Most have a three-drug
 10· ·protocol including a paralytic and potassium
 11· ·chloride.· Here is my concern with midazolam.
 12· ·Being a benzodiazapine, it does not elicit
 13· ·strong analgesic effects."
 14· · · · · What does that sentence, "being a
 15· ·diazapine [sic], it does not elicit strong
 16· ·analgesic effects" mean to you?
 17· ·A.· · ·It means that being a benzodiazapine,
 18· ·it does not elicit strong analgesic effects.
 19· ·I'm assuming that is -- to me, it would mean
 20· ·strong effects regarding a person's
 21· ·consciousness or pain tolerance or something
 22· ·like that.
 23· ·Q.· · ·Ability to feel pain?
 24· ·A.· · ·Yes.
 25· ·Q.· · ·Okay.· This next sentence reads:· "The

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 147 of 358 PageID #: 885
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 148

 ·1· ·subjects may be able to feel pain from the
 ·2· ·administration of the second and third drugs.
 ·3· ·Potassium chloride, especially."
 ·4· · · · · What do those sentences mean to you?
 ·5· ·A.· · ·The sentence would -- basically
 ·6· ·describing that someone would be able to feel
 ·7· ·pain with the injection of those two drugs.
 ·8· ·Q.· · ·The next sentence reads:· "It may not
 ·9· ·be a huge concern but can open the door to
 10· ·some scrutiny on your end."
 11· · · · · What do you take that sentence to
 12· ·mean?
 13· ·A.· · ·That it could open up questioning
 14· ·regarding the use of the drug.
 15· ·Q.· · ·The next sentence reads:· "Consider
 16· ·the use of an alternative like ketamine or
 17· ·use in conjunction with an opioid.
 18· ·Availability of the paralytic agent is
 19· ·spotty.· Pancuronium, rocuronium and
 20· ·vecuronium are currently unavailable."
 21· · · · · And then the next word, I cannot
 22· ·pronounce, but S-u-c-c-i-n-y-l-c-h-o-l-i-n-e.
 23· ·Mr. Kissinger is whispering it to me, but I
 24· ·still can't pronounce it -- "is available in
 25· ·limited quantity.· I'm currently checking

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 148 of 358 PageID #: 886
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 149

 ·1· ·other sources.· I'll let you know shortly."
 ·2· · · · · So the person who wrote this e-mail at
 ·3· ·least on September 7th of 2017 said that the
 ·4· ·paralytic was currently unavailable but it
 ·5· ·then became available; is that correct?· It
 ·6· ·was unavailable on September 7th, but you've
 ·7· ·since obtained some?
 ·8· ·A.· · ·Which sentence are you referring to?
 ·9· ·Q.· · ·"Availability of the paralytic agent
 10· ·is spotty.· Pancuronium, rocuronium, and
 11· ·vecuronium are currently unavailable"?
 12· ·A.· · ·Correct.· That's what it says.
 13· ·Q.· · ·So the information the Department
 14· ·received was that one of the lethal injection
 15· ·chemicals necessary was unavailable on
 16· ·September 7th, but it became available
 17· ·because it came into your possession; is that
 18· ·correct?
 19· ·A.· · ·It appears that's the intent of the --
 20· ·what the writer was saying, yes.
 21· ·Q.· · ·When you -- I'm sorry.
 22· ·A.· · ·No, that's -- go ahead.· I'm sorry.
 23· ·Q.· · ·You stated that you became aware of
 24· ·the contents of this e-mail by having a
 25· ·discussion between yourself and members of

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 149 of 358 PageID #: 887
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 150

 ·1· ·your staff.· Without providing me the names
 ·2· ·of the members of your staff, does that mean
 ·3· ·that you had conversations with people within
 ·4· ·the Department of Corrections who were
 ·5· ·advising you as to which drugs to use in a
 ·6· ·lethal injection?
 ·7· ·A.· · ·They were providing me information
 ·8· ·regarding what this e-mail said.
 ·9· ·Q.· · ·Okay.· And what did they say to you?
 10· · · · · · · MR. SUTHERLAND:· Kelley, I'm going
 11· ·to -- we're going to stop there.· Page 18 of
 12· ·the Court's May 24th Order says that "his
 13· ·knowledge as to the efficacy of Protocol B is
 14· ·not relevant to the Plaintiffs' facial
 15· ·challenge."· The last sentence, first --
 16· · · · · · · MS. HENRY:· I'm not asking him
 17· ·about the efficacy.· I'm asking him about
 18· ·what the Court ordered.
 19· · · · · · · MR. SUTHERLAND:· What knowledge is
 20· ·it that you're trying to get from him here?
 21· · · · · · · MS. HENRY:· His knowledge of the
 22· ·e-mail and the actions that he took which is
 23· ·specifically covered by Page 20.· That's
 24· ·exactly why we're here to have this
 25· ·deposition.· He was first ordered to provide

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 150 of 358 PageID #: 888
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 151

 ·1· ·that information in an interrogatory.· It was
 ·2· ·not done, and then she provides that we are
 ·3· ·to take his deposition and we are to discuss
 ·4· ·with him the information the Deponents were
 ·5· ·provided when they first learned of the
 ·6· ·September 7th, 2017 e-mail and the actions
 ·7· ·they took concerning that information.
 ·8· · · · · · · I'm asking him what he was told.
 ·9· ·BY MS. HENRY:
 10· ·Q.· · ·Commissioner, what were you told about
 11· ·this e-mail in that discussion?
 12· ·A.· · ·Basically what it says here.· That the
 13· ·e-mail -- that the discussion of the
 14· ·three-drug protocol was in the form of this
 15· ·e-mail, and that this individual expressed
 16· ·possible issues with the use of midazolam as
 17· ·described in this e-mail.
 18· ·Q.· · ·Did you dismiss this e-mail?
 19· ·A.· · ·By "dismiss," what do you mean?
 20· ·Q.· · ·Disregard it?
 21· ·A.· · ·No, I didn't disregard it.
 22· ·Q.· · ·Did you consider this e-mail important
 23· ·information?
 24· ·A.· · ·I did.
 25· ·Q.· · ·What action did you take as a result

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 151 of 358 PageID #: 889
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 152

 ·1· ·of this e-mail?
 ·2· ·A.· · ·Well, I think the action that I took
 ·3· ·had been, again, in considering the protocol
 ·4· ·and considering the three-drug protocol with
 ·5· ·midazolam.
 ·6· ·Q.· · ·Uh-huh.
 ·7· ·A.· · ·My discussions with both officials in
 ·8· ·the Department, officials outside the
 ·9· ·Department, professionals outside the
 10· ·Department, as well as officials in other
 11· ·states, discussions relative to the subject
 12· ·matter of this paragraph regarding midazolam
 13· ·and the experiences that other people had
 14· ·seen regarding the use of midazolam obviously
 15· ·was in my mind.· And there was some questions
 16· ·I wanted to answer for myself.
 17· ·Q.· · ·I want to take that apart a little
 18· ·bit, if I might.· So as a result of learning
 19· ·about this -- the contents of this e-mail,
 20· ·you took it upon yourself to seek out
 21· ·additional information from other members of
 22· ·the Department?
 23· ·A.· · ·Yes.
 24· ·Q.· · ·And other Corrections officials
 25· ·outside the state of Tennessee?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 152 of 358 PageID #: 890
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 153

 ·1· ·A.· · ·Correct.
 ·2· ·Q.· · ·And expert witnesses in the area of
 ·3· ·lethal injection chemicals?
 ·4· ·A.· · ·Well, I'm not sure if I would call
 ·5· ·them experts in the effects of lethal
 ·6· ·injection chemicals or the use of lethal
 ·7· ·injection chemicals, but people who I relied
 ·8· ·on as reliable and people who had firsthand
 ·9· ·knowledge of the use of midazolam.
 10· ·Q.· · ·And when you say that you relied upon
 11· ·them, what about them made them reliable?
 12· ·A.· · ·In some cases, their profession.
 13· ·Q.· · ·And what do you mean --
 14· ·A.· · ·In some --
 15· ·Q.· · ·-- by that?
 16· ·A.· · ·Their training, their -- their
 17· ·positions, credibility --
 18· ·Q.· · ·So are you saying --
 19· ·A.· · ·-- regarding -- I'm sorry, go ahead.
 20· ·Q.· · ·When you say their credibility, are
 21· ·you -- and, again, I'm not asking you to tell
 22· ·me who it was.
 23· ·A.· · ·Sure.
 24· ·Q.· · ·Are you saying that you sought out --
 25· ·that you consulted with individuals who have

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 153 of 358 PageID #: 891
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 154

 ·1· ·experience using midazolam in their practice
 ·2· ·professionally?
 ·3· ·A.· · ·In some cases, that could be -- that
 ·4· ·could be true.
 ·5· ·Q.· · ·So there's more than one person that
 ·6· ·you consulted?
 ·7· ·A.· · ·True.· Yes, absolutely.
 ·8· ·Q.· · ·How many people?
 ·9· ·A.· · ·I don't know the exact number.                             I
 10· ·didn't keep a list and don't know the -- the
 11· ·exact number of people, but it's several.
 12· ·Q.· · ·More than a half dozen?
 13· ·A.· · ·Several would -- yeah, I would say
 14· ·probably close to between, I don't know, ten
 15· ·and 20, somewhere in that neighborhood.
 16· ·Q.· · ·Did you take notes of those
 17· ·conversations?
 18· ·A.· · ·No.
 19· ·Q.· · ·Did you share the information you
 20· ·learned from those conversations with anyone
 21· ·else within TDOC?
 22· ·A.· · ·Not that I'm aware of.
 23· ·Q.· · ·You kept it to yourself?
 24· ·A.· · ·(Witness moves head up and down.)
 25· ·Q.· · ·You're nodding?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 154 of 358 PageID #: 892
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 155

 ·1· ·A.· · ·Pretty much so.
 ·2· ·Q.· · ·You're nodding in the affirmative.· So
 ·3· ·you obtained this information but did not
 ·4· ·share it with others?
 ·5· ·A.· · ·I obtained this information in helping
 ·6· ·me become, I guess, comfortable with the use
 ·7· ·of the drugs that had been listed in the
 ·8· ·protocol and to answer any questions that I
 ·9· ·might have as Commissioner regarding what
 10· ·drugs we used.
 11· ·Q.· · ·What questions did you have as
 12· ·Commissioner?
 13· ·A.· · ·Well, obviously, I would -- I wanted
 14· ·to -- I was -- wanted to question this
 15· ·statement that was made to ensure that, to
 16· ·the best of my ability, that the drugs we
 17· ·were using, the first drug, did render an
 18· ·offender unconscious where they couldn't feel
 19· ·pain and that it was reliable -- it was a
 20· ·reliable drug that had been used.· And that I
 21· ·was comfortable using it in our protocol.
 22· ·Q.· · ·Did you speak to the author of this
 23· ·e-mail?
 24· ·A.· · ·No, I did not.
 25· ·Q.· · ·Did you consider the author of this

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 155 of 358 PageID #: 893
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 156

 ·1· ·e-mail reliable?
 ·2· ·A.· · ·I didn't know the author of the
 ·3· ·e-mail.
 ·4· ·Q.· · ·Did you try to find out who the author
 ·5· ·was?
 ·6· ·A.· · ·I did ask someone about that and was
 ·7· ·provided an answer.· But to be honest with
 ·8· ·you, today I could not tell you their
 ·9· ·position, the author's position, of what his
 10· ·job was or what his title was.
 11· ·Q.· · ·If you look down at the footer on that
 12· ·e-mail -- and I'm going to have to pull out
 13· ·my glasses.· I don't know if you have....
 14· · · · · The footer uses a confidentiality
 15· ·provision that states the document -- the
 16· ·"document may contain information covered
 17· ·under the Privacy Act," et cetera, et cetera,
 18· ·basically citing the HIPAA provisions.· That
 19· ·confidentiality provision is not a
 20· ·confidentiality provision that accompanies a
 21· ·TDOC e-mail; is that correct?
 22· ·A.· · ·Regarding HIPAA?
 23· ·Q.· · ·Yes.
 24· ·A.· · ·I don't understand --
 25· ·Q.· · ·Yeah.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 156 of 358 PageID #: 894
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 157

 ·1· ·A.· · ·-- your question.
 ·2· ·Q.· · ·In other words, this e-mail looks like
 ·3· ·it came from somebody outside of TDOC.· Would
 ·4· ·you agree?· Because it doesn't use the same
 ·5· ·confidentiality language that the TDOC
 ·6· ·e-mails use.
 ·7· ·A.· · ·Yes, it's my understanding that that
 ·8· ·e-mail did not come from somebody within
 ·9· ·TDOC.
 10· ·Q.· · ·And are you aware, sir, that the
 11· ·exchange -- the e-mail chain to which this is
 12· ·attached makes it appear as if this is the
 13· ·person who provided you with the midazolam
 14· ·that expired on June 1st, 2017?
 15· ·A.· · ·I'm not sure.
 16· ·Q.· · ·But you did not contact this person?
 17· ·A.· · ·No.
 18· ·Q.· · ·Why did you not consider this person
 19· ·reliable?
 20· ·A.· · ·Well, I'm not -- I don't know that I
 21· ·had a question --
 22· · · · · · · MR. SUTHERLAND:· I'm going to
 23· ·object because the Court has said that you
 24· ·can ask what he -- what he did when he got
 25· ·the information.· Why is not part of what --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 157 of 358 PageID #: 895
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 158

 ·1· · · · · · · MS. HENRY:· I disagree with your
 ·2· ·objection, but it is noted.
 ·3· ·BY MS. HENRY:
 ·4· ·Q.· · ·Why did you not contact this
 ·5· ·individual?
 ·6· ·A.· · ·Well, I mean, first of all, he'd
 ·7· ·already stated what his opinion was here --
 ·8· ·Q.· · ·Uh-huh.
 ·9· ·A.· · ·-- or his statement.
 10· ·Q.· · ·Right.
 11· ·A.· · ·I wanted to talk to people who I
 12· ·personally knew who I felt was reliable, and
 13· ·I did not know this individual.
 14· ·Q.· · ·Did you do anything to ascertain
 15· ·whether or not this individual had sufficient
 16· ·background, training and experience with
 17· ·midazolam, to be a reliable source?
 18· ·A.· · ·I don't remember that I did.· Again, I
 19· ·can't remember the person's -- his exact role
 20· ·or what his job was or who he was.· I would,
 21· ·again, make the assumption that my staff, in
 22· ·talking to him in -- in an effort to find the
 23· ·drug, that he would have some knowledge of
 24· ·the drug itself that -- that's in question.
 25· ·Q.· · ·Did you have any reason to disbelieve

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 158 of 358 PageID #: 896
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 159

 ·1· ·the statements made in this e-mail?
 ·2· ·A.· · ·No reason to disbelieve it, no.
 ·3· ·Q.· · ·All right.· But you preferred to
 ·4· ·contact people who you knew personally?
 ·5· ·A.· · ·I preferred to contact people who I
 ·6· ·knew personally as being individuals that I
 ·7· ·trusted would have firsthand knowledge of the
 ·8· ·use of the drug and would be able to tell me
 ·9· ·a firsthand version of how the drug
 10· ·performed.
 11· ·Q.· · ·And what about those individuals gave
 12· ·you trust?
 13· · · · · · · MR. SUTHERLAND:· You -- just so
 14· ·we're clear:· We're staying away from
 15· ·anything close to identity.
 16· · · · · · · MS. HENRY:· Right.
 17· ·BY MS. HENRY:
 18· ·Q.· · ·I'm not asking for identity.· I'm just
 19· ·asking, what about them gave you a sense of
 20· ·trust?
 21· ·A.· · ·In some cases it was their -- again,
 22· ·their profession.· In some cases, it was
 23· ·their role in their job in a particular
 24· ·field.· In some cases, it was their position
 25· ·in government operations and -- and....

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 159 of 358 PageID #: 897
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 160

 ·1· ·Q.· · ·What would a position in government
 ·2· ·operations have to do with whether or not an
 ·3· ·individual had reliable knowledge about the
 ·4· ·drug midazolam?
 ·5· ·A.· · ·Their experience in the job and their
 ·6· ·knowledge of lethal injection procedures.
 ·7· ·Q.· · ·I'm going to tell you what I assume,
 ·8· ·because I'm trying to stay away from getting
 ·9· ·into confidentiality, but I don't want to
 10· ·make an assumption that's wrong and I also
 11· ·don't want to belabor this line of
 12· ·questioning.
 13· · · · · What I'm hearing you say about that
 14· ·last category of people is that you were
 15· ·interested in talking to individuals who had
 16· ·information about carrying out a lethal
 17· ·injection but not specifically about
 18· ·experience with the use of midazolam.· In
 19· ·other words, you wanted to talk to people who
 20· ·knew about three-drug protocol, but you
 21· ·weren't specifically interested in their
 22· ·experience with midazolam?
 23· ·A.· · ·I'm not -- not only knew about a
 24· ·three-drug protocol, but had had enough
 25· ·knowledge about its use and had personally

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 160 of 358 PageID #: 898
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 161

 ·1· ·had experience with its use in a correctional
 ·2· ·setting.
 ·3· ·Q.· · ·Okay.· And so, again, without telling
 ·4· ·me which states, it sounds like you're
 ·5· ·telling me you wanted to talk to other
 ·6· ·individuals who had experienced, gone
 ·7· ·through, witnessed an execution that used
 ·8· ·midazolam?
 ·9· ·A.· · ·Correct.
 10· ·Q.· · ·And they would be able to tell you
 11· ·about what they witnessed with their naked
 12· ·eye?
 13· ·A.· · ·They would be able to tell me what
 14· ·they witnessed, what they -- as well as other
 15· ·information that they would have at their
 16· ·disposal that they could share with me, yes.
 17· ·Q.· · ·And what was that information?
 18· ·A.· · ·That could be, again, what they
 19· ·personally witnessed, reports or information
 20· ·that they would have regarding the lethal
 21· ·injection protocol.
 22· ·Q.· · ·I heard you say "reports."· Did they
 23· ·share with you reports?
 24· ·A.· · ·No.
 25· ·Q.· · ·Did they provide you with an oral

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 161 of 358 PageID #: 899
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 162

 ·1· ·summary of those reports?
 ·2· ·A.· · ·No.· I wouldn't say that, no.
 ·3· ·Q.· · ·So what was the significance of the
 ·4· ·reports?
 ·5· ·A.· · ·Again, discussions with people who I
 ·6· ·trusted as reliable to provide me answers to
 ·7· ·questions related to the use of midazolam.
 ·8· ·Q.· · ·Again, I'm just trying to make sure
 ·9· ·I'm not misunderstanding your question [sic].
 10· ·When you mentioned reports, are you saying
 11· ·you found those individuals to be reliable
 12· ·because you assumed they received reports,
 13· ·but you didn't specifically ask about the
 14· ·reports?· Or are you saying that they told
 15· ·you about the reports?
 16· ·A.· · ·They shared with me their -- they
 17· ·shared with me information that they had
 18· ·regarding the use of the three-drug protocol
 19· ·and both their experiences, what they
 20· ·observed, and information that was relative
 21· ·to them and also to me regarding the process.
 22· ·Q.· · ·And what was that information that was
 23· ·relevant to you?
 24· ·A.· · ·As to whether or not midazolam in
 25· ·these incidents basically rendered somebody

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 162 of 358 PageID #: 900
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 163

 ·1· ·unconscious, and what effects, if any, they
 ·2· ·may have witnessed or observed during the
 ·3· ·process of an execution.
 ·4· ·Q.· · ·And what did you learn that was
 ·5· ·relevant to you?
 ·6· ·A.· · ·I learned that midazolam was a -- in
 ·7· ·my opinion, a viable option that had worked
 ·8· ·in other states.
 ·9· ·Q.· · ·What do you mean "had worked"?
 10· ·A.· · ·That had, for the most part, rendered
 11· ·people unconscious and performed as it was
 12· ·intended to perform in a three-drug protocol.
 13· ·Q.· · ·What do you mean:· "For the most part
 14· ·rendered someone unconscious"?
 15· ·A.· · ·Well, that basically that when
 16· ·administered correctly, that it rendered the
 17· ·offender unconscious in -- in the -- in those
 18· ·cases and -- where they could basically
 19· ·provide a level of confidence that the
 20· ·offender was unconscious and unable to feel
 21· ·pain.
 22· ·Q.· · ·What about the quality of that
 23· ·information that you received from
 24· ·individuals who you knew who had participated
 25· ·in executions made that information more

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 163 of 358 PageID #: 901
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 164

 ·1· ·reliable to you than the information
 ·2· ·contained in the September 7th, 2017 e-mail?
 ·3· ·A.· · ·Again, it was people that I knew,
 ·4· ·people that -- people that had firsthand
 ·5· ·knowledge and who had been directly involved
 ·6· ·and who I trusted as a reliable source.
 ·7· ·Q.· · ·So, again, I want to define "firsthand
 ·8· ·knowledge" because I think we're talking
 ·9· ·about firsthand knowledge in two different
 10· ·ways.
 11· · · · · There's firsthand knowledge that is
 12· ·observing midazolam used in a lethal
 13· ·injection execution, and then there's
 14· ·firsthand knowledge of the chemical
 15· ·properties and use of midazolam.
 16· · · · · Would you agree with me those are two
 17· ·separate things?
 18· ·A.· · ·Absolutely.
 19· ·Q.· · ·And sounds to me like as a result of
 20· ·reading -- or receiving the contents of this
 21· ·e-mail, the action you took was to consult
 22· ·with the people in that first category, the
 23· ·individuals who have firsthand knowledge of
 24· ·midazolam being used in a lethal injection
 25· ·execution; is that correct?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 164 of 358 PageID #: 902
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 165

 ·1· ·A.· · ·That's correct.
 ·2· ·Q.· · ·But you did not consult with people in
 ·3· ·that second category, which are individuals
 ·4· ·who are familiar with the chemical
 ·5· ·properties -- I think they call it
 ·6· ·pharmacokinetics -- of the drug midazolam; is
 ·7· ·that correct?
 ·8· ·A.· · ·So who would those people in the
 ·9· ·second category be?· Give me an example.
 10· ·Q.· · ·Sure.
 11· · · · · So that would encompass, for example,
 12· ·a pharmacologist or an anesthesiologist or a
 13· ·medical doctor or a nurse practitioner or a
 14· ·nurse anesthetist.
 15· · · · · Did you contact anyone in those
 16· ·categories?
 17· ·A.· · ·I'm trying to remember.· I spoke to
 18· ·medical professionals about -- inquiring with
 19· ·medical professionals also, yes.· Physicians
 20· ·basically.
 21· ·Q.· · ·And when you say "physicians," are we
 22· ·talking a general practitioner, a medical
 23· ·examiner?· When you say "physician," can you
 24· ·provide me....
 25· ·A.· · ·A regular -- yeah, not -- not a -- not

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 165 of 358 PageID #: 903
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 166

 ·1· ·an anesthesiologist or a pharmacologist or
 ·2· ·whatever.· Medical physicians regarding --
 ·3· ·with that, the use of midazolam.
 ·4· ·Q.· · ·And in what context did this occur?
 ·5· ·And let me give you an example.· If I'm at a
 ·6· ·soccer game and I'm asked what am I working
 ·7· ·on right now, the topic might come up and
 ·8· ·there might be somebody at the soccer game
 ·9· ·who's a parent of another child, who's a
 10· ·doctor.
 11· ·A.· · ·Uh-huh.
 12· ·Q.· · ·And I might engage in a conversation
 13· ·with them about midazolam.· Or there's
 14· ·actually contacting someone in their
 15· ·professional capacity specifically seeking
 16· ·them out to ask this question.
 17· ·A.· · ·Uh-huh.
 18· ·Q.· · ·Did the conversation you have with
 19· ·medical professionals occur in that more
 20· ·casual atmosphere, or did it occur in a very
 21· ·deliberate, specific, professional
 22· ·atmosphere?
 23· ·A.· · ·Well, I would say it was not in a --
 24· ·it was not in a formal request for
 25· ·information --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 166 of 358 PageID #: 904
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 167

 ·1· ·Q.· · ·Uh-huh.
 ·2· ·A.· · ·-- in any -- by any means, but it was
 ·3· ·my attempt --
 ·4· ·Q.· · ·Uh-huh.
 ·5· ·A.· · ·-- to speak with people who, in some
 ·6· ·cases, had medical training, who had what I
 ·7· ·would consider a professional who had
 ·8· ·knowledge of the use of midazolam and its
 ·9· ·effects --
 10· ·Q.· · ·Uh-huh.
 11· ·A.· · ·-- in the process to help me make the
 12· ·decision regarding the three-drug protocol.
 13· ·Q.· · ·And I don't mean to belabor this point
 14· ·and I know you're being super careful and so
 15· ·am I.· But, again, I'm hearing this
 16· ·information and I'm picturing myself at my
 17· ·dentist having some work done and they're
 18· ·giving me some Versed, and I'm saying, "Hey,
 19· ·is this the stuff they use in the lethal
 20· ·injection?· Is it going to work?"
 21· · · · · Are we talking about that kind of a
 22· ·conversation where you're talking to a doctor
 23· ·who you know and it just happens to come up,
 24· ·or are we talking about "I called this person
 25· ·because they're a physician and I wanted to

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 167 of 358 PageID #: 905
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 168

 ·1· ·ask them about midazolam"?
 ·2· ·A.· · ·Yeah, I mean, my specific point in
 ·3· ·talking to these individuals was to get their
 ·4· ·opinion or to get their -- their knowledge of
 ·5· ·the use of midazolam --
 ·6· ·Q.· · ·Uh-huh.
 ·7· ·A.· · ·-- and its effects.
 ·8· ·Q.· · ·And what about those medical
 ·9· ·professionals gave you greater trust in their
 10· ·opinions than the author in the
 11· ·September 7th, 2017 e-mail?
 12· ·A.· · ·Well, I think, again, I knew these
 13· ·people and I trusted their opinion, their
 14· ·professional opinion and their -- both in the
 15· ·capacity of a medical professional as well as
 16· ·individuals who were serving in an official
 17· ·capacity, that I knew would provide adequate
 18· ·information and reliable information.
 19· ·Q.· · ·Uh-huh.
 20· ·A.· · ·Not something that was read in a
 21· ·newspaper article or -- but actual
 22· ·information that I would use in helping me
 23· ·make a determination.
 24· ·Q.· · ·Did you ask those medical
 25· ·professionals to provide you with any

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 168 of 358 PageID #: 906
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 169

 ·1· ·literature or referrals to other medical
 ·2· ·professionals with more relevant experience?
 ·3· ·A.· · ·No, I did not.
 ·4· ·Q.· · ·For how long a period of time -- you
 ·5· ·said 10 to 20 conversations with a number of
 ·6· ·different people.· Over what period of time
 ·7· ·did those conversations take place?
 ·8· · · · · · · MR. SUTHERLAND:· That's been asked
 ·9· ·and answered.· Between September and January.
 10· · · · · · · MS. HENRY:· I don't think that was
 11· ·his answer about the period of time of the
 12· ·conversation.
 13· · · · · · · MR. SUTHERLAND:· I think you
 14· ·answered the question for him.· Something
 15· ·between September and January.
 16· · · · · · · MS. HENRY:· That was when he
 17· ·learned about the e-mail, not about when he
 18· ·had the conversations.
 19· ·BY MS. HENRY:
 20· ·Q.· · ·And I certainly don't want to provide
 21· ·your answers, so let me be clear since
 22· ·Mr. Sutherland and I have a disagreement.
 23· · · · · Over what period of time did those
 24· ·conversations occur?
 25· ·A.· · ·I would say for a few months,

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 169 of 358 PageID #: 907
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 170

 ·1· ·probably, and I don't remember specifically
 ·2· ·the amount of time.· It's not something I did
 ·3· ·in a week, okay?· So it was -- it was over a
 ·4· ·period of time.
 ·5· ·Q.· · ·Okay.· And what did you do as the
 ·6· ·Commissioner of Correction with the
 ·7· ·information that you obtained from these
 ·8· ·conversations?
 ·9· ·A.· · ·I used it to make a decision regarding
 10· ·my being confident in the three-drug protocol
 11· ·that's in that --
 12· ·Q.· · ·Uh-huh.
 13· ·A.· · ·-- in the procedures.
 14· ·Q.· · ·And who did you share, if anyone, the
 15· ·information you learned from these
 16· ·conversations with?
 17· · · · · · · MR. SUTHERLAND:· Be careful about.
 18· · · · · · · MS. HENRY:· I'm sorry.· Let me --
 19· ·BY MS. HENRY:
 20· ·Q.· · ·Did you share -- I'll strike that,
 21· ·Mr. Sutherland is right.· I don't want to ask
 22· ·names.
 23· · · · · Did you share the information that you
 24· ·learned from these conversations with anyone
 25· ·at TDOC?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 170 of 358 PageID #: 908
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 171

 ·1· ·A.· · ·So, again, the information that I
 ·2· ·obtained, I used in making my decision.                              I
 ·3· ·did not go out and have discussions with
 ·4· ·people about, "Well, this person told me this
 ·5· ·or this person told me that."· I used it to
 ·6· ·make the decision.
 ·7· · · · · And what information I would have
 ·8· ·shared was that I would be confident in the
 ·9· ·protocol that we have established as being a
 10· ·-- an effective, efficient protocol based on
 11· ·the drugs that we have available.
 12· ·Q.· · ·What is effective and efficient to
 13· ·you?
 14· ·A.· · ·Effective and efficient would be a
 15· ·protocol that would basically allow us to
 16· ·carry out the orders of the Court for
 17· ·execution, again, using the drugs -- the best
 18· ·drugs that are available to render a person
 19· ·unconscious and basically, ultimately stop
 20· ·their breathing and their -- their heart from
 21· ·beating and render them dead.
 22· ·Q.· · ·Did you alone make that decision?
 23· ·A.· · ·What decision?
 24· ·Q.· · ·The decision that the midazolam
 25· ·protocol would render an inmate unconscious.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 171 of 358 PageID #: 909
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 172

 ·1· ·A.· · ·I made the decision regarding the
 ·2· ·three-drug protocol and the use of midazolam.
 ·3· ·That was its purpose.· So, yes, that was --
 ·4· ·that was my decision.
 ·5· ·Q.· · ·That is the purpose that's used in the
 ·6· ·protocol?
 ·7· ·A.· · ·I'm sorry?
 ·8· ·Q.· · ·The purpose that it's used in the
 ·9· ·protocol was to render the inmate
 10· ·unconscious?
 11· ·A.· · ·The purpose of one of the drugs that's
 12· ·in the protocol is to render the offender
 13· ·unconscious.
 14· ·Q.· · ·Well, and that's not the purpose of
 15· ·the vecuronium or the potassium?
 16· ·A.· · ·Well, exactly.
 17· ·Q.· · ·So that's the purpose -- that's the
 18· ·reason that the midazolam is there?
 19· ·A.· · ·Yes.
 20· ·Q.· · ·Okay.· And I want to again explore
 21· ·this e-mail and the author of the e-mail
 22· ·without getting into who he or she may be.
 23· ·But it is of paramount importance to our case
 24· ·why his or her information was not considered
 25· ·reliable.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 172 of 358 PageID #: 910
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 173

 ·1· · · · · So I'm going to hand you a packet so
 ·2· ·that we can have a clearer copy of that
 ·3· ·September 7th e-mail and sort of trace its
 ·4· ·journey.
 ·5· · · · · · · MS. HENRY:· Ask the court reporter
 ·6· ·to make this our next-lettered exhibit, which
 ·7· ·I believe is R.
 ·8· · · · · · · (Exhibit R was marked.)
 ·9· ·BY MS. HENRY:
 10· ·Q.· · ·Mr. -- or Commissioner Parker, I've
 11· ·placed in front of you a packet of e-mails
 12· ·that I will represent to you was provided by
 13· ·Debra Inglis in response to a November 2017
 14· ·Tennessee Public Records Act Request.
 15· · · · · It is a compilation of e-mails.· The
 16· ·first -- this is in the order it was provided
 17· ·to us.· So the first page is September 7th,
 18· ·2017 at 1:39 p.m., reference --
 19· · · · · · · MR. KISSINGER:· I'm sorry, Kelley.
 20· ·Is this Exhibit R?
 21· · · · · · · MS. HENRY:· This is Exhibit R.
 22· · · · · · · MR. KISSINGER:· Thank you.
 23· ·BY MS. HENRY:
 24· ·Q.· · ·Entitled "Update," although "update"
 25· ·is misspelled.· And the first line there is:

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 173 of 358 PageID #: 911
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 174

 ·1· ·"Etomidate, ketamine and sodium
 ·2· ·thiopental" -- and that's just for purposes
 ·3· ·of our reference.
 ·4· · · · · And if you will turn to what is the
 ·5· ·fourth page -- the numbers are very tiny at
 ·6· ·the bottom of the e-mail -- of that packet.
 ·7· ·We see another copy of the September 7th,
 ·8· ·2017 e-mail that we've been discussing.
 ·9· · · · · Do you see that there?
 10· ·A.· · ·I do.
 11· ·Q.· · ·And it's a cleaner copy, obviously.
 12· ·A.· · ·Yeah.
 13· ·Q.· · ·And we see that the subject matter is
 14· ·still "Update" spelled "U-P-D-T-A-E-"?
 15· ·A.· · ·Yeah.
 16· ·Q.· · ·And that timestamp is 12:58 p.m.· And
 17· ·if you turn to the page before, Page 5 -- the
 18· ·next page, Page 5, we see the first -- what
 19· ·appears to be the first in that e-mail chain,
 20· ·September 7th, 10:12 a.m. and it says:· So
 21· ·the word from the powers that be is that they
 22· ·first want to try to find midazolam and then
 23· ·go from there if there -- this is obviously a
 24· ·typo -- if there none out there to get.
 25· · · · · Do you see that there?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 174 of 358 PageID #: 912
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 175

 ·1· ·A.· · ·Uh-huh.
 ·2· ·Q.· · ·Is that "yes"?
 ·3· ·A.· · ·I do, yes.
 ·4· ·Q.· · ·And there is a confidentiality notice
 ·5· ·at the bottom of that e-mail.· The signature
 ·6· ·line is blanked out.· Is that confident- --
 ·7· ·do you recognize that confidentiality notice
 ·8· ·to be a confidentiality notice that is used
 ·9· ·within TDOC?· In other words, does this
 10· ·appear to be an e-mail from someone inside
 11· ·TDOC, attempting to obtain drugs?
 12· ·A.· · ·(Witness reviews documents.)
 13· · · · · You know, it could be.· I'll say this:
 14· ·Different individuals have different
 15· ·confident- -- confidentiality statements.· So
 16· ·it could be.· It very well could be.
 17· ·Q.· · ·Have you seen that e-mail before?
 18· ·A.· · ·I have not.
 19· ·Q.· · ·Do you know who the "powers that be"
 20· ·are?
 21· ·A.· · ·I do not.
 22· ·Q.· · ·Do you think it's fair to assume that
 23· ·you're included in the powers that be?
 24· ·A.· · ·I could be, if this is an e-mail from
 25· ·someone in DOC.· I've been called that and

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 175 of 358 PageID #: 913
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 176

 ·1· ·I've been called worse.
 ·2· ·Q.· · ·Me, too.
 ·3· ·A.· · ·Possibly.
 ·4· ·Q.· · ·So it appears -- again, we'd have to
 ·5· ·ask Ms. Inglis since she's the one that
 ·6· ·produced this document -- that the e-mail
 ·7· ·regarding midazolam not having strong
 ·8· ·analgesic effects is the response from the
 ·9· ·recipient asking to obtain midazolam.
 10· · · · · And then you see at the top of the
 11· ·Page 4 is an e-mail that says:· "The places
 12· ·that it is readily available from, do they
 13· ·have disclaimer requirements like what" --
 14· ·redacted -- "hit us with on the Pento"?
 15· · · · · Do you see that there?
 16· ·A.· · ·I do.
 17· ·Q.· · ·And then do you see the response to
 18· ·that e-mail at 1:02 p.m. on Page 3 is:· "They
 19· ·do not.· It's from our primary vendor"?
 20· ·A.· · ·I see it, yes.
 21· ·Q.· · ·Okay.· Do you think it's a fair
 22· ·assumption, sir, then, if someone is saying
 23· ·that the midazolam is from their prior [sic]
 24· ·vendor, that the person who's providing the
 25· ·information about midazolam --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 176 of 358 PageID #: 914
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 177

 ·1· · · · · · · MR. SUTHERLAND:· I'm going to
 ·2· ·object to having the witness assume anything
 ·3· ·about e-mails he didn't write and isn't a
 ·4· ·party to.
 ·5· · · · · · · MS. HENRY:· Thanks.· The objection
 ·6· ·is noted.
 ·7· ·BY MS. HENRY:
 ·8· ·Q.· · ·Again, we're look -- trying to
 ·9· ·understand why the e-mail author of
 10· ·September 7th, 2017 was discounted, and it
 11· ·appears from this e-mail chain that the
 12· ·author of the September 7th, 2017 e-mail is
 13· ·the individual who provided the drugs for
 14· ·executions in Tennessee, based on the fact
 15· ·that he's talking about vendors.· And that
 16· ·would appear to be a pharmacist.· So I'm
 17· ·wondering why the pharmacist who provided the
 18· ·midazolam is not a reliable source about
 19· ·midazolam?
 20· · · · · · · MR. SUTHERLAND:· He's already
 21· ·asked and answered this question.· He says --
 22· · · · · · · MS. HENRY:· Your objection is
 23· ·noted.
 24· · · · · · · MR. SUTHERLAND:· He's already
 25· ·asked and answered.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 177 of 358 PageID #: 915
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 178

 ·1· · · · · · · MS. HENRY:· Your objection is
 ·2· ·noted.
 ·3· · · · · · · MR. SUTHERLAND:· Oh.
 ·4· ·BY MS. HENRY:
 ·5· ·Q.· · ·Why is a pharmacist not a reliable
 ·6· ·source?
 ·7· · · · · · · MR. SUTHERLAND:· There's no
 ·8· ·testimony he is a pharmacist.
 ·9· · · · · · · MS. HENRY:· We'll get there.
 10· · · · · · · MR. SUTHERLAND:· Or she is a
 11· ·pharmacist, Kelley.· You're asking an
 12· ·improper question "Why is a pharmacist not
 13· ·a" -- this isn't -- there isn't -- you have
 14· ·no information this person's a pharmacist.
 15· · · · · · · MS. HENRY:· We can take that up in
 16· ·future discovery but right now we're trying
 17· ·to deal with these e-mails and what we're
 18· ·limited to.
 19· · · · · · · MR. SUTHERLAND:· You're asking --
 20· · · · · · · MS. HENRY:· If the vendor -- if
 21· ·the person who is providing drugs -- if the
 22· ·person who is providing drugs isn't a
 23· ·pharmacist, well, that's a whole other
 24· ·constitutional issue now, isn't it?
 25· · · · · · · MR. SUTHERLAND:· What's your

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 178 of 358 PageID #: 916
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 179

 ·1· ·question?
 ·2· ·BY MS. HENRY:
 ·3· ·Q.· · ·Right now my question is:· Why is the
 ·4· ·person who provided you the drugs, whoever
 ·5· ·they are, not a reliable source of
 ·6· ·information about the drugs, just because you
 ·7· ·didn't know them?
 ·8· · · · · · · MR. SUTHERLAND:· He didn't say
 ·9· ·that they weren't reliable.· He said that he
 10· ·did not consult them.
 11· · · · · · · MS. HENRY:· Your objection is
 12· ·noted.
 13· · · · · · · THE WITNESS:· Well -- so am I to
 14· ·answer the question?
 15· ·BY MS. HENRY:
 16· ·Q.· · ·You're to answer.
 17· ·A.· · ·So, again, let me just say -- and I
 18· ·think the point's been made.· I am not -- I
 19· ·didn't say, again, that he wasn't a reliable
 20· ·source.· But there were sources that I felt
 21· ·like that I knew personally and people who
 22· ·that I trusted that I personally knew and had
 23· ·trust and confidence in.
 24· · · · · So in regards to this individual, I
 25· ·didn't know who they -- I didn't personally

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 179 of 358 PageID #: 917
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 180

 ·1· ·know them.· And, again, not saying that it's
 ·2· ·not reliable.· It was certainly something
 ·3· ·that I considered relevant, very relevant,
 ·4· ·because I -- again, in my discussions with
 ·5· ·other officials and people, that was, again,
 ·6· ·some of the subject of my questioning about
 ·7· ·the use of the drug and its effect on
 ·8· ·individuals in this process.
 ·9· ·Q.· · ·Was there anything that prevented you
 10· ·from learning, getting to know the person who
 11· ·wrote this e-mail?
 12· ·A.· · ·No.· I -- if -- if -- I guess if I had
 13· ·chosen to go and seek out this individual and
 14· ·-- I could have that.· That's fair, a fair
 15· ·assumption.
 16· ·Q.· · ·So the only difference between the
 17· ·author of the e-mail and the people you
 18· ·consulted is that you knew them and had a
 19· ·personal relationship with them?
 20· ·A.· · ·And my level of confidence in them in
 21· ·my position as Commissioner and the decisions
 22· ·that I had to make.· Certainly, I would --
 23· ·felt more comfortable in people who I
 24· ·personally -- and when I say "personally
 25· ·knew," people that I knew in their position

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 180 of 358 PageID #: 918
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 181

 ·1· ·and felt confident that they would provide me
 ·2· ·accurate information regarding the drug.
 ·3· ·Q.· · ·And I guess I'm trying to figure out
 ·4· ·why knowing someone personally gives you more
 ·5· ·confidence in them than someone you don't
 ·6· ·know personally.
 ·7· ·A.· · ·I guess it's different for different
 ·8· ·people.
 ·9· ·Q.· · ·So this individual who is e-mailing
 10· ·back and forth with someone in TDOC about
 11· ·obtaining the drugs and providing the drugs
 12· ·also -- we'll get back to him or her.
 13· · · · · I'm going to move now to discussing
 14· ·pentobarbital.· I'm going to hand you, sir,
 15· ·what I'm going to ask the court reporter to
 16· ·mark as Deposition Exhibit S.
 17· · · · · · · MR. KISSINGER:· That's my fault
 18· ·totally.· iPhones.· I hate iPhones.
 19· · · · · · · (Exhibit S was marked.)
 20· · · · · · · MS. HENRY:· The record should
 21· ·reflect it's now approximately 2:13.· And we
 22· ·have -- three hours and 20 minutes of the
 23· ·deposition have elapsed.
 24· ·BY MS. HENRY:
 25· ·Q.· · ·Sir, I've handed you

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 181 of 358 PageID #: 919
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 182

 ·1· ·Deposition Exhibit S, which is an agreement
 ·2· ·titled "Agreement between Riverbend Maximum
 ·3· ·Security Institution Tennessee Department of
 ·4· ·Correction" and there's a redaction and the
 ·5· ·word "Pharmacist."
 ·6· · · · · Do you see that?
 ·7· ·A.· · ·I do.
 ·8· ·Q.· · ·If you'll flip to the third page, do
 ·9· ·you see where that contract bears the
 10· ·signature of Derrick Schofield?
 11· ·A.· · ·I do.
 12· ·Q.· · ·And what is the date?
 13· ·A.· · ·September 25th, 2014.
 14· ·Q.· · ·And does it appear that there was also
 15· ·a signature of a pharmacist that's been
 16· ·redacted?
 17· ·A.· · ·Yes.
 18· ·Q.· · ·And the pharmacist appears to have
 19· ·dated this contract September the 21st of
 20· ·2014?
 21· ·A.· · ·Yes.
 22· ·Q.· · ·If you'll flip to Page 1 of this
 23· ·contract between the pharmacist and TDOC, do
 24· ·you see where the contract between TDOC and
 25· ·the pharmacist requests the pharmacist to

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 182 of 358 PageID #: 920
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 183

 ·1· ·provide drugs necessary to carry out an
 ·2· ·execution by lethal injection at Roman I,
 ·3· ·Paragraph 1?
 ·4· ·A.· · ·Yes.
 ·5· ·Q.· · ·And Paragraph 2, that the pharmacist
 ·6· ·will compound the drugs necessary to carry
 ·7· ·out an execution in a clean, sterile
 ·8· ·environment.
 ·9· · · · · Do you see that?
 10· ·A.· · ·What number is that, I'm sorry?
 11· ·Q.· · ·Roman I, No. 2.
 12· ·A.· · ·Yes, I do.
 13· ·Q.· · ·And that under 3:· "Arrange for
 14· ·independent testing of the compounded
 15· ·solution for potency, sterility and
 16· ·endotoxins"?
 17· ·A.· · ·Yes.
 18· ·Q.· · ·Have you seen this contract before?
 19· ·A.· · ·This particular contract, I can't
 20· ·recall that I have, no.
 21· ·Q.· · ·If you'll flip to Page 2, Roman III,
 22· ·Paragraph 1:· "This agreement shall be
 23· ·effective immediately upon acceptance and
 24· ·signing by both parties and shall remain in
 25· ·effect until terminated by either party."

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 183 of 358 PageID #: 921
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 184

 ·1· · · · · Do you see that?
 ·2· ·A.· · ·I do.
 ·3· ·Q.· · ·And Paragraph 2:· "This agreement may
 ·4· ·be terminated by either party by giving
 ·5· ·written notice to the other party at least 30
 ·6· ·days in advance.· In that event, the
 ·7· ·pharmacist shall be entitled to receive just
 ·8· ·and equitable compensation for any
 ·9· ·satisfactory authorized work completed as of
 10· ·the termination date."
 11· · · · · Do you see that?
 12· ·A.· · ·I do.
 13· ·Q.· · ·And so by the terms of this contract,
 14· ·it remains in force and effect until it's
 15· ·terminated, correct?
 16· ·A.· · ·I'm assuming so, based on what I've
 17· ·read.
 18· ·Q.· · ·Has TDOC terminated this contract with
 19· ·the pharmacist who signed it?
 20· ·A.· · ·I would have to confer with the Legal
 21· ·team and the people who handle contracts.
 22· ·Q.· · ·Do you have -- have you received a
 23· ·notice that this individual terminated his
 24· ·contract or her contract?
 25· ·A.· · ·Not that I recall.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 184 of 358 PageID #: 922
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 185

 ·1· ·Q.· · ·And you would agree with me that in
 ·2· ·September of 2014, the lethal injection
 ·3· ·chemical was compounded pentobarbital?
 ·4· ·A.· · ·Yes.
 ·5· ·Q.· · ·Going to hand you now, sir, a document
 ·6· ·that I'm going to ask the court reporter to
 ·7· ·mark as Deposition Exhibit T.
 ·8· · · · · · · (Exhibit T was marked.)
 ·9· ·BY MS. HENRY:
 10· ·Q.· · ·And, sir, that is a printout of a
 11· ·newspaper article from the Tennessean dated
 12· ·March 3rd, 2017.· And if you could look in
 13· ·the body of the e-mail -- of the -- I'm
 14· ·sorry, the article, the fourth full paragraph
 15· ·that starts with "Inglis."
 16· · · · · And there that paragraph reads:
 17· ·"Inglis, who also serves as Deputy
 18· ·Commissioner of Administration for the
 19· ·Department told reporters Thursday after a
 20· ·tour of Riverbend Maximum Security
 21· ·Institution in Nashville that the
 22· ·Department," quote, "'anticipates we could
 23· ·carry out,'" end quote, "an execution by
 24· ·lethal injection as needed.· She said that
 25· ·means the State could obtain the drug closer

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 185 of 358 PageID #: 923
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 186

 ·1· ·to the time of the execution.· However,
 ·2· ·Inglis didn't elaborate on how the Department
 ·3· ·would actually get those drugs."
 ·4· · · · · Do you see that there?
 ·5· ·A.· · ·I do.
 ·6· ·Q.· · ·Do you believe that Ms. Inglis --
 ·7· ·Ms. Inglis is also the -- strike that
 ·8· ·question.
 ·9· · · · · Ms. Inglis is also your General
 10· ·Counsel; is that right?
 11· ·A.· · ·Correct.
 12· ·Q.· · ·And she made public statements about
 13· ·the availability of pentobarbital on March
 14· ·the 3rd, 2017; isn't that correct?
 15· ·A.· · ·Is this when the art -- is this when
 16· ·the statement was made, or is this when the
 17· ·article was printed?
 18· ·Q.· · ·Well, the article says:· The Tennessee
 19· ·prison system does not have drugs needed.
 20· ·That's what they said.· It starts:· "The
 21· ·State will be ready to administer lethal
 22· ·injection," said Tennessee Department of
 23· ·Correction General Counsel Debbie Inglis.
 24· · · · · And then the next sentence -- I'm
 25· ·sorry.· The next paragraph, Paragraph 5:

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 186 of 358 PageID #: 924
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 187

 ·1· ·"'We cannot discuss how we will procure the
 ·2· ·lethal injection chemicals,'" Department
 ·3· ·spokeswoman Neysa Taylor said in response to
 ·4· ·follow-up questions e-mailed Thursday."
 ·5· ·A.· · ·Okay.
 ·6· ·Q.· · ·And I'll represent to you that
 ·7· ·March the 3rd, 2017 was a Thursday.
 ·8· ·A.· · ·Okay.
 ·9· ·Q.· · ·Neysa Taylor is the Public Information
 10· ·Officer --
 11· ·A.· · ·She is.
 12· ·Q.· · ·-- for the Department?
 13· ·A.· · ·Yes.· Neysa, N-e-y-s-a.
 14· ·Q.· · ·So on March the 3rd, 2017, Ms. Inglis
 15· ·publicly represented that the Department
 16· ·could obtain pentobarbital; isn't that true?
 17· ·A.· · ·Yes, according to this.· That's --
 18· ·that's correct.
 19· · · · · And this is an article from the
 20· ·Tennessean, right?
 21· ·Q.· · ·Yes, sir.
 22· ·A.· · ·A newspaper --
 23· · · · · · · MR. SUTHERLAND:· Does it say
 24· ·"pentobarbital"?
 25· · · · · · · THE WITNESS:· It doesn't.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 187 of 358 PageID #: 925
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 188

 ·1· ·BY MS. HENRY:
 ·2· ·Q.· · ·March the 3rd, 2017, did the -- was
 ·3· ·the Department looking at midazolam March the
 ·4· ·3rd, 2017?
 ·5· · · · · · · MR. SUTHERLAND:· I'm just asking:
 ·6· ·Does it say "pentobarbital" on there?
 ·7· · · · · · · MS. HENRY:· It says -- no.· It
 ·8· ·says the Department can get the drug.
 ·9· · · · · · · MR. SUTHERLAND:· What -- can I see
 10· ·it?
 11· · · · · · · THE WITNESS:· Yeah, I'm sorry
 12· ·(tendering).
 13· · · · · · · MR. SUTHERLAND:· What -- where are
 14· ·we talking about?
 15· · · · · · · THE WITNESS:· It's right here.
 16· ·Fourth paragraph.
 17· · · · · · · MS. HENRY:· Paragraph 4.
 18· ·BY MS. HENRY:
 19· ·Q.· · ·Let me back up, Commissioner.· You
 20· ·adopted midazolam as an option in your
 21· ·protocol on January 8, 2013, correct?
 22· ·A.· · ·Correct.
 23· ·Q.· · ·E-mails that we'll get to later will
 24· ·show that the Department was continuing to
 25· ·search for pentobarbital in July of 2017 and

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 188 of 358 PageID #: 926
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 189

 ·1· ·that the Department did not begin looking at
 ·2· ·midazolam until September of 2017.
 ·3· ·A.· · ·Okay.
 ·4· ·Q.· · ·As of March 2017, the only protocol
 ·5· ·that was in place in Tennessee was a
 ·6· ·single-drug pentobarbital protocol; is that
 ·7· ·correct?
 ·8· ·A.· · ·Correct.
 ·9· ·Q.· · ·So is it a fair assumption, then, on
 10· ·March 3rd, 2017, when the Department wasn't
 11· ·looking at midazolam and only had a
 12· ·single-drug compounded pentobarbital
 13· ·protocol, Ms. Inglis was talking about the
 14· ·ability to get pentobarbital?
 15· ·A.· · ·Yes.
 16· ·Q.· · ·And it would make sense that the
 17· ·Department didn't have compounded
 18· ·pentobarbital at that time because there were
 19· ·no executions scheduled at that time --
 20· ·A.· · ·Exactly.
 21· ·Q.· · ·-- correct?
 22· ·A.· · ·Yes, that's true.
 23· ·Q.· · ·And under the protocol, you don't
 24· ·order the compounded pentobarbital until an
 25· ·execution date is set?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 189 of 358 PageID #: 927
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 190

 ·1· ·A.· · ·Right.
 ·2· ·Q.· · ·Now I want to turn to the documents
 ·3· ·that your counsel produced in response to a
 ·4· ·Motion to Compel.
 ·5· · · · · · · MS. HENRY:· And I'm going to ask
 ·6· ·the court reporter to mark this packet as
 ·7· ·Deposition Exhibit U.
 ·8· · · · · · · (Exhibit U was marked.)
 ·9· ·BY MS. HENRY:
 10· ·Q.· · ·As I sing the alphabet song in my
 11· ·head.
 12· · · · · Commissioner Parker, this packet of
 13· ·materials was provided by your counsel in
 14· ·response to an order from Chancellor Lyle to
 15· ·provide certain documents to Plaintiffs'
 16· ·counsel.
 17· · · · · Have you seen this packet before?
 18· ·A.· · ·I have.
 19· ·Q.· · ·And when did you see it?
 20· ·A.· · ·I've seen it in the last month.· I've
 21· ·seen it -- I saw it when the update was given
 22· ·also.
 23· ·Q.· · ·I'm sorry, what update?
 24· ·A.· · ·When we used this to brief staff on
 25· ·the -- the protocol.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 190 of 358 PageID #: 928
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 191

 ·1· ·Q.· · ·So Pages 1 through 17 of the
 ·2· ·production appear to be a PowerPoint.· And
 ·3· ·you have seen the PowerPoint in previous --
 ·4· ·A.· · ·Yes.
 ·5· ·Q.· · ·You saw it at the time that it was
 ·6· ·actually presented?
 ·7· ·A.· · ·Yes.
 ·8· ·Q.· · ·And that date appears to be
 ·9· ·August 31st, 2017?
 10· ·A.· · ·Correct.
 11· ·Q.· · ·There are some additional documents
 12· ·beginning at Bates No. 19.· Had you seen
 13· ·those documents prior to within the past
 14· ·month?
 15· ·A.· · ·(Witness reviews documents.)
 16· · · · · I haven't seen each one specifically.
 17· ·I -- I saw a packet that had this information
 18· ·in it, along with this printout (indicating),
 19· ·in my office.
 20· ·Q.· · ·Did you gather these documents to
 21· ·provide to counsel for production, or did
 22· ·someone else gather these documents?
 23· ·A.· · ·Someone else gathered these documents.
 24· ·Q.· · ·Okay.· And that someone else was a
 25· ·TDOC employee?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 191 of 358 PageID #: 929
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 192

 ·1· ·A.· · ·Yes.
 ·2· ·Q.· · ·I'd like to first focus on the
 ·3· ·PowerPoint, which is titled "Lethal Injection
 ·4· ·Update, August 31st, 2017."
 ·5· · · · · Without providing any names, what was
 ·6· ·the purpose of this PowerPoint?
 ·7· ·A.· · ·To give officials in the Department an
 ·8· ·-- updates regarding the lethal injection
 ·9· ·protocols in Tennessee.
 10· ·Q.· · ·Are you the author of this PowerPoint?
 11· ·A.· · ·No, not totally, no.
 12· ·Q.· · ·Was this a PowerPoint that was
 13· ·presented to you?
 14· ·A.· · ·It was.
 15· ·Q.· · ·So you were the intended audience or
 16· ·part of --
 17· ·A.· · ·I was part of the intended audience.
 18· ·Yes, that's fair to say.
 19· ·Q.· · ·Was this presented by somebody -- a
 20· ·person who has personal knowledge of the
 21· ·contents of the PowerPoint?
 22· ·A.· · ·Yes.· Yes.
 23· ·Q.· · ·And is that -- again, without
 24· ·providing the name, is the person who put
 25· ·together this PowerPoint the person who has

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 192 of 358 PageID #: 930
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 193

 ·1· ·been -- who you have delegated the duty of
 ·2· ·obtaining the lethal injection chemicals?
 ·3· ·A.· · ·I think this PowerPoint was put
 ·4· ·together by probably a couple of officials in
 ·5· ·DOC, one of which would be the person who
 ·6· ·assists in the process of obtaining drugs,
 ·7· ·yes.
 ·8· ·Q.· · ·The first page of the PowerPoint is
 ·9· ·just a general explanation of why it's being
 10· ·placed -- put together.· Was this presented
 11· ·at a meeting that was called specifically to
 12· ·discuss lethal injection in Tennessee?
 13· ·A.· · ·This was presented -- yes, it was.
 14· ·That was the purpose of the meeting.
 15· ·Q.· · ·And the PowerPoint at Page 3 provides
 16· ·the demographics of Tennessee's death row.
 17· ·And it -- on Page 4, it states that there are
 18· ·no execution dates scheduled in 2017.
 19· ·Provides two execution dates in 2018, but
 20· ·notes that those cases have additional steps
 21· ·in the legal process.
 22· · · · · And so they were not, as we call them,
 23· ·real execution dates; is that correct?
 24· ·A.· · ·That's correct.
 25· ·Q.· · ·And so the Department was not

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 193 of 358 PageID #: 931
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 194

 ·1· ·concerned about providing -- gathering lethal
 ·2· ·injection drugs for an execution date of
 ·3· ·January 3rd, 2018 or May 9th, 2018, correct?
 ·4· ·A.· · ·Correct.
 ·5· ·Q.· · ·The next page, Page 5, sets forth the
 ·6· ·law, the statutory law on lethal injection;
 ·7· ·is that correct?
 ·8· ·A.· · ·It is.
 ·9· ·Q.· · ·The next page, Page 6, discusses that
 10· ·alternative means of execution shall -- and
 11· ·that's in bold -- be electrocution if the
 12· ·chemicals for the LIC are unavailable and/or
 13· ·lethal injection is found to be an
 14· ·unconstitutional method of carrying out the
 15· ·sentence of death.
 16· · · · · Is that correct?
 17· ·A.· · ·That's correct.
 18· ·Q.· · ·The next page, Page 7, describes the
 19· ·Tennessee protocol as of August 31st, 2017 as
 20· ·being compounded pentobarbital in an
 21· ·injectable solution, correct?
 22· ·A.· · ·Correct.
 23· ·Q.· · ·The next page, Page 8, is titled
 24· ·"Search for Source;" is that correct?
 25· ·A.· · ·Correct.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 194 of 358 PageID #: 932
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 195

 ·1· ·Q.· · ·And there, the author of the
 ·2· ·PowerPoint describes that they reached out to
 ·3· ·someone who they understood to have a source,
 ·4· ·but that someone was unwilling to share the
 ·5· ·identity of their source or provide our
 ·6· ·contact information; is that correct?
 ·7· ·A.· · ·That's correct.
 ·8· ·Q.· · ·Page 9, again, is a summary of the
 ·9· ·steps that that individual took, correct?
 10· ·A.· · ·Correct.
 11· ·Q.· · ·The third bullet point states:
 12· ·"Several pharmacies declined to be involved
 13· ·in any way.· Finally a compounding pharmacy
 14· ·agreed to compound the LIC and aid in the
 15· ·search for a source," correct?
 16· ·A.· · ·Correct.
 17· ·Q.· · ·The next page, Page 10, states:
 18· ·"There were 100 potential sources, and then
 19· ·none of those worked for one of the following
 20· ·reasons."
 21· · · · · Those reasons are given, correct?
 22· ·A.· · ·Correct.
 23· ·Q.· · ·The next page, Page 11, discusses the
 24· ·possibility of importing the chemical from
 25· ·overseas, correct?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 195 of 358 PageID #: 933
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 196

 ·1· ·A.· · ·Correct.
 ·2· ·Q.· · ·Was there discussion at the Department
 ·3· ·of Correction about importing pentobarbital
 ·4· ·from overseas?
 ·5· ·A.· · ·There was.
 ·6· ·Q.· · ·And what was the result of those
 ·7· ·discussions, or what did you discuss?
 ·8· ·A.· · ·Basically, that we were looking at all
 ·9· ·available -- potential available options to
 10· ·find a source for pentobarbital, to include
 11· ·all legal means both in the U.S. and outside
 12· ·the United States.
 13· ·Q.· · ·And so you were looking for drugs
 14· ·overseas.· Do you know where overseas?
 15· ·A.· · ·No, not particular.· Just, again, any
 16· ·legal method of obtaining the -- the chemical
 17· ·necessary for the protocol, both in the
 18· ·United States and -- as well as outside the
 19· ·United States.
 20· ·Q.· · ·And that next -- that bullet point
 21· ·paragraph there sets out the CFR governing
 22· ·the DEA's authority to issue permits for the
 23· ·importation of Schedule II narcotics, i.e.,
 24· ·pentobarbital, when it is necessary to
 25· ·provide for a legitimate need of the U.S. and

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 196 of 358 PageID #: 934
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 197

 ·1· ·the domestic supply is inadequate, correct?
 ·2· ·A.· · ·Uh-huh, correct.
 ·3· ·Q.· · ·And then we have redactions.· And
 ·4· ·there it describes a meeting with agents.
 ·5· · · · · Do you know what that meeting was
 ·6· ·about on Page 12?
 ·7· ·A.· · ·Yes, I know what it's about.
 ·8· ·Q.· · ·Can you please tell us?
 ·9· ·A.· · ·I don't know that I can tell you, not
 10· ·without identifying who the agents work for.
 11· · · · · · · MR. SUTHERLAND:· Are you asking
 12· ·what the meeting was about?
 13· ·BY MS. HENRY:
 14· ·Q.· · ·I'm trying to figure it out.· Early --
 15· ·the page before talks about the DEA or the
 16· ·DEA -- are these DEA agents?
 17· · · · · · · MR. SUTHERLAND:· We're not going
 18· ·to talk about the identities of people.
 19· · · · · · · MS. HENRY:· This has to do with
 20· ·availability.· And if you don't want to rely
 21· ·on that page of the discovery, I'm fine with
 22· ·not relying on it.· If you're going to rely
 23· ·on it in your trial, I want to ask about it.
 24· · · · · · · MR. SUTHERLAND:· We can ask the
 25· ·Court about it.· But we're not going to

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 197 of 358 PageID #: 935
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 198

 ·1· ·identify individuals.
 ·2· · · · · · · MS. HENRY:· I don't think DEA
 ·3· ·agents identifies who they are.· I'm not
 ·4· ·asking for people inside the Department of
 ·5· ·Correction.· These are individuals who I
 ·6· ·believe informed someone that there is a
 ·7· ·supply of pentobarbital available in the
 ·8· ·United States.· That's what it says there.
 ·9· ·BY MS. HENRY:
 10· ·Q.· · ·Do you agree that's what it says?
 11· ·A.· · ·You asking me?
 12· ·Q.· · ·Yes.
 13· ·A.· · ·Yes.
 14· ·Q.· · ·All right.· So agents from some place
 15· ·said that there is a supply of pentobarbital
 16· ·available in the United States?
 17· ·A.· · ·Correct.
 18· ·Q.· · ·And counsel objects to me asking
 19· ·anything further on that page, so I'll move
 20· ·on.
 21· · · · · Page 13 refers to:· "In the course of
 22· ·researching the possibility of
 23· ·importation" -- redacted -- "became aware of
 24· ·a Federal case in Texas wherein the FDA had
 25· ·ceased a shipment of drugs, chemicals being

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 198 of 358 PageID #: 936
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 199

 ·1· ·imported by the Texas Department of
 ·2· ·Corrections.· Texas DOC filed suit in Federal
 ·3· ·District Court for the release of the
 ·4· ·shipment."
 ·5· · · · · "There has been -- "To this date,
 ·6· ·there has not been any resolution to this
 ·7· ·case."
 ·8· · · · · Have you been following the case in
 ·9· ·Texas regarding the importation of
 10· ·pentobarbital?
 11· ·A.· · ·I have not personally.· My staff has.
 12· ·Q.· · ·And that is because if that drug
 13· ·becomes available, you would like to obtain
 14· ·pentobarbital through a similar source?
 15· ·A.· · ·Again, the -- the search for
 16· ·pentobarbital is ongoing.· If we had a
 17· ·credible source, we would follow up on it,
 18· ·yes.· So I guess to answer your question,
 19· ·yes.
 20· ·Q.· · ·The next paragraph states that, again,
 21· ·redacted name "is now researching FDA
 22· ·regulations as a result of this case to
 23· ·determine what, if any, process can be
 24· ·undertaken to obtain FDA approval for the
 25· ·importation of pentobarbital.· Thus far the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 199 of 358 PageID #: 937
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 200

 ·1· ·approval process appears to be very
 ·2· ·cumbersome unless an exception can be claimed
 ·3· ·to lessen the burden."
 ·4· · · · · So it appears that someone in the
 ·5· ·Department is researching ways to get the FDA
 ·6· ·to permit the importation of pentobarbital;
 ·7· ·is that correct?
 ·8· ·A.· · ·Again, I think the Department is
 ·9· ·looking at all available options to find
 10· ·pentobarbital.
 11· ·Q.· · ·So the answer to my question is yes?
 12· ·A.· · ·When you say actively pursuing it, I
 13· ·don't know if it's something they're looking
 14· ·at every day, but it's something that's
 15· ·certainly on our radar that we would
 16· ·entertain if the possibility becomes a viable
 17· ·option.
 18· ·Q.· · ·Would you agree with me that
 19· ·"cumbersome" does not mean impossible?
 20· ·A.· · ·True.
 21· ·Q.· · ·Just difficult?
 22· ·A.· · ·True.
 23· ·Q.· · ·Are you aware, sir, that yesterday the
 24· ·Texas Department of Correction was ordered to
 25· ·disclose their source of pentobarbital

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 200 of 358 PageID #: 938
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 201

 ·1· ·publicly?
 ·2· ·A.· · ·No, I'm not.
 ·3· ·Q.· · ·Assuming that Texas complies with the
 ·4· ·Court order from the highest Court in Texas
 ·5· ·and they identify their source of
 ·6· ·pentobarbital, will the Tennessee Department
 ·7· ·of Correction contact that source in an
 ·8· ·effort to obtain pentobarbital?
 ·9· ·A.· · ·That would be a discussion I would
 10· ·have with my staff and -- absolutely, again,
 11· ·we will search out all options to find
 12· ·pentobarbital, so I don't know why we
 13· ·wouldn't.· Yes.
 14· ·Q.· · ·Okay.· The next page discusses
 15· ·Arkansas's attempt to perform seven
 16· ·executions in the span of seven days because
 17· ·of their difficulty in obtaining a source for
 18· ·their LIC.
 19· · · · · But in Arkansas, are you aware that
 20· ·those seven executions involve the use of
 21· ·midazolam?
 22· ·A.· · ·Am I aware?
 23· ·Q.· · ·Yes.
 24· ·A.· · ·Yes, I am.
 25· ·Q.· · ·So the difficulty in obtaining a

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 201 of 358 PageID #: 939
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 202

 ·1· ·source for LIC is not limited to
 ·2· ·pentobarbital; isn't that true?
 ·3· ·A.· · ·That's correct.
 ·4· ·Q.· · ·And that is because midazolam has
 ·5· ·to --
 ·6· · · · · · · MR. SUTHERLAND:· Ms. Henry, you
 ·7· ·know, I don't want to be here all night, but
 ·8· ·you're just -- you've led all morning and all
 ·9· ·afternoon.· It's -- I mean, he can --
 10· · · · · · · MS. HENRY:· Leading isn't a valid
 11· ·objection in a deposition or with an adverse
 12· ·witness.· But your objection is noted.
 13· · · · · · · MR. SUTHERLAND:· You seem to think
 14· ·he's an adverse witness?
 15· · · · · · · MS. HENRY:· Yes, I do.
 16· · · · · · · MR. SUTHERLAND:· All right.
 17· · · · · · · MS. HENRY:· He's the Defendant.
 18· ·He's a party.· He's an adversary.
 19· · · · · · · MR. KISSINGER:· He's a party
 20· ·opponent.
 21· · · · · · · MR. MITCHELL:· Absolutely.
 22· · · · · · · MR. KISSINGER:· That's the
 23· ·definition of adverse.
 24· · · · · · · MS. HENRY:· We've got six hours,
 25· ·and I'm moving it along.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 202 of 358 PageID #: 940
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 203

 ·1· ·BY MS. HENRY:
 ·2· ·Q.· · ·With respect to midazolam -- well, let
 ·3· ·me go back to pentobarbital.
 ·4· · · · · Are you aware that the difficulty in
 ·5· ·obtaining pentobarbital is because the
 ·6· ·manufacturers of pentobarbital had in place
 ·7· ·distribution controls on their contracts
 ·8· ·whenever they sell pentobarbital to their
 ·9· ·suppliers?
 10· ·A.· · ·I am, yes.
 11· ·Q.· · ·And are you aware that those same
 12· ·distribution controls are in place for
 13· ·midazolam?
 14· ·A.· · ·I am.
 15· ·Q.· · ·And yet some Departments of Correction
 16· ·are able to get around those distribution
 17· ·controls for pentobarbital?
 18· · · · · · · MR. SUTHERLAND:· Objection,
 19· ·relevancy.
 20· · · · · · · THE WITNESS:· Yes, I do.
 21· ·BY MS. HENRY:
 22· ·Q.· · ·And some Departments of Correction are
 23· ·able to get around those distribution
 24· ·controls for midazolam?
 25· ·A.· · ·True.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 203 of 358 PageID #: 941
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 204

 ·1· ·Q.· · ·In fact, the Tennessee Department of
 ·2· ·Correction got around those distribution
 ·3· ·controls for midazolam?
 ·4· ·A.· · ·True.
 ·5· ·Q.· · ·How was it that the Department of
 ·6· ·Correction was able to get around the
 ·7· ·distribution controls for midazolam but not
 ·8· ·for pentobarbital?
 ·9· ·A.· · ·Simply because we couldn't find a
 10· ·source that was willing to sell us the
 11· ·pentobarbital.
 12· ·Q.· · ·So your source is willing to violate
 13· ·the distribution controls for midazolam but
 14· ·not pentobarbital?
 15· · · · · · · MR. SUTHERLAND:· We're not going
 16· ·to talk about the sources, if they're the
 17· ·same or different.
 18· · · · · · · THE WITNESS:· That would be a
 19· ·question, I guess, for them.
 20· ·BY MS. HENRY:
 21· ·Q.· · ·Okay.· Well, we'll get back to the
 22· ·e-mails with the source who talks about
 23· ·pentobarbital as well as midazolam.
 24· ·A.· · ·Okay.
 25· ·Q.· · ·Page 15 states that:· "Other states"

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 204 of 358 PageID #: 942
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 205

 ·1· ·-- again, it's a continuation of the
 ·2· ·difficulty.· It mentions the Texas case.· The
 ·3· ·next bullet point states:· "Some states are
 ·4· ·using LIC chemicals that have come under,"
 ·5· ·quote, "harsh" -- I'm using quotes -- "harsh
 ·6· ·scrutiny such as Alabama.· Alabama's used" --
 ·7· ·that's a typo.· "Alabama used midazolam in
 ·8· ·the recent execution of Robert Melson."
 ·9· · · · · Did you take any action to investigate
 10· ·the harsh scrutiny that Alabama faced after
 11· ·using midazolam in the execution of Robert
 12· ·Melson?
 13· ·A.· · ·Not particularly, this particular
 14· ·inmate.· I think the -- so to answer your
 15· ·question regarding this particular inmate,
 16· ·no, I did not.
 17· ·Q.· · ·What is meant by "harsh scrutiny"?
 18· ·A.· · ·I take that to be the individuals
 19· ·questioning the methods of execution and the
 20· ·drugs used for execution protocols.· That
 21· ·could be generated either by articles in the
 22· ·paper or individual witness statements or
 23· ·things like that --
 24· ·Q.· · ·Is the harsh --
 25· ·A.· · ·-- so the media, primarily, I'm sorry.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 205 of 358 PageID #: 943
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 206

 ·1· ·Q.· · ·Sure.
 ·2· · · · · Is the harsh scrutiny that's
 ·3· ·referenced there on Page 15 with respect to
 ·4· ·Alabama's use of midazolam in the execution
 ·5· ·of Robert Melson an important consideration
 ·6· ·for the Department of Correction in
 ·7· ·determining which LIC to use in execution of
 ·8· ·Plaintiffs?
 ·9· ·A.· · ·I wouldn't say -- well, I would say
 10· ·that -- I would say that any references or
 11· ·accounts would be important information
 12· ·personally to me.
 13· ·Q.· · ·Page 16 of the production, again, from
 14· ·your lawyers, the last paragraph states:
 15· ·"There are circumstances where the Federal
 16· ·Government can step in and orchestrate the
 17· ·supply of chemicals in situations where
 18· ·supply is so low and the cost for the
 19· ·chemical is so high as to make it virtually
 20· ·unavailable where there is a significant
 21· ·need."
 22· · · · · Was that information that was provided
 23· ·to you by the author or authors of this
 24· ·PowerPoint?
 25· ·A.· · ·Yes.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 206 of 358 PageID #: 944
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 207

 ·1· ·Q.· · ·The last -- next page is a graphic of
 ·2· ·a question mark and a cartoon figure who
 ·3· ·appears to be in a thinking pose; is that
 ·4· ·correct?
 ·5· ·A.· · ·Correct.
 ·6· ·Q.· · ·And it appears that at that point,
 ·7· ·there was a discussion; is that correct?
 ·8· ·A.· · ·Correct.
 ·9· ·Q.· · ·What was that discussion?
 10· ·A.· · ·A general discussion of the PowerPoint
 11· ·as presented.
 12· ·Q.· · ·What -- were there any conclusions
 13· ·about the Tennessee lethal injection method
 14· ·made as a result of the PowerPoint that you
 15· ·received?
 16· ·A.· · ·Not any final determinations made that
 17· ·I remember and -- no.
 18· ·Q.· · ·Were there any directives made by you
 19· ·at this meeting as a result of the PowerPoint
 20· ·and the discussion that ensued with respect
 21· ·to the procurement of lethal injection
 22· ·chemicals?
 23· ·A.· · ·No.
 24· ·Q.· · ·Were there any directives made by any
 25· ·other members of the Department -- Tennessee

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 207 of 358 PageID #: 945
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 208

 ·1· ·Department of Correction with respect to
 ·2· ·procuring lethal injection chemicals as a
 ·3· ·result of the PowerPoint?
 ·4· ·A.· · ·No.
 ·5· ·Q.· · ·At the conclusion of the PowerPoint,
 ·6· ·was there a decision made to pursue midazolam
 ·7· ·to the exclusion of pentobarbital?
 ·8· ·A.· · ·No, not at -- not at the end of this
 ·9· ·PowerPoint.
 10· · · · · · · MR. SUTHERLAND:· That's been asked
 11· ·and answered.
 12· ·BY MS. HENRY:
 13· ·Q.· · ·Go -- I'm sorry, your answer was, "No,
 14· ·not at the end of that PowerPoint"?
 15· ·A.· · ·Right.
 16· ·Q.· · ·And so that actually begs a question:
 17· ·Has there been a decision to stop looking for
 18· ·pentobarbital --
 19· · · · · · · MR. SUTHERLAND:· Asked and
 20· ·answered.
 21· ·BY MS. HENRY:
 22· ·Q.· · ·-- and only to seek --
 23· · · · · · · MS. HENRY:· Actually, no, it
 24· ·hasn't, but your objection is noted.
 25· ·BY MS. HENRY:

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 208 of 358 PageID #: 946
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 209

 ·1· ·Q.· · ·Has there been a decision to stop
 ·2· ·looking for pentobarbital and only look for
 ·3· ·midazolam?
 ·4· ·A.· · ·No.· Like I've said multiple times,
 ·5· ·there's an ongoing effort to find
 ·6· ·pentobarbital.
 ·7· ·Q.· · ·And let's go now to Page 19 of that
 ·8· ·exhibit --
 ·9· ·A.· · ·Okay.
 10· ·Q.· · ·-- which appears to be screenshots of
 11· ·text messages.· Would you agree with me
 12· ·there?
 13· ·A.· · ·Yes, that's what it appears to be,
 14· ·yes.
 15· ·Q.· · ·And those next messages appear from
 16· ·Bates No. 19 through Bates No. 23, correct?
 17· ·A.· · ·Page numbers, you --
 18· ·Q.· · ·Yeah.
 19· ·A.· · ·-- is that what you're asking?· Yes.
 20· ·Q.· · ·Yes, those page numbers at the bottom,
 21· ·we call those Bates numbers.· I don't know
 22· ·why.· I don't know what "Bates" means.
 23· ·A.· · ·Okay.
 24· ·Q.· · ·But we call them Bates numbers.· 19
 25· ·through 23, do you agree with me on that?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 209 of 358 PageID #: 947
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 210

 ·1· ·A.· · ·Yes.
 ·2· ·Q.· · ·All right.· And on Page 19 at the top,
 ·3· ·there appears to be a date, Tuesday,
 ·4· ·April 4th, 2017, correct?
 ·5· ·A.· · ·Yes.
 ·6· ·Q.· · ·Midway down the page under Wednesday,
 ·7· ·April 5th, 2017, there is a text message that
 ·8· ·reads:· "I'm running around today so not sure
 ·9· ·when I'll be open for a call.· But in the
 10· ·meantime, can you send me a list of all
 11· ·companies, et cetera, you reached out to
 12· ·about sourcing so I can have it for when we
 13· ·have to show it's unavailable?· Thanks."
 14· · · · · Do you see that there?
 15· ·A.· · ·I do.
 16· ·Q.· · ·Was that list ever created?
 17· ·A.· · ·I'm not sure.· I don't -- I'm not sure
 18· ·who -- who wrote this.
 19· ·Q.· · ·Okay.· Then at the bottom of the page,
 20· ·it starts with the heading Thursday,
 21· ·April 6th, 2017, nine-seven-16 a.m. [sic],
 22· ·there's a response that states:· "I'm not
 23· ·ignoring you.· I have a cold," et cetera.
 24· · · · · And then we go to Page 20, and it
 25· ·starts the text message response to the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 210 of 358 PageID #: 948
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 211

 ·1· ·person with the cold:· "10-4.· Sorry you're
 ·2· ·sick.· In my voicemail I had a question about
 ·3· ·what type of pento y'all need because I'm
 ·4· ·looking into a company and they needed to
 ·5· ·know which kind we wanted."
 ·6· · · · · Do you see that there?
 ·7· ·A.· · ·I do.
 ·8· ·Q.· · ·And then on down the page, it says in
 ·9· ·response to the person who's looking into a
 10· ·company:· "We would need U.S.P. grade."
 11· · · · · Do you see that?
 12· ·A.· · ·I do.
 13· ·Q.· · ·Page 21 has a large redaction but is
 14· ·apparently a picture, based on the text
 15· ·message under it, which says:· "Can you tell
 16· ·from that pic which of those would work?"
 17· · · · · Page 22, there's a text message that
 18· ·starts:· "Also those are such small
 19· ·quantities."
 20· · · · · Response:· "Well, they do bulk options
 21· ·on things.· So once" -- again redacted --
 22· ·"says which one or what specific type we
 23· ·need, I'll shoot that to them to see if it's
 24· ·possible."
 25· · · · · Do you see that?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 211 of 358 PageID #: 949
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 212

 ·1· ·A.· · ·Oh, show me where you -- in.
 ·2· ·Q.· · ·Page 22 (indicating).
 ·3· ·A.· · ·Okay.· Okay.· Yes, I see it.
 ·4· ·Q.· · ·And then at the bottom there's a
 ·5· ·question:· "What are your thoughts on
 ·6· ·acquiring it through a veterinarian?"
 ·7· · · · · Do you see that?
 ·8· ·A.· · ·Yes.
 ·9· ·Q.· · ·Did TDOC consider acquiring
 10· ·pentobarbital from a veterinarian?
 11· ·A.· · ·It's my understanding that TDOC --
 12· ·again, I instructed them to find -- to use
 13· ·all available means --
 14· ·Q.· · ·Uh-huh.
 15· ·A.· · ·-- to find pentobarbital and obtain it
 16· ·legally in -- inside the United States or
 17· ·outside the United States.· So very well it
 18· ·could have, yes.
 19· ·Q.· · ·They very well could have considered
 20· ·getting it from a vet?
 21· ·A.· · ·Could have.
 22· ·Q.· · ·Yes?
 23· ·A.· · ·Again, I'm not sure who wrote these,
 24· ·but....
 25· ·Q.· · ·Well, they were provided to us from

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 212 of 358 PageID #: 950
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 213

 ·1· ·your lawyers in response --
 ·2· ·A.· · ·Okay.
 ·3· ·Q.· · ·-- to an order to produce documents
 ·4· ·that were in the Department of Correction's
 ·5· ·custody --
 ·6· ·A.· · ·Okay.
 ·7· ·Q.· · ·-- regarding the acquisition of
 ·8· ·pentobarbital.
 ·9· ·A.· · ·Okay.
 10· ·Q.· · ·So I'm assuming that this is a
 11· ·response of text messages from someone within
 12· ·TDOC, but it's not you, correct?
 13· ·A.· · ·Correct.
 14· ·Q.· · ·If we look at Page 23, it states,
 15· ·after substantial redactions:· "Let me do
 16· ·some looking into that possibility and talk
 17· ·with the bosses," correct?
 18· ·A.· · ·Correct.
 19· ·Q.· · ·And that ends the text message
 20· ·exchange.
 21· · · · · And then we move to Page 24,
 22· ·February 15th, 2017 the Subject is "Pharmacy
 23· ·Contact" and basically everything else is
 24· ·redacted on that page except for the word:
 25· ·"Hi," "it's" and "THX," correct?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 213 of 358 PageID #: 951
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 214

 ·1· ·A.· · ·Right.
 ·2· ·Q.· · ·So we really have no idea what that
 ·3· ·page means, correct?
 ·4· ·A.· · ·Correct.
 ·5· ·Q.· · ·The next page starts a series of
 ·6· ·e-mails dated April the 4th, 2017.· And,
 ·7· ·actually, those e-mails appear to be out of
 ·8· ·chronological sequence.· The first one at the
 ·9· ·top of Page 25, April 4th, 2017, 10:41 a.m.,
 10· ·regarding your inquiry states:· "We had an
 11· ·internal discussion and we have respectfully
 12· ·declined to quote," correct?
 13· ·A.· · ·Correct.
 14· ·Q.· · ·And then a response that simply says:
 15· ·"Thank you," correct?
 16· ·A.· · ·Correct.
 17· ·Q.· · ·The next page, Page 26 states:· "We
 18· ·have not made this compound in the past.                               I
 19· ·will have our technical team evaluate and let
 20· ·you know if we can develop the synthetic
 21· ·route and GMP the manufacture process."
 22· · · · · What is the synthetic route?
 23· ·A.· · ·I do not know.
 24· ·Q.· · ·What is the GMP manufacture process?
 25· ·A.· · ·I am not aware.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 214 of 358 PageID #: 952
                                                                                 Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 215

 ·1· ·Q.· · ·Does this appear to be an individual
 ·2· ·who says that they are willing to attempt to
 ·3· ·make pentobarbital?
 ·4· ·A.· · ·I guess that could be an -- that could
 ·5· ·be a reasonable assumption.· It doesn't say
 ·6· ·pentobarbital, but that's -- that was the --
 ·7· ·what we were looking for, so I guess that's
 ·8· ·an assumption that could be made, yes.
 ·9· ·Q.· · ·And, again, this was provided pursuant
 10· ·to a Court order to provide documents
 11· ·relating to the Department's search for
 12· ·pentobarbital?
 13· ·A.· · ·Right.
 14· ·Q.· · ·But you don't know who put this
 15· ·paperwork together?· We're presuming they
 16· ·were complying with the Court order, though,
 17· ·right?
 18· ·A.· · ·Correct.
 19· ·Q.· · ·At the bottom of the page at 9:41 a.m.
 20· ·on April the 4th, 2017, it states:· "Here is
 21· ·the requested info, pentobarbital CAS
 22· ·No. 76-74-4.· Need at least 100 grams.· Would
 23· ·be interested in pricing for bulk orders."
 24· · · · · Do you see that there?
 25· ·A.· · ·I do.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 215 of 358 PageID #: 953
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 216

 ·1· ·Q.· · ·And is 100 grams an amount necessary
 ·2· ·for ten executions?
 ·3· ·A.· · ·Yes.
 ·4· ·Q.· · ·And then when we go to Page 27, the
 ·5· ·e-mail continues:· "We have a compounding
 ·6· ·pharmacy able to compound the solution.· They
 ·7· ·just need the pentobarbital.· However would
 ·8· ·be" interesting -- "interested in pricing the
 ·9· ·compound as well through your operation.· Let
 10· ·me know if there's any other information you
 11· ·need."
 12· · · · · So on Page 27, it appears that someone
 13· ·with TDOC is stating that TDOC, as of
 14· ·April 4th, 2017, has a compounding pharmacy
 15· ·willing to compound the LIC --
 16· ·A.· · ·That's --
 17· ·Q.· · ·-- correct?
 18· ·A.· · ·That's correct.
 19· ·Q.· · ·And then if you'll turn to Page 29 of
 20· ·your lawyer's production, an e-mail dated
 21· ·Thursday, April 6th, 2017 at 11:00 a.m. where
 22· ·it states:· "The products we sell are
 23· ·isotopically" -- i-s-o-t-o-p-i-c-a-l-l-y --
 24· ·"labeled and used as an internal standard for
 25· ·analytical purposes.· The concentrations

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 216 of 358 PageID #: 954
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 217

 ·1· ·noted below are micrograms per milliliters.
 ·2· ·We are unable to provide the quantity you
 ·3· ·need.· Thank you for your inquiry."
 ·4· · · · · Do you see that?
 ·5· ·A.· · ·I do.
 ·6· ·Q.· · ·So the quantity that was being
 ·7· ·requested was for ten executions, correct?
 ·8· ·A.· · ·If this e-mail is relating back to the
 ·9· ·previous one, yes.· I -- I'm not -- one's
 10· ·dated April 6th, one's dated April 4, and I'm
 11· ·not sure -- is it from the same person and to
 12· ·the same people?· I don't know.· So, I
 13· ·mean....
 14· ·Q.· · ·Is there a way that we can find out?
 15· ·A.· · ·Not that I'm aware of.
 16· ·Q.· · ·Would you agree with me that the
 17· ·previous e-mail on the page before, which
 18· ·requested 100 or enough for ten executions,
 19· ·did not request a smaller amount?· It only
 20· ·requested a singular amount?
 21· ·A.· · ·Correct.
 22· ·Q.· · ·And in April of 2017, was the
 23· ·Department anticipating the need to set ten
 24· ·execution dates?
 25· ·A.· · ·No.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 217 of 358 PageID #: 955
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 218

 ·1· ·Q.· · ·Why was the Department looking for
 ·2· ·enough pentobarbital for ten execution dates?
 ·3· ·A.· · ·I would have to ask the person who was
 ·4· ·in contact with these pharmacies.· To my
 ·5· ·knowledge, the Department of Corrections
 ·6· ·would be looking for pentobarbital in any
 ·7· ·amount that would carry out at least one
 ·8· ·execution.· I mean, it doesn't -- I -- I
 ·9· ·don't have any knowledge of a set limit that
 10· ·we would only want enough pentobarbital or --
 11· ·or an amount to do at least ten.
 12· · · · · It's my understanding that our search
 13· ·for pentobarbital -- with the exception of
 14· ·the one case that we talked about where it
 15· ·appeared we had someone to provide the drugs,
 16· ·but at the last minute they backed out of
 17· ·providing the compounded pentobarbital --
 18· ·there has not been any cases from anyone who
 19· ·could provide any amount of pentobarbital.
 20· ·Q.· · ·And the source of your knowledge on
 21· ·this, sir, is from talking to the individuals
 22· ·who worked for you who have been engaged in a
 23· ·search; is that correct?
 24· ·A.· · ·From my conversations with people both
 25· ·inside the Tennessee Department of

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 218 of 358 PageID #: 956
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 219

 ·1· ·Corrections, as well as other officials from
 ·2· ·multiple other states and entities, yes.
 ·3· ·Q.· · ·You have not personally had a
 ·4· ·conversation with any pharmacist or supplier
 ·5· ·of LIC requesting whether they could provide
 ·6· ·LIC; is that correct?
 ·7· ·A.· · ·Well, my staff has done that.
 ·8· ·Q.· · ·And so when the Court ordered your
 ·9· ·lawyers to provide us with all of the
 10· ·paperwork about all of the searches that had
 11· ·been conducted by your staff, we're to rely
 12· ·on those documents; is that fair to say?
 13· ·A.· · ·That's fair to say.
 14· ·Q.· · ·And so if the documents show the only
 15· ·amount requested was enough for ten
 16· ·executions and the response is:· "We don't
 17· ·have it in that amount," that's what we're
 18· ·left with, correct?
 19· ·A.· · ·Correct.
 20· ·Q.· · ·And you might have told people you're
 21· ·looking for any amount, but as far as what
 22· ·they've actually searched for, we have to go
 23· ·with the documents, right?
 24· ·A.· · ·Okay.· Yes.
 25· ·Q.· · ·It is now 2:59.· I think it's time for

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 219 of 358 PageID #: 957
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 220

 ·1· ·us to take our afternoon break.· We've been
 ·2· ·at this for four hours and five minutes.
 ·3· · · · · · · MS. HENRY:· And we'll go off the
 ·4· ·record.
 ·5· · · · · · · (Brief recess observed.)
 ·6· ·BY MS. HENRY:
 ·7· ·Q.· · ·Okay.· It's 3:15 and we're back on
 ·8· ·record.
 ·9· · · · · Commissioner, I want to continue to go
 10· ·through the production from your lawyers.
 11· ·The good news is I don't think we're going to
 12· ·go six hours.
 13· ·A.· · ·Okay.
 14· ·Q.· · ·Skip through some of this.· Beginning
 15· ·on Page 35 of the production, there appears
 16· ·to be handwritten notes on the person who is
 17· ·looking for drugs.· Appears -- it appears to
 18· ·be their handwritten notes; is that correct?
 19· · · · · Well, do you recognize that?
 20· ·A.· · ·I -- it appears to be, yes, someone.
 21· ·I -- I don't recognize this.· I -- I haven't
 22· ·seen it, but it appears to be, yes.
 23· ·Q.· · ·It's not your handwriting?
 24· ·A.· · ·No, it's not.
 25· ·Q.· · ·On Page 36, again, some handwritten

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 220 of 358 PageID #: 958
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 221

 ·1· ·notes.· At the top of the page it says:· 10
 ·2· ·grams per individual -- or I-N-D period?
 ·3· ·A.· · ·Uh-huh.
 ·4· ·Q.· · ·And there's an arrow and the number
 ·5· ·"24K," which I interpret as 24,000.· Would
 ·6· ·you as well?
 ·7· ·A.· · ·Yes.
 ·8· ·Q.· · ·So that appears to be the price being
 ·9· ·quoted for pentobarbital, correct?
 10· ·A.· · ·Yeah, it appears to be the price of
 11· ·10 grams -- 10 grams per individual or I-N-D
 12· ·for, I'm assuming, pentobarbital.
 13· ·Q.· · ·And then it says:· "Comp fee?· 35K per
 14· ·10G."· Do you know what that means?
 15· ·A.· · ·I do not.
 16· ·Q.· · ·Then it says:· "Source?"· And then
 17· ·there's a redaction; is that correct?
 18· ·A.· · ·Correct.
 19· ·Q.· · ·So we don't know if the redaction is
 20· ·the identity of a source willing to provide
 21· ·pentobarbital at a comp fee of 35,000 for, I
 22· ·guess, getting it and 24,000 for the dose?
 23· ·A.· · ·I -- I don't know.
 24· ·Q.· · ·And then there is written "A-M-T"
 25· ·which is a common abbreviation for "amount"?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 221 of 358 PageID #: 959
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 222

 ·1· ·A.· · ·Uh-huh.
 ·2· ·Q.· · ·By, at sign, at a time.
 ·3· · · · · Then there's a large redaction.· The
 ·4· ·words "time," "till" and the letters
 ·5· ·"A-V-A-I-L" which is a common abbreviation
 ·6· ·for "available," correct?
 ·7· ·A.· · ·Correct.
 ·8· ·Q.· · ·And then, again, more redactions and
 ·9· ·the words "Once A-C-C-T" -- which I interpret
 10· ·as "account" -- "approved bulk money option,"
 11· ·correct?
 12· ·A.· · ·Correct.
 13· ·Q.· · ·And then there's a substantial portion
 14· ·of the page that's redacted, correct?
 15· ·A.· · ·Yes.
 16· ·Q.· · ·Page 37 is all redactions, correct?
 17· ·A.· · ·Correct.
 18· ·Q.· · ·Page 38 is heavily redacted, correct?
 19· ·A.· · ·Correct.
 20· ·Q.· · ·It has at the top the letters "D-E-A"
 21· ·and then the letter "code."· Those are
 22· ·commonly associated with individuals who have
 23· ·a license to sell Schedule II drugs such as
 24· ·pentobarbital, correct?
 25· ·A.· · ·Correct.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 222 of 358 PageID #: 960
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 223

 ·1· ·Q.· · ·You have to have a DEA code?
 ·2· ·A.· · ·(Witness moves head up and down.)
 ·3· ·Q.· · ·Correct?
 ·4· ·A.· · ·Correct.
 ·5· ·Q.· · ·And then under the heavy redactions
 ·6· ·are the words "they sell us the compound,"
 ·7· ·correct?
 ·8· ·A.· · ·Correct.
 ·9· ·Q.· · ·Then there's the word "no" after a lot
 10· ·of redactions.· Then there are more
 11· ·redactions.· The word "pentobarbital" appears
 12· ·twice on the page.· The -- at the very bottom
 13· ·of the page, there is a blank -- a redacted
 14· ·space, an arrow and the word "supplier."
 15· · · · · Do you see that there?
 16· ·A.· · ·I do.
 17· ·Q.· · ·And above it is the number "100" with
 18· ·an "S" and the letters "CO."· Do you know
 19· ·what that refers to?
 20· ·A.· · ·I do not.
 21· ·Q.· · ·Below that is an arrow that says
 22· ·"pentobarbitone."
 23· · · · · Do you see that?
 24· ·A.· · ·I do.
 25· ·Q.· · ·Is pentobarbitone the same as

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 223 of 358 PageID #: 961
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 224

 ·1· ·pentobarbital?
 ·2· ·A.· · ·I'm not sure.
 ·3· ·Q.· · ·On Page 39, again a heavily redacted
 ·4· ·page.· You would agree?
 ·5· ·A.· · ·Yes.
 ·6· ·Q.· · ·There appears to be handwritten "pharm
 ·7· ·call" and, then there's redactions, and then
 ·8· ·"3/1 ship" and then under -- on the next line
 ·9· ·it says "Source it in"?
 10· ·A.· · ·Correct.
 11· ·Q.· · ·And then there are heavy redactions
 12· ·and then it says "Not licensed to," a
 13· ·redaction, and then "I-N-S-T," which I'm
 14· ·assuming is "institutional" -- "agreement,"
 15· ·correct?
 16· ·A.· · ·Correct.
 17· ·Q.· · ·Then there's more redactions and then
 18· ·it says:· "Compound, two weeks to and
 19· ·confirm," correct?
 20· ·A.· · ·Correct.
 21· ·Q.· · ·The bottom of the page, it says:
 22· ·"Three wholesalers," correct?
 23· ·A.· · ·Correct.
 24· ·Q.· · ·Page 40 is completely redacted,
 25· ·correct?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 224 of 358 PageID #: 962
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 225

 ·1· ·A.· · ·Correct.
 ·2· ·Q.· · ·Page 41 appears to be a printout of
 ·3· ·the chemical properties of pentobarbitone,
 ·4· ·correct?
 ·5· ·A.· · ·Correct.
 ·6· ·Q.· · ·And Page 42 appears to be the second
 ·7· ·page of that printout, correct?
 ·8· ·A.· · ·Correct.
 ·9· ·Q.· · ·Do you recognize that printout?
 10· ·A.· · ·I do not.
 11· ·Q.· · ·On Page 43 is a document that is again
 12· ·heavily redacted, but at the top has the word
 13· ·-- I don't know what that word is --
 14· ·pentasol.· P-e-n-t-a-s-o-l, do you see that
 15· ·there?
 16· ·A.· · ·I see that.· I'm not sure.
 17· ·Q.· · ·Underneath it, it says:· Sodium pento
 18· ·powder.
 19· · · · · Do you see that?
 20· ·A.· · ·Yes.
 21· ·Q.· · ·Do you know what that references?
 22· ·A.· · ·I do not.
 23· ·Q.· · ·The next word across the top of the
 24· ·page says:· "Parallel protocol," correct?
 25· ·A.· · ·Yes.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 225 of 358 PageID #: 963
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 226

 ·1· ·Q.· · ·Do you know what that means?
 ·2· ·A.· · ·I do not.
 ·3· ·Q.· · ·And then it says -- there's a star and
 ·4· ·it says:· "Need barbiturate."
 ·5· · · · · Do you know what that --
 ·6· ·A.· · ·I see that.
 ·7· ·Q.· · ·Is pentobarbital a barbiturate?
 ·8· ·A.· · ·I'm not sure.
 ·9· ·Q.· · ·Do you know what the star "need
 10· ·barbiturate" means?
 11· ·A.· · ·No, I don't.
 12· ·Q.· · ·Page 44 is completely blacked out,
 13· ·correct?
 14· ·A.· · ·Correct.
 15· ·Q.· · ·Page 45 has a redaction and the words
 16· ·"no per pharm," correct?
 17· ·A.· · ·Correct.
 18· ·Q.· · ·And then a redaction.
 19· · · · · Do you know what the "no per pharm"
 20· ·means?
 21· ·A.· · ·I do not.
 22· ·Q.· · ·Underneath that, "Missouri lit on
 23· ·disclose-" -- I'm assume disclosure -- "of
 24· ·source.· Court upheld confidentiality of
 25· ·source."

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 226 of 358 PageID #: 964
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 227

 ·1· · · · · Do you see that?
 ·2· ·A.· · ·I do.
 ·3· ·Q.· · ·Does that appear to be just legal
 ·4· ·research?
 ·5· ·A.· · ·It appears to be, yes.
 ·6· ·Q.· · ·Page 46, does this appear to be more
 ·7· ·legal research?
 ·8· ·A.· · ·It does.
 ·9· ·Q.· · ·Page 47, do you see where at the top
 10· ·of Page 47, it says:· "Plenty in Europe and
 11· ·availability according" -- and then there's a
 12· ·redaction and the words "has it"?
 13· ·A.· · ·I see that.
 14· ·Q.· · ·And then it says "no lawyers."
 15· ·A.· · ·I see that.
 16· ·Q.· · ·So there appears to be a notation that
 17· ·there's plenty of pentobarbital available in
 18· ·Europe.· Is that what that notation means?
 19· ·A.· · ·Well, based on what we've been talking
 20· ·about, it -- it could mean that.· I'm --
 21· ·again, I would have to ask the person who
 22· ·wrote it.
 23· ·Q.· · ·And then there's more handwriting
 24· ·which appears to be questions the writer is
 25· ·either asking of somebody or asking of

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 227 of 358 PageID #: 965
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 228

 ·1· ·himself or herself?
 ·2· ·A.· · ·Uh-huh.
 ·3· ·Q.· · ·Is that correct?
 ·4· ·A.· · ·Correct.
 ·5· ·Q.· · ·Commissioner Parker, we've been
 ·6· ·through every single page of Deposition
 ·7· ·Exhibit U, which are the only documents that
 ·8· ·have been provided to us in response to the
 ·9· ·Court order regarding the production of
 10· ·documents.· Are you aware of any other
 11· ·documentation in the Department of
 12· ·Correction's possession, custody or control
 13· ·that would be responsive to the Court's
 14· ·order, that are not included in this packet?
 15· ·A.· · ·No.· I would not.
 16· ·Q.· · ·You've mentioned several times today
 17· ·that there was a pharmacist who was willing
 18· ·to provide pentobarbital but then backed out
 19· ·at the last -- at the 11th hour, I believe
 20· ·was your words; is that correct?
 21· ·A.· · ·Correct.
 22· ·Q.· · ·Where is the documentation of the
 23· ·pharmacist who was willing to provide
 24· ·pentobarbital?
 25· ·A.· · ·It's my underst- -- what I was -- my

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 228 of 358 PageID #: 966
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 229

 ·1· ·information, I was briefed on that by the
 ·2· ·official who has been searching for the drug
 ·3· ·for the Department.· And he reported to me
 ·4· ·verbally that -- kept me up-to-date that we
 ·5· ·thought we had a source.· There appeared to
 ·6· ·be a source.· The pharmacist was willing to
 ·7· ·work and find, as I remember -- recall, the
 ·8· ·raw ingredients to compound pentobarbital,
 ·9· ·found the raw ingredients, but I was -- it
 10· ·was my understanding they had -- the
 11· ·pharmacist did not have them.· He had to
 12· ·purchase them from someone else.· And we felt
 13· ·like at the time that that was not going to
 14· ·be an issue.· It seemed like that that was
 15· ·going to work out, that we would have
 16· ·pentobarbital as a source.
 17· · · · · And if I recall correctly, the day,
 18· ·basically, that the supplier was supposed to
 19· ·send the ingredients to the pharmacist to be
 20· ·-- the compounding pharmacy, they sent a
 21· ·notification to the pharmacist that these
 22· ·chemicals or these ingredients could not be
 23· ·used to, in my own words, compound
 24· ·pentobarbital that would be used in a
 25· ·correctional setting or -- or something in

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 229 of 358 PageID #: 967
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 230

 ·1· ·that manner.
 ·2· ·Q.· · ·And where is that notification?
 ·3· ·A.· · ·He told me that verbally.
 ·4· ·Q.· · ·But if there was a notification sent,
 ·5· ·where is it?
 ·6· ·A.· · ·I'm assuming he talked to the
 ·7· ·pharmacist.· I don't know.· I'm assuming that
 ·8· ·that would be with the people that this
 ·9· ·individual talked to.
 10· ·Q.· · ·Well, we've been through Deposition
 11· ·Exhibit U, and there's nothing in Deposition
 12· ·Exhibit U about a pharmacist pulling out at
 13· ·the 11th hour.· And we've agreed that this is
 14· ·pretty important to the Department of
 15· ·Correction and to the citizens of the state
 16· ·of Tennessee and to the Plaintiffs?
 17· ·A.· · ·Uh-huh.
 18· ·Q.· · ·And so one would expect there to be
 19· ·documentation.· So I'm asking where is the
 20· ·documentation of the pharmacist who pulled
 21· ·out at the 11th hour or the supplier who
 22· ·pulled out at the 11th hour?
 23· ·A.· · ·I don't know.· Again, I -- I don't
 24· ·know that some of that information may have
 25· ·been in the redacted information that you

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 230 of 358 PageID #: 968
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 231

 ·1· ·have.· I don't know.· Again, I have never
 ·2· ·seen a piece of paper or a documentation with
 ·3· ·that language on it that "We decline" or that
 ·4· ·-- or the actual notice they sent to the
 ·5· ·pharmacist.· I haven't seen that.· I don't
 ·6· ·know that it exists.
 ·7· · · · · What I was told by my staff, that that
 ·8· ·was the -- the case and what happened in that
 ·9· ·situation.
 10· ·Q.· · ·So the basis of your knowledge is a
 11· ·verbal conversation with a member of your
 12· ·staff about what someone else told him or
 13· ·her?
 14· ·A.· · ·His report back to me in regards to
 15· ·his search for pentobarbital was a verbal
 16· ·conversation between me and him that that is
 17· ·the case of -- of what happened in his
 18· ·discussion with the pharmacist.
 19· ·Q.· · ·So it was his verbal report.· Is there
 20· ·a written report --
 21· ·A.· · ·No.
 22· ·Q.· · ·-- from him to you?
 23· ·A.· · ·No.
 24· ·Q.· · ·Why not?
 25· ·A.· · ·Didn't need one.· He --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 231 of 358 PageID #: 969
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 232

 ·1· ·Q.· · ·Why?
 ·2· ·A.· · ·-- come and talked to me about it.                               I
 ·3· ·mean, we talk daily about the search for
 ·4· ·pentobarbital and the issue of finding
 ·5· ·chemicals for lethal injection.
 ·6· ·Q.· · ·You testified earlier today that you
 ·7· ·have a poor memory.· And would you agree with
 ·8· ·me that one way to remember important
 ·9· ·details, if you have a poor memory, is to
 10· ·write them down?
 11· ·A.· · ·Yeah, I guess you could say that.
 12· ·That's true.
 13· ·Q.· · ·But you chose not to write down the
 14· ·content of those conversations?
 15· ·A.· · ·Correct.
 16· ·Q.· · ·And why is that?
 17· ·A.· · ·Didn't see a need to.
 18· ·Q.· · ·Have you been told not to write things
 19· ·down about the attempts to acquire
 20· ·pentobarbital?
 21· ·A.· · ·No.
 22· ·Q.· · ·Is there a person within TDOC who has
 23· ·actual personal knowledge of the search for
 24· ·pentobarbital?
 25· ·A.· · ·There's individuals in TDOC who I have

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 232 of 358 PageID #: 970
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 233

 ·1· ·assigned the responsibility to actively
 ·2· ·search for not only pentobarbital but any of
 ·3· ·the drugs necessary for the execution
 ·4· ·protocol --
 ·5· ·Q.· · ·Would it --
 ·6· ·A.· · ·-- lethal injection protocol.
 ·7· ·Q.· · ·Given that you don't have personal
 ·8· ·knowledge or cannot authenticate any of the
 ·9· ·documents that your counsel produced in
 10· ·response to the Court's order, is TDOC
 11· ·willing to make that person available for an
 12· ·anonymous deposition?
 13· · · · · · · MR. SUTHERLAND:· Objection, Your
 14· ·Honor [sic].· Objection.· Kelley, the Court's
 15· ·order says we're not getting into identities.
 16· · · · · · · MS. HENRY:· I didn't ask for the
 17· ·identity.· I asked him for his identity.                               I
 18· ·asked if he would be willing to make him
 19· ·available for an anonymous deposition.
 20· · · · · · · MR. SUTHERLAND:· But the West
 21· ·decision says that we don't do that.
 22· · · · · · · MS. HENRY:· I understand.· I asked
 23· ·is the Department willing.· He can say "yes"
 24· ·or "no," and then we'll take it up with the
 25· ·Court.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 233 of 358 PageID #: 971
                                                                                 Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 234

 ·1· · · · · · · MR. SUTHERLAND:· Sure.
 ·2· · · · · · · THE WITNESS:· I -- with an order
 ·3· ·of the Court, I would do that.
 ·4· ·BY MS. HENRY:
 ·5· ·Q.· · ·Okay.· Thank you.
 ·6· · · · · I'm going to move now to a different
 ·7· ·area, but before I do, I've been trying to
 ·8· ·stay within the bounds of the Court's order.
 ·9· ·And in so doing I may have not worded my
 10· ·questions correctly in order to gather
 11· ·information that you may or may not have.
 12· ·And so forgive my catchall question, but I
 13· ·can't form a question about information I
 14· ·don't have.· We've covered everything that's
 15· ·been produced so far by the Department of
 16· ·Correction, both through Public Records
 17· ·Request and Court-ordered productions.· Are
 18· ·you aware of any other information about the
 19· ·Department's attempts to gather
 20· ·pentobarbital, other than what we have
 21· ·discussed here today?
 22· ·A.· · ·No, I'm not.
 23· ·Q.· · ·And I do need to back up, I'm sorry.
 24· ·I didn't -- I neglected to ask you:· This
 25· ·conversation that you had with a member of

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 234 of 358 PageID #: 972
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 235

 ·1· ·TDOC staff regarding the supplier backing out
 ·2· ·at the 11th hour, when did that occur?
 ·3· · · · · · · MR. SUTHERLAND:· Are you asking
 ·4· ·when the conversation happened?
 ·5· ·BY MS. HENRY:
 ·6· ·Q.· · ·When did the conversation occur?
 ·7· ·A.· · ·Oh, it occurred months and months ago.
 ·8· ·Probably -- I don't know a long -- a pretty
 ·9· ·good while ago.· I would say probably a year,
 10· ·maybe, or several months ago.· And it
 11· ·occurred -- I was made aware of it very soon
 12· ·after he was made aware that they would not
 13· ·be able to obtain the -- the ingredients to
 14· ·compound the source.
 15· ·Q.· · ·All right.· And so would you agree
 16· ·with me that if it was several months ago,
 17· ·maybe even a year ago, fair to say that that
 18· ·conversation between you and your TDOC staff
 19· ·member occurred prior to the Department
 20· ·making a determination to add the three-drug
 21· ·protocol using midazolam?
 22· ·A.· · ·Yes, I would think that would be a
 23· ·safe assumption or a safe thing to say, that
 24· ·it -- it occurred prior to the decision to go
 25· ·to a three-drug protocol.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 235 of 358 PageID #: 973
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 236

 ·1· ·Q.· · ·When was the decision to add the
 ·2· ·three-drug protocol to the Lethal Injection
 ·3· ·Manual made?
 ·4· ·A.· · ·I don't remember the exact -- the
 ·5· ·exact date.· I had discussions with TDOC
 ·6· ·staff, and the -- regarding the availability
 ·7· ·of pentobarbital, midazolam and -- and the
 ·8· ·vecuronium and the potassium chloride for a
 ·9· ·three-drug protocol, and the decision was
 10· ·made to go -- to add the three-drug protocol
 11· ·as Option B.· But I don't remember the exact
 12· ·date of when that decision was made.· But it
 13· ·was made, and the protocol was drafted and
 14· ·signed by me.
 15· ·Q.· · ·Was the -- well, the protocol was
 16· ·adopted on January 8th, 2018.
 17· ·A.· · ·Right.
 18· ·Q.· · ·Can you estimate how close to
 19· ·January 8th, 2018 the decision was made?
 20· ·A.· · ·I would say several weeks.· Maybe a
 21· ·month or two before.· I -- again, that's just
 22· ·speculation on my part.
 23· ·Q.· · ·So somewhere at the outset, about two
 24· ·months?
 25· ·A.· · ·I'd say two -- yeah, possibly.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 236 of 358 PageID #: 974
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 237

 ·1· ·Q.· · ·Okay.
 ·2· ·A.· · ·It wasn't a year before.
 ·3· ·Q.· · ·Okay.
 ·4· ·A.· · ·But it was within that time frame.
 ·5· ·Q.· · ·Okay.· The protocol that has been
 ·6· ·provided to us contains Protocol A and
 ·7· ·Protocol B.· Where within -- let me ask it
 ·8· ·this way:· Is there a provision in the
 ·9· ·written protocol that guides the discretion
 10· ·of the Warden as to whether to choose
 11· ·Protocol A or Protocol B?
 12· ·A.· · ·No, there is not.
 13· ·Q.· · ·Who makes the decision about whether
 14· ·to utilize Protocol A or Protocol B?
 15· ·A.· · ·I do, the Commissioner.
 16· ·Q.· · ·And where is that written down?
 17· ·A.· · ·I'd have to look in -- in the
 18· ·protocol.
 19· ·Q.· · ·Sure.· Go ahead.
 20· ·A.· · ·(Witness reviews document.)
 21· ·Q.· · ·And I see that your counsel has
 22· ·helpfully guided you to a page of the
 23· ·protocol.· What page is that?
 24· ·A.· · ·Page 34.
 25· ·Q.· · ·All right.· And what does Page 34 tell

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 237 of 358 PageID #: 975
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 238

 ·1· ·us?
 ·2· ·A.· · ·It's entitled "Chemicals Used in
 ·3· ·Lethal Injection."
 ·4· · · · · "The Department will use one of the
 ·5· ·following protocols as determined by the
 ·6· ·Commissioner.· Protocol A and Protocol B."
 ·7· ·Q.· · ·All right.· What will guide your
 ·8· ·determination?
 ·9· ·A.· · ·Determination as to which protocol is
 10· ·used?
 11· ·Q.· · ·Correct.
 12· ·A.· · ·Again, the availability of the drugs
 13· ·currently.· We're talking about Protocol B
 14· ·because we have basically exhausted efforts
 15· ·with trying to find pentobarbital.· We
 16· ·continue to search for pentobarbital, but I
 17· ·have no reasonable expectation that we'll
 18· ·find it, and the current process is set for
 19· ·Protocol B to be the -- the method that's
 20· ·used.
 21· ·Q.· · ·So I'm going to go back to that, but
 22· ·let me ask you this question.
 23· ·A.· · ·Okay.
 24· ·Q.· · ·You said that we've exhausted but we
 25· ·continue to look.· That seems contradictory

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 238 of 358 PageID #: 976
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 239

 ·1· ·to me.
 ·2· ·A.· · ·Well, it is contradictory, and it's
 ·3· ·probably a bad choice of words.· Once you get
 ·4· ·to a point where you have contacted hundreds
 ·5· ·of suppliers, then you get to the point of
 ·6· ·repeating yourself and calling people you've
 ·7· ·already contacted and looking for new sources
 ·8· ·or potential new sources.· But we're at that
 ·9· ·point to where we're running out of options
 10· ·as far as finding legal sources for
 11· ·pentobarbital.
 12· · · · · But I'm not as Commissioner saying we
 13· ·stop the search for pentobarbital.· It's
 14· ·still part of the protocol.· It's still an
 15· ·option and we certainly would not want to
 16· ·just wash our hands of that option.
 17· ·Q.· · ·If you had in your possession lethal
 18· ·injection chemicals for Protocol A and
 19· ·Protocol B at the same time, how would you
 20· ·choose between whether to use Protocol A or
 21· ·Protocol B?
 22· ·A.· · ·I would choose Protocol A.
 23· ·Q.· · ·Why?
 24· ·A.· · ·Well, it's -- one, it's a -- it's a
 25· ·one-drug protocol.· And, also, you know,

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 239 of 358 PageID #: 977
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 240

 ·1· ·there's been litigation on it.· I think it's
 ·2· ·been -- the Courts have said that it's
 ·3· ·Constitutional or whatever.· But my primary
 ·4· ·would be pentobarbital if it's available.
 ·5· ·But it's not available.
 ·6· ·Q.· · ·And you said your preference would
 ·7· ·include because it's a one-drug protocol.
 ·8· ·What about a one-drug protocol makes it
 ·9· ·preferable?
 10· ·A.· · ·Well, for me personally as
 11· ·Commissioner in my official capacity, to me a
 12· ·one-drug protocol is probably simpler.
 13· ·You're only pushing one drug.· You're not
 14· ·pushing three.· It only requires one saline
 15· ·flush.· And from my conversations, you know,
 16· ·with individuals, I have -- just rather have
 17· ·a -- I'd rather have the pentobarbital versus
 18· ·the three-drug protocol.
 19· ·Q.· · ·And what does that mean by
 20· ·conversations with individuals "I'd rather
 21· ·have the pentobarbital"?
 22· ·A.· · ·Well, I've talked to -- I've talked to
 23· ·people who have information regarding the
 24· ·process with pentobarbital as a one-drug
 25· ·protocol versus a three-drug protocol, and

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 240 of 358 PageID #: 978
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 241

 ·1· ·it's just my personal opinion and
 ·2· ·professional opinion that I'd rather have a
 ·3· ·one-drug protocol.
 ·4· ·Q.· · ·And not to belabor the point, sir, but
 ·5· ·is that because the risk of pain and
 ·6· ·suffering is less with the one-drug protocol
 ·7· ·than a three-drug protocol?
 ·8· ·A.· · ·Well, I don't know that I -- I don't
 ·9· ·know that I'm qualified to say.· I would say
 10· ·that it makes the process less complicated as
 11· ·far as the number of drugs, the number of
 12· ·syringes that have to be prepared, and the
 13· ·fact that it seems like that pentobarbital
 14· ·would be an easier and certainly as effective
 15· ·method as the three-drug protocol.
 16· ·Q.· · ·Under the protocol, 30 days prior to
 17· ·an execution date, an inmate is provided with
 18· ·a choice.· An inmate sentenced to death prior
 19· ·to lethal injection being the default method
 20· ·of execution in Tennessee, would be the
 21· ·majority of our Plaintiffs.· They are
 22· ·provided with a choice between lethal
 23· ·injection or electrocution.· Does the
 24· ·protocol provide for advising those inmates
 25· ·which protocol will be utilized if they

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 241 of 358 PageID #: 979
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 242

 ·1· ·choose lethal injection?
 ·2· ·A.· · ·No, the protocol -- the protocol gives
 ·3· ·an option of lethal injection or
 ·4· ·electrocution.· And I -- for -- those inmates
 ·5· ·sentenced before January 1st of '99 have the
 ·6· ·option.· Those after -- of course, I mean,
 ·7· ·you know that.· It's -- after that, it's
 ·8· ·lethal injection is the primary method.
 ·9· ·Q.· · ·So is it fair to say, then, sir, that
 10· ·it will be up to the Commissioner?· You, up
 11· ·until the time of execution, you could change
 12· ·whether it's Protocol A or Protocol B under
 13· ·the Lethal Injection Manual?
 14· ·A.· · ·Well, I guess you could -- it's fair
 15· ·to say that the option might be available,
 16· ·but I would -- just let me clarify to say
 17· ·that it's going to be based on the
 18· ·availability of the drug.· And, again, I have
 19· ·no reason to believe at this point that
 20· ·there's a source of pentobarbital that I can
 21· ·acquire for an execution that's coming forth
 22· ·in Tennessee.· And the three-drug protocol,
 23· ·we do have a source, and I do feel confident
 24· ·that we'll have the drug and that that will
 25· ·be the method that will be used going forth

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 242 of 358 PageID #: 980
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 243

 ·1· ·as far as lethal injection.
 ·2· ·Q.· · ·Has the Department of Correction been
 ·3· ·served with a letter from the manufacturer of
 ·4· ·midazolam asking that the midazolam be
 ·5· ·returned?
 ·6· ·A.· · ·Yes.
 ·7· ·Q.· · ·And what was -- who received that
 ·8· ·letter?
 ·9· ·A.· · ·I'm assuming my Legal team received
 10· ·the letter, although it could have been
 11· ·addressed to me as Commissioner.· I'm going
 12· ·to make the assumption that that was routed
 13· ·to the Legal team of the Department.
 14· ·Q.· · ·What action was taken upon the receipt
 15· ·of that letter?
 16· ·A.· · ·We did not return the chemicals.
 17· ·Q.· · ·And why not?
 18· ·A.· · ·Because in my opinion we purchased
 19· ·them legally, and we did not want to return
 20· ·them.
 21· ·Q.· · ·When did you receive that letter?
 22· ·A.· · ·Months ago.· I don't remember the
 23· ·exact month, but it was months ago.
 24· ·Q.· · ·What was the contents of the letter?
 25· ·A.· · ·I didn't read the entire letter.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 243 of 358 PageID #: 981
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 244

 ·1· ·Again, my Legal team briefed me on what the
 ·2· ·request was, and asked for a decision
 ·3· ·regarding are we going to return the
 ·4· ·chemicals or not.
 ·5· ·Q.· · ·Having received a letter from the
 ·6· ·manufacturer of the midazolam asking for the
 ·7· ·return of their manufactured product, the
 ·8· ·Department has made the decision to go
 ·9· ·forward and purchase midazolam, knowing that
 10· ·the manufacturer doesn't want it used?
 11· · · · · · · MR. SUTHERLAND:· Asked and
 12· ·answered.
 13· · · · · · · MS. HENRY:· No, this is actually
 14· ·moving forward to buy it again.
 15· ·BY MS. HENRY:
 16· ·Q.· · ·It's not your -- you have some -- you
 17· ·don't have any in your possession right now
 18· ·that's not expired, right?
 19· ·A.· · ·Right.
 20· ·Q.· · ·And so you've received a letter from
 21· ·the manufacturer telling you they don't want
 22· ·it used in the execution, and now the
 23· ·Department is going to willfully ignore that
 24· ·letter?
 25· ·A.· · ·My intent is to purchase midazolam for

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 244 of 358 PageID #: 982
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 245

 ·1· ·future executions in Tennessee.
 ·2· ·Q.· · ·And do you believe that purchasing
 ·3· ·midazolam in violation of distribution
 ·4· ·agreements is legal?
 ·5· ·A.· · ·That would be a question I would have
 ·6· ·to ask attorneys.· I'm assuming it's not
 ·7· ·illegal, because it's -- I felt like if it
 ·8· ·was illegal, I would not do it.
 ·9· ·Q.· · ·I'm going to move now to that portion
 10· ·of the Court's order respecting our
 11· ·deposition regarding the --
 12· · · · · · · MR. KISSINGER:· Go ahead.
 13· ·BY MS. HENRY:
 14· ·Q.· · ·-- on Page 20, the Deponent's
 15· ·knowledge, if any, of the logistics of
 16· ·administering and implementing how Protocol B
 17· ·is followed, administered and implemented as
 18· ·written, okay?
 19· ·A.· · ·Okay.
 20· ·Q.· · ·When Protocol B is administered, it is
 21· ·administered using a number of syringes, as
 22· ·you've stated, correct?
 23· ·A.· · ·Correct.
 24· ·Q.· · ·And there are a total of nine
 25· ·syringes; is that correct?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 245 of 358 PageID #: 983
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 246

 ·1· ·A.· · ·That's correct.
 ·2· ·Q.· · ·How much time elapses between the
 ·3· ·injection of the first syringe and the second
 ·4· ·syringe?
 ·5· ·A.· · ·I'm not sure there's a specific time,
 ·6· ·so I wouldn't know.
 ·7· ·Q.· · ·What is the training for how quickly
 ·8· ·the syringe is supposed to be injected?
 ·9· ·A.· · ·It's -- it's my understanding that
 10· ·it's -- and I have never heard of a specific
 11· ·time as far as minutes or seconds in regards
 12· ·to the administering of the chemicals.· It's
 13· ·my understanding that it's a slow, steady
 14· ·push of the -- of the chemical, observing the
 15· ·IV site and the flow of the chemical in
 16· ·through the catheter.
 17· ·Q.· · ·And the observing of the IV site is
 18· ·performed by the Executioner using the pan
 19· ·tilt to zoom the camera in?
 20· ·A.· · ·Yes.
 21· ·Q.· · ·And so there's a camera that is
 22· ·positioned over the injection site that will
 23· ·project video into the execution -- the
 24· ·Executioner's room?
 25· ·A.· · ·Correct.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 246 of 358 PageID #: 984
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 247

 ·1· ·Q.· · ·And I'm going to get back to that in a
 ·2· ·minute.· But as the Executioner injects the
 ·3· ·first syringe, which is midazolam, how much
 ·4· ·time does he wait between the first push of
 ·5· ·midazolam and the second push of midazolam?
 ·6· ·A.· · ·As the protocol is written, there's
 ·7· ·not a specific time.· When he finishes one
 ·8· ·syringe, he gets the other syringe, prepares
 ·9· ·it to be pushed and then pushes the second
 10· ·syringe of midazolam.
 11· ·Q.· · ·So is it done basically one right
 12· ·after the other?
 13· ·A.· · ·Correct, as I understand it, yes.
 14· ·Q.· · ·Have you personally observed the
 15· ·Warden practice the consciousness check
 16· ·that's in the lethal injection protocol?
 17· ·A.· · ·I have personally witnessed him
 18· ·perform the conscious check during a
 19· ·training.
 20· ·Q.· · ·Okay.· One of the band practices?
 21· ·A.· · ·Yes.
 22· ·Q.· · ·He testified yesterday that the
 23· ·consciousness check takes him about 10 to 12
 24· ·seconds.· Would you agree with that estimate?
 25· ·A.· · ·I'm not sure.· It would probably take

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 247 of 358 PageID #: 985
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                             Page 248

 ·1· ·-- I -- I'm assuming a matter of seconds.                               I
 ·2· ·don't think it would take three or four
 ·3· ·minutes, but, yeah.
 ·4· ·Q.· · ·And the consciousness check does not
 ·5· ·involve pinching or twisting of the skin; is
 ·6· ·that correct?
 ·7· ·A.· · ·No.
 ·8· ·Q.· · ·Is the -- during these training
 ·9· ·sessions, these band practices, is there a
 10· ·person fill- -- fulfilling the role of Lethal
 11· ·Injection Recorder?
 12· ·A.· · ·I'm not sure that in all practice
 13· ·sessions that there are -- that there is a
 14· ·person in place to record.· I'm not sure
 15· ·about that.
 16· ·Q.· · ·If there are recording sheets
 17· ·produced, would it be fair to assume that the
 18· ·person who wrote the times in is the person
 19· ·who is assigned to --
 20· ·A.· · ·Yes.
 21· ·Q.· · ·-- be the Lethal Injection Recorder?
 22· ·A.· · ·It would be, yes.
 23· ·Q.· · ·Okay.· During the practice sessions,
 24· ·does the Execution Team practice the lethal
 25· ·injection Protocol B exactly as it is written

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco            YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 248 of 358 PageID #: 986
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 249

 ·1· ·in the protocol?
 ·2· ·A.· · ·Yes, to the best of my knowledge, yes.
 ·3· ·Q.· · ·And so they actually inject -- there
 ·4· ·are actually nine injections?
 ·5· ·A.· · ·Correct.
 ·6· ·Q.· · ·Would it be fair for us to assume,
 ·7· ·then, that the times that are listed by the
 ·8· ·Lethal Injection Recorder are an accurate
 ·9· ·reflection of how long it takes the
 10· ·Executioner to insert -- to push nine
 11· ·syringes?
 12· ·A.· · ·Yes.· Again, assuming they pushed all
 13· ·nine syringes, yes, it would be.
 14· ·Q.· · ·And that would include the time needed
 15· ·for the consciousness check?
 16· ·A.· · ·Yes.
 17· ·Q.· · ·And would that be the best evidence of
 18· ·-- well, talking to the Executioner would be
 19· ·the best evidence.· But absent talking to the
 20· ·Executioner, would those recordings made by
 21· ·the Lethal Injection Recorder, of the times
 22· ·in which the syringes are pushed, would that
 23· ·be the best evidence of the time that elapses
 24· ·between the pushing of the chemical?
 25· ·A.· · ·So, yeah, absent talking to somebody

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 249 of 358 PageID #: 987
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 250

 ·1· ·that's directly involved, just for an
 ·2· ·example, the -- during the last full-scale
 ·3· ·process that we had, knowing -- I don't know
 ·4· ·that they pushed all of the -- the syringes
 ·5· ·in that case because obviously you've got an
 ·6· ·individual there that's a member of the team
 ·7· ·that has the IVs hooked up and you're pushing
 ·8· ·that much saline, so....
 ·9· · · · · But absent anybody's personal
 10· ·knowledge of being there and witnessing it,
 11· ·yes, that would be the -- the most accurate
 12· ·reflection that's available.
 13· ·Q.· · ·And if there is a time listed next to
 14· ·each individual syringe as though it had been
 15· ·pushed at that particular time, can we
 16· ·presume that there was actually a push of the
 17· ·syringe?
 18· ·A.· · ·I think that's a safe assumption, yes.
 19· ·Q.· · ·The Lethal Injection Recorder wouldn't
 20· ·just be making up times?
 21· ·A.· · ·No, I would hope not.
 22· ·Q.· · ·And just to close down the record on
 23· ·this -- and I only have one full copy, but
 24· ·Mr. Sutherland saw this yesterday.
 25· · · · · · · MS. HENRY:· I'm going to ask the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 250 of 358 PageID #: 988
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 251

 ·1· ·court reporter to mark this Deposition
 ·2· ·Exhibit V.
 ·3· ·BY MS. HENRY:
 ·4· ·Q.· · ·And after she marks it, I'm going to
 ·5· ·hand it to you to look at.
 ·6· ·A.· · ·Okay.
 ·7· · · · · · · (Exhibit V was marked.)
 ·8· ·BY MS. HENRY:
 ·9· ·Q.· · ·And is there a cover letter on
 10· ·Deposition Exhibit V?
 11· ·A.· · ·It is.
 12· ·Q.· · ·And is that cover letter signed by
 13· ·Debra Inglis?
 14· ·A.· · ·It is.
 15· ·Q.· · ·And who is it addressed to?
 16· ·A.· · ·Kelley Henry.
 17· ·Q.· · ·Okay.· And --
 18· ·A.· · ·And Janet Santana.
 19· ·Q.· · ·And does that appear to be a cover
 20· ·letter regarding attached -- the attachment
 21· ·of documents pursuant to a Tennessee Public
 22· ·Records Request?
 23· ·A.· · ·It does.
 24· ·Q.· · ·And what is the date of that letter?
 25· ·A.· · ·April the 2nd, 2018.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 251 of 358 PageID #: 989
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 252

 ·1· ·Q.· · ·All right.· If you could turn to what
 ·2· ·is marked Page 33 of that production.
 ·3· · · · · · · MS. HENRY:· And, Scott, I do have
 ·4· ·the relevant portions (tendering).
 ·5· · · · · · · MR. SUTHERLAND:· Thank you.
 ·6· · · · · · · THE WITNESS:· Okay.
 ·7· ·BY MS. HENRY:
 ·8· ·Q.· · ·And do you see there where it says at
 ·9· ·the top "Protocol B Lethal Injection Chemical
 10· ·Administration Record"?
 11· ·A.· · ·Uh-huh, I do.
 12· ·Q.· · ·And it has inmate name John Doe, Date,
 13· ·2/20/18, correct?
 14· ·A.· · ·I do, correct.
 15· ·Q.· · ·Does that appear to be the Lethal
 16· ·Injection Chemical Administration Record that
 17· ·would be used in the case of a three-drug
 18· ·execution protocol?
 19· ·A.· · ·Yes, it does.
 20· ·Q.· · ·And does that document have times
 21· ·entered next to each syringe?
 22· ·A.· · ·It does.
 23· ·Q.· · ·And does it appear that all nine
 24· ·syringes were pushed?
 25· ·A.· · ·It appears so, yes.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 252 of 358 PageID #: 990
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 253

 ·1· ·Q.· · ·And does it appear that the pushing of
 ·2· ·the syringes began at 1920 hours?
 ·3· ·A.· · ·Correct.
 ·4· ·Q.· · ·And ended at 1929?
 ·5· ·A.· · ·Correct.
 ·6· ·Q.· · ·And so does it also appear that three
 ·7· ·minutes elapsed between the pushing of
 ·8· ·Syringe 1 and Syringe 4?
 ·9· ·A.· · ·Correct.
 10· ·Q.· · ·Thank you.
 11· · · · · That's all we need with that one.
 12· · · · · Now, with respect to Protocol B and
 13· ·the pushing of the lethal injection drugs, do
 14· ·you have any knowledge of how long it takes
 15· ·midazolam to reach its peak effect?
 16· ·A.· · ·No, I don't.
 17· ·Q.· · ·Do you know whether the Department of
 18· ·Corrections has access to an EEG machine?
 19· ·A.· · ·I do not.
 20· ·Q.· · ·Is it likely that DeBerry Special
 21· ·Needs facility has an EEG machine?
 22· · · · · · · MR. SUTHERLAND:· Asked and
 23· ·answered.
 24· · · · · · · THE WITNESS:· I don't know.
 25· ·BY MS. HENRY:

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 253 of 358 PageID #: 991
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 254

 ·1· ·Q.· · ·And do you know what equipment is
 ·2· ·available in the Riverbend Maximum Security
 ·3· ·Institution infirmary?
 ·4· ·A.· · ·I don't know what all equipment is
 ·5· ·there.· I know some equipment, but I do not
 ·6· ·know all the equipment that's available.
 ·7· ·Q.· · ·There is an infirmary at Riverbend,
 ·8· ·correct?
 ·9· ·A.· · ·Yes.
 10· ·Q.· · ·And individuals can go there if
 11· ·there's an acute health crisis?
 12· ·A.· · ·Yes.
 13· ·Q.· · ·And then if the crisis is something
 14· ·that the infirmary can't take care of,
 15· ·they'll go over to Special Needs or an
 16· ·outside hospital, depending on the need,
 17· ·correct?
 18· ·A.· · ·Depending on the order of the
 19· ·physician, yes, or the midlevel.
 20· ·Q.· · ·If Special Needs can take care of it,
 21· ·you prefer the inmate to go to Special
 22· ·Needs --
 23· ·A.· · ·Yes.
 24· ·Q.· · ·-- for security purposes?
 25· ·A.· · ·Yes.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 254 of 358 PageID #: 992
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 255

 ·1· ·Q.· · ·And Special Needs is a full-scale
 ·2· ·hospital?
 ·3· ·A.· · ·Yes.
 ·4· ·Q.· · ·And does treat individuals who have
 ·5· ·heart problems?
 ·6· ·A.· · ·Correct.
 ·7· ·Q.· · ·Why does the protocol not have an EEG
 ·8· ·machine available in the execution chamber?
 ·9· ·A.· · ·I don't know.
 10· ·Q.· · ·Are you familiar with the phrase
 11· ·"BIS"?
 12· ·A.· · ·No, I'm not.
 13· ·Q.· · ·Was there -- is there any provision in
 14· ·the Tennessee lethal injection protocol that
 15· ·permits the monitoring of an individual's --
 16· ·of the inmate's brain activity?
 17· ·A.· · ·No, there's not.
 18· ·Q.· · ·Why not?
 19· ·A.· · ·I don't know.
 20· ·Q.· · ·If the Court ordered the Department of
 21· ·Correction to establish a machine for
 22· ·monitoring the brainwaves of an executed
 23· ·inmate, would you be willing to do so?
 24· ·A.· · ·With a -- with a final Court order
 25· ·from an Appellate Court that ordered that,

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 255 of 358 PageID #: 993
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 256

 ·1· ·yes, absolutely.
 ·2· ·Q.· · ·And I guess what I'm getting at is
 ·3· ·would that violate the safety or the security
 ·4· ·of the institution, to have a machine there
 ·5· ·monitoring brainwaves?
 ·6· ·A.· · ·Not that I'm aware of.
 ·7· ·Q.· · ·And is that something that would be
 ·8· ·beyond the financial cost abilities of the
 ·9· ·Department of Correction --
 10· ·A.· · ·I'm not familiar with what the cost is
 11· ·for one of those, but I would assume probably
 12· ·not.
 13· ·Q.· · ·Okay.· I'm going to ask the same
 14· ·question with respect to an EKG, something
 15· ·that monitors the heart.
 16· ·A.· · ·Same -- same answers.· I -- again, if
 17· ·it was ordered, Court-ordered, yes.· And the
 18· ·cost, I wouldn't think would be prohibited --
 19· ·it wouldn't be cost-prohibited.
 20· ·Q.· · ·Okay.· And is the reason that it -- we
 21· ·don't have an EEG or an EKG because it just
 22· ·wasn't considered?
 23· ·A.· · ·I don't know that it was considered,
 24· ·but there never has been one.· That doesn't
 25· ·necessarily mean one thing or the other,

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 256 of 358 PageID #: 994
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 257

 ·1· ·other than we have a physician there to
 ·2· ·determine death, to pronounce death.· But as
 ·3· ·far as why there's not one or hasn't been
 ·4· ·one, again, I don't know.
 ·5· ·Q.· · ·According to the protocol, once IV
 ·6· ·access has been obtained, isn't it true that
 ·7· ·the physician waits outside the execution
 ·8· ·chamber?
 ·9· ·A.· · ·Correct.
 10· ·Q.· · ·And he's not called back into the
 11· ·execution chamber, according to the protocol,
 12· ·until after all nine syringes have been
 13· ·administered; is that correct?
 14· ·A.· · ·Correct.
 15· ·Q.· · ·The physician does not stay in the
 16· ·room to monitor whether or not the inmate has
 17· ·reached a plane of general anesthesia,
 18· ·correct?
 19· ·A.· · ·Correct.
 20· ·Q.· · ·And he's not in the room, nor does he
 21· ·have visual observation of the inmate to
 22· ·determine whether the inmate has awakened,
 23· ·correct?
 24· ·A.· · ·Correct.
 25· ·Q.· · ·I'm going to ask a question directly

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 257 of 358 PageID #: 995
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 258

 ·1· ·from the Court's order so that I'm super
 ·2· ·specific, okay?
 ·3· ·A.· · ·Okay.
 ·4· · · · · · · MR. SUTHERLAND:· Where are we?
 ·5· · · · · · · MS. HENRY:· Page 20.
 ·6· ·BY MS. HENRY:
 ·7· ·Q.· · ·Is there a person -- and do not reveal
 ·8· ·the identity -- who is designated to
 ·9· ·determine whether Plaintiffs are aware and
 10· ·experiencing unnecessary severe pain and
 11· ·suffering from the vecuronium bromide and
 12· ·potassium chloride during their execution?
 13· ·A.· · ·The Warden that does the conscious
 14· ·check prior to the vecuronium and the
 15· ·potassium being administered.
 16· ·Q.· · ·So is the Warden the only person who's
 17· ·designated to fulfill this role?
 18· ·A.· · ·Yes.
 19· ·Q.· · ·And does he fulfill this role by
 20· ·performing the consciousness check?
 21· ·A.· · ·Yes.
 22· ·Q.· · ·Does he fulfill this role in any other
 23· ·way other than the consciousness check?
 24· ·A.· · ·Well, he performs the consciousness
 25· ·check, but obviously if there was -- I don't

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 258 of 358 PageID #: 996
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 259

 ·1· ·want to make assumptions, but if -- if the
 ·2· ·consciousness check were to pass and the
 ·3· ·inmate/offender was determined to be
 ·4· ·unconscious and then something happened that
 ·5· ·would cause him to think that that's -- has
 ·6· ·changed, something has changed, he would
 ·7· ·certainly still have the option of going to
 ·8· ·the other set of chemicals.· But that's, you
 ·9· ·know -- I hope I answered your question.
 10· ·Q.· · ·Sure.· I think you did.
 11· · · · · What training does the Warden receive
 12· ·for determining whether something has gone
 13· ·wrong that would cause him to switch to the
 14· ·other set of chemicals?
 15· ·A.· · ·Just the training that he receives
 16· ·there as his -- in his role as Warden to
 17· ·check for a response from the offender during
 18· ·the consciousness check, the three checks
 19· ·that he does.
 20· ·Q.· · ·So it's really just the consciousness
 21· ·check?
 22· ·A.· · ·Correct.
 23· ·Q.· · ·And if the consciousness check doesn't
 24· ·actually confirm that the inmate is insensate
 25· ·to pain, then the Warden doesn't have any

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 259 of 358 PageID #: 997
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 260

 ·1· ·other check to fall back on; is that correct?
 ·2· ·A.· · ·Let me make sure I understand your
 ·3· ·question.· If the Warden determines that the
 ·4· ·inmate is not -- is still conscious or not
 ·5· ·insensate -- what was -- how did you
 ·6· ·pronounce that?
 ·7· ·Q.· · ·Insensate.
 ·8· ·A.· · ·Insensate to pain, the option he has
 ·9· ·is to move to the secondary set of chemicals
 10· ·and start the process over.
 11· ·Q.· · ·Is it your understanding that once an
 12· ·inmate passes the consciousness check with
 13· ·the Warden, that the inmate cannot reawaken?
 14· ·A.· · ·It's my understanding that once he
 15· ·passes the consciousness check, that we
 16· ·proceed with the second chemicals, and that
 17· ·the process continues on.· I -- I don't know
 18· ·if I've answered your question.
 19· ·Q.· · ·And the second set of chemicals is the
 20· ·vecuronium, the paralytic, correct?
 21· ·A.· · ·Correct.
 22· ·Q.· · ·Which paralyzes the inmate?
 23· ·A.· · ·Correct.
 24· ·Q.· · ·And so if the vecuronium causes the
 25· ·inmate to wake up from the sedation, there

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 260 of 358 PageID #: 998
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 261

 ·1· ·would be no way for the Warden to observe
 ·2· ·that fact, correct?
 ·3· ·A.· · ·I --
 ·4· ·Q.· · ·According to the protocol?
 ·5· ·A.· · ·That's probably -- well, you know,
 ·6· ·again, if the inmate's laying there and he --
 ·7· ·his eyes pops [sic] open and it's obvious
 ·8· ·that he's -- he's become conscious, that
 ·9· ·would be a clear sign.
 10· · · · · I -- but, again, I feel kind of --
 11· ·it's a medical question that probably a
 12· ·medical professional probably should answer.
 13· ·But from my laymen's terms, I mean,
 14· ·there's -- there's indications that if the
 15· ·offender was to become conscious again after
 16· ·passing a consciousness check, that the
 17· ·Warden would know that and could move onto
 18· ·the secondary set of chemicals.
 19· ·Q.· · ·There's a lot in there.· And I agree
 20· ·with you that a medical professional is
 21· ·required, but there's no medical professional
 22· ·in that room.
 23· ·A.· · ·That's correct.
 24· ·Q.· · ·So the person who is responsible is
 25· ·the Warden, correct?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 261 of 358 PageID #: 999
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 262

 ·1· ·A.· · ·Correct.
 ·2· ·Q.· · ·And he has no medical training,
 ·3· ·correct?
 ·4· ·A.· · ·Correct.
 ·5· ·Q.· · ·And the vecuronium paralyzes the
 ·6· ·muscles, correct?
 ·7· ·A.· · ·Correct.
 ·8· ·Q.· · ·So the Warden, without medical
 ·9· ·training and without a monitor, would be
 10· ·unable to recognize that the inmate has
 11· ·reawakened, correct?
 12· ·A.· · ·Correct.
 13· ·Q.· · ·Are there any contingency plans other
 14· ·than pushing the second set of chemicals in
 15· ·the event the Plaintiffs are aware and
 16· ·experiencing unnecessary and severe pain from
 17· ·the vecuronium bromide and the potassium
 18· ·chloride during their executions?
 19· ·A.· · ·No, not in the protocol.
 20· ·Q.· · ·Are there any other contingency plans
 21· ·that aren't in the protocol?
 22· ·A.· · ·Other than -- not that I'm aware of,
 23· ·no.
 24· ·Q.· · ·And I believe you've testified that if
 25· ·the inmate was not unconscious, "unconscious"

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 262 of 358 PageID #: 1000
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 263

 ·1· ·being your word, not the Plaintiffs' word.
 ·2· ·You understand we --
 ·3· ·A.· · ·I understand.
 ·4· ·Q.· · ·-- think there's a difference between
 ·5· ·unconsciousness and insensate?
 ·6· ·A.· · ·Okay.
 ·7· ·Q.· · ·But using the protocol's terms of
 ·8· ·"unconscious" and if it's determined that
 ·9· ·they are not unconscious after the second
 10· ·administration of midazolam, then you've
 11· ·testified you would call off the execution at
 12· ·that point?
 13· ·A.· · ·Yeah.· The Warden -- yes, the Warden
 14· ·would contact me, and I would delay the
 15· ·execution, call off the execution.
 16· ·Q.· · ·What if you had additional drugs
 17· ·available to you in the armory, would you
 18· ·continue the execution later that night?
 19· ·A.· · ·No.
 20· ·Q.· · ·Are there drugs available to the
 21· ·physician who's waiting in the sally port
 22· ·area to ameliorate the effects of the drugs
 23· ·that have been given to the inmate from the
 24· ·-- in the administration of the first and
 25· ·second drugs of midazolam, should the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 263 of 358 PageID #: 1001
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 264

 ·1· ·midazolam not work?
 ·2· ·A.· · ·No.
 ·3· ·Q.· · ·Are you aware of the harmful and toxic
 ·4· ·effects of midazolam itself when given in a
 ·5· ·bolus dosage -- can cause to an inmate?
 ·6· ·A.· · ·No.
 ·7· ·Q.· · ·Have you asked anyone about the impact
 ·8· ·on the human body of giving a bolus dose of
 ·9· ·midazolam?
 10· ·A.· · ·No.
 11· · · · · And what do you mean by "bolus dose,"
 12· ·I'm sorry.
 13· ·Q.· · ·The massive quantity of midazolam
 14· ·that's being injected.
 15· ·A.· · ·I see.
 16· ·Q.· · ·That's -- they refer to that as a
 17· ·bolus dose.
 18· ·A.· · ·Okay.
 19· ·Q.· · ·That's a large amount.
 20· ·A.· · ·Okay.
 21· ·Q.· · ·Have you asked anybody about what
 22· ·effect that's going to have on the human
 23· ·body, separate and apart from the other two
 24· ·drugs?
 25· ·A.· · ·Other than the effect of it renders

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 264 of 358 PageID #: 1002
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 265

 ·1· ·the individual unconscious.· That's basically
 ·2· ·it.
 ·3· ·Q.· · ·So you haven't discussed with anyone
 ·4· ·the toxicity of midazolam itself and the pain
 ·5· ·that it can cause to an inmate?
 ·6· ·A.· · ·No.
 ·7· ·Q.· · ·Has the Execution Team been trained to
 ·8· ·recognize the signs of a paradoxical effect?
 ·9· ·A.· · ·What's a paradoxical effect?
 10· ·Q.· · ·So a paradoxical effect with midazolam
 11· ·is a known phenomenon where instead of
 12· ·rendering an inmate sedated, which is what
 13· ·midazolam is used for, sedation, instead, it
 14· ·renders them agitated and hyperalert and
 15· ·aware.
 16· · · · · That you didn't know what a
 17· ·paradoxical effect is suggests to me that
 18· ·you've never heard that phrase before today?
 19· ·A.· · ·I may have heard it, but I don't know
 20· ·that I remembered the exact definition of it
 21· ·or your definition of it.
 22· · · · · To answer your question, again, the
 23· ·Warden for the -- to do the conscious check,
 24· ·I would assume and think that it's a
 25· ·reasonable -- or assumption that if he does a

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 265 of 358 PageID #: 1003
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 266

 ·1· ·conscious check and the inmate is
 ·2· ·hyper-exaggerated or agitated that he would
 ·3· ·know that and say that the inmate is not
 ·4· ·conscious.
 ·5· ·Q.· · ·Or that he --
 ·6· ·A.· · ·Or that he is conscious.
 ·7· ·Q.· · ·Right.
 ·8· ·A.· · ·I'm sorry, yes.
 ·9· ·Q.· · ·What safeguards, if any, are in place
 10· ·to deal with a paradoxical effect?
 11· ·A.· · ·Nothing other than the fact that the
 12· ·-- the offender is secured.· He is secured to
 13· ·the gurney and -- but there's none that I'm
 14· ·aware of.
 15· ·Q.· · ·I want to turn now to asking you some
 16· ·questions about Counts 4 and 5 of our
 17· ·Complaint that have survived the Motion to
 18· ·Dismiss, okay?
 19· ·A.· · ·Okay.
 20· ·Q.· · ·We have made allegations respecting
 21· ·access of attorneys to the Courts during an
 22· ·execution, should an emergency arise.· And so
 23· ·as the Commissioner of Correction, I just
 24· ·want to ask you some questions related
 25· ·basically to activities that attorneys are or

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 266 of 358 PageID #: 1004
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 267

 ·1· ·are not allowed to engage in.
 ·2· · · · · It is my understanding that the
 ·3· ·protocol allows for one Defense Counsel
 ·4· ·witness; is that correct?
 ·5· ·A.· · ·I believe that's correct.
 ·6· ·Q.· · ·Why is the inmate limited to one
 ·7· ·Defense Counsel witness?
 ·8· ·A.· · ·Well, the number of people that's in
 ·9· ·the area, I -- there's -- it's -- it's
 10· ·crowded.· And -- and I know that we have to
 11· ·limit the number of individuals in that area.
 12· ·That's basically it.
 13· ·Q.· · ·And the Defense Counsel witness is
 14· ·required to observe in the official witness
 15· ·room; is that correct?
 16· ·A.· · ·Yeah, the -- the counsel -- legal
 17· ·counsel for the offender and I believe the
 18· ·Attorney General is in the execution chamber
 19· ·for a period of time until right before -- if
 20· ·I'm remembering correctly -- after the IVs
 21· ·have been inserted, they are -- they leave
 22· ·the execution chamber and go to the witness
 23· ·area to observe the execution.
 24· ·Q.· · ·So the Defense Counsel witness is
 25· ·permitted to be present during the insertion

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 267 of 358 PageID #: 1005
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 268

 ·1· ·of the IVs; is that correct?
 ·2· ·A.· · ·I believe that's correct.
 ·3· ·Q.· · ·And when they are present during the
 ·4· ·insertion of the IVs, they are able to
 ·5· ·observe those members of the Execution Team
 ·6· ·who are inserting the IV, correct?
 ·7· ·A.· · ·Yes.
 ·8· ·Q.· · ·And you feel enough confidence in
 ·9· ·Defense Counsel witnesses that you can trust
 10· ·them to not identify those members of the
 11· ·Execution Team who have inserted the IVs,
 12· ·correct?
 13· ·A.· · ·I would hope so.
 14· ·Q.· · ·There have been six executions in
 15· ·Tennessee, correct?
 16· ·A.· · ·I believe that's correct.· I --
 17· ·Q.· · ·Are you --
 18· ·A.· · ·-- I don't know exactly how many.
 19· ·Q.· · ·Do you know of any Defense Counsel
 20· ·witness who has observed an execution who has
 21· ·later revealed the identities of the
 22· ·Execution Team members that he or she has
 23· ·observed?
 24· ·A.· · ·Not that I'm aware of.
 25· ·Q.· · ·I actually should say "he."· There's

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 268 of 358 PageID #: 1006
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 269

 ·1· ·never been a she.
 ·2· · · · · After the Defense Counsel witness and
 ·3· ·the Attorney General witness exit the room,
 ·4· ·they go to the official witness room,
 ·5· ·correct?
 ·6· ·A.· · ·Correct.
 ·7· ·Q.· · ·Along with the media, correct?
 ·8· ·A.· · ·Correct.
 ·9· ·Q.· · ·And I'm going to show you, just for
 10· ·convenience purposes, out of my notebook
 11· ·Page 10 of the January 8, 2018 lethal
 12· ·injection protocol.· Does that appear to be a
 13· ·diagram of the -- well, what's that a diagram
 14· ·of?
 15· ·A.· · ·Yeah, it appears to be the death watch
 16· ·area and the death chamber, along with the
 17· ·garage and other areas in that building.
 18· ·Q.· · ·So surrounding the execution chamber,
 19· ·there appear to be a number of rooms where
 20· ·there are windows into the execution chamber;
 21· ·is that correct?
 22· · · · · And could you identify what those
 23· ·rooms are?
 24· ·A.· · ·Yes.· Here (indicating).
 25· ·Q.· · ·And what is that, when you say "here,"

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 269 of 358 PageID #: 1007
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 270

 ·1· ·what is that?
 ·2· ·A.· · ·That's the official witness room as
 ·3· ·identified in this diagram.· And then the
 ·4· ·victim's family room here (indicating) in
 ·5· ·this location with a window directly in front
 ·6· ·of the gurney.
 ·7· ·Q.· · ·Adjacent to the official witness room,
 ·8· ·there appears to be an unidentified room; is
 ·9· ·that correct?
 10· ·A.· · ·That's correct.
 11· ·Q.· · ·What is that room?
 12· ·A.· · ·That's an electrical room.
 13· ·Q.· · ·Okay.· So there's electrical equipment
 14· ·in there?
 15· ·A.· · ·There is.
 16· ·Q.· · ·Is there a window from that room into
 17· ·the execution chamber?
 18· ·A.· · ·No, there's not.
 19· ·Q.· · ·Okay.· Within the official witness
 20· ·room, is there a telephone?
 21· ·A.· · ·I don't think so.· And, again, it
 22· ·could be, but I don't think so.
 23· ·Q.· · ·Okay.
 24· ·A.· · ·Sorry.· That's your pen.
 25· ·Q.· · ·No, no worries.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 270 of 358 PageID #: 1008
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 271

 ·1· · · · · If a problem were to develop -- if a
 ·2· ·Defense Counsel witness were to observe what
 ·3· ·he or she believed to be a violation of his
 ·4· ·or her client's Constitutional rights, once
 ·5· ·they are in the official witness room, what
 ·6· ·recourse do they have to contact the Court to
 ·7· ·advise the Court of what they believe to be a
 ·8· ·Constitutional violation?
 ·9· ·A.· · ·I don't know of any immediate method
 10· ·that they would have, other than the
 11· ·individuals in that room, the Attorney
 12· ·General -- or the people from their office.
 13· ·I don't know of any direct line that would be
 14· ·available for a call --
 15· ·Q.· · ·Would --
 16· ·A.· · ·-- unless there was -- again, unless
 17· ·there was a phone in there with a line.· And
 18· ·I don't know.· I'd have to check on that.
 19· ·Q.· · ·Would it violate the safety and
 20· ·security of the institution to place a
 21· ·landline in the official witness room that
 22· ·would allow Defense Counsel to contact the
 23· ·Court?
 24· ·A.· · ·I wouldn't think so.· I think the
 25· ·Department would be willing to work with, you

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 271 of 358 PageID #: 1009
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 272

 ·1· ·know, anyone to try to make sure people have
 ·2· ·access to their -- or you would have -- or
 ·3· ·the attorneys would have access or whoever.
 ·4· ·But I don't know that there's not a phone
 ·5· ·there.· I would need to check that.
 ·6· ·Q.· · ·So I will tell you that the Warden
 ·7· ·testified yesterday that there's a phone
 ·8· ·there, but he doesn't know if there's an
 ·9· ·outside line.
 10· ·A.· · ·Okay.
 11· ·Q.· · ·But the Warden's testimony was that he
 12· ·wouldn't permit Defense Counsel to call
 13· ·outside the institution.· But as
 14· ·Commissioner, you could override that
 15· ·decision, correct?
 16· ·A.· · ·Yes.
 17· ·Q.· · ·If Defense Counsel needed to leave the
 18· ·execution chamber in order to contact the
 19· ·Court, would they be permitted to leave the
 20· ·-- the official witness room?
 21· ·A.· · ·Yes.
 22· ·Q.· · ·How far -- how long would it take the
 23· ·lawyer to exit the official witness room and
 24· ·reach the administration building at
 25· ·Riverbend Maximum Security Institution?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 272 of 358 PageID #: 1010
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 273

 ·1· ·A.· · ·Approximately, I would say, maybe two
 ·2· ·minutes, a minute, two minutes.
 ·3· ·Q.· · ·Would they need to have an escort?
 ·4· ·A.· · ·Yes.
 ·5· ·Q.· · ·And would they need to wait for that
 ·6· ·escort to arrive to take them?
 ·7· ·A.· · ·Yes.
 ·8· ·Q.· · ·So though it's --
 ·9· ·A.· · ·Well, assuming there was -- there
 10· ·would not be an escort there available
 11· ·somewhere onsite.
 12· ·Q.· · ·And there's no provision in the
 13· ·protocol for that to happen?
 14· ·A.· · ·There is not provision, no.
 15· · · · · I would say that I'm assuming that
 16· ·you're saying you would have to go up front
 17· ·to use the phone.· If there's a phone there
 18· ·that has access to a switchboard at the
 19· ·facility, a call could be placed.· Just
 20· ·because it's not a dedicated outside line --
 21· ·they're available.
 22· ·Q.· · ·Right.
 23· ·A.· · ·And, again, I -- personally I wouldn't
 24· ·be opposed to working to try to make sure
 25· ·that the attorneys had access to make a call

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 273 of 358 PageID #: 1011
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 274

 ·1· ·if they needed to make a call.
 ·2· ·Q.· · ·And would that include installing a
 ·3· ·telephone with those capabilities if one is
 ·4· ·not there currently?
 ·5· ·A.· · ·Uh-huh, it -- it could include that or
 ·6· ·other options.
 ·7· ·Q.· · ·Would another option include allowing
 ·8· ·the attorneys to bring a cell phone with them
 ·9· ·to the official witness room?
 10· ·A.· · ·I don't know that I would want someone
 11· ·bringing a cell phone in.· It's possible that
 12· ·-- it's possible that the Department could
 13· ·provide a phone that would be available to be
 14· ·used.
 15· ·Q.· · ·So the Department -- if I'm hearing
 16· ·you right, maybe the Department could provide
 17· ·an approved cell phone as opposed to a
 18· ·personal cell phone?
 19· ·A.· · ·Yeah, I -- I would certainly not be
 20· ·opposed in any way to providing the attorneys
 21· ·access to communications that they would need
 22· ·to do their job.
 23· ·Q.· · ·Thank you.
 24· · · · · It is 4:20, and we've been going five
 25· ·hours and 11 minutes.· We're going to go off

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 274 of 358 PageID #: 1012
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 275

 ·1· ·the record and I'm going to consult with my
 ·2· ·cocounsel and then we're going to wrap up,
 ·3· ·okay?
 ·4· ·A.· · ·Okay.
 ·5· · · · · · · (Brief recess observed.)
 ·6· ·BY MS. HENRY:
 ·7· ·Q.· · ·Okay.· It's 4:34, and we're back on
 ·8· ·the record.· Let me start my timer again.
 ·9· · · · · Really, just a few follow-up,
 10· ·clarifying questions.
 11· · · · · Commissioner, would it be possible for
 12· ·the Department to make provisions for two
 13· ·Defense Counsel witnesses to be present
 14· ·during an execution so that if something goes
 15· ·wrong, one person could contact the Court
 16· ·while the other person could remain
 17· ·observing?
 18· ·A.· · ·I think that's something we could
 19· ·consider.
 20· ·Q.· · ·Okay.· Thank you.
 21· · · · · Earlier I asked -- you mentioned the
 22· ·Executioner watching the injection site, the
 23· ·IV injection site, through the pan, zoom,
 24· ·tilt camera.· Do you know whether or not it
 25· ·would be possible to run a separate video

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 275 of 358 PageID #: 1013
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 276

 ·1· ·line into the official witness room so that
 ·2· ·the attorneys could observe the IV injection
 ·3· ·site during an execution?
 ·4· ·A.· · ·That's, as you've said -- is currently
 ·5· ·not available.· And at this point, I'm not
 ·6· ·sure I could do that or that I would do that.
 ·7· ·Q.· · ·Okay.· And is -- for what reason?
 ·8· ·A.· · ·Well, I would just say there's more
 ·9· ·people in that area than just the counsel for
 10· ·the -- for the offender and the Attorney
 11· ·General.· And it's something that I would
 12· ·have to consider and talk to my Legal team
 13· ·about.· And I would question whether or not
 14· ·it's -- it's really necessary.· But, again,
 15· ·it's something that I -- I don't think I
 16· ·would be prepared right now to give you a
 17· ·final answer on that.
 18· ·Q.· · ·I just want to make sure I'm
 19· ·understanding the answer is that your
 20· ·concerns aren't so much about safety and
 21· ·security of the institution, but more about
 22· ·emotional harm that could --
 23· ·A.· · ·Well, I would have --
 24· ·Q.· · ·-- come from observing that?
 25· ·A.· · ·-- different concerns.· I see that --

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 276 of 358 PageID #: 1014
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 277

 ·1· ·there's a multitude of issues that I would
 ·2· ·have to consider as the Commissioner in
 ·3· ·conjunction with consultation with my
 ·4· ·attorneys, and -- and with the people of the
 ·5· ·Department as well as the people at the
 ·6· ·facility --
 ·7· ·Q.· · ·Okay.
 ·8· ·A.· · ·-- before I could give you a definite
 ·9· ·answer on that.
 10· ·Q.· · ·Okay.· Would it be possible to -- not
 11· ·whether it would be advisable or not.· Is it
 12· ·physically possible within the institution to
 13· ·connect such wiring and install a monitor?
 14· ·A.· · ·I'm assuming that it is physically
 15· ·possible, although I would have to confirm
 16· ·that with our maintenance and technical folks
 17· ·at the facility.· But I'm -- I'm sure
 18· ·almost -- in today's age, almost anything is
 19· ·possible.
 20· ·Q.· · ·Would it be possible to mount a camera
 21· ·in the Executioner's room in such a way that
 22· ·-- and not whether you would approve it, but
 23· ·if it's possible -- to mount a camera in such
 24· ·a way that Defense Counsel would be able to
 25· ·observe the Executioner push the syringes

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 277 of 358 PageID #: 1015
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 278

 ·1· ·without showing the face of the Executioner?
 ·2· ·A.· · ·I'm not sure that that's possible.
 ·3· ·Q.· · ·And why not?
 ·4· ·A.· · ·I mean, there's movement in that room.
 ·5· ·Depending on the position of the Executioner,
 ·6· ·depending on what happened in the room that
 ·7· ·would cause him to move or to bend down or to
 ·8· ·shift, I -- again, I -- it's something that,
 ·9· ·you know, if you're asking me is it possible,
 10· ·it's -- I'm sure that it's possible.· I don't
 11· ·know that it's something that I would want to
 12· ·do without being forced to do.
 13· ·Q.· · ·Okay.· We have been at this since 9:30
 14· ·this morning.· It is 4:40, and five hours and
 15· ·15 minutes into questioning, so I know it's
 16· ·kind of hard to say think back over the whole
 17· ·day and if there is something you'd like to
 18· ·change, but since we aren't -- we may not
 19· ·have another opportunity to get together and
 20· ·discuss these issues, is there an answer that
 21· ·you gave today that you would like to go back
 22· ·and modify, add to, or change?
 23· ·A.· · ·Not that I'm aware, no.· Not that I
 24· ·recall.
 25· ·Q.· · ·I know from our deposition of Mr. Mays

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 278 of 358 PageID #: 1016
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 279

 ·1· ·yesterday that the Attorney General's Office
 ·2· ·does not wish to waive signature, so we will
 ·3· ·provide you with a copy and ask you to review
 ·4· ·your deposition and make any -- you can't
 ·5· ·change what you said, but if there are
 ·6· ·typographical errors, you can definitely
 ·7· ·change them.
 ·8· ·A.· · ·Sure.
 ·9· ·Q.· · ·And in that deposition, there'll be a
 10· ·list of the things that you agreed to go back
 11· ·and talk to General Counsel -- and we'll just
 12· ·ask -- I'm not going to try and repeat those
 13· ·right now, because I might get it wrong.
 14· ·A.· · ·Okay.
 15· ·Q.· · ·So we'll just ask you to review those
 16· ·materials that you would be on the record to
 17· ·look for and to provide those through
 18· ·Mr. Sutherland.
 19· · · · · At this point, Plaintiffs don't have
 20· ·any further questions.· We might have some
 21· ·follow-ups to anything Mr. Sutherland or Mr.
 22· ·-- Ms. Davis wish to ask.
 23· · · · · · · MS. HENRY:· Any questions?
 24· · · · · · · MR. SUTHERLAND:· I don't have any
 25· ·questions.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f




Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 279 of 358 PageID #: 1017
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 280

 ·1· ·BY MS. HENRY:
 ·2· ·Q.· · ·Thank you very much for your time.· It
 ·3· ·was a pleasure meeting you.· We will take our
 ·4· ·one certified question to the Court, and if
 ·5· ·there is a need to have further discussions,
 ·6· ·Mr. Sutherland will be in contact with you to
 ·7· ·schedule that.
 ·8· · · · · Thank you.
 ·9· ·A.· · ·Thank you.
 10· · · · · · · MS. HENRY:· We're off the record
 11· ·at 4:41.
 12· · · · · · · FURTHER DEPONENT SAITH NOT.
 13· · · · · · · (Proceedings concluded at
 14· ·4:41 p.m.)
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 280 of 358 PageID #: 1018
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 281

 ·1· · · · · · · ·REPORTER'S CERTIFICATE

 ·2· · · · · · · I certify that the witness in the

 ·3· ·foregoing deposition, TONY PARKER, was by me

 ·4· ·duly sworn to testify in the within entitled

 ·5· ·cause; that the said deposition was taken at

 ·6· ·the time and place therein named; that the

 ·7· ·testimony of said witness was reported by me,

 ·8· ·a Shorthand Reporter and Notary Public of the

 ·9· ·State of Tennessee authorized to administer

 10· ·oaths and affirmations, and said testimony,

 11· ·Pages 8 through 280 was thereafter

 12· ·transcribed into typewriting.

 13· · · · · ·I further certify that I am not of

 14· ·counsel or attorney for either or any of the

 15· ·parties to said deposition, nor in any way

 16· ·interested in the outcome of the cause named

 17· ·in said deposition.

 18· · · · · ·IN WITNESS WHEREOF, I have hereunto

 19· ·set my hand this 8th day of June 2018.

 20

 21

 22

 23

 24· · · · · · · ·_______________________________
 · · · · · · · · ·Carissa L. Boone, LCR No. 382
 25· · · · · · · ·My License Expires:· 6/30/2018


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 281 of 358 PageID #: 1019
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018                            Page 282

 ·1· · · · · · · · · · E R R A T A

 ·2
 · ·   · · · · ·I, TONY PARKER, having read the
 ·3·   ·foregoing deposition, Pages 8 through 280,
 · ·   ·taken June 5, 2018 do hereby certify said
 ·4·   ·testimony is a true and accurate transcript,
 · ·   ·with the following changes (if any):
 ·5

 ·6· ·PAGE LINE· ·SHOULD HAVE BEEN· · · ·REASON

 ·7· ·___· ____· ·_____________________· __________

 ·8· ·___· ____· ·_____________________· __________

 ·9· ·___· ____· ·_____________________· __________

 10· ·___· ____· ·_____________________· __________

 11· ·___· ____· ·_____________________· __________

 12· ·___· ____· ·_____________________· __________

 13· ·___· ____· ·_____________________· __________

 14· ·___· ____· ·_____________________· __________

 15· ·___· ____· ·_____________________· __________

 16· ·___· ____· ·_____________________· __________

 17· ·___· ____· ·_____________________· __________

 18· ·___· ____· ·_____________________· __________

 19· ·___· ____· ·_____________________· __________

 20· · · · · · ·__________________________________
 · · · · · · · ·Tony Parker
 21

 22

 23
 · · ·_________________________________
 24· ·Notary Public

 25· ·My Commission Expires: __________


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 282 of 358 PageID #: 1020
                                                                               Attachment 22
              ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                             Tony Parker on 06/05/2018             ·Index: 1..2017
                       11:00   80:7           17     191:1             252:13
          1               216:21              18    117:24          20   74:18
 1    64:16            11:01     80:16            150:11               107:18
     81:5 87:2         11th   117:18          18th    116:25           114:22
     91:16                228:19                  117:14               150:23
     130:24               230:13,21,              134:19               154:15
     132:5                22 235:2                                     169:5
                                              19    191:12             181:22
     136:8
                       12   141:5                 209:7,16,            210:24
     143:8,21
                          197:6                   24 210:2             245:14
     182:22
                          247:23              19-year-old              258:5
     183:3,22
     191:1             12:00     139:4            16:4              2007     42:6
     253:8             12:15     16:15        1920    253:2         2009     131:24
 10    169:5           12:30     16:15        1929    253:4         2013   22:10,
     195:17
                       12:58   142:11         1:02    176:18           14 188:21
     221:1,11
     247:23               174:16              1:15    139:6         2014
     269:11            12th     76:4                                   182:13,20
                                              1:16    139:12
                                                                       185:2
 10-4    211:1         13   112:18            1:17    139:12
                          198:21                                    2017   19:5
 10-7-503                                     1:39    173:18           49:16
     47:21             14   34:22
                                              1st    132:9             134:19
 100    195:18            113:3
                                                  133:11,23            140:3
     215:22            15   112:23                135:8                141:15
     216:1                127:17                  136:17               142:11,21
     217:18               204:25                  157:14               143:25
     223:17               206:3                   242:5                145:9
 10:12     174:20         278:15                                       146:12,20
                       15th                              2             149:3
 10:39     74:17
                          127:11,19,                                   151:6
 10:41     214:9          20 128:18           2    47:24               157:14
 10G     221:14           133:21                  130:24               164:2
                          213:22                  143:14               168:11
 11    195:23                                                          173:13,18
                                                  183:5,11,
     274:25            16     206:13
                                                  21 184:3             174:8
 112     62:3          16th     130:13                                 177:10,12
                                              2/20/18
                                                                       185:12


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 283 of 358 PageID #: 1021
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018          ·Index: 2018..4:20
   186:14                 141:18              26       214:17           220:25
   187:7,14               143:11,20           27       216:4,12     37     222:16
   188:2,4,25             146:10,21
   189:2,4,10             193:19              29       216:19       38     222:18
   191:9                  194:3               2:13      181:21      39     224:3
   192:4                  236:16,19
                                              2:59      219:25      3:15     220:7
   193:18                 251:25
   194:19                 269:11              2nd      251:25       3rd    46:25
   210:4,7,21                                                           48:15
                       20th   56:6,9
   213:22                                                3              185:12
                          59:14
   214:6,9                                                              186:14
                          97:14               3    47:5
   215:20                                                               187:7,14
                          100:3,11                62:24
   216:14,21                                                            188:2,4
   217:22              21   107:10                84:12                 189:10
                          211:13                  176:18                194:3
 2018  19:2                                       183:13
   46:25 47:5          21st     182:19
                                                  193:15                      4
   49:7,10,14          22   211:17
   56:7,10                212:2               3/1      224:8
                                                                    4    176:11
   59:19                                      30    126:2               188:17
                       22,000      34:5
   62:1,21                                        184:5                 193:17
   63:5,11,13          22-     34:5               241:16                217:10
   64:1 74:16          23   209:16,           31st    191:9             253:8
   92:3 97:14             25 213:14               192:4                 266:16
   100:3,12,                                      194:19
                       23,000      34:6                             40    111:17
   20 102:19
   116:25              24     213:21          33    85:23               224:24
   117:6,14,                                      252:2             41     225:2
                       24,000
   18,24                  221:5,22            34       237:24,      42     225:6
   118:4                                          25
   127:12,17,          24K     221:5                                43     225:11
                                              35    24:22
   19,20               24th   74:13,                                44     226:12
                                                  114:23
   128:18                 16 150:12
                                                  220:15            45     226:15
   132:9               25   107:24
   133:21,23                                  35,000                46     227:6
                          108:1
   135:8,11                                       221:21            47     227:9,10
                          214:9
   136:9                                      35K      221:13
                       25th     182:13                              4:20     274:24
   137:19
                                              36       114:23
   140:22


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 284 of 358 PageID #: 1022
                                                                                  Attachment 22
                ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                               Tony Parker on 06/05/2018     ·Index: 4:34..acceptable
 4:34    275:7                                8th    19:1           abbreviation
                                  7               59:19 62:1           221:25
 4:40    278:14
                                                  63:13 64:1           222:5
 4:41                    7     194:18
                                                  92:3              Abdur'rahman
     280:11,14           70    84:10              100:20               8:14 9:17
 4th    49:7,                113:2                146:10,21
                                                  236:16,19         abilities
     10,15               73    84:25
     210:4                                                             256:8
                             85:3
     214:6,9                                           9            ability
                         76-74-4
     215:20                                                            14:14
                             215:22           9     195:8
     216:14                                                            75:17
                         78,000       34:8    90     18:25             106:4
            5            7:10     84:11                                111:3
                                              95     96:1
                                                                       114:15
 5    49:14              7th    19:5          99     242:5             132:9,23
     174:17,18               140:3,22                                  133:22
                             141:15,18,       9:30    9:10
     186:25                                       278:13               136:16
     194:5                   19 142:11,                                147:23
     266:16                  20 143:10,       9:41    215:19           155:16
                             20,25            9th    95:11,            189:14
 500    83:23                145:9
     84:15                                        25 102:19         absent
                             146:19               117:6
 5th    210:7                149:3,6,16                                249:19,25
                                                  194:3                250:9
                             151:6
            6                164:2                                  absolutely
                                                       A
                             168:11                                    15:10,24
 6    84:13                  173:3,17         A-c-c-t                  17:10,20
     88:10 92:2              174:7,20             222:9                102:17
     194:9                   177:10,12                                 125:17
                                              A-m-t     221:24
 6,400-plus                                                            154:7
     34:1                         8           A-v-a-i-l                164:18
                                                  222:5                201:10
 6th    62:21            8    91:18,21,
                                              a.m.    74:17            202:21
     63:5,11                 25 188:21
                                                  174:20               256:1
     118:4                   194:23
     210:21                                       210:21            Abu-ali      8:14
                             269:11
     216:21                                       214:9                9:17
     217:10              810    8:18              215:19
                                                                    acceptable
                                                  216:21
                                                                       82:17

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 285 of 358 PageID #: 1023
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: acceptance..admitted
 acceptance            acquisition              26:21                  32:11
   183:23                 213:7                 27:12                  168:17
 access                Act   44:18              266:25              Adjacent
   42:16,21               47:4,12,22          activity                 270:7
   43:17,21               48:16                 27:3                administer
   52:1                   51:12                 255:16                 81:18,19
   104:20                 52:5,9              Acts     45:22           186:21
   109:18                 97:11
   124:4,6                100:4               actual     32:12      administered
   127:23                 131:11                99:19                  84:16
   128:1                  134:19                145:24                 163:16
   138:6                  135:25                168:21                 245:17,20,
   253:18                 145:13                231:4                  21 257:13
   257:6                  156:17                232:23                 258:15
   266:21                 173:14              acute     254:11      administering
   272:2,3             acting                                          245:16
                                              Adams     35:13,
   273:18,25              113:22                                       246:12
                                                14
   274:21                 114:10,15                                 administration
                                              add  235:20
 accompanies                                                           21:11
                       action   18:20           236:1,10
   156:20                 151:25                                       67:22 69:3
                                                278:22
 account                  152:2                                        87:3 90:14
                                              addition                 108:9
   222:10                 164:21
                                                70:13                  110:23
 Accountability           205:9
                          243:14              additional               148:2
   115:2                                                               185:18
                                                68:6 137:5
                       actions
 accounts                                       152:21                 252:10,16
   206:11                 141:15                                       263:10,24
                                                191:11
                          144:1                                        272:24
 accurate                                       193:20
                          150:22
   19:7 181:2                                   263:16              administrative
                          151:6
   249:8                                      address      58:5        106:22
   250:11              active      77:4
                          85:17               addressed             Administrator
 acquire                                        46:24 49:7             22:19,22
                       actively
   232:19                                       114:16              Admit     53:10
   242:21                 200:12
                                                243:11
                          233:1                                     admitted
 acquiring                                      251:15
                       activities                                      53:13
   212:6,9                                    adequate



www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 286 of 358 PageID #: 1024
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: adopted..analgesic
 adopted               agent   148:18         agreement             alphabet
   92:15                  149:9                 128:12                 190:10
   126:4               agents                   182:1,2             alter     109:24
   188:20                 145:1,5               183:22
   236:16                                       184:3               alternative
                          197:4,10,                                    104:17
 adoption                 16 198:3,             224:14
                                                                       107:14
   146:9                  14                  agreements               148:16
 advance               agitated                 245:4                  194:10
   184:6                  265:14              ahead  9:7            alternatives
 adversary                266:2                 13:18 14:7             86:18
   202:18              agree   48:11            52:12 80:2
                                                104:23              ambiguity
 adverse                  50:13,21                                     88:25
                          53:5                  138:22
   202:11,14,                                   149:22              ambiguous
   23                     63:20,25
                          84:3 86:20            153:19                 81:22 89:3
 advisable                88:14,24              237:19
                                                                    ameliorate
   277:11                 94:6,20               245:12
                                                                       263:22
 advise     271:7         110:15              aid     195:14
                                                                    Amended  53:5
                          118:24              Alabama
 advising                                                              56:5 62:9,
                          145:20                205:6,7,10
   150:5                                                               10
                          157:4
   241:24                                     Alabama's             amendments
                          164:16
 affirm     49:13         185:1                 205:6                  59:20
                          198:10                206:4
 affirmative                                                        America
   155:2                  200:18              all-inclusive            73:13
                          209:11,25             65:11
 afternoon                                                          amount      170:2
                          217:16
   16:17                                      allegations              216:1
                          224:4
   122:19                                       55:16                  217:19,20
                          232:7
   139:16,23                                    266:20                 218:7,11,
                          235:15
   202:9                                      allowed                  19 219:15,
                          247:24
   220:1                                        13:17                  17,21
                          261:19
 AG'S     10:14                                 107:11                 221:25
                       agreed   9:10                                   264:19
                                                267:1
 age    277:18            195:14
                                              allowing              Amy     10:1
 agency  75:1             230:13
                          279:10                80:20               analgesic
   128:15
                                                274:7                  147:13,16,


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 287 of 358 PageID #: 1025
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018     ·Index: analytical..arise
   18 176:8               169:21                224:6                  23:4,16
 analytical               256:16                225:2,6                24:22 34:5
   216:25              anticipate               227:5,16,              97:4
                          74:1                  24 252:25              181:21
 and/or  59:18                                  269:15                 273:1
   194:12              anticipates              270:8
                          185:22                                    April   46:25
 anesthesia                                   Appellate                47:5 48:15
   257:17              anticipating             255:25                 62:21,22
 anesthesiologi           217:23                                       63:5,11
                                              applicable
 st 165:12             anybody's                                       74:13
                                                86:21
   166:1                  250:9                                        210:4,7,21
                                              applies      85:6        214:6,9
 anesthetist           API     77:4             88:2                   215:20
   165:14
                       apparently             apply  87:17             216:14,21
 Ann    10:17             211:14                88:3,7                 217:10,22
 Annotated             appeared                                        251:25
                                              appoint
   47:21                  218:15                113:22              Arabia
 annual                   229:5                 114:5,9,15             25:18,19
   38:10,23            appears                appointed             arbitrarily
   39:16,21,              62:11                 44:6                   82:15
   22 41:4,9              87:23
   51:10                                      approach              area   87:14
                          145:16,18
                                                120:25                 153:2
 annually                 149:19
                                                                       234:7
   37:17,18               174:19              approval
                                                                       263:22
                          176:4                 199:24
 anonymous                                                             267:9,11,
                          177:11                200:1
   233:12,19                                                           23 269:16
                          182:18              approve                  276:9
 answering                191:8                 277:22
   53:16 57:5             200:1,4                                   areas   52:1
   58:15                  207:3,6             approved                 68:2 69:15
                          209:10,13             222:10                 106:23
 answers
                          210:3                 274:17                 111:14
   15:16
   16:1,6                 216:12              approximate              269:17
   42:4 53:9              220:15,17,            21:21               arise   16:24
   54:13,17               20,22                                        68:8 89:11
                                              approximately
   58:10                  221:8,10                                     266:22
                                                20:12
   162:6                  223:11
                                                21:20


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 288 of 358 PageID #: 1026
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: Arkansas..attempt
 Arkansas                 138:5                 25 113:3,              248:1
   201:19              assistance               14 114:3               249:12
 Arkansas's               33:19               assume  23:25            273:9,15
   201:15                 104:16                72:7 74:9              277:14

 armory                   105:7                 96:8                assumption
   263:17                 110:14                121:19                 147:3,4
                       assistant                160:7                  158:21
 Arrange                                        175:22                 160:10
   183:13                 9:20,22,24
                          10:1                  177:2                  176:22
 arranged                 20:15,17,             226:23                 180:15
   17:1                   22 22:1,              248:17                 189:9
                          11,13,16              249:6                  215:5,8
 arrive     273:6
                          24:8,9                256:11                 235:23
 arrow  221:4                                   265:24                 243:12
                          26:8,18
   223:14,21                                                           250:18
                          28:13,21            assumed
 art     186:15           29:10                 162:12                 265:25
 article                  30:3,19             assuming              assumptions
   168:21                 31:16,19,             18:18 24:6             259:1
   185:11,14              25 32:21              33:7 41:21          assurance
   186:17,18              36:10,15              42:22 45:1             138:4,13
   187:19                 43:8                  48:23
                          103:22                                    assurances
 articles                                       50:10                  138:10
                          113:20                51:13
   41:8
                          124:20                72:21 91:6          assure      67:5
   205:21
                          126:24                93:16               atmosphere
 ascertain
                       assisting                99:21                  166:20,22
   158:14
                          9:21,23               124:21
                                                                    attached
 asks     45:2            57:7 58:8             127:14
                                                                       62:15
 assembles                121:11                147:19
                                                                       141:24
   37:19                  129:9                 184:16
                                                                       157:12
                       assists      36:3        201:3
 assigned                                                              251:20
                          122:14                213:10
   233:1                                        221:12              attachment
   248:19                 193:6
                                                224:14                 61:18,20
 assist  68:15         Associate                230:6,7                62:8,15
   104:12,25              23:21 24:6            243:9                  251:20
   123:10                 25:4 93:7,            245:6               attempt


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 289 of 358 PageID #: 1027
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: attempted..Bachelor
   65:12                  130:14                168:10                 257:22
   167:3                  131:3                 172:21              aware   29:5
   201:15                 132:13,18             177:9,12               31:3,4
   215:2                  134:3                 180:17                 32:19 37:9
 attempted                136:15                192:10                 42:3 43:2
   75:4                   267:18                195:1                  77:22 90:1
                          269:3                 206:23                 91:10
 attempting               271:11
   175:11                                     author's                 97:15
                          276:10                156:9                  101:19,21
 attempts                 279:1                                        126:7
                                              authority
   28:19               attorney/                                       129:11
   29:23                                        113:21
                       client                                          131:8
   232:19                                       145:2
                          57:14,16,                                    141:17
   234:19                                       196:22
                          20,22                                        142:21
                                              authorized               149:23
 attend  26:19         attorneys
   36:19,20                                     184:9                  154:22
                          245:6
   70:20,23               266:21,25           authors                  157:10
   73:3 96:23             272:3                 206:23                 198:23
   115:25                 273:25                                       200:23
                                              availability
   130:8                  274:8,20                                     201:19,22
                                                29:22
                          276:2                                        203:4,11
 attended                                       86:11,14
                          277:4                                        214:25
   31:15,16,                                    96:14
                                                                       217:15
   25 71:2,7,          audience                 118:20
                                                                       228:10
   15 72:3,4              192:15,17             121:1
                                                                       234:18
   97:2                                         125:15,18
                       August                                          235:11,12
   103:21,22                                    128:3
                          95:11,25                                     256:6
   114:8                                        138:17
                          102:19                                       258:9
 attention                                      140:6
                          117:6                                        262:15,22
   47:23                                        148:18
                          191:9                                        264:3
   67:11                                        149:9
                          192:4                                        265:15
   84:10                                        186:13
                          194:19                                       266:14
   130:23                                       197:20
                       authenticate                                    268:24
                                                227:11
 Attorney                 233:8                                        278:23
                                                236:6
   10:10 54:4                                   238:12
                       author
   127:21                                       242:18                        B
                          155:22,25
   128:19
                          156:2,4             awakened              Bachelor


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 290 of 358 PageID #: 1028
                                                                                  Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018          ·Index: back..BIS
   25:2                   218:16                26:17,20               253:2
 back  16:16              228:18                27:2,7              begin   88:17
   19:16               background               32:11                  189:1
   22:15 26:7             20:8 24:24            33:17 55:4
                                                65:2 69:1           beginning
   50:5 56:1              43:25                                        191:12
   58:21 76:8             158:16                78:4,16,24
                                                102:14                 220:14
   80:16 84:6          backing
   86:12                                        123:7               begins      87:2
                          235:1                 148:5                  89:21
   88:10
   89:17               bad   57:3               151:12                 132:6
   91:16                  239:3                 156:18                 142:11
   92:25                                        162:25                 146:23
                       band   98:21,
   100:24                                       163:15,18
                          23,25 99:6                                begs   73:3
   107:2,9,21                                   165:20
                          100:2                                        208:16
   111:23                                       171:15,19
                          247:20                                    behalf      8:13
   125:25                                       196:8
                          248:9                                        97:12
   139:6,10,                                    213:23
                       barbiturate              229:18
   16 140:5                                                         belabor
                          226:4,7,10            238:14                 160:11
   141:23
   142:16              based     25:15          247:11                 167:13
   144:9,11               46:3                  265:1                  241:4
   181:10,12              74:12,17              266:25
                                                                    believed
   188:19                 75:7                  267:12
                                                                       271:3
   203:3                  86:10,13            basis  68:14
                          105:13                                    believes
   204:21                                       106:13
                          120:25                                       13:21
   217:8                                        132:15
   220:7                  133:15                133:8               believing
   231:14                 171:10                231:10                 138:24
   234:23                 177:14
                                              Bates  191:12         bend     278:7
   238:21                 184:16
                                                209:16,21,          benzodiazapine
   247:1                  211:14
                                                22,24                  147:12,17
   257:10                 227:19
   260:1                  242:17              bear    92:5          big     18:6
   275:7               basic     55:15        bears     182:9       Billy   95:11
   278:16,21                                                           116:25
                       basically              beating
   279:10                                                              127:11
                          13:9 21:14            171:21
 backed                   25:13                                     BIS     255:11
                                              began     100:22


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 291 of 358 PageID #: 1029
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018         ·Index: bit..camera
 bit  35:22            bounds      234:8      Broadway                 35:19
   152:18              Bradley      9:16        8:18                   130:6,8,10
 blacked               brain     255:16       broke     81:4        cabinet-level
   226:12                                     bromide                  35:7
                       brainwaves
 blank     223:13         255:22                77:11               California
 blanked                  256:5                 136:3                  26:4
   175:6                                        137:18              call   105:5
                       branch      35:5         258:11
 blocks     17:24                                                      123:13
                       break   16:13,           262:17                 126:17
 blood     17:16          14,17               brought                  141:12
 blue  83:25              17:18,21              32:21                  143:22
   87:2                   80:8,12,                                     153:4
                          20,23               brush     57:25
                                                                       165:5
 Board     34:15          220:1               buck     92:18           193:22
 body  185:13          breaking               building                 209:21,24
   264:8,23               16:15                 269:17                 210:9
 bold     194:11                                272:24                 224:7
                       breaks      11:9
                                                                       263:11,15
 bolus  264:5,            17:18               built     86:7
                                                                       271:14
   8,11,17             breathing              bulk  211:20             272:12
 bono     10:7,8          171:20                215:23                 273:19,25
                       briefed                  222:10                 274:1
 boss     10:21
                          229:1               bullet                called   113:9
 bosses
                          244:1                 195:11                 167:24
   213:17
                       briefer                  196:20                 175:25
 bottom                                         205:3
                          76:11                                        176:1
   107:17                                                              193:11
                       briefly      9:2       burden       200:3
   117:7                                                               257:10
   174:6                                      business
                       bring     274:8
   175:5                                        48:7                calling
                       bringing                                        239:6
   209:20                                     busy     111:17
   210:19                 274:11
                                                                    calls     96:6
   212:4               broad   57:25          buy     244:14
                                                                    camera
   215:19                 108:14
                                                       C               246:19,21
   223:12              broadly                                         275:24
   224:21                 54:16               cabinet                  277:20,23



www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 292 of 358 PageID #: 1030
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: capabilities..charged
 capabilities             89:24                 234:12              chain   157:11
   274:3                  94:16               categories               174:19
 capacity                 114:20                165:16                 177:11
   131:6                  126:3                                     challenge
                          160:16              categorize
   166:15                                       54:16                  29:2 96:8
   168:15,17              194:14                                       119:22
   240:11              cartoon                category                 150:15
                          207:2                 160:14
 Capital      8:15                              164:22              chamber
 care  17:9            CAS     215:21           165:3,9                89:18,20
   110:12              case   8:13                                     109:13
                                              catheter                 255:8
   254:14,20              15:17                 246:16
                          70:21 76:5                                   257:8,11
 career     24:14                             caused                   267:18,22
                          140:25
 careful                  172:23                107:13                 269:16,18,
   167:14                 198:24                                       20 270:17
                                              ceased
   170:17                 199:7,8,22                                   272:18
                                                198:25
 cares     78:23          205:2                                     Chancellor
                                              cell  109:6
                          218:14                                       140:23
 caring     78:13                               274:8,11,
                          231:8,17                                     190:14
 carry     27:9                                 17,18
                          250:5                                     change   39:13
   89:5                   252:17              central 36:6
                                                                       40:8,13
   103:14                                       79:8,10
                       cases   57:8                                    242:11
   111:8                                        123:8,9
                          58:10                                        278:18,22
   113:11                                     Certificate
                          107:1                                        279:5,7
   114:11                                       63:2
                          111:21                                    changed      22:2
   132:7,24
                          138:7               certified                259:6
   133:3,10,
                          153:12                13:24
   22 136:17,                                                       changing
                          154:3                 280:4
   23 171:16                                                           100:23
                          159:21,22,
   183:1,6                                    certify      76:1
                          24 163:18                                 Chaplain
   185:23
                          167:6               cetera  48:10            94:12
   218:7
                          193:20                141:13
 carrying                                                           charge      35:19
                          218:18                143:23
   31:11                                                               67:16
                                                156:17
                       casual                                          89:22,24
   64:23 65:6                                   210:11,23
                          166:20
   67:14                                                            charged
                                              CFR    196:21
   68:21 69:9          catchall                                        30:12 34:3


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 293 of 358 PageID #: 1031
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: Charlotte..clarifying
 Charlotte             chemical                 205:4                  237:10
   10:13                  82:13                 206:17                 239:20,22
 check  10:21             115:3,14              207:22                 242:1
   81:20                  121:3                 208:2               chose     232:13
   83:4,18,21             123:12                229:22
                          164:14                232:5               chosen
   84:1,4,14                                                           180:13
   88:16,23               165:4                 238:2
   89:10                  185:3                 239:18              chronological
   90:23                  195:24                243:16                 214:8
   95:12                  196:16                244:4
                                                                    circumstances
   100:24                 206:19                246:12
                                                                       109:24
   104:13                 225:3                 259:8,14
                                                                       113:17
   105:13,19              246:14,15             260:9,16,
                                                                       206:15
   106:13,15              249:24                19 261:18
                          252:9,16              262:14              citing
   109:20
                                                                       156:18
   247:15,18,          chemicals              chemicals,'
   23 248:4               29:3,24               187:2               citizen
   249:15                 30:15                                        50:19 52:9
                                              Chief     35:12
   258:14,20,             32:4,7,17             43:7                citizens
   23,25                  73:16                                        50:23 51:1
   259:2,17,              76:24,25            child     166:9
                                                                       230:15
   18,21,23               79:17               chloride
                                                                    claimed
   260:1,12,              82:10                 77:14
                                                                       200:2
   15 261:16              83:22                 135:4,11
   265:23                 86:11 88:8            136:2               clarification
   266:1                  94:22 99:9            146:25                 37:12 68:2
   271:18                 111:11                147:11                 98:20
   272:5                  121:20                148:3               clarified
 checked                  122:1,6,17            236:8                  73:1
   82:12                  123:15                258:12
                                                                    clarify
                          124:3                 262:18
 checking                 132:12,20                                    30:17 32:6
   60:11,13,                                  choice     86:7,         37:4 43:15
                          133:7
   15,16                                        10,13                  45:19
                          149:15
   148:25                                       139:17                 121:17
                          153:3,6,7
                                                239:3                  242:16
 checks                   193:2
                                                241:18,22
   259:18                 194:12                                    clarifying
                          198:25              choose                   275:10


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 294 of 358 PageID #: 1032
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: classify..community
 classify              cold   210:23            19 83:1                277:2
   38:21                  211:1                 90:1,19             Commissioner's
 clean     183:7       College      25:6        92:12,16               109:19
                                                93:9 97:2,             124:22
 cleaner               combination              10 98:10
   174:11                 122:7                 99:24               commissioners
 clear  14:1,2         comfortable              103:21,23              40:19
   39:19 56:2             155:6,21              108:1,20               73:12
   159:14                 180:23                122:3               committee
   169:21                                       124:9,12,              42:6,8,10,
                       Commissioner
   261:9                                        20 125:23              25 43:1
                          8:6,9,11
                                                126:24                 51:6
 clearer                  16:23
                                                127:2
   173:2                  20:9,15,                                  common   73:19
                                                131:6
 clearheaded              17,23                                        129:1,6,19
                                                134:12
   14:17                  21:10                                        221:25
                                                139:15
                          22:1,12,                                     222:5
 clever     14:23                               140:21
                          13,16 24:7                                commonly
                                                142:9
 client's                 26:8,9,18                                    222:22
                                                143:4
   271:4                  27:11,24
                                                151:10              communicate
                          28:9,13,21
 clients                                        155:9,12               109:23
                          29:10,18,
   50:22                                        170:6                  110:5
                          20 30:3,19
 clock     139:11                               173:10                 122:5
                          31:9,16,
                                                180:21
 close  139:13            19,25                                     communicated
                                                185:18
   154:14                 32:22                                        76:21
                                                188:19
   159:15                 33:12,14
                                                190:12              communicating
   236:18                 36:10,16
                                                220:9                  123:8
   250:22                 38:3 40:15
                                                228:5               communication
                          42:8,17
 closer                                         237:15                 109:3
                          43:9 46:23
   185:25                                       238:6                  127:25
                          47:9,10
 cocounsel                                      239:12
                          57:7,21                                   communications
   275:2                                        240:11
                          58:9 59:2,                                   69:12
                                                242:10
 code  47:20              12 61:7                                      110:2
                                                243:11
   222:21                 67:20                                        274:21
                                                266:23
   223:1                  69:2,11,17
                                                272:14              community
                          72:19,22
 coffee     17:14                               275:11                 25:5 34:9,
                          74:6 80:6,

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 295 of 358 PageID #: 1033
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: comp..confidential
   17                  completeness           compounding              219:11
 comp                     15:16                 125:3               conducting
   221:13,21           Complex                  128:8                  39:16
                          22:25                 195:13                 89:10
 companies                                      216:5,14
   210:11                 23:12,22,                                 confer
                          24 24:1               229:20
 company                                                               184:20
                                              concentrations
                       complicated
   211:4,10                                     216:25              conference
                          241:10                                       8:17 17:2
 Compel     12:10                             concern      58:5
                       complies
   190:4                                        147:11              conferences
                          63:3 64:18                                   70:8,9,12,
 compelling               201:3                 148:9
   140:23                                                              13
                                              concerned
                       complying
                                                39:17               confidence
 compensation             215:16
   184:8                                        194:1                  133:8
                       compound                                        163:19
 compilation                                  concerns
                          29:7 77:5                                    179:23
   173:15                 183:6                 276:20,25              180:20
 Complaint                195:14              concluded                181:5
   18:17,21               214:18                280:13                 268:8
   19:25 20:6             216:6,9,15          conclusion            confident
   53:5 56:5,             223:6                 208:5                  103:11,17
   6,15,20                224:18                                       124:7
                          229:8,23            conclusions
   57:1,5                                                              133:2,18
   58:9,15                235:14                207:12
                                                                       136:22
   62:9,10,16          compounded             condemned                137:9,24
   141:25                 115:19                84:22                  170:10
   266:17                 124:25              conduct                  171:8
 complete                 125:3,6,7             70:1,2                 181:1
   16:17                  126:4,9               81:20                  242:23
   98:2,6                 127:4                 83:4,18             confident-
                          131:25                84:14                  175:6,15
 completed
                          132:1                 98:11
   184:9                                                            confidential
                          183:14
                                              conducted                44:14 46:1
 completely               185:3
   90:10                                        83:21                  52:6 91:19
                          189:12,17,
   224:24                                       101:20                 95:6
                          24 194:20
   226:12                                       111:7                  96:19,21
                          218:17


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 296 of 358 PageID #: 1034
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: confidentiality..continue
 confidentialit           83:4,18,              179:10                 166:14
 y 156:14,                21,25                 275:1               contacts
   19,20                  84:4,14             consultation             112:21
   157:5                  88:16,22              68:12               contained
   160:9                  89:10                 106:20                 164:2
   175:4,7,8,             105:19                277:3
   15 226:24              106:13,14                                 content
                          147:21              consulted
 confirm                                                               92:22
                          247:15,23             45:15 74:7             145:25
   224:19
                          248:4                 75:20                  146:1,3
   259:24
                          249:15                144:8                  232:14
   277:15
                          258:20,23,            153:25
 confuse      15:3                              154:6               contents
                          24 259:2,
                                                180:18                 12:20
 confused                 18,20,23
                                                                       149:24
   15:4                   260:12,15           contact                  152:19
 confusing                261:16                108:20                 164:20
   54:3                consideration            109:15                 192:21
                          41:9 206:5            115:9                  243:24
 conjunction
                                                121:5
   38:12               considered               122:24              context
   82:23                  51:5 52:7             157:16                 26:23
   106:20                 107:12                158:4                  166:4
   148:17                 172:24                159:4,5             contingencies
   277:3                  180:3                 165:15                 17:9
 connect                  212:19                195:6
                          256:22,23                                 contingency
   277:13                                       201:7
                                                                       84:24 85:4
 conscious             constitutional           213:23
                                                                       86:16
   90:24                  125:13                218:4
                                                                       87:7,23
   105:14                 178:24                263:14
                                                                       107:20
   247:18                 240:3                 271:6,22
                                                                       262:13,20
   258:13                 271:4,8               272:18
                                                275:15              continuation
   260:4               Constitutional
                                                280:6                  205:1
   261:8,15            ity 125:19
   265:23                                     contacted             continue
                       consult
   266:1,4,6                                    239:4,7                220:9
                          40:17
                                                                       238:16,25
 consciousness            164:21              contacting
                                                                       263:18
   81:20                  165:2                 121:21


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 297 of 358 PageID #: 1035
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: continues..correct
 continues             conversation           Corecivic                24 94:7,
   101:16                 76:15                 35:1,2                 10,11,13
   119:21                 89:14               corner                   95:2,3,6,7
   216:5                  128:25                117:2,14               96:21,24
   260:17                 130:3                                        106:10
                          166:12,18           correct                  108:24
 continuing
                          167:22                8:18,19,               112:16,19
   188:24                                       21,22
                          169:12                                       113:1,4,5,
 contract                 219:4                 15:21,22               7,8,11
   95:9,16,24             231:11,16             16:3 32:8,             115:14,17,
   182:9,19,              234:25                9 34:12                18,21,22
   23,24                  235:4,6,18            39:1                   116:7
   183:18,19                                    42:11,21               118:4,5,
                       conversations
   184:13,18,                                   43:4 44:4,             10,11
   24                     29:13                 5,7,8,10,
                          58:14                                        119:1,2,7,
 contracted                                     11,15,16,              8 120:3,4
                          129:21                19,20,24
   34:25 35:2             132:16                                       127:17,18
                                                49:16,17               131:21
 contracts                150:3                 51:3,4
                          154:17,20                                    137:20
   95:18                                        52:17
                          169:5,7,                                     139:2
   184:21                                       53:10
                          18,24                                        149:5,12,
   203:7                                        55:24
                          170:8,16,                                    18 153:1
 contradictory                                  59:25 60:1             156:21
                          24 218:24             62:16,17,
   238:25                                                              161:9
                          232:14                21 63:17,
   239:2                                                               164:25
                          240:15,20             18 64:2,3
 control                                                               165:1,7
                       copy   47:2,             72:23                  184:15
   17:17
                          20 56:7,9             83:19                  186:11,14
   228:12
                          61:3 62:14            85:1,2,4,              187:18
 controlled               63:15                 5,11,15,               188:21,22
   79:13,14               116:17                16,18,21,              189:7,8,21
 controls                 135:17                24 86:5,9,             191:10
   203:7,12,              141:20,22             20 87:18               193:23,24
   17,24                  145:16                88:1                   194:3,4,7,
   204:3,7,13             173:2                 89:18,19,              16,17,21,
                          174:7,11              22 93:4,               22,24,25
 convenience
                          250:23                10,11,14,              195:6,7,9,
   269:10
                          279:3                 15,20,22,              10,15,16,


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 298 of 358 PageID #: 1036
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: correction..counsel
   21,22,25               25 246:1,             127:22                 71:21 72:2
   196:1                  25 247:13             132:7                  73:6,13
   197:1,2                248:6                 145:18                 75:3 92:12
   198:17                 249:5                 170:6                  98:2
   200:7                  252:13,14             182:4                  121:10
   202:3                  253:3,5,9             186:23                 134:2
   207:4,5,7,             254:8,17              196:3                  137:8
   8 209:16               255:6                 198:5                  150:4
   210:4                  257:9,13,             200:24                 152:24
   213:12,13,             14,18,19,             201:7                  199:2
   17,18,25               23,24                 203:15,22              218:5
   214:3,4,               259:22                204:2,6                219:1
   12,13,15,              260:1,20,             206:6                  253:18
   16 215:18              21,23                 208:1               correctly
   216:17,18              261:2,23,             230:15                 13:15
   217:7,21               25 262:1,             234:16                 65:16
   218:23                 3,4,6,7,              243:2                  95:21
   219:6,18,              11,12                 255:21                 120:6
   19 220:18              267:4,5,15            256:9                  163:16
   221:9,17,              268:1,2,6,            266:23                 229:17
   18 222:6,              12,15,16            Correction's             234:10
   7,11,12,               269:5,6,7,            136:13                 267:20
   14,16,17,              8,21                  213:4
   18,19,24,              270:9,10                                  cost   206:18
                                                228:12                 256:8,10,
   25 223:3,              272:15
   4,7,8                                      correctional             18
                       correction
   224:10,15,                                   22:19,21,           cost-
                          20:10,16              25 23:11,
   16,19,20,              24:14,17                                  prohibited
   22,23,25                                     22,24 24:1             256:19
                          33:13,14              128:15
   225:1,4,5,             36:16                                     coughing
   7,8,24                                       161:1
                          40:15                 229:25                 91:14
   226:13,14,             42:17
   16,17                                      corrections
                                                                    counsel  8:12
                          43:24                                        9:11,13,17
   228:3,4,               44:12,17              8:10 20:21
   20,21                                        24:20                  10:5 13:1
                          72:13,22                                     43:7,10
   232:15                 74:7 76:17            33:18 39:3
   238:11                                       40:19                  50:9 53:22
                          85:18                                        54:9 57:23
   245:22,23,             92:16                 69:22,23


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 299 of 358 PageID #: 1037
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: Counsel's..cumbersome
   63:15               countries                136:16                 245:10
   91:23                  25:17                 140:15                 258:1
   94:17               country                  141:5,17            Court-ordered
   95:13,17,              25:16                 142:21,24              140:4
   22 96:4                                      150:18                 234:17
   100:2               Counts                   157:23
                          266:16                                       256:17
   101:11                                       171:16
   108:21              County   35:2,           173:5               Courts   240:2
   109:5                  3 50:19               181:15                 266:21
   110:3                                        185:6               cover   139:24
                       couple   12:16
   129:17                                       190:6                  251:9,12,
                          43:25 46:9
   134:7                                        197:25                 19
                          97:6 193:4
   144:21                                       199:3
                       court   11:5,                                covered      68:9
   145:5,15                                     201:4
                          10,17                                        150:23
   186:10,23                                    215:10,16
                          12:4,23                                      156:16
   190:3,13,                                    219:8
                          13:1,5                                       234:14
   16 191:21                                    226:24
   198:18                 15:17 18:7            228:9               covers
   233:9                  46:11,14              233:25                 108:13
   237:21                 47:15 49:2            234:3               crafting
   267:3,7,               52:14,17              251:1                  44:23
   13,16,17,              57:20                 255:20,24,
                          60:24                                     created
   24 268:9,                                    25 271:6,
                          64:24                                        210:16
   19 269:2                                     7,23
   271:2,22               76:1,4                272:19              credibility
   272:12,17              107:16                275:15                 153:17,20
   275:13                 110:9                 280:4               credible
   276:9                  111:9
                                              Court's      12:9        128:3
   277:24                 116:13,23
                                                13:22                  199:17
   279:11                 117:4,11,
                                                74:12               Criminal
                          19,22
 Counsel's                                      75:12,22               25:2,4
                          118:2,7
   54:1 57:4                                    140:11
                          119:4                                     crisis
   95:15                                        142:18
                          120:1                                        254:11,13
 counseled                                      143:10,19
                          125:11
   89:9                                         150:12              crowded
                          130:16,19
                                                228:13                 267:10
 counter                  134:13
                                                233:10,14           cumbersome
   25:24                  135:14
                                                234:8


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 300 of 358 PageID #: 1038
                                                                               Attachment 22
              ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                             Tony Parker on 06/05/2018    ·Index: current..decision
   200:2,19               127:10,15           David  36:13          death   15:21
 current      40:3        136:6,8               117:23                 64:25 94:9
   82:14                  137:16,18           Davidson                 104:14
   101:19                 141:11                50:19                  132:8
   133:16                 142:18                                       193:16
                          143:22              Davis  10:13             194:15
   238:18                                       53:20
                          146:7,8                                      241:18
 custodian                182:12                74:14                  257:2
   47:25 48:6             184:10                143:6                  269:15,16
 custodian's              189:25                279:22
                                                                    Debbie
   48:1                   191:8               day  16:11               186:23
                          194:2                 56:18
 custody                                                            Deberry
                          199:5                 84:12
   213:5                                                               78:12,17,
                          210:3                 200:14
   228:12                                                              19 79:6,9,
                          236:5,12              229:17
 cut     78:7             241:17                278:17                 18 253:20
 cutdown                  251:24                                    Debra   43:1,6
                                              days  48:7,
   104:19                 252:12                                       134:7
                                                13 49:15
                       dated   19:4             126:3                  173:13
          D               46:25 49:6            184:6                  251:13
                          62:20,22              201:16              deceased
 D-e-a     222:20         63:5                  241:16                 87:11
 daily  26:21             116:25                                       104:15
                                              DEA  79:11
   232:3                  134:19
                                                197:15,16           December
         60:16            142:10
 data                                           198:2                  118:3
                          143:10,19
 date  20:2                                     223:1                  137:18
                          182:19
   56:16,23                                   DEA'S     196:22         140:3
                          185:11
   74:16                  214:6               dead    171:21        decide
   100:18                 216:20                                       106:14
   115:8                                      deal  178:17             107:9
                          217:10
   117:5,18,                                    266:10
                       dates   22:8                                 decided
   19,24                                      dealing                  82:11
   118:3                  53:2 82:12
                                                56:25
   119:5                  97:8 118:8                                decision
                                                86:18
   120:1,24,              193:18,19,                                   46:3
                          23 217:24           deals  86:17             105:15
   25 122:22
                          218:2                 121:14                 167:12
   126:1


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 301 of 358 PageID #: 1039
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: decisions..department
   170:9               Defendants             delay  48:19,         deny   48:10
   171:2,6,               140:24                22 90:24               53:10
   22,23,24               141:9                 109:25              department
   172:1,4                143:15,16             110:4                  8:10 20:9,
   208:6,17               144:6                 263:14                 16,20
   209:1               Defender               delegate                 21:10
   233:21                 9:20,22,25            35:22                  24:17,20
   235:24                 10:2                  111:18,23              27:23
   236:1,9,                                     112:4                  28:2,4,8
   12,19               Defenders
                          8:16 9:15           delegated                29:6,13
   237:13                                                              33:18 34:1
   244:2,8             Defense                  45:6
                                                111:21                 35:25
   272:15                 267:3,7,                                     36:2,8
                          13,24                 112:2
 decisions                                      145:1                  38:13 39:3
   69:18,20               268:9,19                                     43:8,24
                          269:2                 193:1
   180:21                                                              44:3,12,
                          271:2,22            deliberate               17,21,23
 declare                  272:12,17             166:21                 45:5,7,8,
   104:15                 275:13              deliver                  13 47:11
 decline                  277:24                32:17                  50:5 53:22
   231:3               define      97:18                               54:9
                                              delivered
 declined                 108:4                                        59:15,16
                                                56:8 59:13
   195:12                 164:7                                        60:9,22
                                                79:18
   214:12                                                              65:23
                       defined                delivering               66:22
 dedicated                81:20 83:5            94:22                  67:20 69:2
   273:20                 105:20                102:6                  71:1,2,6,
 default                  108:11
                                              delivery                 20 72:2,13
   241:19              definite                 37:8 86:24             73:1,5
 Defendant                277:8                 87:25                  76:17
   141:6               definition                                      77:25
                                              delve     58:2
   143:7                  202:23                                       78:9,23
   202:17                 265:20,21           demographics             79:16
                                                193:16                 82:10
 Defendant's           degree   24:25
                                              denied     53:14         85:18,22
   53:4 54:13             25:5,8
                                                                       92:11,16
   61:8                Del     9:21           dentist
                                                                       95:8 97:12
   130:25                                       167:17                 98:2 99:6


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 302 of 358 PageID #: 1040
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: department's..designated
   101:16                 207:25                203:15,22              185:7
   106:6,12,              208:1               depending                190:7
   14,19                  213:4                 254:16,18              202:11
   111:7                  217:23                278:5,6                228:6
   121:10,11              218:1,5,25                                   230:10,11
   122:15                 228:11              depends                  233:12,19
   123:16                 229:3                 138:24                 245:11
   124:23                 230:14              DEPONENT                 251:1,10
   126:2,4                233:23                280:12                 278:25
   127:3,22               234:15                                       279:4,9
                                              Deponent's
   128:6                  235:19                                    depositions
                                                245:14
   131:13,16              238:4                                        9:3
   132:2,6,23             243:2,13            Deponents
   133:9                  244:8,23              74:18               Deputy
   134:2                  253:17                151:4                  23:23,25
   136:13,20,             255:20                                       43:8 93:8,
                                              deposition
   25 137:5,7             256:9                                        25 113:14
                                                8:23 10:21
   145:17                 271:25                                       114:3
                                                11:23
   149:13                 274:12,15,                                   185:17
                                                12:1,5,9,
   150:4                  16 275:12             12,24,25            deradicalizati
   152:8,9,               277:5                 13:6,12,23          on 25:14
   10,22               department's             14:21 18:8          Derrick
   182:3                  28:19                 46:15,23               182:10
   185:19,22              34:18 39:5            47:16 49:3
   186:2,22                                                         describe
                          53:23                 52:21 56:4
   187:2,12,                                                           74:19
                          55:24                 58:20
   15 188:3,              131:14                62:10               describes
   8,24                   133:22                110:16                 65:13
   189:1,10,              136:16                116:13,22              194:18
   17 192:7               215:11                130:19                 195:2
   193:25                 234:19                140:16,21              197:4
   196:2                                        142:9,17,           describing
   198:4               departmental
                                                25 143:4               148:6
   199:1                  40:2 64:21
                                                145:9
   200:5,8,24             66:14                                     description
                                                150:25
   201:6               departments              151:3                  145:21
   204:1,5                74:6 75:2             181:16,23           designated
   206:6                  76:14                 182:1                  67:7 87:14


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 303 of 358 PageID #: 1041
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: designates..discuss
   93:13               determined               73:15                  75:10
   113:6                  238:5                 77:20                  131:18
   138:5                  259:3                 132:10                 158:1
   258:8,17               263:8                 201:17,25           disagreement
 designates            determines               203:4                  169:22
   93:1                   83:6 260:3            205:2
                                                                    disbelieve
 designee              determining            direct  21:5,            158:25
   48:1 82:9,             71:14                 13 29:21               159:2
   21 115:9               206:7                 30:21 31:1
                                                47:23               discharge
   121:2,8,15             259:12                                       68:16
   122:14,24                                    49:21
                       develop                  67:10               disclaimer
 detail                   214:20                84:9,23                176:13
   118:23                 271:1                 108:25
   128:17                                                           disclose
                       deviate                  109:3
                                                                       200:25
 detailed                 81:9,12,14            121:5
   66:12                                        126:25              disclose-
                       diagram
                                                130:23                 226:23
 details                  269:13
                                                139:1               disclosed
   232:9                  270:3
                                                271:13                 45:17
 determination         diazapine
                                              directed              disclosure
   105:13                 147:15
                                                82:5                   48:4
   106:18              difference
   168:23                                     directives               226:23
                          32:16
   235:20                                       207:18,24           discounted
                          103:3
   238:8,9                180:16              directly                 177:10
 determinations           263:4                 21:1 29:14          discovery
   207:16                                       31:6 34:25             74:23
                       difficult
                                                35:9,11                140:4,24
 determine                111:12
                                                39:9 96:13             178:16
   39:12 40:7             132:19
                                                164:5                  197:21
   81:21 84:1             200:21
                                                250:1
   105:3,21            difficulties                                 discretion
                                                257:25
   106:16                 76:18,23                                     67:14
                                                270:5
   131:20                 77:7,11,                                     237:9
   199:23                                     directors
                          13,16                                     discuss
   257:2,22                                     73:13
                       difficulty                                      57:11
   258:9                                      disagree                 107:19


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 304 of 358 PageID #: 1042
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018      ·Index: discussed..dose
   140:2                  231:18              Dix    9:19           documenting
   151:3               discussions            DOC  175:25              101:5
   187:1                  69:13                 193:5               documents
   193:12                 70:10,14              199:2                  45:16 46:9
   196:7                  75:16                                        59:5,25
   278:20                                     doctor
                          144:21                165:13                 60:3,11,12
 discussed                152:7,11              166:10                 61:10
   76:16                  162:5                 167:22                 62:5,13,
   78:10                  171:3                                        19,20
   100:22                 180:4               document                 63:6,13,14
   114:15                 196:7                 11:15,20,              100:5
   120:16                 236:5                 23 12:13,              101:2,4,5
   144:25                 280:5                 20 18:5,14             141:10
   234:21                                       19:8,19,               143:9,19,
                       dismiss
   265:3                                        22,23                  21 144:7,
                          151:18,19             45:24 49:1
 discusses                266:18                                       12,22
                                                52:14                  175:12
   194:9               disposal                 55:1,23
   195:23                                                              190:2,15
                          161:16                59:2,8                 191:11,13,
   201:14                                       60:23
                       disregard                                       15,20,22,
 discussing               151:20,21             61:8,14,19             23 213:3
   81:4                                         62:3,7,8               215:10
   131:10              distribution             63:4 64:1              219:12,14,
   174:8                  203:7,12,             66:7 69:5              23 228:7,
   181:13                 16,23                 134:13                 10 233:9
                          204:2,7,13            142:25
 discussion                                                            251:21
                          245:3                 156:15,16
   53:15                                                            Doe     252:12
   73:14,17            distributors             176:6
   77:18                  74:25                 185:5               domestic
   140:8,9                                      225:11                 197:1
                       District
   146:4,6                                      237:20              door     148:9
                          199:3
   149:25                                       252:20
                       division                                     dosage      264:5
   151:11,13                                  documentation
                          20:20                                     dose   83:11
   196:2                                        137:21
                          45:4,7                                       88:1 90:4,
   201:9                                        138:2
                          46:2                                         14,21
   207:7,9,                                     228:11,22
   10,20               divisions                230:19,20              221:22
   214:11                 33:19                 231:2                  264:8,11,


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 305 of 358 PageID #: 1043
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018          ·Index: dot..e-mail
   17                     181:2                 181:11                 25:5
 dot     9:10             185:25                183:1,6
                          188:8                 186:3,19                      E
 double-sided             199:12                193:6
   19:15                  229:2                 194:2               e-mail   19:4,
 downtown                 240:13                196:13                 10 70:16
   123:13                 242:18,24             198:25                 134:17
                                                205:20                 135:2
 dozen  31:22,         drugs   28:15,
                                                218:15                 140:3,14
   23 154:12              20 37:9
                                                220:17                 141:15,20
                          75:18
 drafted                                        222:23                 142:10,21
                          76:19
   236:13                                       233:3                  143:25
                          82:5,8,16,
 Drake     10:18                                238:12                 145:10,12,
                          20,24
                                                241:11                 16,23,25
 draw    69:7             85:22
                                                253:13                 146:23
                          86:1,4,24
 drug  31:3                                     263:16,20,             149:2,24
                          90:22 91:1
   71:7,11                                      22,25                  150:8,22
                          102:1
   88:18                                        264:24                 151:6,11,
                          121:12
   102:2,6                                                             13,15,17,
                          122:11,15           dual     21:9
   103:9                                                               18,22
                          123:21              due    132:10
   118:14,18,                                                          152:1,19
                          124:8
   20 119:10,                                 duly     8:2             155:23
                          133:3,9,19
   16 121:1,                                                           156:1,3,
                          135:3,23            duties     26:13
   22,25                                                               12,21
                          136:12,23             45:7
   122:4                                                               157:2,8,11
                          137:1,5,9,            66:13,17,
   124:14                                                              159:1
                          25 138:6,             20,21
   126:19                                                              164:2,21
                          7,18 140:6            68:16 69:9
   128:3,14                                                            168:11
                          145:19                108:12
   129:11                                                              169:17
                          148:2,7               110:20
   133:18                                                              172:21
                          150:5                 112:19,24
   137:15                                                              173:3
                          155:7,10,             113:6,11
   148:14                                                              174:6,8,19
                          16 171:11,
   155:17,20                                  duty  20:18              175:5,10,
                          17,18
   158:23,24                                    108:17                 17,24
                          172:11
   159:8,9                                      109:22,23              176:6,11,
                          175:11
   160:4                                        110:11                 18 177:9,
                          177:13
   165:6                                        193:1                  11,12
                          178:21,22
   180:7                                      Dyersburg                180:11,17
                          179:4,6


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 306 of 358 PageID #: 1044
                                                                                  Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: e-mailed..endorse
   185:13              EEG   253:18,          efforts      29:5     emergency
   216:5,20               21 255:7              74:19                  16:24
   217:8,17               256:21                238:14                 266:22
 e-mailed              effect   180:7         EKG    256:14,        emotional
   187:4                  183:25                21                     276:22
 e-mailing                184:14              elaborate             emphasis
   181:9                  253:15                186:2                  66:15
                          264:22,25                                    67:11
 e-mails                  265:8,9,            elapsed
   60:11,14               10,17                 181:23              employed
   157:6                  266:10                253:7                  20:14
   173:11,15                                  elapses                  22:18 23:9
                       effective
   177:3                                        246:2               employee
   178:17                 171:10,12,
                          14 183:23             249:23                 44:9 71:18
   188:23                                                              110:13
   204:22                 241:14              electrical
                                                270:12,13              138:15
   214:6,7             effects                                         191:25
 Earl     117:23          147:13,16,          electrocution
                          18,20                                     employees
                                                64:5
 earlier                  153:5                 194:11                 33:24 34:2
   72:24                  163:1                 241:23                 35:20 71:6
   99:25                  167:9                 242:4                  96:21
   107:16                 168:7                                        106:25
   131:10                                     electronic               110:12
                          176:8
   144:25                                       141:12                 111:1
                          263:22
   232:6                                        143:22                 138:11,12
                          264:4
   275:21                                     element               encompass
                       efficacy
 Early     197:14                               37:10                  165:11
                          150:13,17
 easier                                       elements              encompassed
                       efficient
   122:11                                       25:22                  110:22
                          171:10,12,
   241:14                 14                  elicit                end   87:15
 East     9:14                                  147:12,15,             148:10
                       effort
                                                18                     185:23
 Edmund                   129:10
   117:12                 158:22              embarrass                208:8,14
                          201:8                 16:9                ended     253:4
 educational
                          209:5               embarrassing
   24:23                                                            endorse
                                                10:22


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 307 of 358 PageID #: 1045
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: endotoxins..execution
   25:19                  219:2               Europe                exception
 endotoxins            entitled                 227:10,18              91:25
   183:16                 75:15,21            evaluate                 200:2
                          143:7                 214:19                 218:13
 ends     213:19
                          173:24              evening               exchange
 enforcement              184:7                                        145:16
   98:4                                         51:20
                          238:2                 84:12                  157:11
 engage                entity      35:1                                213:20
   166:12                                     event  48:4
                       environment              68:8 72:20          excited      20:6
   267:1
                          183:8                 107:9               exclusion
 engaged      29:6                              184:6                  52:5 208:7
                       equipment
   38:24                                        262:15
   56:14                  254:1,4,5,                                Excuse      91:11
   218:22                 6 270:13            events     64:21      executed
                       equitable                66:10                  255:22
 engaging
   103:11                 184:8               evidence              executing
                       Erin     10:18           249:17,19,             67:22
 ensued                                         23
   207:20              errors      279:6                            execution
                                              ex--     88:10           19:2,3
 ensure  33:19         escort
   40:2 82:23             273:3,6,10          exact  20:2              21:15
   155:15                                       22:7 31:21             26:14,19,
                       establish                33:5 97:3,             24 28:19
 ensuring                 108:20                8 100:18               32:13,24
   111:4,6                255:21                126:13                 38:15,17
 entered               established              146:7,8                39:9 51:21
   141:18                 124:10                154:9,11               55:15
   252:21                 171:9                 158:19                 57:10
                                                236:4,5,11             61:21,22
 entertain             establishing
                                                243:23                 63:20
   200:16                 25:13
                                                265:20                 65:24 66:8
 entire     24:14      estimate                                        67:9,15,16
                                              EXAMINATION
   91:22                  31:15                                        68:10
                                                8:4
   111:5                  236:18                                       70:1,3,21
   243:25                 247:24              examined      8:2        71:15
 entities              Etomidate              examiner                 72:3,4,14
   122:8                  174:1                 165:23                 73:3 75:18



www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 308 of 358 PageID #: 1046
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: executioner..exhibit
   82:1,5,6               185:23                246:18                 39:23 40:7
   85:23                  186:1                 247:2                  44:3
   89:15,17,              189:25                249:10,18,             106:23
   20,21                  193:18,19,            20 275:22           exempt      48:3
   90:24,25               23 194:2,             277:25
   93:19                  10 205:8,             278:1,5             exercise
   94:16                  11,19,20                                     68:7
                                              Executioner's
   95:10,25               206:4,7                                      105:10
                                                246:24
   98:10                  217:24                277:21              exhausted
   99:20                  218:2,8                                      238:14,24
   102:23                 233:3               executions
                                                20:25               exhibit
   103:2,13               241:17,20
                                                21:8,12,18             11:17,18
   104:2                  242:11,21
                                                23:6 24:2,             12:5,6,9,
   106:2                  244:22
                                                5 28:15                24 13:6,7,
   108:5,19               246:23
                                                31:11 36:4             23 18:9,10
   109:12,25              248:24
                                                38:15 39:4             19:1,4
   110:5,7,               252:18
                                                40:20 41:8             46:15,16,
   13,24                  255:8
                                                45:18,24               23 47:16,
   111:2,8                257:7,11
                                                69:16,25               17 49:3,4
   112:24                 258:12
                                                70:6,23                52:13,18,
   114:11                 263:11,15,
                                                71:3,6                 21 56:4
   115:8,25               18 265:7
                                                108:10                 59:3,6
   117:5,18               266:22
                                                129:14                 60:25
   118:3,7                267:18,22,
                                                133:4                  61:1,18,20
   119:5                  23 268:5,
                                                140:7                  62:10,25
   120:1                  11,20,22
                                                163:25                 116:14,15,
   122:22                 269:18,20
                                                177:14                 22 117:10
   126:1,3                270:17
                                                189:19                 130:21
   127:5,10               272:18
                                                201:16,20              132:5
   131:24                 275:14
                                                216:2                  134:14,15
   132:24                 276:3
                                                217:7,18               135:14,15,
   136:17              executioner              219:16                 20,22
   138:1                  30:15 31:3            245:1                  140:19,21
   161:7                  32:3                  262:18                 142:3,5,9,
   163:3                  81:19,25              268:14                 17 143:2,4
   164:13,25              83:2,10                                      145:9
   171:17                 84:23 87:1          executive                173:6,8,
   183:2,7                99:9 103:5            35:5 36:7              20,21

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 309 of 358 PageID #: 1047
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018        ·Index: exhibits..fair
   181:16,19              162:19              Extraction               96:12
   182:1               experiencing             96:20                  102:7,9
   185:7,8                258:10              eye     161:12           103:1
   190:7,8                262:16                                       119:13
   209:8                                      eyes  114:23             120:8
   228:7               expert      55:12        261:7                  123:11
   230:11,12              153:2                                        125:5
   251:2,7,10          experts                         F               133:15
 exhibits                 153:5                                        177:14
                                              face  119:23             204:1
   50:7                expiration               122:20
   134:10                                                              241:13
                          82:12                 278:1                  261:2
 exist     101:2          136:6,8
                                              faced  69:24             266:11
                          137:16,18
 exists                                         205:10              factor      41:8
   106:15              expired
                                              facial  96:7          facts   55:15
   231:6                  130:25
                                                119:22                 56:14
                          131:4
 exit  269:3                                    150:14
                          136:25                                    factual
   272:23                 137:15              facilities
                                                                       132:15
 expect     11:2          157:14                21:2 22:24
   35:18                  244:18                23:10               fair   35:23,
   230:18                                       33:20                  24 66:18
                       expires                                         76:15,20
                                                34:20,22
 expectation              135:8,11                                     108:23
   102:13                                     facility
                       explain      15:9                               110:18
   238:17                                       24:18                  112:3
                          48:18
                                                26:21 36:6             127:7,8
 experience               49:25
                                                37:20                  132:3
   40:23               explanation              51:17 52:1             175:22
   154:1                  118:21                78:13,18,              176:21
   158:16                 193:9                 20,21,22               180:14
   160:5,18,
                       explore                  96:19                  189:9
   22 161:1
                          172:20                97:24                  192:18
   169:2
                                                253:21                 219:12,13
 experienced           expressed
                                                273:19                 235:17
   161:6                  151:15
                                                277:6,17               242:9,14
 experiences           extend      74:23
                                              fact  29:1               248:17
   70:5                extent                   42:24,25               249:6
   152:13                 112:14                93:18

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 310 of 358 PageID #: 1048
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018          ·Index: fall..footer
 fall  111:14          fee     221:13,          13 119:12,             122:15
   260:1                  21                    16                     232:4
 familiar              feel   106:4           fill-     248:10         239:10
   12:19 89:4             124:7               filled                fine   16:10
   98:12                  133:2,17              126:22                 80:10
   111:25                 137:8                                        197:21
   114:12                 147:23              final  207:16
                                                                    finishes
   120:7                  148:1,6               255:24
                                                276:17                 247:7
   124:15,19,             155:18
   24 125:5               163:20                                    firsthand
                                              Finally
   145:25                 242:23                195:13                 153:8
   146:1,2                261:10                                       159:7,9
                                              financial                164:4,7,9,
   165:4                  268:8
                                                256:8                  11,14,23
   255:10              fell   128:9
   256:10                                     find  28:3            fit     91:14
                          129:2
                                                29:23
 family     10:23      fellow      15:20                            flip   19:12
                                                35:21
   270:4                                                               182:8,22
                       felt   28:7              50:11
 fault     181:17                               102:12,13,             183:21
                          158:12
 FDA  198:24              179:20                21 104:19           floor     17:3
   199:21,24              180:23                111:12              flow     246:15
   200:5                  181:1                 122:3,4
                                                129:10,12           flush   102:2
 February                 229:12
                                                156:4                  240:15
   56:6,9                 245:7
                                                158:22              focus     192:2
   59:14               field     159:24         174:22
   97:14                                                            folks     277:16
                       figure   57:15           196:10
   100:3,11               58:1 181:3            200:9               follow      83:7
   130:13                 197:14                201:11                 88:19
   133:21                 207:2                 204:9                  199:17
   213:22                                       209:5
                       file   117:1,                                follow-up
 Federal  8:16            13,24                 212:12,15              187:4
   9:15,20,               127:15                217:14                 275:9
   22,24 10:1                                   229:7
                       filed   18:17                                follow-ups
   198:24                                       238:15,18
                          56:6 57:6                                    279:21
   199:2                                      finding
   206:15                 199:2                                     footer
                                                78:15
                       fill     113:9,                                 156:11,14
                                                104:16

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 311 of 358 PageID #: 1049
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: Footnote..give
 Footnote              free   67:13           game  140:1              193:9
   130:24                 81:9,13,              166:6,8                207:10
 force     184:14         16,24 82:4          garage                   257:17
                       front     13:10          269:17                 267:18
 forced                                                                269:3
   278:12                 76:5                gather  76:8
                          107:18                                       271:12
 forget     46:8                                191:20,22              276:11
                          134:11                234:10,19
                          142:8                                        279:11
 forgive
                          173:11              gathered              General's
   234:12
                          270:5                 107:12                 10:10 54:5
 forgot     20:7                                191:23
                          273:16                                       127:21
 form  41:16                                  gathering                128:20
                       fulfill
   54:20                                        194:1                  130:14
                          114:4,5
   151:14                                                              131:3
                          258:17,19,          gathers      99:6
   234:13                                                              134:4
                          22
                                              gave                     279:1
 formal
                       fulfilling               159:11,19
   166:24                                                           generally
                          248:10                168:9
 forward                                                               33:23
                       full   185:14            278:21
   67:17                                                               74:19
                          250:23              gender     71:25
   81:25                                                            generated
   123:15              full-scale             general                  205:21
   137:10                 98:3,15               24:13 33:6
                          250:2                                     give   34:9
   244:9,14                                     50:9
                          255:1                                        48:24
 Foso     74:4                                  53:22,25
                                                                       52:15
                       fully     15:7           54:9 55:4
 found  60:18                                                          56:23
                                                57:4,23
   104:18              function                                        57:25
                                                75:16
   162:11                 45:11                                        81:11,16
                                                95:14,17
   194:13                                                              82:25
                       functions                100:1
   229:9                                                               83:11
                          67:6                  110:21
                                                                       90:12
 fourth  174:5         future                   111:5
                                                                       139:21
   185:14                 178:16                132:14,18
                                                                       165:9
   188:16                 245:1                 134:7
                                                                       166:5
                                                136:15
 frame  16:18                                                          192:7
                                                145:5,15
   22:11                         G                                     276:16
                                                165:22
   237:4                                                               277:8
                       gained        72:25      186:9,23


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 312 of 358 PageID #: 1050
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018      ·Index: giving..Harwell
 giving     56:22         216:1                 238:7               hands     239:16
   116:1                  221:2,11            guided  67:15         handwriting
   167:18              graphic                  237:22                 220:23
   184:4                  207:1                                        227:23
   264:8                                      guideline
                       Great     55:7           67:5,12,24          handwritten
 glasses
                       greater                  81:7,8,10              220:16,18,
   156:13                                                              25 224:6
                          168:9               guides       237:9
 GMP     214:21,                                                    handy     52:13
   24                  Greg     35:13,        gurney
                          14                    266:13              happen   17:6,
 good  8:6                                      270:6                  7 41:3
   78:18 80:8          ground      9:2,4
                                                                       90:20
   81:14               guess   21:9                                    98:14
                                                       H
   82:13                  27:10                                        99:11
   139:4                  29:21 39:8          Habeas       8:16        273:13
   220:11                 41:1 69:12
   235:9                                      half     154:12       happened
                          98:13 99:4
                          122:10,19           Hall     10:6            123:3
 governing
                          155:6                                        146:17
   196:21                                     Halloween
                                                                       231:8,17
                          180:12                146:12
 government               181:3,7                                      235:4
   35:4                   199:18              halt     110:4           259:4
   159:25                 204:19              hand  111:24             278:6
   160:1                  215:4,7               116:11              hard   129:11
   206:16                 221:22                122:13                 278:16
 Governor                 232:11                173:1               Hardeman
   35:10,11               242:14                181:14                 23:2
   44:6 109:2             256:2                 185:5
   110:9                                        251:5               harm   107:13
                       guests      11:3                                276:22
   129:16                                     hand-delivered
                       guidance
 Governor's                                     56:7                harmful
                          13:3 69:8                                    264:3
   108:21                 90:13               handed       46:22
   109:1,4                104:2,16              61:7                harsh   205:5,
   110:3                  105:3,18              181:25                 10,17,24
   111:2                  106:1                                        206:2
                                              handle       13:3
 grade     211:10      guide   67:13            95:18               Harwell      10:1
 grams     215:22         68:1,3,11             184:21


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 313 of 358 PageID #: 1051
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: hate..hospital
 hate     181:18       heavy   223:5            16,21                  233:16,22
 he'll     13:16          224:11                125:16,22              234:4
   14:5                held     20:10           130:18,22              235:5
                                                133:14,20              244:13,15
 head  35:15           helpfully                134:16,22              245:13
   154:24                 237:22                135:1,16,              250:25
   190:11              helping                  21 138:19,             251:3,8,16
   223:2                  58:10,13              21 139:9,              252:3,7
 heading                  155:5                 14,20                  253:25
   210:20                 168:22                140:18,20              258:5,6
                                                142:4,7,24             275:6
 health                helps   42:4
                                                143:3                  279:23
   254:11                 58:17
                                                150:16,21              280:1,10
 hear  14:15              69:17,18
                                                151:9               Hey     167:18
   21:24               Henry   8:5,12           158:1,3
                          10:25                 159:16,17           high     206:19
 heard     77:24
   78:2                   11:16,19              169:10,16,          highest
   98:21,22               12:7 13:8             19 170:18,             201:4
   161:22                 18:7,12               19 173:5,
                                                                    HIPAA
   246:10                 41:23                 9,21,23
                          43:19,23                                     156:18,22
   265:18,19                                    177:5,7,22
                          46:10,12,             178:1,4,9,          hit     176:14
 hearing                  19,21                 15,20               hold   21:19,
   55:13,19               47:18 49:5            179:2,11,              21 23:14
   65:15                  50:17                 15 181:20,             44:2 124:1
   69:21                  52:16,19              24 185:9
   160:13                 55:6                                      honest      16:1
                                                188:1,7,
   167:15                 57:15,18                                     156:7
                                                17,18
   274:15                 59:7 61:2,                                Honor     233:14
                                                190:5,9
 hearsay      14:5        6 64:12               197:13,19           hooked      250:7
                          74:4,9                198:2,9
 heart  171:20                                                      hope   17:5,7
                          75:8,13,25            202:6,10,
   255:5                                                               58:17
                          76:3 80:1,            15,17,24
   256:15                                                              250:21
                          12,15,18              203:1,21
 heavily                  91:13,15              204:20                 259:9
   222:18                 96:11,15              208:12,21,             268:13
   224:3                  107:15,23             23,25               hospital
   225:12                 116:9,10,             220:3,6                79:4


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 314 of 358 PageID #: 1052
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: hour..incarcerated
   254:16                                     identity              implementing
   255:2                         I              51:15                  36:4
 hour  16:16                                    74:23                  245:16
                       I-n-d     221:2,
   128:9                                        159:15,18           importance
                          11
   228:19                                       195:5                  172:23
                       I-n-s-t                  221:20
   230:13,21,                                                       important
                          224:13                233:17
   22 235:2                                                            15:23
                       i-s-o-t-o-p-i-           258:8
 hour-and-15
                       c-a-l-l-y
                                                                       16:25
                                              ignore
   16:12                  216:23                                       151:22
                                                244:23                 206:5,11
 hour-and-a-
                       i.e.     196:23        ignoring                 230:14
 half 16:12
                       idea   139:11            210:23                 232:8
 hours  11:6,8
                          214:2               II  48:9              importation
   111:17
   181:22              ideas     80:25          196:23                 196:23
   202:24                                       222:23                 198:23
                       identical
   220:2,12                                   III    183:21            199:9,25
                          49:9
   253:2                                                               200:6
                       identified             ill  113:18
   274:25                                                           imported
                          270:3                 114:2
   278:14                                                              199:1
                       identifies             illegal
 houses     78:22                                                   importing
                          198:3                 245:7,8
 huge     148:9                                                        195:24
                       identify               imagine                  196:3
 huh-uh     16:2          71:22                 56:17
                                                                    imposition
 human     264:8,         95:15               immediately              64:24
   22                     198:1                 183:23
                          201:5                                     impossible
 hundreds                                     imminent
                          268:10                                       200:19
   239:4                                        127:5
                          269:22                                    improper
 hyper-                                       impact     14:14
                       identifying                                     178:12
 exaggerated                                    264:7
   266:2                  104:1                                     in-person
                          197:10              implementation           73:5
 hyperalert                                     36:23
   265:14              identities                                   inadequate
                          197:18                107:20
                                                140:8,9                197:1
                          233:15
                                                                    incarcerated
                          268:21              implemented
                                                245:17                 34:6


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 315 of 358 PageID #: 1053
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: incidents..information
 incidents                68:25 99:7            164:23                 142:19
   162:25                 116:1                 165:3                  143:23
 include  11:9            151:15                168:3,16               144:2,9
   34:7 39:23             158:5,13,             175:14                 145:3,19
   76:25                  15 160:3              180:8                  149:13
   77:3,7,10,             177:13                198:1,5                150:7
   13,16                  179:24                205:18                 151:1,4,7,
   88:7,22                180:13                218:21                 23 152:21
   129:16,18              181:9                 222:22                 154:19
   196:10                 184:23                232:25                 155:3,5
   240:7                  195:9                 240:16,20              156:16
   249:14                 205:22                254:10                 157:25
   274:2,5,7              215:1                 255:4                  160:16
                          221:2,11              267:11                 161:15,17,
 included                 230:9                 271:11                 19 162:17,
   175:23                 250:6,14                                     20,22
                                              infirmary
   228:14                 265:1                                        163:23,25
                                                254:3,7,14
 includes              individual's                                    164:1
   21:3                                       info     215:21          166:25
                          255:15
                                              inform                   167:16
 including             individuals              127:20                 168:18,22
   74:20 75:2             27:24 28:1                                   170:7,15,
   147:10                 30:6 40:17          information
                                                                       23 171:1,7
 independent              42:19                 29:16,19
                                                                       172:24
   183:14                 51:16                 30:8 40:22
                                                                       176:25
                          65:23                 41:1,11,
 indicating                                                            178:14
                          93:13 94:3            14,19
   63:8                                                                179:6
                          106:21,24             43:2,3
   191:18                                                              181:2
                          111:19                48:8 55:22
   212:2                                                               187:9
                          112:4                 58:14
   269:24                                                              191:17
                          122:6                 59:18 60:8
   270:4                                                               195:6
                          138:4                 69:7,19
                                                                       206:11,22
 indications              153:25                72:25
                                                                       216:10
   261:14                 159:6,11              107:12
                                                                       229:1
                          160:15                131:3,14
 individual                                                            230:24,25
                          161:6                 132:14
   29:7 30:11                                                          234:11,13,
                          162:11                134:3
   31:2,4,6                                                            18 240:23
                          163:24                138:25
   32:2 57:2
                                                141:13,16

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 316 of 358 PageID #: 1054
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018    ·Index: informed..inmate
 informed                 60:5 106:3            114:17,20              21 250:19
   27:12               inject      83:3         115:13                 252:9,16
   111:3                  249:3                 122:17                 253:13
   127:24                                       124:11                 255:14
   128:19              injectable               129:15                 269:12
   198:6                  194:21                132:8,11,              275:22,23
 Inglis  43:1,         injected                 21 133:23              276:2
   6 45:20                83:22                 137:25              injections
   46:25                  87:13                 145:20                 249:4
   48:17,22               246:8                 148:7
                                                149:14              injects
   49:8,21,24             264:14
                                                150:6                  247:2
   50:6 53:21          injection
   54:8                                         153:3,6,7           inmate   81:21
                          19:2,3
   134:7,18                                     160:6,17               83:6 84:22
                          20:25
   135:24                                       161:21                 87:11,24
                          21:12 23:6
   145:6,15                                     164:13,24              90:2,15
                          28:14
   173:13                                       167:20                 94:17 99:8
                          29:2,24
   176:5                                        183:2                  105:4,21
                          30:1 36:23
   185:15,17                                    185:2,24               106:3,16
                          37:9 42:7
   186:2,6,7,                                   186:22                 126:2
                          44:24
   9,23                                         187:2                  171:25
                          59:19
   187:14                                       192:3,8                172:9
                          61:21,23
   189:13                                       193:2,12               205:14,15
                          62:14
   251:13                                       194:2,6,13             241:17,18
                          63:16
                                                207:13,21              252:12
 ingredient               64:25
                                                208:2                  254:21
   77:4                   65:6,25
                                                232:5                  255:23
                          67:9 68:4,
 ingredients                                    233:6                  257:16,21,
                          8,17,21
   125:2                                        236:2                  22 259:24
                          69:10,24
   128:7,14                                     238:3                  260:4,12,
                          73:6,9,16
   129:13                                       239:18                 13,22,25
                          76:18,23
   229:8,9,                                     241:19,23              262:10,25
                          79:17 81:5
   19,22                                        242:1,3,8,             263:23
                          84:5 86:8,
   235:13                                       13 243:1               264:5
                          24 87:9
                                                246:3,22               265:5,12
 initial                  88:4,13
                                                247:16                 266:1,3
   87:12                  91:17,22
                                                248:11,21,             267:6
 initially                93:2 94:5,
                                                25 249:8,
                          8 107:25

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 317 of 358 PageID #: 1055
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: inmate's..involved
 inmate's              insertion                94:12               interns
   255:16                 267:25                224:14                 10:16
   261:6                  268:4               instruct              interposed
 inmate/               inside   51:25           74:11 75:6             43:10
 offender                 145:17              instructed            interpret
   259:3                  175:10                75:23                  221:5
 inmates      34:3        198:4                 212:12                 222:9
   35:21                  212:16
                          218:25              instruction           interpretation
   78:13 90:9
                                                68:11                  66:19
   241:24              inspection               82:19                  75:11 88:6
   242:4                  48:2,6
                                              instructions             119:9,19
 input     53:12,      install                                         120:13,17
                                                68:1
   17                     277:13                                    interrogatorie
                                              instructs
 inquire      50:9     installing                                   s 58:25
                                                13:20
   75:15                  274:2                                     interrogatory
                                                84:13
 inquiring             instance                                        143:8
                                              intended
   73:9                   82:13                                        151:1
                                                163:12
   165:18                 113:17                                    interrupt
                                                192:15,17
 inquiry                  123:17                                       107:8
                                              intent  89:6
   214:10              instances                                    Interruption
                                                149:19
   217:3                  90:2                                         86:23
                                                244:25
 insensate             institution            interested            introduce
   90:3                   75:2 76:14                                   9:8
                                                99:5
   106:17                 93:18                 160:15,21           investigate
   259:24                 109:18                215:23                 205:9
   260:5,7,8              126:8                 216:8
   263:5                  182:3                                     involve      98:4
                          185:21              interesting              201:20
 insert
                          254:3                 216:8                  248:5
   249:10
                          256:4               interfere             involved
 inserted
                          271:20                16:21                  29:15 37:6
   267:21                 272:13,25
   268:11                                     internal                 39:9 51:23
                          276:21                                       65:23 71:7
                                                214:11
 inserting                277:12                                       72:8 96:13
                                                216:24
   268:6               institutional                                   111:23


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 318 of 358 PageID #: 1056
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: involvement..Kissinger
   125:2                  278:20                242:5               Kathleen
   164:5               item     141:11          269:11                 10:5
   195:12                                     Jerome       9:21,    keeping
   250:1               items     140:23
                                                23                     11:11
 involvement           IV   84:24                                      99:18
                          86:17,25            job  58:15
   68:12                                        111:20                 111:2,24
                          87:1 96:18
 involving                102:7                 156:10              Kelley      8:12
   22:4 83:3              104:17                158:20                 107:7
   85:14                  246:15,17             159:23                 134:21
 iphones                  257:5                 160:5                  150:10
   181:18                 268:6                 274:22                 173:19
                          275:23              John     252:12          178:11
 Irick  95:11                                                          233:14
   116:25                 276:2               journey                  251:16
   117:5               IVS   250:7              173:4
                                                                    ketamine
   127:11                 267:20              judge     76:5
                          268:1,4,11                                   148:16
 irrelevant                                                            174:1
                                              judicial
   96:10                                        108:10
   133:13                        J                                  key     66:14,
                                                110:23                 22
 isotopically          jails     34:8         judicially            kidding
   216:23                                       67:8
                       Janet   47:3                                    116:20
 issue  50:9              251:18              July     188:25
   87:23                                                            kind   13:2
                       January   19:1         June  49:14              18:6 21:9
   113:20
                          59:19 62:1            76:4 132:9             40:10 56:2
   125:14
                          63:13 64:1            133:11,23              71:15
   138:18
                          92:3                  135:8                  112:9
   178:24
                          100:20                136:17                 128:8
   196:22
                          116:25                157:14                 167:21
   229:14
                          127:11,17,                                   211:5
   232:4                                      Justice
                          19,20                                        261:10
 issues                                         25:3,4
                          128:18                                       278:16
   78:12,14               146:10,20,
                                                       K            Kissinger
   84:24 85:4             21 169:9,
   134:25                                                              9:13
                          15 188:21
   151:16                                     Katherine                91:11,14
                          194:3
   277:1                                        9:19                   139:19
                          236:16,19


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 319 of 358 PageID #: 1057
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018         ·Index: knew..legal
   148:23                 150:13,19,            123:25                 50:16
   173:19,22              21 153:9              157:5                  202:10
   181:17                 158:23                231:3               learn     163:4
   202:19,22              159:7               large  47:24,
   245:12                 160:3,6,25                                learned
                                                25 211:13              29:17
 knew  158:12             164:5,8,9,            222:3
                          11,14,23                                     141:14
   159:4,6                                      264:19                 142:20
   160:20,23              167:8
                          168:4               larger     98:7          143:24
   163:24                                                              151:5
   164:3                  192:20              law  33:21
                          218:5,9,20            40:14 46:3             154:20
   168:12,17                                                           163:6
   179:21,22              231:10                98:4
                          232:23                108:16                 169:17
   180:18,25                                                           170:15,24
                          233:8                 132:7
 knowing      99:5        245:15                194:6               learning
   181:4                  249:2                                        152:18
   244:9                                      lawyer  13:13
                          250:10                                       180:10
   250:3                                        272:23
                          253:14
                                              lawyer's              leave   267:21
 knowledge             knowledgeable
                                                216:20                 272:17,19
   15:12                  28:5,8,9
   28:18                                      lawyers      10:8     led   127:3
                          29:1
   36:21                                        15:20                  202:8
                       Knoxville
   40:9,10                                      80:24               left     219:18
   52:11                  9:15
                                                143:5               legal   28:1,7
   54:12,17,                                    206:14
                                 L                                     31:11 43:7
   18,25                                        213:1                  45:4,6
   55:14                                        219:9
                       label     136:7                                 46:2
   69:25                                        220:10                 53:16,19,
   71:10               labeled                  227:14                 24 54:8
   76:22 78:5             216:24
                                              laying     261:6         56:21
   100:8,10            laid   88:20
                                              laymen's                 60:21
   105:24                 102:8
                                                261:13                 95:18
   118:17
                       landline                                        108:21
   127:1                                      lead  8:12
                          17:3                                         109:4
   129:1,7,19                                   9:13
                          109:6,11                                     110:3
   138:13
                          271:21              leading                  129:17
   139:1
                                                38:15                  144:21
   147:5               language


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 320 of 358 PageID #: 1058
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: legally..limits
   184:20                 7,17,21               236:2                  40:7,18
   193:21                 69:10,24              238:3                  44:3
   196:11,16              73:6,9,15             239:17                 124:22
   227:3,7                76:18,23              241:19,22              163:19
   239:10                 79:17 81:5            242:1,3,8,             180:20
   243:9,13               84:5 86:8,            13 243:1            LIC   115:10,
   244:1                  24 87:9               247:16                 13 118:9
   245:4                  88:4,13               248:10,21,             119:1
   267:16                 91:16,22              24 249:8,              120:3,15,
   276:12                 93:2 94:5,            21 250:19              23 123:1,
 legally                  8 107:24              252:9,15               5,6 140:6
   212:16                 114:17,20             253:13                 194:12
   243:19                 115:13                255:14                 195:14
                          122:16                269:11                 201:18
 legislature              124:11
   40:13                                      letter  46:24            202:1
                          129:14                47:6 49:6,             205:4
 legitimate               132:8,11,             9,11,19,22             206:7
   196:25                 20 133:23             52:15,21               216:15
                          137:25                61:10                  219:5,6
 length     62:4
                          145:20                130:20
 Leroy     10:6           149:14                                    license
                                                140:17,18,             79:11
 lessen     200:3         150:6                 22 142:17
                          153:3,5,6                                    222:23
 lethal  19:2,                                  143:1
                          160:6,16              222:21              licensed
   3 20:24
                          161:20                243:3,8,               224:12
   21:12 23:6
                          164:12,24             10,15,21,
   28:14                                                            life   125:7,
                          167:19                24,25
   29:2,23                                                             25 127:6
                          183:2                 244:5,20,
   30:1 36:23                                                          132:1
                          185:2,24              24 251:9,
   37:8 42:7                                                        limit   218:9
                          186:21                12,20,24
   44:23                                                               267:11
                          187:2
   59:19                                      letters
                          192:3,8                                   limited
   61:21,22                                     49:25 50:6
                          193:2,12                                     148:25
   62:14                                        222:4,20
                          194:1,6,13                                   178:18
   63:15                                        223:18
                          207:13,21                                    202:1
   64:25
                          208:2               level  29:13             267:6
   65:6,25
                          232:5                 39:5,14,
   67:9 68:4,                                                       limits      116:3
                          233:6                 15,23


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 321 of 358 PageID #: 1059
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018          ·Index: list..make
 list  154:10             23:3,14                                      277:16
   210:10,16              24:21                        M
                                                                    majority
   279:10                 47:11                                        241:21
                                              machine
 listed                   101:9
                                                253:18,21           make   10:22
   66:18,23               169:4
                                                255:8,21               11:17
   67:1 87:8              235:8
                                                256:4                  13:17 16:5
   155:7                  249:9
                          253:14              Maclean      9:16        17:8 30:20
   249:7                                                               37:3 39:18
                          272:22                10:7
   250:13                                                              43:3 48:2,
                       loose     123:25       made  40:5,8
 listing                                                               8 51:22
                                                84:1
   66:12               lose     21:22                                  54:7 58:3
                                                101:21
   135:2               lot   26:15                                     65:19
                                                106:18
 lists     135:7          41:19                                        69:18 76:5
                                                131:12
                          56:18                                        98:12
 lit     226:22                                 153:11
                          73:10,11                                     105:13,16
                                                155:15
 literature               80:24                                        120:5
                                                159:1
   41:7 169:1             111:13,18,                                   121:24
                                                163:25
                          21 113:16                                    132:1
 litigation                                     172:1
                          122:18                                       134:21
   124:13,15                                    179:18
                          134:10                                       139:25
   240:1                                        186:12,16
                          144:17                                       141:25
 Little's                                       207:14,16,
                          223:9                                        147:3
   42:8                                         18,24
                          261:19                                       158:21
                                                208:6
 live  50:14,                                                          160:10
                       low   17:16              214:18
   18 125:16                                                           162:8
                          206:18                215:8
                                                                       167:11
 local     34:8                                 235:11,12
                       lunch   11:10                                   168:23
 locate                                         236:3,10,
                          16:16                                        170:9
   118:16                                       12,13,19
                          107:22                                       171:6,22
                                                244:8
 location                 118:23                                       173:6
                                                249:20
   270:5                  139:5,8                                      180:22
                                                266:20
                                                                       189:16
 logistics             Luttrell
                                              main    78:22            206:19
   245:15                 23:2
                                              maintains                215:3
 logs     131:16       Lyle   140:23                                   233:11,18
                                                44:13
                          190:14                                       243:12
 long  20:10                                  maintenance
   21:19                                                               259:1
                                                96:19


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 322 of 358 PageID #: 1060
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: makes..means
   260:2                  236:3               marked  11:18         matter
   272:1                  242:13                12:6 13:7              152:12
   273:24,25           manufacture              18:10                  174:13
   274:1                  214:21,24             46:16                  248:1
   275:12                                       47:17 49:4          Maximum
   276:18              manufactured             52:18
                          115:20                                       93:17
   279:4                                        59:3,6                 126:8
                          244:7                 61:1
 makes     44:9                                                        182:2
   46:2                manufacturer             116:15                 185:20
   157:12                 243:3                 130:21                 254:2
   237:13                 244:6,10,             134:15                 272:25
   240:8                  21                    135:20
                                                140:16,19           Mays   46:24
   241:10              manufacturers                                   48:17 49:8
                                                142:5
 making     69:19         74:24                                        59:16
                                                143:2
   171:2                  203:6                                        141:10
                                                173:8
   235:20              March                    181:19                 143:7,16
   250:20                 117:14,24             185:8                  144:7
 man     16:25            185:12                190:8                  278:25
                          186:13                251:7               means   26:16
 management               187:7,14              252:2                  66:16
   31:10                  188:2,3
   113:24                                     marks     251:4          67:13
                          189:4,10                                     97:20
 manner     230:1                             Martin     10:25         103:4
                       mark   12:5
                                                25:4                   110:1
 manual     19:2          13:5 18:8
   61:22                  23:1 46:15          massive                  115:13
   62:14                  47:15 49:2            264:13                 147:17
   63:16,19,              60:24               master's                 167:2
   21,24                  116:13                24:25 25:8             185:25
   64:16,17,              130:19                                       194:10
                                              materials                196:11
   20 65:13               134:14
   66:18                  135:15                41:5 44:22             209:22
   68:5,9,17              142:25                45:23                  212:13
   81:5,7,21              181:16                51:5,7,9,              214:3
   83:5 84:5,             185:7                 11 52:4,7              221:14
   10 91:17,              190:6                 54:12                  226:1,10,
   22 107:25              207:2                 190:13                 20 227:18
   114:17                 251:1                 279:16


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 323 of 358 PageID #: 1061
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: meant..midazolam
 meant  27:19          Melson                 mentions                 151:16
   205:17                 205:8,12              205:2                  152:5,12,
 meantime                 206:5               message                  14 153:9
   210:10              member   35:18           210:7,25               154:1
                          72:2,13               211:15,17              157:13
 mechanics                                                             158:17
   89:25                  106:1                 213:19
                          130:6                                        160:4,18,
                                              messages                 22 161:8
 media  205:25            231:11
   269:7                                        209:11,15              162:7,24
                          234:25                213:11
                          235:19                                       163:6
 medical      55:3
                          250:6               met    8:20              164:12,15,
   78:22
                                                                       24 165:6
   165:13,18,          members                method  147:9
                                                                       166:3,13
   19,22                  72:3,13               194:14
                                                                       167:8
   166:2,19               96:18,20              196:16
                                                                       168:1,5
   167:6                  103:1                 207:13
                                                                       171:24
   168:8,15,              106:19                238:19
                                                                       172:2,18
   24 169:1               111:10                241:15,19
                                                                       174:22
   261:11,12,             146:5                 242:8,25
                                                                       176:7,9,
   20,21                  149:25                271:9
                                                                       23,25
   262:2,8                150:2               methods                  177:18,19
 medications              152:21                107:14                 188:3,20
   14:13                  207:25                205:19                 189:2,11
                          268:5,10,                                    201:21
 medium                                       micrograms
                          22                                           202:4
   141:12                                       217:1
   142:19              memory                                          203:2,13,
                                              midazolam
   143:22                 58:11,12                                     24 204:3,
                                                32:18 71:8
                          232:7,9                                      7,13,23
 meeting                                        77:8 81:19
                                                                       205:7,11
   141:12              men     15:20            83:4,11,23
                                                                       206:4
   143:23              mentioned                84:15
                                                                       208:6
   193:11,14              78:17                 85:14
                                                                       209:3
   197:4,5,12             88:15                 88:1,19
                                                                       235:21
   207:19                 162:10                90:4,15,23
                                                                       236:7
   280:3                  228:16                135:4,8
                                                                       243:4
 meetings                 275:21                136:1,7
                                                                       244:6,9,25
   73:5                                         138:9
                       mentioning                                      245:3
   130:8,11                                     147:11
                          99:25                                        247:3,5,10


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 324 of 358 PageID #: 1062
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018    ·Index: midlevel..moving
   253:15                 248:3               monitored                278:14
   263:10,25              253:7                 27:2                Morris      10:5,
   264:1,4,9,             273:2               monitoring               7
   13 265:4,              274:25                21:14
   10,13                  278:15                                    motion   12:10
                                                30:1,12                121:24
 midlevel              missed      62:23        255:15,22              190:4
   254:19                 80:25                 256:5                  266:17
 midnight              Missouri               monitors              mount
   128:9                  226:22                256:15                 277:20,23
 midway     117:8      misspelled             Monterey              move   58:20,
   210:6                  173:25                26:4                   21,24
 Miles     10:18       misunderstand          month  98:17             67:17
 Miller                   65:17                 190:20                 81:2,25
   117:23              misunderstandi           191:14                 83:10
   118:3               ng 162:9                 236:21                 87:22
                                                243:23                 96:17
 milligrams            Mitchell
                                              monthly                  107:4,24
   83:23                  10:9 53:20                                   123:15
   84:15                  143:6                 30:25
                                                36:20                  140:2,5,7,
                          202:21                                       14 181:13
 milliliters                                    96:23
   217:1               model   25:15,           97:1,25                198:19
                          20,22                 98:8 99:2,             213:21
 mind  101:3
                       modifications            13,15,16               234:6
   152:15
                          39:7                  100:9                  245:9
 minute  22:17                                                         260:9
   43:14 84:8          modify                 months  97:6             261:17
   86:13                  122:23                169:25                 278:7
   218:16                 278:22                235:7,10,
                                                                    movement
   247:2               moment      61:17        16 236:24
                                                243:22,23              278:4
   273:2
                       money     222:10                             moves   14:9
 minutes                                      morning      8:6,
                       monitor                  18,21                  35:15
   108:18
                          26:14,16              11:15                  154:24
   139:3
                          30:14,22              14:13,19               223:2
   181:22
   220:2                  257:16                16:14               moving
   246:11                 262:9                 202:8                  202:25
                          277:13                                       244:14

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 325 of 358 PageID #: 1063
                                                                               Attachment 22
              ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                             Tony Parker on 06/05/2018      ·Index: multiple..object
 multiple                 5,6                 nodding                  230:2,4
   209:4               necessarily              154:25              notified
   219:2                  121:6                 155:2                  123:20
 multitude                256:25              noon     16:15        notify   90:18
   277:1               necessity              Northwest                123:11
 muscles                  89:9                  22:25               November
   262:6               needed   40:5            23:11,22,              173:13
                          185:24                24 24:1
                                                                    number   21:22
          N               186:19              notation                 31:21 34:7
                          211:4                 227:16,18              42:20
 N-e-y-s-a
                          249:14              note  9:9                44:13,18,
   187:13
                          272:17                96:5                   21 97:3
 naked     161:11         274:1
                                              notebook                 102:7
 names  70:25          neglected                                       103:8
                                                269:10
   75:19                  234:24                                       154:9,11
   150:1                                      noted  133:14            169:5
                       neighborhood
   170:22                                       138:20                 183:10
                          154:15                158:2
   192:5                                                               221:4
                       networked                177:6,23               223:17
 naming       76:13
                          69:22                 178:2                  241:11
 narcotics                                      179:12
                       news   41:7                                     245:21
   196:23                                       202:12                 267:8,11
                          90:8
 Nashville                220:11                208:24                 269:19
   50:14,18                                     217:1
                       newspaper                                    numbers
   78:21                                      notes  154:16            53:6,8
                          168:21
   185:21                                       193:20                 174:5
                          185:11
 national                 187:22                220:16,18              209:17,20,
   77:23                                        221:1                  21,24
                       next-lettered
 natural                  173:6               notice     11:23      Numeral
   16:13,15                                     12:1                   47:24
                       Neysa     187:3,         175:4,7,8
 nature  95:18            9,13                  184:5,23            nurse   78:1
   131:20                                       231:4                  165:13,14
                       night   202:7
 Naval     25:1           263:18              notification
   26:3                                                                       O
                       nine-seven-16            33:8
 Navy     26:1,           210:21                229:21              object        14:5

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 326 of 358 PageID #: 1064
                                                                                  Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: objection..offender
   41:16 50:4             80:14                 212:15                 104:7
   54:20 64:9             139:8                 235:13              occasions
   74:2,10                162:20              obtained                 98:1
   79:25                  163:2                 69:25
   125:10                 220:5                                     occur   41:5
                                                74:21,22               65:5 66:10
   138:17                 247:14                118:8
   157:23                 268:20,23                                    146:6
                                                136:21,23              166:4,19,
   177:2                  275:5                 137:5                  20 169:24
 objection             observing                149:7                  235:2,6
   43:11                  164:12                155:3,5
   50:15 75:9             246:14,17             170:7               occurred
   96:6                   275:17                171:2                  22:10
   133:12                 276:24                257:6                  72:21 80:4
   158:2                                                               97:14
                       obtain                 obtaining
   177:5,22                                                            100:7,8
                          28:18,19              28:14 29:6             124:16
   178:1                  29:2 41:7             73:15
   179:11                                                              126:21
                          74:19                 76:18,23               146:16
   202:11,12              75:4,17               77:8,11,
   203:18                                                              235:7,11,
                          79:13,16              14,17,21               19,24
   208:24                 85:25 86:3            118:14,25
   233:13,14              106:12                119:1               occurs      65:12
 objections               111:11                121:12              October
   13:1,13,17             115:10                122:16                 117:18
 objects                  119:6                 132:11,20              134:19
   198:18                 120:2,22              138:6
                                                                    offended
                          121:3,20,             181:11
 observation                                                           14:25
                          25 122:25             193:2,6
   257:21                 123:5,17,             196:16              offender
 observe                  18 127:4              201:17,25              84:2 90:23
   26:19                  128:2,21              203:5                  104:14,15
   261:1                  133:6,18                                     105:14
                                              obtains
   267:14,23              175:11                                       155:18
                                                85:22
   268:5                  176:9                                        163:17,20
                          185:25              obvious                  172:12
   271:2
   276:2                  187:16                65:10 82:9             259:17
   277:25                 199:13,24             261:7                  261:15
                          201:8               occasion                 266:12
 observed


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 327 of 358 PageID #: 1065
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018     ·Index: offenders..order
   267:17                 267:14                209:5               opioid
   276:10                 269:4               onsite                   148:17
 offenders                270:2,7,19            273:11              opponent
   34:6,7,8               271:5,21                                     202:20
                          272:20,23           open  148:9,
   67:23                                        13 210:9            opportunity
   78:23,25               274:9
                          276:1                 261:7                  278:19
 office  8:17                                 operate               opposed
                       officials
   9:15,20,                                     33:20                  273:24
   23,25                  60:9 69:14
                          70:7                operated                 274:17,20
   10:2,10,14
   36:7 54:1,             76:17,21              34:24               option
   5 56:8                 77:20                                        105:6,11
                                              operates
   57:4 89:17             152:7,8,                                     113:12
                                                35:3
   109:1,16,              10,24                                        163:7
                          180:5               operation                188:20
   19 111:3
                          192:7                 216:9                  200:17
   123:8,9
   127:21                 193:4               operational              222:10
   128:20                 219:1                 67:6                   236:11
   130:14              older     21:22                                 239:15,16
                                              operations
   131:4                                                               242:3,6,15
                       on-site      79:7        20:20
   134:4                                                               259:7
                                                22:23
   191:19              one's     217:9,                                260:8
                                                23:22
   271:12                 10                                           274:7
                                                33:17
   279:1               one-drug                 35:12               options
 Officer                  72:8                  51:18                  109:7
   35:12                  239:25                159:25                 196:9
   187:10                 240:7,8,              160:2                  200:9
                          12,24                                        201:11
 officers                                     opinion      55:3
                          241:3,6                                      211:20
   34:16                                        158:7
                       one-on-one                                      239:9
                                                163:7
 official                 70:10,14                                     274:6
                                                168:4,13,
   92:11                                                            oral     161:25
                       ongoing                  14 241:1,2
   121:9
                          102:10,16             243:18              orchestrate
   131:5
   168:16                 131:13              opinions                 206:16
   229:2                  132:10                55:13               order   12:10,
   240:11                 199:16                168:10                 24 13:4,9,


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 328 of 358 PageID #: 1066
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: ordered..paragraph
   22 69:8                258:1                 20:19                  148:1,7
   74:13                  272:18                33:17                  155:19
   75:12,22            ordered   11:5           93:19                  163:21
   81:16                  67:9 82:24            108:9,11               241:5
   82:4,10,               111:9                 110:23                 258:10
   15,19                  150:18,25           overseeing               259:25
   107:16                 200:24                108:15                 260:8
   115:8,10               219:8                                        262:16
   117:4,11,                                  oversees                 265:4
                          255:20,25             21:11
   21 118:9,              256:17                                    pan   246:18
   17,25                                      oversight                275:23
   119:6,10,           ordering                 110:25
   12,15                  82:7,8                111:5,15            Pancuronium
   120:2,12            orderly                                         148:19
   121:22                 34:21                                        149:10
                                                       P
   122:25                                                           paper   205:22
                       orders   64:23
   123:6                                      P-e-n-t-a-s-o-           231:2
                          76:7 83:9           l 225:14
   126:9,16
                          116:12,23                                 paperwork
   127:14                                     p.m     84:11
                          120:9                                        215:15
   140:11,15,
                          141:6,9             p.m.  142:11             219:10
   22,25
                          171:16                173:18              paradoxical
   141:18
                          215:23                174:16                 265:8,9,
   142:18,22
                       original                 176:18                 10,17
   143:10,19
                          56:6                  280:14                 266:10
   144:24
   150:12              out,'     185:23       packet                paragraph
   173:16                                       116:12                 53:6,8
                       outline
   189:24                                       173:1,11               59:22 67:4
                          139:22                174:6
   190:14                                                              74:17
   201:4               outset                   190:6,12,              84:13
   213:3                  236:23                17 191:17              88:10,15
   215:10,16           override                 228:14                 107:10
   228:9,14               272:14              pages  18:25             115:6
   233:10,15                                    62:4 191:1             117:8
                       overseas
   234:2,8,10                                                          132:5
   245:10                 195:25              pain  105:4
                                                                       152:12
   254:18                 196:4,14              106:4,17
                                                                       183:3,5,22
   255:24              oversee                  147:21,23
                                                                       184:3


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 329 of 358 PageID #: 1067
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: paragraphs..pentobarbital
   185:14,16              61:7 74:6           parties               pento   176:14
   186:25                 90:1 97:10            15:14                  211:3
   188:16,17              99:24                 183:24                 225:17
   196:21                 124:9               parts  51:13,         pentobarbital
   199:20                 127:2                 14,15,16               22:5 29:8
   206:14                 141:9                                        101:23
                          142:9               party  59:17
 paragraphs                                     75:2 177:4             102:15
   53:13                  143:7,16                                     115:17,20
                          144:6                 183:25
 paralegal                                      184:4,5                123:18
                          173:10                                       124:14,25
   47:3                   190:12                202:18,19
                                                                       125:6,12
 Parallel                 228:5               pass     259:2           126:4,10
   225:24              Parole                 passes                   127:4,23
 paralytic                34:10,11,             260:12,15              128:1,21
   147:10                 14,15,16                                     129:24
                                              passing
   148:18              part   26:1,                                    130:25
                                                261:16
   149:4,9                13 30:24                                     131:4,15,
   260:20                                     past  20:2               17,25
                          35:5 88:3
                                                133:23                 133:7
 paralyzes                94:5,15,
                                                191:13                 181:14
   260:22                 19,21
                                                214:18                 185:3
   262:5                  99:14
                          157:25              peak     253:15          186:13
 parameters                                                            187:16,24
                          163:10,13           pen     270:24
   12:11,23                                                            188:6,25
                          192:16,17
 paramount                                    pending                  189:6,12,
                          236:22
   172:23                                       131:1                  14,18,24
                          239:14
                                              Penitentiary             194:20
 parent     166:9      participate
                                                23:1,13                196:3,10,
 Parker  8:1,             95:10                                        24 198:7,
   6,9,11,14              110:12              pentaobarbital
                                                                       15 199:10,
   11:14                  111:1                 32:18                  14,16,25
   12:4,8                                       75:5,17                200:6,10,
                       participated
   14:12                                        77:1,5                 25 201:6,
                          30:7
   16:23                                        85:10                  8,12 202:2
                          114:12
   46:13,22,                                    102:11,19,             203:3,5,6,
                          163:24
   23 47:9,10                                   22                     8,17
                       particulars
   50:4 52:20                                 pentasol                 204:8,11,
                          125:4
   59:2,12                                      225:14                 14,23


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 330 of 358 PageID #: 1068
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: pentobarbitone..personal
   208:7,18               98:12                 277:4,5             person      30:14
   209:2,6                106:21              percent      96:1        48:21
   212:10,15              111:10                                       94:15
   213:8                  112:4               perform                  95:4,15
   215:3,6,               129:9                 163:12                 134:6
   12,21                  144:18                201:15                 138:25
   216:7                  150:3                 247:18                 145:2
   218:2,6,               152:13              performed                149:2
   10,13,17,              153:7,8               159:10                 154:5
   19 221:9,              154:8,11              163:11                 157:13,16,
   12,21                  158:11                246:18                 18 167:24
   222:24                 159:4,5                                      171:4,5,18
                                              performing
   223:11                 160:14,19                                    176:24
                                                67:8
   224:1                  162:5                                        178:21,22
                                                258:20
   226:7                  163:11                                       179:4
   227:17                 164:3,4,22          performs                 180:10
   228:18,24              165:2,8               258:24                 192:20,24,
   229:8,16,              167:5               perimeter                25 193:5
   24 231:15              168:13                91:18 98:5             211:1,9
   232:4,20,              169:6                                        217:11
                                              period  22:2
   24 233:2               171:4                                        218:3
                                                169:4,6,
   234:20                 179:21                                       220:16
                                                11,23
   236:7                  180:5,17,                                    227:21
                                                170:4
   238:15,16              23,25                                        232:22
                                                221:2
   239:11,13              181:8                                        233:11
                                                267:19
   240:4,17,              184:21                                       248:10,14,
   21,24                  197:18              periodically             18 258:7,
   241:13                 198:4                 36:19                  16 261:24
   242:20                 217:12              permit  200:6            275:15,16
 pentobarbitone           218:24                272:12              person's
   223:22,25              219:20                                       93:3
                                              permits
   225:3                  230:8                                        147:20
                          239:6                 196:22
 people  27:23                                  255:15                 158:19
                          240:23                                       178:14
   39:8 73:11             267:8               permitted
   77:25                  271:12                107:19              personal
   78:6,9                 272:1                 267:25                 54:18,25
   82:6 89:5              276:9                 272:19                 55:14


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 331 of 358 PageID #: 1069
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: personally..Plaintiff
   70:10                  195:12                272:4,7                25 119:6
   139:1                  218:4                 273:17                 120:2,9,12
   147:5               pharmacist               274:8,11,              122:25
   180:19                 119:11                13,17,18               123:5
   192:20                 128:13              photographs              126:9
   232:23                 177:16,17             135:22,23           physicians
   233:7                  178:5,8,                                     165:19,21
   241:1                                      phrase
                          11,12,14,             98:21,22               166:2
   250:9                  23 182:5,
   274:18                                       120:7               pic     211:16
                          15,18,23,             255:10
 personally               25 183:5                                  picks     38:25
                                                265:18                 39:1
   131:9                  184:7,19
   142:23                 219:4               physical              picture
   158:12                 228:17,23             137:6,12               211:14
   159:4,6                229:6,11,           physically            picturing
   160:25                 19,21                 277:12,14              167:16
   161:19                 230:7,12,
                                              physician
   179:21,22,             20 231:5,                                 piece     231:2
                                                87:13
   25 180:24              18                                        pinching
                                                95:9,24
   181:4,6             pharmacokineti                                  248:5
                                                96:7,9,13
   199:11              cs 165:6                 104:1,10,           Pino     9:21
   206:12
                       pharmacologist           12,25
   219:3                                                            place   30:22
                          165:12                105:2,7,
   240:10                                                              51:22
                          166:1                 18,23,25
   247:14,17                                                           56:17 96:3
                                                115:9,23,
   273:23              pharmacy                                        113:25
                                                24 116:3
                          79:7,8,10,                                   146:14
 personnel                                      121:2,15,
                          18 125:3                                     169:7
   66:14,22                                     21 122:25
                          195:13                                       189:5
 persons                                        165:23
                          213:22                                       198:14
   145:3                                        167:25
                          216:6,14                                     203:6,12
                                                254:19
 pharm  224:6             229:20                                       248:14
                                                257:1,7,15
   226:16,19                                                           266:9
                       phenomenon               263:21
                                                                       271:20
 pharmaceutical           265:11
                                              physician's
   77:4                                                             places   75:20
                       phone   70:14            95:1
                                                                       176:11
 pharmacies               109:6                 115:10
   74:24                  271:17                118:9,17,           Plaintiff



www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 332 of 358 PageID #: 1070
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: Plaintiffs..potential
   9:14                point   71:12            52:4 252:4             239:17
 Plaintiffs               73:22 74:5          pose    207:3            244:17
   8:13 85:23             76:12                                     possibility
                          78:19 80:8          posed     129:23
   206:8                                                               118:15
   230:16                 83:19 84:1          position      8:8        195:24
   241:21                 104:20                15:11                  198:22
   258:9                  119:14                20:11                  200:16
   262:15                 167:13                21:19                  213:16
   279:19                 168:2                 22:17
                          195:11                                    possibly
                                                23:3,5,8
 Plaintiffs'              196:20                32:1 35:7              70:15
   59:4 61:9              205:3                 44:2 49:25             104:18
   63:15                  207:6                 55:24 93:3             105:8
   91:23                  239:4,5,9             94:14 99:8             176:3
   143:18                 241:4                 103:13                 236:25
   150:14                 242:19                113:25              Postgraduate
   190:15                 263:12                114:10                 25:1 26:3
   263:1                  276:5                 156:9               potassium
 plan  16:11              279:19                159:24                 77:14
   140:1               point's                  160:1                  135:4,11
 plane     257:17         179:18                180:21,25              136:2,8
                                                278:5                  146:24
 planned      67:6     policies
                          111:4               positioned               147:10
 plans  16:20                                   246:22                 148:3
   107:20              policy      33:21                               172:15
                                              positions
   262:13,20           poor     232:7,                                 236:8
                                                23:15
 played     57:5          9                     93:12                  258:12,15
                       poorly                   153:17                 262:17
 plays     122:15
                          14:23,24,           possession            potency
 pleading
                          25                    124:4                  183:15
   143:5
                       pops     261:7           131:17              potential
 pleasure
                       port     263:21          132:3                  128:5
   280:3
                                                136:13                 129:2
 pled     56:14        portion                  137:6,12               195:18
                          222:13                144:14                 196:9
 plenty
                          245:9                 149:17                 239:8
   227:10,17
                       portions                 228:12


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 333 of 358 PageID #: 1071
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018    ·Index: powder..printout
 powder                   100:11,15,          prepared                 235:8
   225:18                 19                    111:8               prevented
 Powerpoint            practices                241:12                 180:9
   191:2,3                99:9                  276:16
                                                                    previous
   192:3,6,               101:6,20            prepares                 124:13
   10,12,21,              104:4                 247:8                  191:3
   25 193:3,              247:20              prescription             217:9,17
   8,15 195:2             248:9                 118:18
   206:24                                                           price     221:8,
                       practicing               119:10                 10
   207:10,14,             101:22                120:7,8,
   19 208:3,              102:3                 12,14,22            pricing
   5,9,14                 103:2                 121:22                 215:23
 powers                                         126:17,22              216:8
                       practitioner
   174:21                 78:1                present               primarily
   175:19,23              165:13,22             104:1                  22:25
 practical                                      267:25                 28:11
                       preclude
   48:5 103:3                                   268:3                  45:10
                          128:13                                       103:10
 practice                                       275:13
                       preface      30:4                               205:25
   9:18 10:6                                  presented
   30:13               prefer                   191:6               primary
   98:3,13,               254:21                192:13,19              68:10
   22,23,25            preferable               193:10,13              86:25
   99:2,6                 240:9                 207:11                 108:4,7
   100:2,6                                                             122:16
                       preference             preserving
   101:16                                                              176:19
                          240:6                 13:19                  240:3
   103:3,12,
   15,20               preferred              presume                  242:8
   104:5,10,              159:3,5               250:16              principle
   21 105:17           preliminary            presuming                102:5
   111:6                  11:8                  215:15              printed
   114:8
                       preparation            pretty     15:23         186:17
   154:1
                          27:10                 36:17               printout
   247:15
                                                108:17,22              185:10
   248:12,23,          prepare
                                                110:21                 191:18
   24                     15:16 27:8
                                                155:1                  225:2,7,9
                          38:14 98:9
 practiced                                      230:14


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 334 of 358 PageID #: 1072
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: prior..production
 prior  22:17          pro     10:7             42:2                   68:24 88:7
   23:8,17             Probation                51:10,23            procure
   24:5 72:21             34:10,11,             57:10                  187:1
   85:22                  13,15,16              64:22
   100:11,19                                    65:5,14             procured
   102:19              problem                  69:17 80:5             138:7
   108:18                 111:25                87:10               procurement
   124:12                 271:1                 88:18                  115:2,7
   127:19              problems                 89:4,5,21,             207:21
   128:17                 255:5                 24 94:19
                                                                    procuring
   146:9,12                                     95:19
                       procedure                                       208:2
   176:23                                       97:24
                          31:4 33:21                                produce
   191:13                                       98:13
                          68:19                                        59:24
   235:19,24                                    99:14
                          88:5,14,20                                   141:10
   241:16,18                                    100:22
                          90:18 91:8                                   213:3
   258:14                                       104:3,13
                          104:19
 prison     20:19                               105:1               produced
                       procedures               108:15
   22:23                                                               60:4,5
                          19:3 21:17            111:2,6                97:12
   25:11,12
                          51:21                 113:23                 134:18
   79:3
                          61:22                 114:14                 140:24
   186:19
                          64:22                 123:11                 176:6
 prisons                  68:24                 124:8                  190:3
   20:16,18,              160:6                 162:21                 233:9
   23 22:1                170:13                163:3                  234:15
   24:7                                         167:11
                       proceed                                         248:17
   25:11,12,                                    180:8
                          123:22                                    product
   14,25                                        193:6,21
                          260:16                                       244:7
   26:9,18                                      199:23
   28:13               proceeding
                                                200:1               production
   32:22                  131:1                                        59:5 61:9
                                                214:21,24
   36:10               proceedings              238:18                 62:13,18,
   103:24,25              280:13                240:24                 20 63:12
 privacy      17:4     process                  241:10                 143:9,18
   156:17                 30:24 31:5            250:3                  191:2,21
                          37:7,14,15            260:10,17              206:13
 private 9:18
                          38:23                                        216:20
   10:6 17:2                                  processes
                          39:10,21                                     220:10,15
   35:1                                         38:20


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 335 of 358 PageID #: 1073
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: productions..protocol
   228:9               promise      16:8        84:13                  136:24
   252:2               promptly                 85:7,10,               137:10
 productions              48:2,5                11,13,14,              138:8,18
   234:17                                       24 86:1,4,             140:10
                       pronounce                8 88:20,25             146:10
 products                 148:22,24             89:25                  147:10
   216:22                 257:2                 90:12,17               150:13
 profession               260:6                 91:7 92:2,             151:14
   153:12              properly                 3,10,11,               152:3,4
   159:22                 67:6                  15,22 93:1             155:8,21
                                                96:6,9                 160:20,24
 professional          properties
                                                97:13,17,              161:21
   69:22                  164:15
                                                25 98:6                162:18
   106:22                 165:5
                                                100:11,23              163:12
   166:15,21              225:3
                                                101:17,22              167:12
   167:7               protocol                 102:4,8,9,             170:10
   168:14,15              22:3,4                24 103:2,              171:9,10,
   241:2                  27:11,15,             12,14                  15,25
   261:12,20,             16,19 33:7            105:5,9,20             172:2,6,9,
   21                     37:6,13,              106:15                 12 188:21
 professionally           15,23,25              107:14,21              189:4,6,
   154:2                  38:2,10,              112:18                 13,23
 professionals            13,16,17              114:13,21,             190:25
   69:14,24               39:2,13               22,24                  194:19
   152:9                  40:3,4,8,             115:1,16               196:17
   165:18,19              24 41:6               118:6,13               225:24
   166:19                 42:7 51:6,            119:3,6,               233:4,6
   168:9,25               10,18                 19,23,25               235:21,25
   169:2                  55:16,17              120:14,17,             236:2,9,
                          59:1,20               21,23                  10,13,15
 program                  63:14,21,             122:10,20,             237:5,6,7,
   25:14                  25 64:5               21 123:4,              9,11,14,
 prohibited               67:19                 15,21,22               18,23
   64:8                   68:23                 124:11                 238:6,9,
   256:18                 69:1,4,10             126:5                  13,19
                          72:5,8,10             133:3,6,               239:14,18,
 project
                          74:20 82:3            10,19                  19,20,21,
   246:23
                          83:3,17               135:3                  22,25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 336 of 358 PageID #: 1074
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: protocol's..publicly
   240:7,8,               26:25 30:9            63:14 68:5          provision
   12,18,25               40:22,25              91:22                  30:5
   241:3,6,7,             55:22                 100:1                  156:15,19,
   15,16,24,              59:17 69:8            105:18                 20 237:8
   25 242:2,              101:8,13              134:2                  255:13
   12,22                  104:2,16              135:24                 273:12,14
   245:16,20              105:2,25              141:14              provisions
   247:6,16               109:17                142:19                 156:18
   248:25                 129:13                143:24                 275:12
   249:1                  131:2                 145:3,12,
   252:9,18               132:13                14 151:5            public   8:16
   253:12                 142:18                156:7                  41:13,17,
   255:7,14               150:25                157:13                 21 42:1
   257:5,11               161:25                173:12,16              43:11,12,
   261:4                  162:6                 177:13,17              17,21
   262:19,21              163:19                179:4                  44:15,18,
   267:3                  165:24                190:13                 25 45:2,8,
   269:12                 168:17,25             206:22                 12,18,22
   273:13                 169:20                212:25                 46:5,7
                          181:1                 215:9                  47:4,12,22
 protocol's
                          183:1                 228:8                  48:1,3,16
   263:7                                                               51:2,7,12
                          190:15                237:6
 protocols                191:21                241:17,22              52:5,8
   21:11,17               195:5                                        91:19
                                              providing
   36:23                  196:25                                       97:11
   37:18,20                                     65:13                  100:4
                          215:10                101:3
   39:22                  217:2                                        131:11
   44:24                                        110:13                 134:18
                          218:15,19             137:9
   51:17,25               219:5,9                                      135:25
   68:10                                        144:9                  145:13
                          221:20                145:19
   73:7,9                 228:18,23                                    173:14
   85:17                                        150:1,7                186:12
                          241:24                176:24
   111:4                  274:13,16                                    187:9
   147:8                                        178:21,22              234:16
                          279:3,17              181:11
   192:9                                                               251:21
   205:20              provided                 192:5,24
                          47:19                 194:1               publicly
   238:5                                                               42:23
                          54:13                 218:17
 provide      13:2        62:13                 274:20                 93:21,23


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 337 of 358 PageID #: 1075
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: pull..question
   94:1                   145:12              putting      60:2        118:23
   187:15                 215:9                                        128:17
   201:1                  251:21                       Q               129:4,23
 pull     156:12       pursue      208:6                               137:3
                                              qualified                139:18
 pulled                pursuing                 41:17                  140:5,14
   230:20,22              200:12                241:9                  141:24
 pulling               purview                quality                  145:10
   230:12                 95:20                 163:22                 155:14
                                                                       157:1,21
 purchase              push   30:15           quantities
                                                                       158:24
   79:14                  246:14                211:19                 162:9
   229:12                 247:4,5
                                              quantity                 166:16
   244:9,25               249:10
                                                148:25                 169:14
 purchased                250:16
                                                217:2,6                177:21
   243:18                 277:25
                                                264:13                 178:12
 purchasing            pushed   247:9                                  179:1,3,14
                                              quarter      80:6
   245:2                  249:12,22                                    186:8
                          250:4,15            question                 199:18
 purpose                  252:24                13:18,21               200:11
   72:12 73:8                                   14:7,23
                       pushes      31:3                                204:19
   104:9                                        15:7 24:13
                          247:9                                        205:15
   129:14                                       30:5 36:1              207:2
   172:3,5,8,          pushing   32:3           41:16 42:5             208:16
   11,14,17               99:9 102:6            43:16                  211:2
   192:6                  103:4,5               45:19 51:8             212:5
   193:14                 240:13,14             54:20                  234:12,13
 purposes                 249:24                57:3,17                238:22
   96:8 174:2             250:7                 62:23                  245:5
   216:25                 253:1,7,13            73:4,23,24             256:14
   254:24                 262:14                75:24 76:2             257:25
   269:10              put   51:22              81:15                  259:9
                          55:5 66:3,            86:13 93:5             260:3,18
 pursuant
                          15 67:11              95:21                  261:11
   11:25
                          73:22                 96:14,17               265:22
   134:18
                          192:24                97:22                  276:13
   135:24
                          193:3,10              99:10                  280:4
   140:10
                          215:14                105:22
   143:10,19


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 338 of 358 PageID #: 1076
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: questioning..receive
 questioning              84:8                  122:23                 159:2
   96:10               quicker                  168:20                 172:18
   107:11                 14:10                 184:17                 242:19
   148:13                                       243:25                 256:20
   160:12              quickly       11:7                              276:7
                                              readily
   180:6                  246:7
                                                121:23              reasonable
   205:19              quote                    122:12                 102:12
   278:15                 185:22,23             142:12                 215:5
 questions                205:5                 146:24                 238:17
   13:14,24,              214:12                176:12                 265:25
   25 14:15,           quoted        221:9    reading               reasons
   18,22                                        42:14                  74:21
                       quotes        205:5
   18:1,3                                       164:20                 195:20,21
   27:5,6,18
                                 R            reads  84:11          reawaken
   28:5
   29:21,25                                     147:25                 260:13
                       Rachel        10:17      148:8,15
   30:4                                                             reawakened
   32:20,25            radar     200:15         185:16                 262:11
   33:2,5,7,8          radicalization           210:8
                                                                    recall   28:24
   44:1 54:24             25:11,12,           ready     186:21         32:5 33:9
   55:10                  24                  Reagan                   46:4 47:8
   80:25                     125:1
                       raw                      112:10                 49:12
   123:24                 128:7               real  81:1               60:13
   125:20                 229:8,9               193:23                 61:16
   140:13
                       Ray   95:11                                     77:19
   145:11                                     reality
                          116:25                                       141:1,2,3
   152:15                                       122:1
                          127:11                                       144:23
   155:8,11
                                              reason                   183:20
   162:7               reach   253:15           48:19,22               184:25
   187:4                  272:24                49:18                  229:7,17
   227:24
                       reached                  57:17                  278:24
   234:10
                          195:2                 97:21               receipt
   266:16,24
                          210:11                98:19                  115:7
   275:10
                          257:17                102:14                 122:21
   279:20,23,
                       read   27:15             110:4                  243:14
   25
                          42:13 88:9            131:18
 quick     81:1                                                     receive
                          90:8                  158:25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 339 of 358 PageID #: 1077
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: received..referring
   36:25 56:9             262:10                46:5,8                 224:13
   82:18                  265:8                 47:4,12,22             226:15,18
   184:7               record      8:8          48:1,16                227:12
   243:21                 11:11                 51:2,7,12           redactions
   259:11                 13:19 16:5            52:5,9                 197:3
 received                 44:18                 97:11                  213:15
   36:22                  48:3,5                100:4                  222:8,16
   100:3                  75:10                 101:15                 223:5,10,
   149:14                 80:13,17              131:11                 11 224:7,
   162:12                 91:13                 134:19                 11,17
   163:23                 96:6,12               135:25
                                                145:13              refer   13:11
   184:22                 138:17                                       63:19
   207:15                 139:10                173:14
                                                234:16                 140:15
   243:7,9                181:20                                       142:16
   244:5,20               220:4,8               251:22
                                                                       145:8
 receives                 248:14              recourse                 264:16
   259:15                 250:22                271:6
                          252:10,16                                 reference
 receiving                                    red    83:25             78:11
                          275:1,8
   56:12                  279:16              redacted                 173:18
   126:9                  280:10                101:10                 174:3
   164:20                                       142:10              referenced
                       Recorder
 recent     205:8                               176:14                 206:3
                          94:9                  182:16
 recess     80:14         248:11,21             198:23              references
   139:8                  249:8,21              199:21                 206:10
   220:5                  250:19                211:21                 225:21
   275:5               recording                213:24              referrals
 recipient                99:18                 222:14,18              169:1
   176:9                  248:16                223:13
                                                                    referred
                       recordings               224:3,24
 recognize                                                             115:23
                          249:20                225:12
   11:22                                                            referring
                                                230:25
   18:14,23            records                                         53:19,21,
   106:2                                      redaction
                          43:24                                        23 54:8
   175:7                  44:13,22,             182:4
                                                                       98:16
   220:19,21              25 45:3,9,            211:13
                                                                       126:17
   225:9                  12,18,22              221:17,19
                                                                       143:14
                                                222:3

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 340 of 358 PageID #: 1078
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018     ·Index: refers..rendered
   149:8                  98:3,15               252:4                  20,21
 refers  147:1         rehearsals             reliable                 58:11,13
   198:21                 30:2,7                153:8,11               59:11
   223:19                 96:24 97:1            155:19,20              60:10,15,
                                                156:1                  17 97:6,7
 reflect               relate      54:24                               126:13,14,
   91:13                                        157:19
                       related                  158:12,17              20 128:24
   181:21                 68:18,20                                     130:12
                                                160:3
 reflecting               141:10                162:6,11               146:7,8,18
   59:18                  143:21                164:1,6                158:18,19
                          162:7                 168:18                 165:17
 reflection
                          266:24                172:25                 170:1
   249:9
                                                177:18                 207:17
   250:12              relating
                                                178:5                  229:7
 reflects                 59:18
                                                179:5,9,19             232:8
   16:5                   215:11
                                                180:2                  236:4,11
                          217:8
 refresher                                                             243:22
                       relationship           relied
   39:8                                                             remembered
                          180:19                153:7,10
 regained                                                              265:20
                       relative               rely
   106:4                                                            remembering
                          152:11                197:20,22
 regard     67:19                               219:11                 267:20
                          162:20
 Region                                                             remembrance
                       release                relying
   22:20,22,                                    15:15                  130:3
                          91:20
   24 23:11               199:3                 197:22              remind
 regular                                      remain                   119:21
                       relevance
   165:25                 14:5 79:25            183:24              render
 regulations                                    275:16                 155:17
                       relevancy
   199:22                                     remains                  171:18,21,
                          203:19
                                                184:14                 25 172:9,
 rehearsal             relevant                                        12
   26:24                  96:13               remember
   30:22                                                            rendered
                          150:14                14:14 20:1
   31:1,14,24                                   22:7 28:16             90:2
                          162:23
   32:7,24                                      33:5 42:14             162:25
                          163:5
   36:20                                        53:2                   163:10,14,
                          169:2
   97:13,16,                                    56:12,16,              16
                          180:3
   18,20


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 341 of 358 PageID #: 1079
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: rendering..responded
 rendering                173:5                 62:12,18,              176:13
   265:12                 181:15                19 63:12            requires
 renders                  185:6                 100:5                  48:12
   264:25                 190:6                 131:11                 240:14
   265:14                 251:1                 134:19
                                                135:25              research
                       reporter's
 reobject                                       143:9,18               227:4,7
   14:9                   11:11
                                                145:13              researching
                       reporters                166:24
 repeat  14:8                                                          198:22
   88:9,13                185:19                173:14                 199:21
   279:12              reports  90:8            217:19                 200:5
                          161:19,22,            234:17
 repeating                                                          reserve      87:4
                          23 162:1,             244:2
   87:9 88:4                                                        resolution
                          4,10,12,              251:22
   239:6                                                               199:6
                          14,15               requested
 repeats
                       represent                215:21              respect
   88:11                                                               20:24 21:7
                          12:8 22:9             217:7,18,
 report  35:9,            47:2 59:13            20 219:15              55:15 56:4
   11 37:22               97:9                                         142:17
                                              requesting
   38:1 42:1,             173:12                                       203:2
                                                219:5
   10 112:8               187:6                                        206:3
   231:14,19,                                 requests                 207:20
                       represented              44:19,22
   20                                                                  208:1
                          54:4                  45:9 59:15             253:12
 reported                 130:15                97:11                  256:14
   90:9 229:3             136:15                131:13
                          187:15                                    respectfully
 reporter                                       182:25
   11:17 12:5                                                          214:11
                       representing           require
   13:5 18:8              15:20                                     respecting
                                                29:20 30:6
   46:11,14                                                            245:10
                       request                  55:3,12
   47:15 49:2                                                          266:20
                          45:1,3,18,            83:17
   52:15,17                                                         respond
   60:24 76:1             23 46:5,8           required
                          47:5,12                                      47:12 50:6
   116:13                                       132:7
                          48:10,16                                     76:8
   130:19                                       261:21
   134:13                 51:12 52:9            267:14              responded
   135:14                 59:4 60:4,                                   48:18
                                              requirements
   142:25                 6,9 61:9                                     50:10,11
                                                108:16


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 342 of 358 PageID #: 1080
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018 ·Index: responder..Riverbend
   81:22               responsibiliti         rest     138:14          58:9 61:18
                       es 20:24                                        279:3,15
 responder                                    Restate      51:8
                          33:15
   48:9                                       result                reviewed
                          35:23
 responding                                     151:25                 37:2,18,25
                          36:17
   45:8                                         152:18                 39:4 42:7
                          66:13,21
                                                164:19                 44:23 52:4
 response                 67:8,19
                                                196:6                  147:7
   45:13,17               68:20
   48:12,24               93:2,7,9,             199:22              reviewing
   57:8 60:4,             10 110:22             207:14,19              21:16
   5 61:8                                       208:3               reviews   19:8
                       responsibility
   62:12,19               30:21               results      38:1        38:13,22
   63:12                  33:16,23            retailers                39:16 41:4
   97:10                  34:19                 74:25                  61:19 62:5
   129:24                 45:11                                        63:6
   130:4                                      return                   175:12
                          69:16
   143:8,17                                     243:16,19              191:15
                          111:19
   144:5,6,                                     244:3,7                237:20
                          233:1
   10,11                                      returned              revise      40:24
                       responsible
   145:4                                        87:13
                          31:10                                     revision
   173:13                                       243:5
                          33:25                                        39:13
   176:8,17
                          34:21               reveal     51:15         61:25
   187:3
                          40:20                 258:7
   190:3,14                                                         Richard      9:24
                          67:21               revealed
   210:22,25
                          68:25 69:3                                right-hand
   211:9,20                                     268:21
                          82:22                                        117:2,13
   213:1,11                                   review
                          92:21,23                                  rights      271:4
   214:14                                       27:11,14
                          99:17
   219:16                                       37:7,14,            righty      12:3
                          121:11
   228:8                                        15,20,23
                          129:9                                     risk     241:5
   233:10                                       38:2,6,10,
                          261:24                                    Riverbend
   259:17                                       17,19
                       responsive               39:15,21,              21:3,6
 responses
                          83:6 84:22            22 40:1,2              26:20
   18:18
                          87:25                 41:6,10                79:20
   49:22
                          90:15                 42:2 44:15             93:17 99:3
   56:22
                          228:13                45:12                  126:8
   100:4
                                                51:6,10                182:2


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 343 of 358 PageID #: 1081
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018    ·Index: Robert..scrutiny
   185:20              rolling      14:4      run  44:12               251:18
   254:2,7             Roman   48:8,9           275:25              sat     43:1
   272:25                 183:2,11,           running               satisfactory
 Robert  10:9             21                    34:21                  184:9
   205:8,11            Ronald                   210:8
   206:5                                        239:9               Saudi   25:18,
                          112:10                                       19,22
 rocuronium            room   8:17                                  scale     98:7
   148:19                                              S
                          17:2 32:1
   149:10                 80:24                                     scenario
                                              S-u-c-c-i-n-y-
 role  21:6,9             246:24              l-c-h-o-l-i-n-           83:1 87:17
   22:16                  257:16,20           e 148:22              schedule
   23:6,20                261:22              safe  51:23              84:12
   24:6 26:8,             267:15                112:1                  196:23
   13 27:9                269:3,4               235:23                 222:23
   28:14,17               270:2,4,7,            250:18                 280:7
   29:17,20               8,11,12,
                                              safeguards            scheduled
   30:14,19               16,20
                                                107:13                 95:10
   32:2 33:12             271:5,11,
                                                266:9                  108:19
   35:4 36:3,             21 272:20,
                                                                       189:19
   14 57:4                23 274:9            safety       34:4
                                                                       193:18
   60:2,7                 276:1                 256:3
   68:7 69:1              277:21                271:19              Schofield
   72:21                  278:4,6               276:20                 182:10
   93:17,23,           rooms                  SAITH     280:12      School      25:1
   25 95:1,15             269:19,23                                    26:4
   104:9,12                                   saline       32:8,
                       round     90:22          11,17               Science      25:2
   108:5,8
   113:10,24           route                    77:17,21,           scooch      61:4
   114:4,5,19             214:21,22             23 78:10,
                                                                    scope   74:22
   122:2,16                                     15 102:2
                       routed                                          125:11
   124:10,20                                    240:14
                          243:12                250:8               Scott   10:14
   158:19
   159:23              row     193:16                                  252:3
                                              sally     263:21
   248:10              rude     16:9                                screenshots
                                              Santana      47:3
   258:17,19,                                                          209:10
                       ruled     57:21          49:10
   22 259:16                                                        scrutiny
                                                145:14
                       rules     9:2,4
                                                                       148:10


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 344 of 358 PageID #: 1082
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: search..September
   205:6,10,              248:1               seeking                  132:15
   17 206:2            section      20:6        166:15                 147:7,14,
 search     29:23         34:18               seldom     33:1          25 148:5,
   60:16                  47:21                                        8,11,15
                                              sell  203:8              149:8
   102:11,15              91:18,21,             204:10
   188:25                 25                                           150:15
                                                216:22                 186:24
   194:24              secure   95:16           222:23
   195:15                                                              194:15
                          102:18                223:6
   199:15                                                           sentenced
   201:11              secured                selling                  241:18
   215:11                 266:12                128:14                 242:5
   218:12,23           security               send  118:19          sentences
   231:15                 24:25 34:4            119:14                 132:8
   232:3,23               51:16,17,             210:10                 148:4
   233:2                  19,21,25              229:19
   238:16                                                           separate
                          52:6 91:18          sending
   239:13                 93:8,18                                      142:1
                                                72:12                  164:17
 searched                 113:4,15
                          126:8               senior                   264:23
   219:22                                                              275:25
                          182:3                 106:19,22
 searches                                       113:24
                          185:20                                    September
   219:10                 254:2,24              123:10                 19:5
 searching                256:3                 124:22                 141:15,19
   229:2                  271:20              sensate                  142:11,20
 season                   272:25                105:4,21               143:25
   146:14,18              276:21                                       145:9
                                              sense  58:3
                       sedated                                         146:19
 seated     9:12                                132:2
                          81:23,24                                     149:3,6,16
   10:15                                        139:25
                          106:3                                        151:6
                                                159:19
 secondary                265:12                                       164:2
                                                189:16
   84:24                                                               168:11
                       sedation               sentence                 169:9,15
   87:1,22
   260:9                  260:25                15:21                  173:3,17
   261:18                 265:13                64:19                  174:7,20
                       seek   152:20            66:11 67:3             177:10,12
 seconds
                          180:13                84:21                  182:13,19
   246:11                                       87:16
                          208:22                                       185:2
   247:24                                       115:11,24              189:2

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 345 of 358 PageID #: 1083
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: sequence..signature
 sequence                 87:3,12             share  154:19            125:15
   214:8                  88:5,8,17             155:4                  131:16
 series     214:5         108:12                161:16,23              134:12
                          117:4,18              170:14,20,             135:13
 serve  36:14             118:2                 23 195:4               188:24
   40:18                  120:25                                       210:13
                                              shared
 served     26:12         121:24                162:16,17              212:1
   30:14                  127:11                171:8                  219:14
   42:25                  136:21                                       269:9
   104:10                 189:25              sheets  99:25
                                                                    showing
   124:10                 217:23                248:16
                                                                       11:15
   243:3                  218:9               shelf  125:7,            278:1
                          238:18                16,24
 serves     32:2                                                    shown     50:7
                          259:8,14              127:6
   36:3
                          260:9,19              131:25              sic   17:5
   185:17
                          261:18                                       24:7 30:3
 Service      63:2                            shift     278:8
                          262:14                                       63:20
 serving      71:2                            ship     224:8           87:13
                       sets   12:11
   168:16                 91:3                shipment                 147:15
                          135:23                198:25                 162:9
 session
                          194:5                 199:4                  176:23
   100:2
                          196:21                                       210:21
   103:4,15                                   shoot     211:23
                                                                       233:14
   104:5,11            setting      98:4      short  16:16             261:7
 sessions                 115:8                 125:7,16,
                          118:7                                     sick   78:14
   30:13                                        24 127:6
                          119:5                                        211:2
   31:14,24                                     131:25
   32:7 36:20             120:1                                     sickest
                                              shortage
   100:6                  122:22                                       78:23,25
                                                77:23
   103:12,20              161:2
                                                78:10               side     19:16
   105:17                 229:25
   111:6                                      shortly               sign   222:2
                       setup     103:7
   114:8                                        149:1                  261:9
                       severe
   248:9,13,                                  show  12:4            signal
                          258:10
   23                                           18:5 46:9,             81:18,24
                          262:16
 set  12:23                                     13 47:14            signals      83:2
                       Sexton                   49:1 52:13
   83:10,25                                                         signature
                          36:13,14              59:2 60:23
   86:19


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 346 of 358 PageID #: 1084
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: signed..source
   47:1 92:5,          Singapore              sit     49:14         son     16:4
   8,12,14                25:18               site  70:18,          song     190:10
   175:5               single   31:1            19 73:1,2
   182:10,15                                                        sort   14:6
                          65:11 66:7            104:17                 24:13
   279:2                  228:6                 246:15,17,             48:12
 signed  143:5         single-drug              22 275:22,             57:24
   184:19                 22:4                  23 276:3               71:11
   236:14                 189:6,12            situation                139:21
   251:12                                       86:19 89:2             173:3
                       singular
 significance             217:20                122:13              sorts   32:20,
   162:3                                        231:9                  25 39:11,
                       sir   13:10
 significant              18:14               situations               17 41:5
   64:21                  19:17                 206:17              sought
   66:10                  24:24 26:2          six-hour                 106:6,8
   206:20                 31:17                 16:18                  153:24
 signifies                47:14,19            skin     248:5        sound     13:16
   92:10                  48:11,15,
                          25 49:6,13          Skip     220:14       sounds
 signify      92:9                                                     111:18
                          50:13               skipped      20:5
 signing                  61:17                                        161:4
   183:24                                     slow     246:13          164:19
                          66:12
 signs  104:14            67:10               small     211:18      source   69:7
   106:2                  92:2,6,24           smaller                  102:22
   265:8                  112:17                217:19                 118:16
                          114:21                                       119:14,16
 similar                                      smoke     17:21
                          116:11                                       124:7
   199:14
                          130:13              snacks     17:14         128:5,7
 simple     33:8          131:10                                       129:2,12,
                                              soccer
 simpler                  157:10                166:6,8                25 137:8
   240:12                 176:22                                       158:17
                          181:14,25           sodium  174:1
                                                                       164:6
 simply  103:4                                  225:17
                          185:5,10                                     177:18
   121:20
                          187:21              solution                 178:6
   204:9
                          200:23                101:25                 179:5,20
   214:14
                          218:21                183:15                 194:24
 sing     190:10          241:4                 194:21                 195:3,5,15
                          242:9                 216:6


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 347 of 358 PageID #: 1085
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: sources..state
   196:10                 21 255:1              191:16                 146:4,5
   199:14,17           specific                 193:11                 150:1,2
   200:25                 13:3 21:6           specifics                158:21
   201:5,7,17             33:9 37:7,            58:1 60:18             190:24
   202:1                  10 53:2               144:23                 199:11
   204:10,12,             54:11,24                                     201:10
   22 218:20                                  speculation              219:7,11
                          56:16,23              236:22
   221:16,20              73:8 75:19                                   231:7,12
   224:9                  128:25              speed     32:16          235:1,18
   226:24,25              130:2                                        236:6
                                              spelled
   229:5,6,16             166:21                                    staff's      40:9
                                                174:14
   235:14                 168:2
   242:20,23                                  spent     28:12       stamp   117:1,
                          211:22                                       13,24
 sources      75:1        246:5,10            spoke     165:17
                                                                       127:15
   122:4                  247:7               spoken     69:23
   128:3                  258:2                                     standard
                                                70:6
   149:1                                                               216:24
                       specifically           spokeswoman
   179:20                 9:4 29:9                                  star     226:3,
                                                187:3
   195:18                 47:7 48:3                                    9
   204:16                                     spotty
                          56:11                                     start   8:7
   239:7,8,10                                   148:19
                          59:10                                        11:14
                                                149:10
 sourcing                 60:13                                        140:13
   210:12                 61:15               staff  27:23             260:10
                          68:18                 28:1 33:20             275:8
 space     223:14
                          71:12                 36:6,7
 span    201:16                                                     started  9:10
                          89:8,13               38:13
                                                                       17:25 18:2
 speak  155:22            90:17                 53:16 67:7
   167:5                  99:22                 71:21 72:2          starting
                          107:16                82:23                  87:2
 speaking
                          125:1                 106:19,20,          starts
   11:6 56:21
                          138:3                 23 111:9               185:15
 special                  145:5                 122:3                  186:20
   78:12,17,              150:23                123:10                 210:20,25
   19 79:7,19             160:17,21             124:23                 211:18
   131:5                  162:13                129:8                  214:5
   253:20                 166:15                131:8,20
   254:15,20,                                   141:1               state   8:7
                          170:1
                                                                       22:20


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 348 of 358 PageID #: 1086
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: stated..subject
   23:1,12                205:22              stating                  139:4
   24:5 25:5           states      29:4         216:13                 150:11
   34:17,22,              40:18               statute  40:4            171:19
   24 35:12               64:19                 41:7 47:20             208:17
   44:9                   66:12 67:4            48:12                  209:1
   50:20,23               69:15                 108:16                 239:13
   51:1 52:9              70:7,22                                   stops     92:18
   54:4 72:14                                 statutory
                          71:3 73:10            194:6               Storage
   75:9 78:19             75:3,15
   96:11                                      stay  110:7              115:2
                          76:22
   106:24,25              84:21                 160:8               straightforwar
   116:24                                       234:8               d 108:18,22
                          86:25
   117:12,22              90:6,7                257:15              strap     94:24
   131:3                  109:22              staying               strike   36:1
   132:6,13               115:7                 159:14                 57:2 137:3
   134:3                  130:24
   136:14                                     steady                   170:20
                          143:15                                       186:7
   152:25                                       246:13
                          147:7,8
   185:25                 152:11              step     206:16       strong
   186:21                 156:15                                       147:13,15,
                                              Stephen      9:13
   230:15                 161:4                                        18,20
                                              Stephens                 176:7
 stated     44:2          163:8
                                                10:17
   130:5                  193:17                                    studied
   149:23                 195:11,17           steps  57:10             25:17
   158:7                  196:12,18,            65:24 98:5
                                                                    Studies      25:1
   245:22                 19 198:8,             193:20
                          16 199:20             195:9               stuff   11:8
 statement
                          204:25                                       142:12
   76:16                                      sterile
                          205:3                                        146:23
   132:22                                       183:7
                          206:14                                       147:1
   137:22                                     sterility                167:19
   155:15                 210:22
                          212:16,17             183:15
   158:9                                                            subject
   186:16                 213:14              stick     86:14          44:15
                          214:10,17           stop  57:12              51:11
 statements               215:20                87:15                  52:5,8
   159:1                  216:22                                       91:19
   175:15                                       90:25
                          219:2                 127:9                  110:16
   186:12                                                              140:4

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 349 of 358 PageID #: 1087
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: subjects..Sutherland
   152:11                 265:17              supplier                 64:24
   174:13              suit     199:2           121:3,5,14             116:23
   180:6                                        128:12                 117:11,22
   213:22              summary                  133:17                 118:7
                          64:20                 137:23                 130:16
 subjects                 65:1,4,9,             219:4                  136:16
   73:19                  18,19 66:8
   148:1                                        223:14              surrounding
                          162:1                 229:18
 submit                   195:8                                        269:18
                                                230:21
   143:16              summation                235:1               survived
 Subparagraph             65:3,4,9                                     266:17
                                              suppliers
   47:23               Summer      10:17        74:24 75:1          Sutherland
 subsequent                                     138:12,14              10:14 14:4
                       summons      56:8                               41:15
   13:4 29:17                                   203:9
                          59:14                                        43:14,22
                                                239:5
 substance                                                             46:17,20
                       super   167:14
   57:1                                       supply     122:6         50:15
                          258:1
                                                124:8                  53:20
 substances            supervise                130:25
   79:14                                                               54:19
                          20:19                 131:14                 57:12
 substantial              26:20,22              133:16                 61:3,4
   213:15                 30:13                 137:24                 64:8,10
   222:13                 33:24                 197:1                  73:23
 substantive              34:14                 198:7,15               74:4,8,11,
   32:15               supervised               206:17,18              15 75:23
 substitute               21:1 22:23          support                  79:24 96:5
   32:11               supervising              137:22                 107:7
                          30:12 31:6            145:4                  116:17,19
 suffering
                          124:11              supports                 119:21
   241:6
                                                132:14                 125:9,21
   258:11              supervision
                                                                       133:12
 sufficient               31:2                supposed                 134:20,24
   105:20                 34:13,18              87:18,19               135:17,18
   106:16              supervisor               100:9                  138:16
   158:15                 8:15 21:5,            119:4,23               139:13
                          13 94:9               229:18                 143:6
 sugar     17:16
                                                246:8                  150:10,19
                       supplemental
 suggests
                          143:8,17            Supreme                  157:22


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 350 of 358 PageID #: 1088
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: Sutherland's..team
   159:13                 63:22                 77:25 88:4             249:18,19,
   169:8,13,           synthetic                95:21 96:4             25
   22 170:17,             214:20,22             100:17              talks   197:15
   21 177:1,                                    101:12                 204:22
   20,24               syringe   87:2           107:5
   178:3,7,               246:3,4,8             131:19              Taylor
   10,19,25               247:3,8,10            144:18                 187:3,9
   179:8                  250:14,17             158:11              TDOC   23:18
   187:23                 252:21                160:19                 123:9
   188:5,9,13             253:8                 161:5                  138:10,12,
   197:11,17,          syringes                 197:18                 15 154:21
   24 202:6,              87:4,12               204:16                 156:21
   13,16                  88:5,17               213:16                 157:3,5,9
   203:18                 102:1,8               232:3                  170:25
   204:15                 103:5,8               276:12                 175:9,11
   208:10,19              241:12                279:11                 181:10
   233:13,20              245:21,25           talked                   182:23,24
   234:1                  249:11,13,            218:14                 184:18
   235:3                  22 250:4              230:6,9                191:25
   244:11                 252:24                232:2                  212:9,11
   250:24                 253:2                 240:22                 213:12
   252:5                  257:12                                       216:13
   253:22                                     talking
                          277:25                                       232:22,25
   258:4                                        19:23                  233:10
                       system                   51:20 57:8
   279:18,21,                                                          235:1,18
                          186:19                63:25 90:5
   24 280:6                                                            236:5
                                                158:22
 Sutherland's                    T                                  TDOC'S      59:19
                                                160:15
   75:9,11                                      164:8               team   10:4,
 switch  84:23         takes   247:23           165:22                 11 28:7
   259:13                 249:9                 167:21,22,             37:19
                          253:14                24 168:3
 switchboard                                                           38:11,17,
   273:18              taking                   177:15                 25 39:1
                          110:12                188:14                 53:17,19,
 switches                                       189:13
                       talk   9:3                                      24 54:8
   87:1                                         218:21                 56:21
                          33:11
 sworn     8:2            64:15                 227:19                 60:21 94:5
                          73:10                 238:13                 96:18,20
 synonymous


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 351 of 358 PageID #: 1089
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018   ·Index: technical..there'll
   103:2,13            tendency                 22,23                  18,23
   106:2                  111:22                118:6               termination
   112:3               tendering                127:21                 184:10
   184:21                 46:20                 128:19
   214:19                                       130:14,15           terms   29:6
                          134:23                                       32:16 45:8
   243:9,13               188:12                131:11,24
   244:1                                        133:4                  184:13
                          252:4                                        261:13
   248:24                                       135:25
   250:6               Tenia     10:18          136:14,15,             263:7
   265:7               Tennent      9:24        24 145:13           terrible
   268:5,11,                                    152:25                 58:11,12
                       Tennessean
   22 276:12                                    173:14
                          185:11                                    testified
 technical
                                                177:14
                          187:20                                       8:3 42:24
   214:19                                       182:3
                       Tennessee                                       232:6
   277:16                                       186:18,22
                          8:10 9:14                                    247:22
                                                189:5
 telephone                21:13,18                                     262:24
                                                192:9
   108:20                 22:2 23:1,                                   263:11
                                                193:12
   141:12                 12 24:5,                                     272:7
                                                194:19
   143:22                 16,19                 201:6               testimony
   270:20                 25:3,23               204:1                  12:10
   274:3                  29:3 31:12            207:13,25              178:8
 telling                  33:18                 218:25                 272:11
   40:16                  34:17,25              230:16              testing
   70:25                  44:18                 241:20                 183:14
   123:2                  45:22,24              242:22
                          47:4,20,22                                Texas   198:24
   137:4                                        245:1
                          48:16                                        199:1,2,9
   161:3,5                                      251:21
                          50:14,18,                                    200:24
   244:21                                       255:14
                          20,23                                        201:3,4
                                                268:15
 ten  34:24               51:1,11                                      205:2
   108:18                                     Tennessee's
                          52:8,10                                   text   209:11
   139:3                                        193:16
                          64:23                                        210:7,25
   154:14                 69:15 86:7          tens    35:21            211:14,17
   216:2                  97:11               term    99:2             213:11,19
   217:7,18,              108:10
   23 218:2,                                  terminated            there'll
                          116:23,24
   11 219:15                                    183:25                 279:9
                          117:11,12,
                                                184:4,15,

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 352 of 358 PageID #: 1090
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018       ·Index: there's--..title
 there's--                279:10              three-syringe            146:8,16
   38:8                thinking                 101:25                 169:4,6,
 thereto                  207:3               Thursday                 11,23
   59:20                                        185:19                 170:2,4
                       thiopental                                      186:1
 thesis     25:7          174:2                 187:4,7
                                                210:20                 189:18,19
 thing  12:3           thought                  216:21                 191:5
   14:6 30:17             229:5                                        219:25
   65:11 66:7                                 THX    213:25            222:2,4
                       thoughts
   119:3                                      till  80:6               229:13
                          212:5
   133:5                                        222:4                  237:4
   235:23              thousands                                       239:19
                          35:20,21            tilt  246:19
   256:25                                                              242:11
                                                275:24
                       three-drug                                      246:2,5,11
 things     14:9                              time  13:12
                          22:3 72:4                                    247:4,7
   21:15                                        16:15,18
                          85:13                                        249:14,23
   26:15                                        21:16,22,
                          97:13,16                                     250:13,15
   27:12                                        25 22:2,11
                          100:10                                       267:19
   33:22                                        28:12
                          133:3,10                                     280:2
   39:11,17                                     29:9,15
   40:12,14               135:3                                     timed     58:19
                          136:24                30:2 37:21
   51:18 52:1                                   38:15               timer   11:10
   53:2,9                 137:10
                                                56:17,23,              107:3
   54:25                  138:8
                                                24 58:21               275:8
   55:12                  147:9
                          151:14                64:4 72:18          times   12:18
   56:18                                        76:11
   57:9,11,               152:4                                        52:25 53:1
                          160:20,24             78:15                  209:4
   22,24                                        90:10
   58:13                  162:18                                       228:16
                          163:12                108:19                 248:18
   60:12                                        118:15
   65:5,21                167:12                                       249:7,21
                          170:10                124:20                 250:20
   70:5 120:9                                   126:24
   121:24                 172:2                                        252:20
                          235:20,25             127:5
   130:15                                       128:4               timestamp
   146:16,17              236:2,9,10                                   174:16
                          240:18,25             132:19
   164:17                                       136:14              tiny     174:5
   205:23                 241:7,15
                          242:22                139:4               title   143:12
   211:21                                       140:10
   232:18                 252:17                                       156:10


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 353 of 358 PageID #: 1091
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018          ·Index: titled..turn
 titled     61:8          232:18              training              trouble
   182:2               tolerance                26:14 27:1             111:24
   192:3                  147:21                36:22                  112:20
   194:23                                       37:1,3,8,           true   66:2
                       Tony     8:1,9           10 68:6,15
 titles     94:4                                                       132:22
                       top   84:11              99:15,16               133:21
 today  9:4               108:1                 105:2,18,
   11:3,6,25                                                           138:15
                          141:5                 25 106:7,8             154:4,7
   15:25                  143:15                153:16
   16:20                                                               187:16
                          176:10                158:16                 189:22
   49:14 50:5             210:2                 167:6
   64:4 85:10                                                          200:20,22
                          214:9                 246:7                  202:2
   131:10                 221:1                 247:19
   132:22                                                              203:25
                          222:20                248:8                  204:4
   137:4                  225:12,23             259:11,15
   144:25                                                              232:12
                          227:9                 262:2,9                257:6
   156:8                  252:9               trainings
   210:8                                                            trust   111:19
   228:16              topic     25:10          21:15                  112:5,10,
   232:6                  46:7                  26:19                  13 159:12,
   234:21                 130:10              Transfer                 20 168:9
   265:18                 166:7                 115:3                  179:23
   278:21              total   31:18          transferred              268:9
 today's                  245:24                79:19               trusted
   63:20               totally                traveled                 159:7
   277:18                 181:18                70:22 73:4             162:6
 told  20:8               192:11                                       164:6
                                              tray    87:4             168:13
   125:8               tour     185:20
   128:6                                      treat     255:4          179:22
                       toxic     264:3
   129:5                                      treating              truthfulness
   138:14,25           toxicity                 16:3                   15:15
   151:8,10               265:4
                                              trial     197:23      Tuesday
   162:14              trace     173:3                                 210:3
   171:4,5                                    trick     14:22
                       track     21:22                              turn   45:25
   185:19                                     trigger
   219:20              trained                                         46:6 62:24
                                                40:12
   230:3                  265:7                                        65:7 85:3
                                                119:5
   231:7,12                                                            92:1,25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 354 of 358 PageID #: 1092
                                                                               Attachment 22
              ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                             Tony Parker on 06/05/2018 ·Index: turned..understanding
   112:17                 41:2 54:6             128:20              underst-
   114:21                 62:11,17              163:20                 228:25
   141:4                  63:1,10               217:2               understand
   174:4,17               83:12,14              262:10                 14:18
   190:2                  84:18               unanswered               15:11,14,
   216:19                 115:5                 50:1                   19 30:20
   252:1                  123:19                                       55:23
   266:15                 135:6               unavailable
                                                148:20                 65:18 68:6
 turned       60:21       142:8,15                                     93:5
                          152:6                 149:4,6,
 turning      60:7                              11,15                  119:18,24
                          158:8                                        122:11
   91:16                  166:11,17             194:12
                                                206:20                 156:24
 twisting                 167:1,4,10                                   177:9
   248:5                  168:6,19              210:13
                                                                       233:22
                          170:12              uncertain                247:13
 two-drug
                          175:1                 132:10,25              260:2
   72:10
                          197:2                 133:2,24               263:2,3
 type  128:11             212:14                136:18
   211:3,22               221:3                                     understanding
                                              unconscious              32:10
 typo  174:24             222:1
                                                84:2 90:10             68:16,22,
   205:7                  228:2
                                                155:18                 23 80:3
                          230:17
 typographical                                  163:1,11,              83:20
                          252:11
   279:6                                        14,17,20               89:16
                          274:5
                                                171:19,25              91:24
                       ultimately               172:10,13
          U                                                            99:1,12
                          60:3                  259:4                  101:18
 U-p-d-t-a-e-             67:15,21              262:25                 119:13
   174:14                 69:3                  263:8,9                125:24
 U.S.  25:11,             171:19                265:1                  128:11
   12,14               umbrella               unconsciousnes           157:7
   196:11,25              34:12               s 263:5                  212:11
 U.S.P.                un-     132:10         unconstitution           218:12
   211:10                                     al 194:14                229:10
                       unable                                          246:9,13
 uh-huh                   102:12              Underneath
                                                                       260:11,14
   10:12,24               113:10                225:17
                                                                       267:2
   16:2 27:4,             114:4                 226:22
                                                                       276:19
   25 33:3                118:15

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 355 of 358 PageID #: 1093
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018    ·Index: understood..wait
 understood               95:25                 258:11,14           video   246:23
   120:6                  98:10                 260:20,24              275:25
   195:3               update                   262:5,17            view     72:14
 undertaken               173:24              vendor                violate
   199:24                 174:14                176:19,24              204:12
 unidentified             190:21,23             178:20                 256:3
   270:8                  192:4               vendors                  271:19
 unique     94:4       updates                  177:15              violation
                          192:8               verbal                   13:22
 Unit     8:16
                       upheld                   231:11,15,             245:3
 United  90:6,            125:12                19                     271:3,8
   7 196:12,              226:24              verbally              virtually
   18,19
   198:8,16            upper     117:2,         38:1 229:4             206:19
   212:16,17              13                    230:3               virtue        93:16
                       useless                verifies
 University                                                         vision
   25:3                   119:17                92:13                  134:24
                       utilize                verify
 unnamed                                                            visit     73:1,
   59:17                  237:14                112:11                 2,10
                       utilized               Versed
 unnecessary                                                        visits
   258:10                 241:25                167:18                 70:18,20
   262:16                                     version               visual
                                 V              159:9
 unpack                                                                257:21
   122:18              vaguely                versus  8:14          vociferously
 unresponded              56:21                 116:24                 64:9,11
   49:19                                        117:12,23
                       valid     202:10                             voicemail
                                                240:17,25
 unresponsive          vecuronium                                      211:2
   90:3                                       vet    212:20
                          77:11                                     volunteering
                          135:4               veterinarian
 unwilling                                                             10:16
   114:3                  136:3                 212:6,10
   195:4                  137:17              viable  163:7                   W
                          148:20                200:16
 up-to-date
                          149:11                                    wait   43:14
   229:4                                      victim's
                          172:15                                       247:4
 upcoming                                       270:4
                          236:8                                        273:5


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 356 of 358 PageID #: 1094
                                                                                  Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018  ·Index: waiting..wondering
 waiting                  22,23               Warden's              whispering
   87:14                  90:13 91:5            39:5,15                148:23
   263:21                 93:6,8,16,            89:17               Whiteville
 waits     257:7          17 98:11              93:25                  23:2
                          100:17                109:1
 waive     279:2          105:3,7,              114:19              wholesalers
 wake     260:25          10,12,15              118:12                 74:25
                          106:1                 121:15                 224:22
 wanted     17:8
                          109:12,17,            272:11              wife     78:1
   56:2
                          24 110:6            wardens      21:2
   152:16                                                           willfully
                          112:19,23
   155:13,14                                  wash    239:16           244:23
                          113:3,10,
   158:11                                                           window
                          13,14,17,           watch  27:1
   160:19                                                              270:5,16
                          20,22                 80:7,16
   161:5
                          114:2,3,4,            94:9                windows
   167:25
                          16 115:8              269:15                 269:20
   211:5
                          118:8,13
                                              watching              wiring
 Warden     21:5,         119:4
   7,14                                         275:22                 277:13
                          120:2,11,
   23:10,21,              18,20               water     17:13       wisdom      69:8
   23,25                  121:1,4,8,          ways  70:11           withhold
   26:20,23               13,14,23              164:10                 49:21
   30:3 36:5              122:5,13,             200:5
   37:19                                                            witnessed
                          22,23,24
   38:12,16,                                  Wednesday                161:7,11,
                          123:4,11,
   24 39:24                                     210:6                  14,19
                          14,20
   67:5,13,18             126:7               week  111:17             163:2
   68:5,13,15             237:10                170:3                  247:17
   69:9 81:8,             247:15                                    witnesses
                                              weeks  12:16
   9,13,24                258:13,16                                    153:2
                                                20:1 53:1
   82:4,9,11,             259:11,16,                                   268:9
                                                224:18
   18,21,22               25 260:3,                                    275:13
                                                236:20
   83:2,18                13 261:1,
                                              West  22:20,          witnessing
   84:14,22               17,25
                                                22,24                  250:10
   86:15                  262:8
   87:20,21               263:13                23:1,11,12          wondering
   88:10                  265:23                131:1                  100:6
   89:1,9,13,             272:6                 233:20                 177:17


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 357 of 358 PageID #: 1095
                                                                               Attachment 22
             ABU-ALI ABDUR'RAHMAN, ET AL. vs. TONY PARKER, ET AL.
                            Tony Parker on 06/05/2018         ·Index: word..zoom
 word  63:21           worked      42:20      wrong  74:16
   66:15,16,              122:3                 160:10                        Z
   25 67:11               163:7,9               259:13
                                                                    Zagorski
   81:6 88:9              195:19                275:15
                                                                       117:12,17
   112:7                  218:22                279:13
   148:21                                                           zoom   246:19
                       working                wrote  149:2
   174:21                                                              275:23
                          111:9                 180:11
   182:5                  122:8                 210:18
   213:24                 166:6                 212:23
   223:9,11,              273:24                227:22
   14 225:12,                                   248:18
   13,23               worries
   263:1                  270:25
                                                       Y
 worded  14:24         worse     176:1
   15:1 234:9          wrap     275:2         y'all     211:3
 wording               write   25:7           year  21:23
   71:22                  66:1 177:3            111:17
                          232:10,13,            126:13,15,
 words  157:2
                          18                    20 146:14,
   160:19
                                                18 235:9,
   175:9               writer
                                                17 237:2
   222:4,9                149:20
   223:6                  227:24              years  20:12
   226:15                                       21:20
                       writing
   227:12                                       23:4,16
                          121:21
   228:20                                       24:22
   229:23              written                  42:20
   239:3                  37:22 66:6            126:14
                          88:25 91:9            131:15
 work  82:23
                          119:25
   121:2                                      yesterday
                          120:22
   138:4                                        200:23
                          184:5
   167:17,20                                    247:22
                          221:24
   184:9                                        250:24
                          231:20
   197:10                                       272:7
                          237:9,16
   211:16                                       279:1
                          245:18
   229:7,15                                   you-all      32:8
                          247:6
   264:1
                          248:25
   271:25

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-01234 Document 1-23 Filed 11/02/18 Page 358 of 358 PageID #: 1096
                                                                                  Attachment 22
